                                                Case 20-10290-LSS                                   Doc 1             Filed 02/09/20                        Page 1 of 328

²²bI
  6­RR@IJ@MNIE@IJ?BCAGMIBJ@MB@IKDJMI?Q@MND@HGED³@                                                                   66
  ¥264649368961896ª«6                                                                                                            6
  ­
  ­     666¬292368166´µ
                                               ¶·¸·
                                                     ¹µ6
                                              466
  46 96®¯°±«666ª496ºº6                                                                                                                                  ©6ª36216ª262646
                                                                                                                                                                                                         4 612526

011232456789 6 6
 !"#$%&'()*$+$+#(,&(- #./#0+1+0"%!2(3+!+#4(,&(5%#6&"7$8'(                                                                                                                                                                 9:;<=    (
>?@ABCD@EFGHD@IE@JDDKDKL@GMMGHN@G@EDFGCGMD@ENDDM@MB@MNIE@?BCAO@PJ@MND@MBF@B?@GJQ@GKKIMIBJGR@FGSDEL@TCIMD@MND@UVWXYZ[\@JGAD@GJK@MND@HGED@
J]A^DC@_I?@`JBTJaO@@bBC@ABCD@IJ?BCAGMIBJL@G@EDFGCGMD@KBH]ADJML@cdefghifjkdelmkglnodpghqfirlskgtelmkglukdvcdwjxjwhoyez@IE@G{GIRG^RDO@

<O@|VWXYZ[\}~V@                  »¼
                                    ½¾
                                        ¿
                                         À
                                          Á¼
                                            ÂÃÄÅ
                                                  ½ÆÀÇ ÈÂÉÃÊÇËÌ6
6
   @                               6

O@RR@BMNDC@JGADE@KD^MBC@]EDK@ Í½ ¾¼
                                        Ç
                                         ¾¿ÃÎÅ
                                                È¼  ÃÏ¼
                                                            Á  ÉÃ
                                                                    ÊÇËÌ6
   IJ@MND@RGEM@@QDGCE@            6
   356464 64 6 6
                                                                                                                                                                                                                                        6
   9464 64 @
   4 6
   @                               6

     >KDJMI?IHGMIBJ@]A^DC@@ Ð66Ñ66666Ò66Ñ66Ð
                                                               66Ó
                                                                    66Ô
                                                                         66Õ
                                                                              6Ö
O@|VWXYZ[\}DKDCGR@AFRBQDC@                                                     6
@
:O@|VWXYZ[\}UUZV\\@                                          CIJHIFGR@FRGHD@B?@^]EIJDEE@                                                           GIRIJS@GKKCDEEL@I?@KI??DCDJM@?CBA@FCIJHIFGR@FRGHD@
                                                                                                                                                6
                                                                                                                                                     B?@^]EIJDEE6
                                                              ÖÒ
                                                                 Õ×Å Ø
                                                                                  Á¾
                                                                                     Ã
                                                                                      ÙÕ
                                                                                         Ù
                                                                                          ÃÚÅ
                                                                                             ØÁ
                                                                                                  Û6                              6
                                                               96 96                                                                         96 96
                                                              ÚØ
                                                                ÀÁ
                                                                    ¾Ã
                                                                       ÑÕÕ
                                                                            6                                   6
                                                                                                                                                     068 6
                                                              Ü¿
                                                               ÀÆÈ¾
                                                                       Ý¼
                                                                        Á
                                                                           ¾¿
                                                                              Þß
                                                                                                Ã
                                                                                                  ÃÃÃ
                                                                                                      ÃÃ
                                                                                                        ÃÃÃ
                                                                                                            ÃÕ
                                                                                                              ÓÓÕ
                                                                                                                    Ö
                                                                                                                     6                           6
                                                              26                           46 6866                                      26                     46 686
                                                                                                                                                     ¡BHGMIBJ@B?@FCIJHIFGR@GEEDMEL@I?@KI??DCDJM@?CBA@
                                                                                                                                                     FCIJHIFGR@FRGHD@B?@^]EIJDEE6
                                                              àá
                                                               âã
                                                                  äå
                                                                      ãæ6
                                                              866                                                                               6
                                                                                                                                                      96 96
                                                                                                                                                     6
                                                                                                                                                     6
                                                                                                                                                     26                     46 686
@
¢O@|VWXYZ[\}£VW\¤XV6¥¦§@@                                   ÝÝÝÌ
                                                               ç
                                                                    ¼½¾
                                                                         ¿À
                                                                            Á¼
                                                                              ÂÌË
                                                                                   Åè@
=O@¨QFD@B?@KD^MBC@6                                           ©6
                                                              é8989428623526§226§2425268 46§§646§226§242526499ª26§§6
                                                              ©6499ª2635266§§6
                                                              ©60ª96321«66
011232456789 6 6                                                      85496228618968224567252618964936                                                                        466
                                Case 20-10290-LSS                       Doc 1             Filed 02/09/20     Page 2 of 328

6¬896     4»¼
                ½
                    ¾¿ÀÁ¼ÂÃÄÅ
                    6
                                 ½
                                    ÆÀÇ
                                        ÈÂÉÃÊ
                                                 ÇËÌ
                                                      6             46 96¯°±66

êO@ëDEHCI^D@UVWXYZ[\@^]EIJDEE6 ìíîï°ð6
                                             ©6ñ45ª6496264612626 6¥6ò6 óì6
                                             ©6256ì6¦456464612626 6¥6ò6 ô 6
                                             ©6¦42598464612626 6¥6ò6 õõ6
                                             ©68398964612626 6¥6ò6 ôöì6
                                             ©68 82698964612626 6¥6ò6 ÷6
                                             ©654926464612626 6¥6ò6óø ö6
                                             ©6
                                             é86816ª648
                                   íîï°ùùúîúûûùüð
                                   ©6ý4 62646392626÷6¥6ò6ô 
                                   ©6ò6ø4ö6638 4623526ª61689688562 6ª23564612626ô6¥6
                                   ©6 6428964612626ô6¥6ò6ø 4 6
                                       6
                                   66ì689ª6ì 92346965421234286 6õ226386ª46639268966
                                       ª«þþ0003898þ189224284548324284233866
                                   6 166166Ô   662
                                                           6
O@1JKDC@TNIHN@HNGFMDC@B?@MND@ íîï°ð
   2GJ`C]FMHQ@3BKD@IE@MND@ ©6ª496ó66
   KD^MBC@?IRIJS4@
                                   ©6ª49656
                                   ©6
                                   éª496 6íîï°ùùúîúûûùü«6
                                                        ©678  9 88 88898898 
                                                           22968964112524649656ª46 ô÷÷ ô 64 8636864 686
                                                           õþ þ564696ö64964196ª46
                                                        ©6ýª  68962646 4556268964612626 6¥6ò6 ô ¬616ª6
                                                           8962646 455626896443ª6ª6 8693645436ª64 6
                                                           81689428634ª158064 64619456238 6469968962164556816ª6
                                                           83 68686261855806ª69839626 6¥6ò6 ÷6
                                                        ©6ì65462626125602ª6ª262286
                                                        ©6ì3  3436816ª654609685232692286198 686896 8963546816
                                                           392896264338943602ª6 6¥6ò6 ÷6
                                                        ©6
                                                        é 
                                                           ýª6896269296861256928236989618964 56 646 602ª6ª6
                                                              3922646 3ª468 2286433892686ò6ö6896ô6816ª639226
                                                            3ª46ì368165öõ67256ª6!úúïî"úú#ùú$ü%úú¯$&'®(ù)ù
                                                           ¯$*°$ûúïü$íîûú$++6011232456789 6 ì602ª6ª26189 6
                                                        ©6ýª668962646ª55638 464612626ª639226 3ª46ì368165öõ6¦56
                                   ©6ª496 @
,O@-DCD@FCIBC@^GJ`C]FMHQ@HGEDE@ ©6 é86@
   ?IRDK@^Q@BC@GSGIJEM@MND@KD^MBC@ ©6  .@@¬29236666/ª666646 966
   TIMNIJ@MND@RGEM@@QDGCE4@           6 6 6                                          6 006þ66¬¬6þ6....6
   16 896ª466346443ª646       6 ¬29236666/ª666646 966
   4946526                                6      6        6                            6   006þ66¬¬6þ6....6

   FDJKIJS@BC@^DIJS@?IRDK@^Q@G@ ©6
<9O@CD@GJQ@^GJ`C]FMHQ@HGEDE@       686
   ^]EIJDEE@FGCMJDC@BC@GJ@         ©6
                                   é.66¬8966Ú¾
                                                   ¾Ã3Ç
                                                           Ç
                                                             ¾4Ã2
                                                                    66¦5428ª26635
                                                                                                                      5À½
                                                                                                                           À¼
                                                                                                                             Á
                                                                                                                              ¾6
   G??IRIGMD@B?@MND@KD^MBC4@         6 ¬2923666¾
                                                   ½¼
                                                       Ý¼¿
                                                             ¾
                                                              6/ª66 66
   §26455634616 896ª46 6   6    6       6                                                                  006þ66¬¬6þ6....66
   443ª6464946526          6 46 962168066
666011232456789 6 6                                 85496228618968224567252618964936                             466
                             Case 20-10290-LSS                            Doc 1               Filed 02/09/20                            Page 3 of 328

6¬896    »¼
             ½¾
            4 6
                 ¿
                  À
                   Á¼
                     ÂÃÄÅ
                          ½
                             ÆÀÇ
                                 ÈÂÉÃÊ
                                          ÇËÌ
                                               6                                        46 96¯°±66

<<O@-NQ@IE@MND@HGED@?IRDK@IJ@f7jel íîï°ùùúîúûûùüð6
    wjefgjif4@@                           ©6
                                          é¬896ª46ª46268 23256923245654368162689692324564626ª26292361896ø 646
                                           2 24569326ª646816ª26228689618964658964968163ª6ø 646ª4626468ª96
                                            29236
                                          ©6899:;8889 <12524694564996896499ª26262626ª2629236
<O@ëBDE@MND@KD^MBC@BTJ@BC@NG{D@ ©6
                                  é86
    FBEEDEEIBJ@B?@GJQ@CDGR@       ©6
    FCBFDCMQ@BC@FDCEBJGR@FCBFDCMQ@ .6ì0965806189643ª69896ª4662 2464286ì43ª64228456ª62166
    MNGM@JDDKE@IAADKIGMD@          6 -NQ@KBDE@MND@FCBFDCMQ@JDDK@IAADKIGMD@GMMDJMIBJ4@@íîï°ùùúîúûû56
    GMMDJMIBJ4@
                                                   ©6686896264556868646ª9468162 26462212456ª4=496865236ª45ª6896416
                                                   6 /ª4626ª6ª4=49>66
                                                   ©666866ª2345563968969836198 6ª604ª96
                                                   ©64623528616896924ª45566852868839646468ª44566388856623456642992689948683965868966435926202
                                                                                                                                                                                                                     ª86
                                                                                                                                                                                                                    9546
                                                     468968ª9682866
                                                   ©60ª966
                                              6 -NDCD@IE@MND@FCBFDCMQ46
                                                                          6                  96       96
                                              @                                             @                                 @
                                              @                                             6
                                                                                            @ 6 6
                                                                                            26 6                                   46 6866
                                              6 >E@MND@FCBFDCMQ@IJE]CDK4@
                                                ©686
                                                ©6.694364366
                                              @                  84364 6 @
                                              6                  ª86        66

6          ?$%$+2$+8%!(%#0(%0@+#+2$&%$+1*(+#,&@%$+#6

<O@ëD^MBC[\@DEMIAGMIBJ@B?@               íîï°ð
    G{GIRG^RD@?]JKE@                      ©6
                                          é760255664425456189629228686396392896
                                          ©6ì196464 2294266496426861602556644254561896292286863963928966
<:O@EMIAGMDK@J]A^DC@B?@
                                          ©6õ56                                        ©6             ô 6                                                ©6ô ô                        6
    HCDKIMBCE@                            ©6ô 556                                      ©6ô             6                                                 ©6ô                           6
                                          ©6
                                          é 556                                        ©6              ô 6                                               ©60896ª46                         @
                                          ©6 5556
<¢O@EMIAGMDK@GEEDME@
                                          ©6 ô 6                                     ©6                       6 255286                              ©6ô           625528@
                                          ©6ô  6                                     ©6
                                                                                        é                        ô 6 2552866                           ©6              625528@
                                          ©6 ô 6                                     ©6ô                       6 255286                             ©6               ô 625528@
                                          ©6ô  6 255286                             ©6                        ô 6 255286                           ©60896ª46ô 625528@

666011232456789 6 6                             85496228618968224567252618964936                                                                                  466
Case 20-10290-LSS   Doc 1   Filed 02/09/20   Page 4 of 328
                   Case 20-10290-LSS     Doc 1     Filed 02/09/20     Page 5 of 328




                                             ANNEX 1


                                   SCHEDULE OF DEBTORS

       On the date hereof, each of the affiliated entities listed below (including the debtor in this

chapter 11 case) filed in this Court a petition for relief under chapter 11 of title 11 of the United

States Code. Substantially contemporaneously with the filing of these petitions, these entities

filed a motion requesting that their respective chapter 11 cases be jointly administered for

procedural purposes only.

                              Debtors                                      Federal Employer
                                                                         Identification Number

 1.     Valeritas Holdings, Inc.                                                XX-XXXXXXX


 2.     Valeritas, Inc.                                                         XX-XXXXXXX


 3.     Valeritas Security Corporation                                          XX-XXXXXXX


 4.     Valeritas US, LLC                                                       XX-XXXXXXX




EAST\171666354.5
               Case 20-10290-LSS         Doc 1     Filed 02/09/20      Page 6 of 328




                   RESOLUTIONS OF THE BOARD OF DIRECTORS OF
                           VALERITAS HOLDINGS, INC.

Chapter 11 Filing

        RESOLVED, that the Board of Directors (the “Board”) of Valeritas Holdings, Inc., a
Delaware corporation (the “Corporation”) has determined, after consultation with management
and the Corporation’s legal and financial advisors, that it is desirable and in the best interests of
the Corporation, its creditors, and interested parties that the Corporation and its following wholly
owned subsidiaries: (i) Valeritas, Inc., a Delaware corporation (“Valeritas”); (ii) Valeritas Security
Corporation, a Delaware corporation; and (iii) Valeritas US, LLC, a California limited liability
company (collectively, the “Subsidiaries” and, together with the Corporation, the “Company”),
file voluntary petitions for relief (the “Petitions”) under chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”) for the purpose of initiating bankruptcy cases (the “Bankruptcy Cases”);
and be it further

        RESOLVED, that the officers of the Company (the “Officers”) are empowered,
authorized, and directed, on behalf of the Company, to execute and verify the Petitions as well as
any other documents, schedules, motions, lists, applications, pleadings, or orders (the “Chapter 11
Filings”), to cause the Petitions and the Chapter 11 Filings to be filed with the Bankruptcy Court,
and to take and perform any further acts and deeds that such Officers deem necessary, appropriate,
or desirable in connection with the Bankruptcy Cases, including, without limitation, payment of
fees, expenses, and taxes; and be it further

Regulatory Filings

        RESOLVED, that, in order for the Company to comply with all applicable requirements
of appropriate federal, state, and international regulatory agencies (collectively, the “Regulations”)
in order to seek approval, consent, waiver, or other administrative action in respect of the
transactions contemplated by these resolutions (the “Resolutions”), including, but not limited to,
the filing requirements under the Regulations, the Officers are authorized to prepare, with the
assistance of counsel, execute, and file all reports, applications, statements, documents, and
information required to be filed by the Company pursuant to the Regulations and to respond to all
requests for additional information and to meet or confer, or to cause counsel to meet or confer,
with officials of the applicable governmental agencies with jurisdiction over the Company in
respect of the transactions contemplated by the Resolutions; and be it further

        RESOLVED, that in order for the Company to comply with all requirements under the
Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder (the “Exchange Act”) and any applicable state securities laws or requirements of the
Nasdaq Stock Exchange, the Officers are authorized and empowered, on behalf of the Company,
with the assistance of counsel, to take all action necessary, appropriate or advisable to cause to be
prepared, executed and filed, all reports, statements, documents and information related to the
Bankruptcy Cases required to be filed by the Company, and to take all other action necessary,
appropriate or advisable in connection with the Exchange Act and any applicable federal or state



EAST\171404451.7
               Case 20-10290-LSS          Doc 1     Filed 02/09/20      Page 7 of 328




securities laws or requirements of the Nasdaq Stock Exchange, including one or more Current
Reports on Form 8-K and notifications to the Nasdaq Stock Exchange; and be it further

Retention of Advisors

         RESOLVED, that the Officers are empowered, authorized and directed to continue to
retain, on behalf of the Company, the law firm of DLA Piper LLP (US) (“DLA Piper”) to represent
the Corporation and its Subsidiaries as general bankruptcy counsel in connection with preparing
and filing the Petitions and in connection with the Bankruptcy Cases and all other matters in
connection therewith; and be it further

         RESOLVED, that the Officers are empowered, authorized and directed to continue to
retain, on behalf of the Company, Lincoln International (“Lincoln”) to provide investment banking
services to the Company and any other services agreed to by the parties; and be it further

        RESOLVED, that the Officers are empowered, authorized and directed to continue to
retain, on behalf of the Company, PricewaterhouseCoopers, LLP (“PwC”) to provide financial
advisory services to the Company and any other services agreed to by the parties; and be it further

        RESOLVED, that the Officers are empowered, authorized and directed to continue to
retain, on behalf of the Company, Kurtzman Carson Consultants LLC (“KCC”) to serve as claims
agent to the Company and to provide any other services agreed to by the parties; and be it further

       RESOLVED, that the Officers are empowered, authorized, and directed, on behalf of the
Company, to continue the employment and retention of professionals in the ordinary course as
long as they deem appropriate and in the Bankruptcy Cases to retain and employ other attorneys,
accountants, and other professionals to assist in the Bankruptcy Cases on such terms as are deemed
necessary, proper, or desirable; and be it further

       RESOLVED, that the Officers are authorized and directed to execute any appropriate
engagement letters and agreements and such other documents necessary to retain DLA Piper,
Lincoln, PwC, KCC, and any other or additional financial advisors, investment bankers,
accountants, auditors, advisors, legal counsel, and other professionals not specifically identified
herein (the “Professionals”), and to cause the Company to pay appropriate retainers to such
Professionals prior to the filing of the Bankruptcy Cases or after to the extent appropriate and
permitted in the Bankruptcy Cases, and to cause to be filed appropriate applications or motions
seeking authority to retain and pay for the services of such Professionals; and be it further

Debtor in Possession Financing Facility

         RESOLVED, that in connection with the Bankruptcy Cases, the Board authorizes and
approves the execution, delivery, and performance of that certain senior secured superpriority
priming debtor-in-possession term loan facility (the “DIP Facility”) among Valeritas Holdings,
Inc., as borrower, all existing and future direct and indirect subsidiaries of Valeritas Holdings, Inc.,
as guarantors, and HB Fund LLC (the “DIP Lender”), as lender, substantially on the terms of the
draft Senior Secured Superpriority Priming Debtor-in-Possession Credit Facility Term Sheet,
which has been provided to the Board, and with such changes as the Officers or any of them
                                                   2

EAST\171404451.7
               Case 20-10290-LSS         Doc 1     Filed 02/09/20     Page 8 of 328




executing the same shall approve, and any other agreements, consents, certificates, amendments,
assignments, and instruments in connection therewith (together with the DIP Facility, the “DIP
Loan Documents”), and the Officers or any one of them shall be, and hereby are, authorized and
empowered, in the name and on behalf of the Company, to negotiate, execute, deliver, and perform
or cause the performance of the DIP Loan Documents, as such Officers or any one of them
executing the same considers necessary, appropriate, proper, or desirable to effectuate the
transactions contemplated by the DIP Loan Documents and other arrangements necessary, proper,
or desirable in the interest of the Company in connection with the Bankruptcy Cases, such
determination to be conclusively evidenced by such execution or taking of such action; and be it
further

        RESOLVED, that the Company is hereby authorized to grant a superpriority security
interest to the DIP Lender in substantially all of the Company’s assets, which security interest shall
secure all of the Company’s obligations to the DIP Lender in connection with the DIP Facility;
and

Approval of Asset Purchase Agreement

       WHEREAS, after careful consideration, the Board has determined that it is expedient and
in the best interests of the Company and its stockholders to enter into an Asset Purchase
Agreement, in substantially the form previously presented to the Board (the “Asset Purchase
Agreement”), by and among Zealand Pharma A/S, a Danish limited liability company organized
and existing under the laws of Kingdom of Denmark, or its designee (collectively, the
“Purchaser”), Valeritas and the Corporation, and to consummate the transactions contemplated
thereby, including, without limitation, the Asset Sale (as defined below); and

        WHEREAS, the Board has considered and discussed with its legal, financial and other
advisors such other information as it considered relevant, including the advantages and
disadvantages of the Asset Sale, general market conditions, the various strategic opportunities
available to the Company and the Board’s fiduciary duties in connection with the sale of the
Purchased Assets (as defined in the Asset Purchase Agreement), constituting substantially all of
the Company’s assets, to Buyer for a cash purchase price of $23,000,000 in cash plus the
assumption of certain liabilities (such sale of the Purchased Assets, the “Asset Sale”); and be it
further

       RESOLVED, that, the Asset Purchase Agreement, together with all exhibits, schedules,
documents and agreements attached or ancillary thereto (collectively, the “Transaction
Documents”) and all transactions contemplated by any of the same including, without limitation,
the Asset Sale, are authorized, approved and adopted; and be it further

        RESOLVED, that the officers are each authorized and directed, for and on behalf of the
Company, to execute and deliver the Asset Purchase Agreement and all other Transaction
Documents, in each case together with such modifications and amendments thereto as such officers
may, in their discretion, deem to be necessary or desirable, such approval to be conclusively
established by the execution of the Asset Purchase Agreement and all other Transaction
Documents by the Company’s officers; and be it further
                                                  3

EAST\171404451.7
               Case 20-10290-LSS         Doc 1    Filed 02/09/20      Page 9 of 328




        RESOLVED, that the officers are each authorized and directed, for and on behalf of the
Company, to take any other actions as may be necessary or appropriate, in the judgment of such
officers, to consummate the Asset Sale and all other transactions contemplated by the
Transaction Documents; and

Approval of the CRG Settlement

        WHEREAS, Capital Royalty Group (“CRG”), the Company’s senior secured lender, has
presented the Company with an informal forbearance package, which included a draft notice of
default, alleging breach of the Company’s term loan agreement with CRG, as well as proposed
settlement terms (the “CRG Settlement”); and

        WHEREAS, the Board has determined that it is advisable to, and in the best interests of,
the Company and its stockholders to adopt and approve the CRG Settlement on the terms as set
forth in the drafts previously presented to the Board; and be it further

         RESOLVED, that the Board (i) approves the terns of the CRG Settlement proposed among
the Company and CRG; (ii) authorizes the Company’s officers to finalize the settlement documents
making such changes that they may deem advisable, so long as they do not alter the material terms
of the settlement as set forth in the drafts presented to the Board; and authorizes the Company’s
officers to execute final settlement documents consistent with the provisions of this resolution; and
be it further

Sale Process

        RESOLVED, that the Company, as debtor and debtor in possession in the Bankruptcy
Cases, shall be, and hereby is, authorized to pursue and implement a sale transaction under section
363 of the Bankruptcy Code or otherwise of all or substantially all of the Company’s assets in a
form and structure substantially consistent with those presented to the Board on or prior to the date
hereof and as may be further approved, modified, or amended by one or more of the Officers in
their reasonable judgment and in consultation with the Company’s professionals (each, a “Sale”);
and be it further

        RESOLVED, that the Company, as debtor and debtor in possession under Chapter 11 of
the Bankruptcy Code, shall be, and it hereby is, authorized to execute, deliver and perform its
obligations under one or more asset purchase agreements, license agreements, or other
transactional agreements and all associated agreements, schedules, certificates, instruments,
guaranties, notices and other documents implementing a Sale, as may be deemed necessary or
desirable by any one or more of the Officers; and

Key Employee Incentive Plan

       WHEREAS, the Compensation Committee (the “Committee”) of the Board, in
consultation with the Company’s legal and financial advisors, has reviewed the terms and
conditions of a key employee incentive plan in substantially the form provided at the Board’s
meeting on February 6, 2020 (the “KEIP”), and recommended that the Board authorize, adopt and
approve the KEIP; and

                                                 4

EAST\171404451.7
               Case 20-10290-LSS        Doc 1     Filed 02/09/20     Page 10 of 328




       WHEREAS, the Board, in consultation with the Company’s legal and financial advisors,
has also independently reviewed the terms and conditions of the KEIP and discussed relevant
considerations, including the advantages of the KEIP in incentivizing certain key employees to
achieve a value-maximizing restructuring transaction for the benefit of the Company’s
stakeholders, as well as the KEIP’s effects on the business of the Company generally; and

        WHEREAS, based upon such recommendation by the Committee, in consultation with
the Company’s legal and financial advisors, the Board has determined that it is advisable and in
the best interests of the Company and its stockholders and other stakeholders for the Company to
adopt the KEIP; and be it further

       RESOLVED, that the KEIP is authorized, adopted and approved in all respects, subject to
the approval thereof by the Bankruptcy Court; and

Key Employee Retention Plan

        WHEREAS, the Committee, in consultation with the Company’s legal and financial
advisors, has reviewed the terms and conditions of a key employee retention plan in substantially
the form provided at the Board’s meeting on February 6, 2020 (the “KERP”) and recommended
that the Board authorize, adopt and approve the KERP; and

        WHEREAS, based upon such recommendation by the Committee, the Board, in
consultation with the Company’s legal and financial advisors, has also independently reviewed the
terms and conditions of the KERP and discussed relevant considerations, including the advantages
of the KERP in retaining certain key employees to achieve a value-maximizing restructuring
transaction for the benefit of the Company’s stakeholders, as well as the KERP’s effects on the
business of the Company generally; and

       WHEREAS, the Board, in consultation with the Company’s legal and financial advisors,
has determined that it is advisable and in the best interests of the Company and its stockholders
and other stakeholders for the Company to adopt the KERP; and be it further

        RESOLVED, that the KERP is authorized, adopted and approved in all respects, subject
to the approval thereof by the Bankruptcy Court; and be it further

Chapter 11 Plan

        RESOLVED, that the Company, as debtor and debtor in possession under chapter 11 of
the Bankruptcy Code, shall be, and it hereby is, authorized to (i) execute and file a chapter 11 plan
of reorganization or liquidation, associated disclosure statement, and all other related documents,
and consummate, and perform under, the transactions contemplated therein and/or (ii) dismiss or
close the Bankruptcy Cases and execute all related documents as may be reasonably necessary or
desirable in the best interests of the Company and its stakeholders; and be it further

General Resolutions

     RESOLVED, that the Officers are empowered, authorized and directed, on behalf of the
Company, to take, from time to time, any and all such actions and to execute and deliver from time
                                                 5

EAST\171404451.7
               Case 20-10290-LSS        Doc 1    Filed 02/09/20     Page 11 of 328




to time any and all such agreements, amendments, instruments, requests, receipts, applications,
reports, certificates, and other documents, and to execute, verify and file or cause to be filed all
petitions, schedules, lists, motions, applications, and other papers and documents necessary or
desirable in connection with the Resolutions, and to take any and all action deemed necessary,
proper, or desirable in connection with the Resolutions and to carry out and perform the purposes
of the Resolutions; and be it further

        RESOLVED, that the omission from the Resolutions of any agreement, document, or other
arrangement contemplated by any of the agreements, documents, or instruments described in the
Resolutions or any action to be taken in accordance with any requirement of any of the agreements,
documents, or instruments described in the Resolutions shall in no manner derogate from the
authority of the Officers to take all actions necessary, desirable, advisable, or appropriate to
consummate, effectuate, carry out, or further the transactions contemplated by, and the intent and
purposes of, the Resolutions; and be it further

       RESOLVED, that any and all actions lawfully done for and on behalf of the Company by
any Officer or Professional engaged by the Company with respect to any transactions contemplated
by the Resolutions, before or after their adoption, are ratified, authorized, approved, adopted in
good faith, and consented to in all respects for all purposes.




                            [Remainder of page intentionally blank.]




                                                 6

EAST\171404451.7
Case 20-10290-LSS   Doc 1   Filed 02/09/20   Page 12 of 328
                                      Case 20-10290-LSS                                 Doc 1            Filed 02/09/20                        Page 13 of 328


Fill in this information to identify the case:
Debtor name: Valeritas Holdings, Inc.

United States Bankruptcy Court for the District of Delaware
                                                                                                                                                                                                   Check if this is an
Case number (If known):                                                                                                                                                                            amended filing


Modified Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders
                                                                                                                                                                                                                    12/15
A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity who is an
insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the
30 largest unsecured claims.

Name of creditor and complete                             Name, telephone number, and                           Nature of the claim    Indicate if       Amount of unsecured claim
mailing address, including zip code                       email address of creditor                             (for example, trade   claim is          If the claim is fully unsecured, fill in only unsecured
                                                          contact                                               debts, bank loans,    contingent,       claim amount. If claim is partially secured, fill in
                                                                                                                professional          unliquidated,     total claim amount and deduction for value of
                                                                                                                services, and         or disputed       collateral or setoff to calculate unsecured claim.
                                                                                                                government
                                                                                                                contracts)
                                                                                                                                                         Total claim, if       Deduction for        Unsecured
                                                                                                                                                        partially             value of             claim
                                                                                                                                                        secured               collateral or
                                                                                                                                                                              setoff


1    WCAS CAPITAL PARTNERS IV, L.P                        SEAN M. TAYLOR                                        SUBORDINATED                                                                       $              1,608,497
     SEAN M. TAYLOR                                       PHONE: (212) 893-9500                                 NOTE
     WELSH, CARSON, ANDERSON & STOWE
     599 LEXINGTON AVE. SUITE 1800
     NEW YORK, NY 10022

2    OPTUMRX                                                                                                    TRADE                 Contingent                                                   $              1,352,121
     2300 MAIN ST                                         PHONE: (800) 788-4863
     IRVINE, CA 92614

3    AQUILO PARTNERS, L.P                                                                                       TERMINATION FEE Contingent                                                         $               600,000
     601 CALIFORNIA ST, SUITE 500                         PHONE: (617) 401-2483
     SAN FRANCISCO, CA 94108                              EMAIL: INFO@AQUILOPARTNERS.COM

4    HUMANA PHARMACY SOLUTIONS                            ATTN: TREASURY DEPT                                   TRADE                 Contingent                                                   $               481,884
     ATTN: TREASURY DEPT                                  EMAIL: RXREBATEADMINISTRATION@HUMANA.COM
     500 WEST MAIN ST, 7TH FLOOR
     LOUISVILLE, KY 40202

5    ROCHE DIABETES CARE, INC.                                                                                  SETTLEMENT            Contingent                                                   $               400,000
     9115 HAGUE RD.                                       PHONE: (317) 521-2000
     INDIANAPOLIS, IN 46250

6    TRIALCARD                                                                                                  TRADE                                                                              $               349,866
     6501 WESTON PARKWAY                                  PHONE: (919) 845-0774
     SUITE #370                                           EMAIL: AR@TRIALCARD.COM
     CARY, NC 27513

7    DAPRO RUBBER INC.                                                                                          TRADE                                                                              $               342,400
     PO BOX 470175                                        PHONE: (918) 258-9386
     TULSA, OK 74147-0175                                 EMAIL: TMASON@DAPRORUBBER.COM

8    CVS CAREMARK                                                                                               TRADE                 Contingent                                                   $               329,614
     1 CVS DR                                             PHONE: (401) 765-1500
     WOONSOCKET, RI 02895

9    EXPRESS SCRIPTS                                                                                            TRADE                 Contingent                                                   $               314,513
     1 EXPRESS WAY                                        PHONE: (800) 282-2881
     ST. LOUIS, MO 63121                                  EMAIL: DOD.CUSTOMER.RELATIONS@EXPRESS-
                                                          SCRIPTS.COM
10   MEDTHINK COMMUNICATIONS, INC.                                                                              TRADE                                                                              $               235,641
     P.O. BOX 746492                                      PHONE: (919) 786-4918
     ATLANTA, GA 30374                                    EMAIL: ACCOUNTSRECEIVABLE@MEDTHINK.COM

11   SOURCE HEALTHCARE ANALYTICS                                                                                TRADE                                                                              $               213,320
     PO BOX 2057578                                       PHONE: (650) 935-9500
     DALLAS, TX 75320-7578                                EMAIL: INFO@STGPARTNERS.COM;
                                                          JILL.BOIAN@SYMPHONYHEALTH.COM
12   BOYD PRECISION DIE CUT (WUXI), CO.                                                                         TRADE                                                                              $               159,390
     XIKUN RD. NO. 7                                      PHONE: (86) 510 85283211
     WUXI                                                 EMAIL: ZHANG.ZHENG@BOYDCORP.COM
     JIANGSU, 214124
     CHINA
13   BOSTON ANALYTICAL INC.                                                                                     TRADE                                                                              $               128,097
     8 INDUSTRIAL WAY                                     PHONE: (603) 893-3758
     SALEM, NH 03079                                      EMAIL: WLANGUIRAND@BOSTONANALYTICAL.COM

14   VIANT MEDICAL SUZHOU EPZ CO.                                                                               TRADE                 Contingent                                                   $               125,150
     288 SHENGPU ROAD                                     PHONE: (011-86)-512-62601288
     SUZHOU INDUSTRIAL PARK                               EMAIL: GJIN@MEDPLASTGROUP.COM
     SUZHOU
     JIANGSU, 215126
     CHINA
15   FIT4D                                                                                                      TRADE                                                                              $               117,080
     1601 THIRD ST - SUITE 11J                            PHONE: (917) 617-3169
     NEW YORK, NY 10128                                   EMAIL: ACECCHINI@FIT4D.COM

16   MODERN MARKETING CONCEPTS INC.                                                                             TRADE                                                                              $               115,088
     29 INDUSTRIAL PARK DRIVE                             PHONE: (607) 744-3322
     BINGHAMTON, NY 13904                                 EMAIL: ACCOUNTING@MMCWEB.COM

17   CHEYNEY DESIGN & DEVELOPMENT, LTD                                                                          TRADE                                                                              $               111,000
     NEW CAMBRIDGE HOUSE                                  PHONE: (44) 0-1763-85-35-35
     BASSINGBOURN RD
     LITLINGTON
     CAMBRIDGESHIRE, SG8 0SS
     UNITED KINGDOM




Modified Official Form 204                                      Chapter 11 Case: List of Creditors Who Have the 30 Largest Unsecured Claims                                                                            Page 1
                                  Case 20-10290-LSS                    Doc 1       Filed 02/09/20                       Page 14 of 328


Name of creditor and complete            Name, telephone number, and                     Nature of the claim    Indicate if     Amount of unsecured claim
mailing address, including zip code      email address of creditor                       (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                         contact                                         debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                                         professional          unliquidated,   total claim amount and deduction for value of
                                                                                         services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                                         government
                                                                                         contracts)
                                                                                                                                Total claim, if       Deduction for        Unsecured
                                                                                                                               partially             value of             claim
                                                                                                                               secured               collateral or
                                                                                                                                                     setoff


18   TOLL GLOBAL FORWARDING (USA) INC.                                                   TRADE                 Contingent                                                 $              104,549
     15013 183RD STREET                  PHONE: (718) 723-2333
     NEW YORK, NY 11413                  EMAIL: DEVAN.APPADU@TOLLGROUP.COM

19   SYNERGISTIX INC                                                                     TRADE                                                                            $               99,923
     480 SAWGRASS CORPORATE PKY.         PHONE: (954) 707-4200
     SUNRISE, FL 33325                   EMAIL: KAREL.RODRIGUEZ@SYNERGISTIX.COM

20   ENERCON TECHNOLOGIES                                                                TRADE                                                                            $               78,297
     25 NORTHBROOK DRIVE                 PHONE: (207) 657-7007
     GRAY, ME 04039                      EMAIL: LBELL@ENERCOTECHNOLOGIES.COM

21   SALESFORCE.COM INC.                                                                 TRADE                                                                            $               68,075
     THE LANDMARK @ ONE MARKET STREET    PHONE: (415) 901-7000
     SAN FRANCISCO, CA 94105             EMAIL: BILLING@SALESFORCE.COM

22   THE LOCKWOOD GROUP                                                                  TRADE                                                                            $               64,648
     1055 WASHINGTON BOULEVARD           PHONE: (203) 883-8747
     STAMFORD, CT 06901                  EMAIL: PO@THELOCKWOODGRP.COM

23   BPR 293 EQUITY PARTNER, LLC                                                         TRADE                                                                            $               61,322
     485 MADISON AVENUE 11TH FLOOR       PHONE: (987) 560-0565
     NEW YORK, NY 10022                  EMAIL: SHARTFORD@KSPARTNERSLLC.COM

24   MORGAN, LEWIS & BOCKIUS LLP                                                         TRADE                                                                            $               50,652
     PO BOX 8500 S-6050                  PHONE: (908) 927-9920
     PHILADELPHIA, PA 19178-6050         EMAIL: KCHAYKO@MORGANLEWIS.COM

25   SOFTWORLD                                                                           TRADE                                                                            $               50,398
     281 WINTER ST                       PHONE: (781) 373-8427
     WALTHAM, MA 02451                   EMAIL: PAYMENTS@SOFTWORLDINC.COM

26   PRENT SHANGHAI                                                                      TRADE                 Contingent                                                 $               48,767
     NO. 29, LANE 399, SHENYU RD         PHONE: (86) 21-69169798
     SHANGHAI, 201818                    EMAIL: FRANKCHE@PRENT.COM
     CHINA
27   PARKER-HANNIFIN CORPORATION                                                         TRADE                 Contingent                                                 $               48,510
     6035 PARKLAND BOULEVARD             PHONE: (216) 896-3000
     CLEVELAND, OH 44124-4141

28   HS DESIGN                                                                           TRADE                                                                            $               46,743
     17 MENDHAM ROAD                     PHONE: (908) 234-2331 EXT 17
     GLADSTONE, NJ 07934                 EMAIL: JENNA@HS-DESIGN.COM

29   WINTHROP RESOURCES CORP                                                             TRADE                                                                            $               42,817
     11100 WAYZATA BLVD                  PHONE: (215) 633-9999
     MINNETONKA, MN 55305                EMAIL: JCARROLL@WINTHROPRESOURCES.COM

30   CARDINAL HEALTH 105, INC                                                            TRADE                                                                            $               42,637
     7000 CARDINAL PLACE                 PHONE: (866) 739-4762
     DUBLIN, OH 43017                    EMAIL: CANDACE.BOWMAN@CARDINALHEALTH.COM




Modified Official Form 204                     Chapter 11 Case: List of Creditors Who Have the 30 Largest Unsecured Claims                                                                  Page 2
                   Case 20-10290-LSS                Doc 1       Filed 02/09/20         Page 15 of 328




Official Form 201A (12/15)

[If debtor is required to file periodic reports (e.g. forms 10K and 10Q) with the Securities and Exchange
Commission pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 and is requesting relief under
chapter 11 of the Bankruptcy Code, this Exhibit “A” shall be completed and attached to the petition.]

                                          United States Bankruptcy Court
                                                District of Delaware
In re        Valeritas Holdings, Inc.                                         Case No.       20-
                                                    Debtor(s)                 Chapter        11

                       Attachment to Voluntary Petition for Non-Individuals Filing for
                                      Bankruptcy under Chapter 11
     1. If any of the debtor’s securities are registered under Section 12 of the Securities Exchange Act of 1934,
the SEC file number is 001-38038 .

    2. The following financial data is the latest available information and refers to the debtor’s condition on
September 30, 2019 (unaudited).

a.      Total assets                                                               $     49.2 million

b.      Total debts (including debts listed in 2.c., below)                        $     38.2 million

c.      Debt securities held by more than 500 holders:                             N/A                  Approximate
                                                                                                         number of
                                                                                                          holders:
secured   ☐        unsecured   ☐     subordinated   ☐           $
secured   ☐        unsecured   ☐     subordinated   ☐           $
secured   ☐        unsecured   ☐     subordinated   ☐           $
secured   ☐        unsecured   ☐     subordinated   ☐           $
secured   ☐        unsecured   ☐     subordinated   ☐           $

                                                                    2,750,000 Series A;
d.      Number of shares of preferred stock                         17,123,284 Series B

                                                                    8,271,503 outstanding;
e.      Number of shares common stock                               392 treasury stock

            Comments, if any: N/A

     3.     Brief description of debtor’s business:
     Valeritas Holdings, Inc. is a commercial-stage medical technology company focused on improving health
     and simplifying life for people with diabetes by developing and commercializing innovative technologies.
     Valeritas Holdings, Inc.’s flagship product, the V-Go® Wearable Insulin Delivery device, is a simple,
     affordable, all-in-one basal bolus insulin delivery option for patients with type 2 diabetes that is worn like
     a patch and can eliminate the need for taking multiple daily shots.




EAST\171666354.5
                   Case 20-10290-LSS                Doc 1       Filed 02/09/20         Page 16 of 328




Official Form 201A (12/15)

[If debtor is required to file periodic reports (e.g. forms 10K and 10Q) with the Securities and Exchange
Commission pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 and is requesting relief under
chapter 11 of the Bankruptcy Code, this Exhibit “A” shall be completed and attached to the petition.]

                                          United States Bankruptcy Court
                                                District of Delaware
In re        Valeritas Holdings, Inc.                                         Case No.       20-
                                                    Debtor(s)                 Chapter        11

                       Attachment to Voluntary Petition for Non-Individuals Filing for
                                      Bankruptcy under Chapter 11
     1. If any of the debtor’s securities are registered under Section 12 of the Securities Exchange Act of 1934,
the SEC file number is 001-38038 .

    2. The following financial data is the latest available information and refers to the debtor’s condition on
September 30, 2019 (unaudited).

a.      Total assets                                                               $     49.2 million

b.      Total debts (including debts listed in 2.c., below)                        $     38.2 million

c.      Debt securities held by more than 500 holders:                             N/A                  Approximate
                                                                                                         number of
                                                                                                          holders:
secured   ☐        unsecured   ☐     subordinated   ☐           $
secured   ☐        unsecured   ☐     subordinated   ☐           $
secured   ☐        unsecured   ☐     subordinated   ☐           $
secured   ☐        unsecured   ☐     subordinated   ☐           $
secured   ☐        unsecured   ☐     subordinated   ☐           $

                                                                    2,750,000 Series A;
d.      Number of shares of preferred stock                         17,123,284 Series B

                                                                    8,271,503 outstanding;
e.      Number of shares common stock                               392 treasury stock

            Comments, if any: N/A

     3.     Brief description of debtor’s business:
     Valeritas Holdings, Inc. is a commercial-stage medical technology company focused on improving health
     and simplifying life for people with diabetes by developing and commercializing innovative technologies.
     Valeritas Holdings, Inc.’s flagship product, the V-Go® Wearable Insulin Delivery device, is a simple,
     affordable, all-in-one basal bolus insulin delivery option for patients with type 2 diabetes that is worn like
     a patch and can eliminate the need for taking multiple daily shots.




EAST\171666354.5
               Case 20-10290-LSS             Doc 1       Filed 02/09/20        Page 17 of 328




   4.   List the name of any person who directly or indirectly owns, controls, or holds, with power to vote, 5% or
        more of the voting securities of debtor:

   Capital Royal Group
   WCAS




                                                             2

EAST\171666354.5
Case 20-10290-LSS   Doc 1   Filed 02/09/20   Page 18 of 328
              Case 20-10290-LSS        Doc 1     Filed 02/09/20     Page 19 of 328




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:
                                                            Chapter 11
         VALERITAS HOLDINGS, INC.,
                                                            Case No. 20-_________ (___)
                   Debtor.
                                                            (Jointly Administration Requested)



               CORPORATE OWNERSHIP STATEMENT (RULE 1007(a)(1))

         Pursuant to Federal Rules of Bankruptcy Procedure 1007(a)(1) and 7007.1, Valeritas

Holdings, Inc., the above-captioned Debtor, hereby certifies that the following entities own the

specified percentage of Valeritas Holdings, Inc.’s equity interests, as of January 20, 2020:

                             Entity                    Percentage Interest

                      Capital Royalty Group                   69.50%
                             WCAS                             15.80%




EAST\171666354.5
Case 20-10290-LSS   Doc 1   Filed 02/09/20   Page 20 of 328
                  Case 20-10290-LSS             Doc 1      Filed 02/09/20         Page 21 of 328




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:
                                                                        Chapter 11
           VALERITAS HOLDINGS, INC., et al.,
                                                                        Case No. 20-_________ (___)
                               1
                     Debtors.                                           (Jointly Administration Requested)



                    LIST OF EQUITY SECURITY HOLDERS (RULE 1007(a)(3))

           Pursuant to Federal Rule of Bankruptcy Procedure 1007(a)(3), Valeritas Holdings, Inc. as

the above-captioned debtor and debtor in possession, hereby provides the following list of
                                   2
holders of equity interests :


          Name and Address of Interest Holder                     Percentage and Type of Interests Held
    Capital Royalty Group
    1000 Main Street Suite 2500
                                                             69.50% (Common shares and preference shares)
    Houston, TX 77002

    WCAS
    Attn: Kevin Amahit
    320 Park Avenue Suite 2500
    New York, NY 10022

    And                                                                   15.80% (Preference shares)

    Attn: Kevin Amahit
    599 Lexington Avenue Suite 1800
    New York, NY 10022

    Alyeska Investment Group LP
    77 West Wacker Drive, Suite 700
                                                              3.70% (Common shares and preference shares)
    Chicago, IL 60601



1
          The debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax
identification number, are: Valeritas Holdings, Inc. (8907); Valeritas, Inc. (1056); Valeritas Security Corporation
(9654); Valeritas US, LLC (0007). The corporate headquarters and the mailing address for the debtors is 750 Route
202 South, Suite 600, Bridgewater, New Jersey 08807.
2
           Individual holders of common stock of Valeritas Holdings, Inc. of less than 1% are listed separately below.
EAST\171666354.5
              Case 20-10290-LSS        Doc 1    Filed 02/09/20    Page 22 of 328




 Capital Royalty Partners II
 - Parallel Fund “A” LP
                                                             6.07% (common stock)
 1000 Main St., Suite #2500
 Houston, TX 77002-6340
 Capital Royalty Partners II LP
 1000 MAIN ST SUITE #2500                                    3.58% (common stock)
 Houston, TX 77002-6340
 Capital Royalty Partners II
 - Parallel Fund “B” (CAYMAN) LP
                                                             3.22% (common stock)
 1000 Main St., Suite #2500
 Houston, TX 77002-6340
 C. Ahorros Pens De Barcelona Caixa
 Att Inmaculada Andrade
                                                             3.04% (common stock)
 Caixa Bank
 AV Diagnal 621-629 Torre II Panta 1
 08028 Barcelona, Spain
 Jiacheng Zhou &
 Qi Liu Jtwros                                               1.71% (common stock)
 46 Bay Boulevard
 Newark, DE 19702-4824
 Kenneth L Ng
 Lucy P Wang-Ng
 4971 Bonita Springs Blvd                                    1.69% (common stock)
 Apartment 903
 Bonita Springs, FL 34134-0000
 Felder Benjamin Tod
 10337 Frog Pond Dr                                          1.53% (common stock)
 Riverview, FL 33569-2712
 Capital Royalty Partners II
 (Cayman) L.P.
                                                             1.09% (common stock)
 1000 Main St, Suite #2500
 Houston, TX 77002-6340
 Guy Waggoner
 P. O. Box 51362
                                                             1.07% (common stock)
 Bowling Green, KY
 42102


           Holders of less than 1% equity interests are attached hereto on Schedule A.




EAST\171666354.5
                                   Case 20-10290-LSS         Doc 1   Filed 02/09/20     Page 23 of 328




                                                                 SCHEDULE A

                           A                             B                              C                             D                  E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3       Name and Address Line 4      Postcode

       ISAAC OSTROVSKY
1                                          ROLLOVER ACCOUNT               5 WILLOW ST                   WELLESLEY MA 02481-5608      2481
       IRA VFTC AS CUSTODIAN

       IRA FBO KENNETH OTT
2                                          ROLLOVER ACCOUNT               2662 LOVEJOY DR               ANCHORAGE AK 99508-4111      99508
       PERSHING LLC AS CUSTODIAN

3      DAN MINNIS                          2002 S ROUSE ST                PITTSBURG KS 66762-6629                                    66762


4      MICHAEL LIEBERMAN                   R/O IRA E*TRADE CUSTODIAN      82-27 TRYON PL                JAMAICA NY 11432             11432

                                                                          JACKSONVILLE      FL 32256-
5      PANOS KARKANTIS                     7718 HUNTERS GROVE RD                                                                     32256
                                                                          7212

6      JOHN H RALSTON                      5621 MOUNT SANITAS AVE         LONGMONT CO 80503-7359                                     80503


7      EDUARDO DELGADO-HERNANDEZ           9255 SW 42ND TER               MIAMI FL 33165-5208                                        33165

                                                                          WENATCHEE WA
8      BENJAMIN COLE JAGLA                 400 S FRANKLIN AVE                                                                        98801
                                                                          98801

9      MICHAEL P SMITH &                   KELLY SMITH JTWROS             9478 SE HAMILTON LN           HAPPY VALLEY OR 97086-5008   97086


10     FMT CO CUST IRA ROLLOVER            FBO ROGER J GEE                723 BLUE OAK CL               CEDAR PARK        TX 78613   78613


11     LUCILLE J LENZA                     300 FOUR CORNERS RD            STATEN ISLAND NY 10304                                     10304


12     BRIAN ROBERT LINEBAUGH              TOD                            477 WEST DONNA DRIVE          MERCED CA 95348              95348

       FMTC TTEE
13                                         FBO RAMMOHAN R SURABHI         265 LAUREL AVE APT C          BREA         CA 92821-7707   92821
       DANAHER 401K PLAN




     EAST\171666354.4
                                   Case 20-10290-LSS         Doc 1   Filed 02/09/20      Page 24 of 328




                           A                             B                               C                         D                  E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3    Name and Address Line 4      Postcode

       GREAT-WEST TRUST COMPANY LLC TR
14                                         FBO RICHARD D DECLERCQ         341 WEST LN                RIDGEFIELD CT 06877-5318     6877
       DE CLERCQ INTERNATIONAL 401K

                                           OPPORTUNITIES PARTNERS II
15     PARALLEL INVESTMENT                                                1000 MAIN ST SUITE #2500   HOUSTON TX 77002-6340        77002
                                           LP
                                           TRAD IRA VFTC AS
16     JAMES LEWIS ESTERLY SR                                             205 SILVER WATER CT        SUWANEE GA 30024-2496        30024
                                           CUSTODIAN

                                           PROFESSIONAL
17     ISSAM KADRI VETERINARY                                             905-55 FRONT ST E          TORONTO ON M5E 0A7           0
                                           CORPORATION

18     BENNY PAUL                          2831 REEDCROFT DR              DALLAS TX 75234-7222                                    75234

       B B I F CONSORTIUM LLC                                             645 N MICHIGAN AVE STE
19                                         & RAM BDI TRUST                                           CHICAGO           IL 60611   60611
       RHODA ANN MILLER LIVING TRUST                                      435
       SGSS SP F/B/O FINECO CUSTOMERS
20                                         MACIACHINI CENTER - MAC 2      VIA BENIGNO CRESPI 19/A    20159 MILANO ITALY           0
       --OMNIBUS ACCOUNT--

21     JASON M RICE                        225 N WHITEWATER PARK BL       APT L106                   BOISE ID 83702-5623          83702

       JASON M RICE
22                                         225 N WHITEWATER PARK BL       APT L106                   BOISE ID 83702-5623          83702
       ROTH IRA ETRADE CUSTODIAN

23     ESKO JASKA IRA TD AMERITRADE INC    CUSTODIAN                      1206 SUMMIT RD             MCLEAN VA 22101-2836         22101


24     ALEX AZARY TR                       FBO AUTOSOFT NET 401K PSP      PO BOX 13236               OAKLAND CA 94661-0236        94661

       SANTANDER SECURITIES SERVICES S A   PARQUE EMPRESARIAL LA          PLANTA BAJA POZEUELO DE
25                                                                                                   SPAIN                        0
       ATTN: CARLOS JIMENEZ                FINCA EDIFICIO                 ALAECON MADR

26     ESKO JASKA &                        SUSAN PARK JASKA JT TEN        1206 SUMMIT RD             MCLEAN VA 22101-2836         22101


27     FMTC CUSTODIAN - ROTH IRA           FBO ROGER J GEE                723 BLUE OAK CL            CEDAR PARK        TX 78613   78613




     EAST\171666354.4
                                 Case 20-10290-LSS         Doc 1   Filed 02/09/20     Page 25 of 328




                           A                           B                             C                               D                     E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3        Name and Address Line 4         Postcode

                                         CUSTOMER OMNIBUS               181 PLATINUM ROAD
28     MUBASHER FINANCIAL SERVICES BSC                                                                 MANAMA            BA            0
                                         ACCOUNT                        BUILDING 190 ROAD

       TM SUNDARAM & RADHA M SUNDARAM    REVOCABLE TRUST UA MAY
29                                                                      4505 ATHERTON NW               ALBUQUERQUE NM 87120            87120
       TRS FBO TM & RADHA M SUNDARAM     25 1983

30     QING SU                           6165 WATCHVIEW CT              CINCINNATI OH 45230-5247                                       45230

                                                                        4900 SANTA ANITA AVE STE
31     MAX'S HARDWARE LLC                C/O NIJJAR REALTY                                             EL MONTE        CA 91731-1490   91731
                                                                        2B

32     RADHA KRISHNA GUDURU              69 RIDGEPOINT RD               KLEINBURG ON L4H 4T4                                           0


33     SOONKI K CHONG                    IRA ETRADE CUSTODIAN           316 ADOBE ESTATES DR           VISTA CA 92083-1965             92083


34     GINO J BERNARD                    1 BAYBERRY LANE                LITCHFIELD NH 03052-2525                                       3052

                                                                        SAN FRANCISCO      CA 94126-
35     ICONIQ CAPITAL                    PO BOX 2929                                                                                   94126
                                                                        2929

                                                                        RICHMOND HILL ON L4B
36     MR. LEIHAO ZHANG                  22 BRIGGS AVE                                                                                 0
                                                                        1M9

                                                                        LOS ANGELES        CA 90066-
37     JAMES W TONG                      3161 BUTLER AVE                                                                               90066
                                                                        1301

       CUST FPO
38                                       FBO JOAN S HUDSON              1375 OLIVE ST APT 210          EUGENE OR 97401-3999            97401
       JOAN S HUDSON IRRA

                                         TD AMERITRADE CLEARING
39     WENSHEN YU IRA                                                   10679 MINETTE PL               CUPERTINO CA 95014              95014
                                         CUSTODIAN

40     >SCOTT EDWARD KAVANAGH            16 ORCHARD ST                  MARKHAM ON L3P 2T1                                             0

                                         MADELEINE BERGLUND
41     DONALD BERGLUND &                                                15 VERPLANK AVE                STAMFORD CT 06902-8213          6902
                                         JT/TIC



     EAST\171666354.4
                                   Case 20-10290-LSS         Doc 1   Filed 02/09/20    Page 26 of 328




                           A                             B                             C                              D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3       Name and Address Line 4           Postcode

       JOANNE HUIYING WANG
42                                         IRA ROLLOVER                   3178 OAKES DR                 HAYWARD CA                94542   94542
       CHARLES SCHWAB & CO INC CUST

                                                                          TONAWANDA NY 14150-
43     MIGUEL ANGEL BAUTISTA III           279 KOENIG RD                                                                                  14150
                                                                          7503

44     ISSAM KADRI                         905-55 FRONT ST E              TORONTO ON M5E 0A7                                              0

                                           LOU ANNA HOUSE SMOLOWE         245 ASHBOURNE LAKE
45     ALAN WILLIAM SMOLOWE &                                                                           CLEMMONS NC               27012   27012
                                           JT TEN                         COURT

                                                                          MIAMI BEACH       FL 33139-
46     ZALMAN MAKHER                       1688 WEST AVE APT 806                                                                          33139
                                                                          2382

47     DAVID K SCHOENKIN                   SPECIAL ACCOUNT II             130 JANE STREET APT 5C        NEW YORK NY 10014-1779            10014


48     ERICK A MARTINEZ-HERNANDEZ          10804 SIR BARTON CIR           DAMASCUS MD 20872-2104                                          20872


49     ILSONG J CHONG                      IRA ETRADE CUSTODIAN           316 ADOBE ESTATES DR          VISTA CA 92083-1965               92083

                                                                          ALTADENA CA
50     ANDRE W CARUS                       1886 GLEN ALLEN LN                                                                             91001
                                                                          91001

51     DANIEL E O'BRIEN                    17614 GARDEN RIDGE CIRCLE      WILDWOOD MO 63038-2604                                          63038


52     SUMAIRA Z AASI                      712 COLLEGE AVE                MENLO PARK CA 94025-5204                                        94025


53     HUNGRY GUYS KITCHEN LTD             ATTN: ALDO VELAJ               909 BURRARD ST UNIT 2001      VANCOUVER BC V6Z 2N2              0


54     ELIZA M PARKER DBA CEE HOLDINGS     LLC                            420 HUDSON AVE                CLARENDON HLS         IL 60514    60514

       HUSHANG GHODRAT & MAHSA AKRAMI
55                                         1621 KIRKBY LN                 RALEIGH NC 27614-7228                                           27614
       JT TE



     EAST\171666354.4
                                    Case 20-10290-LSS           Doc 1   Filed 02/09/20      Page 27 of 328




                           A                                B                               C                             D                    E


       Name and Address Line 1              Name and Address Line 2          Name and Address Line 3        Name and Address Line 4        Postcode


56     IRINA TALLODI IRA TD AMERITRADE      CLEARING CUSTODIAN               17 HARRIS ST                   NORWALK CT 06850-2031          6850


57     MR MITCHELL WADE PARKER              3640 HUMMINGBIRD WAY NW          EDMONTON AB T5S 0K7                                           0

                                            -OPTIONS/EQUITIES OMNIBUS        100 BOULEVARD DU
58     ARKEA DIRECT BANK                                                                                    1170 BRUXELLES                 0
                                            ACNT-                            SOUVERAIN

59     JASON MAILHOT                        613 W 35TH ST                    LONG BEACH CA 90806-1103                                      90806

       ROBERT E BAISCH
60                                          IRA ROLLOVER                     24 HILLSIDE AVE                MADISON NJ            07940    7940
       CHARLES SCHWAB & CO INC CUST

61     PHILLIP WICKENDEN BALE TOD           205 NORRIS CT                    GLASGOW KY 42141                                              42141

                                                                                                            REISTERSTOWN       MD 21136-
62     FMT CO CUST IRA ROLLOVER             FBO CHRISTOPHER P HAYES          1804 SHAWAN VALLEY LN                                         21136
                                                                                                            5715

63     MR CHRISTOPHER DAVID NOBLE           4408 43 ST                       PONOKA AB T4J 1B8                                             0


64     MR. CEEJAY DAREL NEUFELD             9380 HAYWARD ST                  MISSION BC V4S 1J1                                            0


65     ISSAM KADRI                          905-55 FRONT ST E                TORONTO ON M5E 0A7                                            0


66     MANJUNATH KUMMATHI                   8858 W FLAGLER ST APT 102        MIAMI FL 33174-2496                                           33174

                                                                             AMAWALK            NY 10501-
67     ANDREW S BRENNER                     19 BEDELL RD                                                                                   10501
                                                                             1500

68     DAVID DRISSI                         8348 DUNNBURY CIRCLE             POWELL OH 43065-7411                                          43065


69     NFS/FMTC ROLLOVER IRA                FBO RYAN A ORI                   1738 N BISSELL ST              CHICAGO           IL 60614     60614




     EAST\171666354.4
                                  Case 20-10290-LSS           Doc 1   Filed 02/09/20    Page 28 of 328




                           A                              B                             C                          D                       E


       Name and Address Line 1             Name and Address Line 2         Name and Address Line 3   Name and Address Line 4           Postcode


70     MR. RIAZ M AZIZ                     28 FRASERWOOD AVE UNIT 3        NORTH YORK ON M6B 2N5                                       0


71     UI Y RO &                           SHIN YOUNG RO JT TEN            3357 ROYAL MEADOW LN      SAN JOSE CA 95135-1626            95135

       M HSU & C HSU TTEE
72                                         DTD 05/27/00                    2019 HARPER ST            EL CERRITO CA             94530   94530
       HSU TRUST DATED 05-27-00

73     GABELLI ASSET MNGMNT CO.            GEORGE MALDANADO                ONE CORPORATE CENTER      RYE           NY 10580            10580

                                           FBO MICHELE M
74     FMT CO CUST IRA                                                     10158 WINDSOR WAY         POWELL         OH 43065-7668      43065
                                           SANTANGELO

75     LORETTA A SCOTT                     290 BETTY ANN DR                NORTH YORK ON M2R 1B1                                       0


76     KSE PARTNERS                        ATTN DARRELL PATRICK            1072 WINDMILL CT          TROY OH 45373-1189                45373

       NORDNET BANK AB
77                                         ALSTROEMERGATAN 39              SE-112 47 STOCKHOLM       SWEDEN                            0
       SINGLE AGENCY ACCOUNT

                                                                           SOUTHINGTON CT 06489-
78     ANIELLO J PICONE JR                 38 MERIDEN AVE                                                                              6489
                                                                           3272

79     JIAJUN LIAO                         808 S MACDILL AVE               TAMPA FL 33609-4616                                         33609

                                                                           6735 E GREENWAY PKWY
80     DUSTIN CRAIG LANDAGORA & MAYBELLE   LANDAGORA JT TEN                                          SCOTTSDALE AZ 85254-2108          85254
                                                                           APT 1045

81     EUGENE J ERNY TOD                   7735 33RD LN E                  SARASOTA FL 34243-2862                                      34243

                                                                                                     NORTH MIAMI BEACH FL
82     YEN SHIU WOO                        939 NE 214TH LN                 APT 1                                                       33179
                                                                                                     33179-1258

83     NFS/FMTC ROLLOVER IRA               FBO KATHLEEN C ORI              1738 N BISSELL ST         CHICAGO           IL 60614        60614




     EAST\171666354.4
                                  Case 20-10290-LSS          Doc 1   Filed 02/09/20    Page 29 of 328




                           A                             B                             C                                 D                       E


       Name and Address Line 1            Name and Address Line 2         Name and Address Line 3          Name and Address Line 4           Postcode

                                                                          ATTN NADINE MERCKX/
84     KBC SECURITIES NV                  VBN GENERAL MEETINGS                                             1080 BRUSSELS BE                  0
                                                                          HAVENLAAN 12

       WILLIAM T YIEH
85                                        ROLLOVER ACCOUNT                1634 WESTSHORE DR                HOUSTON TX 77094-3300             77094
       IRA VFTC AS CUSTODIAN
       XIA MENG WU
86                                        IRA CONTRIBUTORY                114 OLIVE AVE                    PIEDMONT CA               94611   94611
       CHARLES SCHWAB & CO INC CUST

                                                                          LOVELAND          OH 45140-
87     DAHAI WANG                         9529 E KEMPER RD                                                                                   45140
                                                                          8953

                                                                          FRANKFORT          KY 40601-
88     GEOFFREY JAMES SMARTE              695 LUCAS LN                                                                                       40601
                                                                          8067

89     PAULO R RIO                        4158 STAGHORN LN                WESTON           FL 33331-3804                                     33331


90     JOHN C GERACI                      128 DEWOLF RD                   OLD TAPPAN           NJ 07675                                      7675


91     GEORGE SAMUEL BENSON               123 FIRST STREET SOUTH          UNIT 202                         JAX BCH FL 32250-6845             32250

                                                                          TALLAHASSEE FL 32312-
92     BEN TURNER JR                      14100 RED HAWK RD                                                                                  32312
                                                                          9723

       STEVE COGSWELL                                                                                      FORT LAUDERDALE FL 33308-
93                                        2821 N OCEAN BLVD               UNIT 304                                                           33308
       TOD                                                                                                 7525

94     FMT CO CUST IRA ROLLOVER           FBO IOAN IMBRISCA               249 MCLAREN CT                   TRACY         CA 95391-1117       95391

                                                                                                           WILMINGTON         NC 28411-
95     FMT CO CUST IRA ROLLOVER           FBO ALLEN MCCAULEY IV           389 WHISPER PARK DR                                                28411
                                                                                                           9661

96     FMT CO CUST IRA ROLLOVER           FBO BRIAN TODD DANZL            3181 3DR AVE NE                  NORTHWOOD          ND 58267       58267

                                                                          KIRKLAND WA
97     NORTHWEST REAL ESTATE VENTURES     PO BOX 656                                                                                         98083
                                                                          98083



     EAST\171666354.4
                                    Case 20-10290-LSS         Doc 1   Filed 02/09/20    Page 30 of 328




                            A                             B                             C                                D                       E


        Name and Address Line 1             Name and Address Line 2        Name and Address Line 3         Name and Address Line 4           Postcode

        ROBERT G KNOX &
98                                          COMM/PROP                      4114 W SANDRA TER               PHOENIX AZ            85053       85053
        JUDITH I KNOX

        W MOSKOVITS & J MOSKOVITS TTEE
99                                          U/A DTD 02/14/2011             364 N MARTEL AVE                LOS ANGELES CA            90036   90036
        THE MOSKOVITS FAMILY TRUST
        JP MORGAN CHASE NA TTEE
100                                         FBO BAOCHEN FAN                11 CHRISTIE DR                  NEW CITY NY 10956-5404            10956
        SMS SAVINGS PLAN FBO

101     JOSE PABLO SUAREZ MORA              RIVER VALLEY                   TORRE 9                         PANAMA PACIFICO                   0

        OLEG MELNIKOV                                                                                      MOUNTAIN VIEW CA 94040-
102                                         545 SAN ANTONIO RD APT 204                               204                                     94040
        TOD                                                                                                1351

                                            200 N EL CAMINO REAL SPC
103     THOMAS ALTEN                                                       OCEANSIDE CA 92058-0804                                           92058
                                            122
                                            AMERITRADE CLEARING
104     RAVINDRA PUNURU ROLLOVER IRA TD                                    3004 ROCKY HOLLOW DR            WAXHAW NC 28173                   28173
                                            CUSTODIAN

105     GEOFFREY J THORP                    164 HIDDEN POND RD             ILION NY 13357-4411                                               13357

                                                                                                           RANCHO PALOS VERDES CA
106     AZAR MOUZARI IRA TD AMERITRADE      CLEARING CUSTODIAN             4764 BROWNDEER LN                                                 90275
                                                                                                           90275-3961

        ADAM MAASS
107                                         SEP-IRA                        11399 MILL DAM RD               BENTONVILLE AR            72713   72713
        CHARLES SCHWAB & CO INC CUST

        C STRATFORD & W MARVIN TTEE
108                                         U/A DTD 01/01/2015             1729 MOUNTAIN VIEW DR           LOS OSOS CA           93402       93402
        MARVIN ENTERPRISES 401K PROFIT

109     MS. CIA LIGEROS                     28 FRASERWOOD AVE UNIT 3       NORTH YORK ON M6B 2N5                                             0


110     MR. BRUCE A SMITH                   12 SHORE RD                    DARTMOUTH NS B3A 1A1                                              0


111     MISS ROZALIYA KIM                   420 MONTGOMERY ST              COQUITLAM BC V3K 5G6                                              0




      EAST\171666354.4
                                    Case 20-10290-LSS         Doc 1   Filed 02/09/20    Page 31 of 328




                            A                             B                             C                                 D                       E


        Name and Address Line 1             Name and Address Line 2        Name and Address Line 3          Name and Address Line 4           Postcode


112     YING ZHOU                           UNIT 2 15 GLEN ORME AVE        MCKINNON VIC 3204                AUSTRALIA                         0


113     RAVI SHEKER REDDY BASANI            3259 ABBOTT CRES SW            EDMONTON AB T6W 2M4                                                0

                                            TD AMERITRADE CLEARING
114     JAMES J HANLON ROTH IRA                                            PO BOX 36                        GANADO AZ 86505                   86505
                                            CUSTODIAN

                                                                                                            SPARTANBURG        SC 29307-
115     FMTC CUSTODIAN - ROTH IRA           FBO STEPHEN COGGINS            179 SLOANS GROVE RD                                                29307
                                                                                                            3120

        MITCHELL S SILER
116                                         TOD                            4811 PAMELA SUE DR               KETTERING OH 45429-5349           45429
        -TOD-

117     FILIP JAKIMOVSKI                    122 W 65TH ST APT#4            WESTMONT            IL 60559                                       60559

                                                                           MONTCLAIR          NJ 07043-
118     CHARLES D KREPS                     53 OAKWOOD AVE                                                                                    7043
                                                                           1916

119     SCOTT ODGERS                        W5812 TURNBERRY DRIVE          MENASHA WI 54952-9777                                              54952


120     SCOTT G PETRIE                      13706 PADDINGTON LN            BATON ROUGE LA 70810                                               70810


121     YUAN K CHIOU &                      SHIOU Y HSU CHIOU JT TEN       5273 CASTLEREIGH CT              GRANITE BAY CA            95746   95746


122     SHUNZHONG BAO & AMY Z YU JT TEN     13919 SAINT MICHAEL DR         LITTLE ROCK AR 72211-6200                                          72211

                                            AMERITRADE CLEARING
123     MARIA FARINA ROLLOVER IRA TD                                       8633 BAY 16TH ST                 BROOKLYN NY 11214                 11214
                                            CUSTODIAN

                                            TD AMERITRADE CLEARING
124     KRISTA SLONE ROLLOVER IRA                                          7095 BRYANT BLVD                 SHOW LOW AZ 85901                 85901
                                            CUSTODIAN

125     SHADI N GHARFEH                     200 E DOUGLAS AVE              WICHITA          KS 67202-3427                                     67202




      EAST\171666354.4
                                  Case 20-10290-LSS            Doc 1   Filed 02/09/20    Page 32 of 328




                            A                              B                             C                               D                       E


        Name and Address Line 1              Name and Address Line 2        Name and Address Line 3        Name and Address Line 4           Postcode

                                                                            BLACKROCK COUNTY
126     BENGT ELVINSSON                      4 HYDE PARK GARDENS                                           IRELAND                           0
                                                                            DUBLIN

127     HECTOR DELEON                        155 FRANKLIN ST                APT. 1                         ELMWOOD PARK NJ 07407-2737        7407

        CINDY CHARLESTON-ROSENBERG &                                                                       HUNTINGDON VALLEY PA
128                                          COLE ROSENBERG JT TEN          2814 EDGE HILL RD                                                19006
        JEREMY                                                                                             19006-5023

129     SRIDHAR R DEVULAPALLY                15135 ALSTONE DR               FRISCO TX 75035-7251                                             75035


130     FMT CO CUST IRA                      FBO RICK DRAYER                18701 WOODBURN RD              WOODBURN          IN 46797-9568   46797

        KARL THOMAS & MICHELE TERRY TRS
131     FBO                                  UA DEC 15 2006                 3075 SE SAINT LUCIE BLVD       STUART FL 34997-5423              34997
        KARL THOMAS REVOCABLE TRUST
                                                                                                           OKLAHOMA CITY OK
132     MOSHE TAL &                          JACQUELINE C. TAL TEN/COM      1004 SW 95TH STREET                                              73139
                                                                                                           73139

133     MR. RIAZ M AZIZ                      28 FRASERWOOD AVE UNIT 3       NORTH YORK ON M6B 2N5                                            0


134     ATC AS CUST FOR IRA R/O              EDWARD HUTNER                  10100 HAREWOOD CT              GREAT FALLS VA 22066-3500         22066

        AMERICAN STOCK TRANSFER                                                                            RIDGEFIELD PARK
135                                          55 CHALLENGER ROAD             2ND FLOOR                                                        7660
        ATTN RALPH SANCHEZ                                                                                 NJ            07660
                                                                                                           ONE MELLON CENTER 26TH
        BANCO SABADELL/SA         THE BANK
136                                          PROXY DEPARTMENT               500 GRANT STREET               FLOOR   PITTSBURGH PA             15259
        OF NEW YORK MELLON ASSET SE
                                                                                                           15259

137     LAUREN POSNER                        201 E 79TH ST APT 4I           NEW YORK            NY 10075                                     10075


138     MR TOM OLIVER                        73 OAK VISTA DR                ST. ALBERT AB T8N 1C1                                            0


139     >MS JENNIFER ALBRECHT                5237 16 AVE                    EDSON AB T7E 1H1                                                 0



      EAST\171666354.4
                                     Case 20-10290-LSS          Doc 1   Filed 02/09/20       Page 33 of 328




                            A                               B                                C                             D                       E


        Name and Address Line 1              Name and Address Line 2         Name and Address Line 3         Name and Address Line 4           Postcode

        E MANDATO & J MANDATO TTEE           AS PLEDGOR TO JPMC BANK
140
        THE MANDATO FAM TR DTD 1/3/94        NA                              ADDRESS ON FILE WITH KCC

141     DANIEL J RISKO TOD                   3925 S JONES BLVD APT 1066      LAS VEGAS NV 89103-7101                                           89103

                                             LISSETE URIA FERNANDEZ JT
142     HECTOR C FERNANDEZ &                                                 ADDRESS ON FILE WITH KCC
                                             WROS

143     MS. CIA LIGEROS                      28 FRASERWOOD AVE APT 3         NORTH YORK ON M6B 2N5                                             0

                                             JENNIFER MELISSA NABI JT
144     JEFFREY D NABI &                                                     17 COUNTRY CLUB DR              LARCHMONT NY              10538   10538
                                             TEN

                                             AMERITRADE CLEARING                                             PALISADES PARK NJ 07650-
145     WASEF RADA FADDOUL IRA TD                                            238 E HARRIET AVE                                                 7650
                                             CUSTODIAN                                                       1911
        DARRELL A PATRICK                    RBC CAPITAL MARKETS LLC                                         1072 WINDMILL CT
146                                                                          IRA R/O                                                           45373
        INDIVIDUAL RETIREMENT ACCOUNT        CUST                                                            TROY OH 45373-1189

147     PASQUALE TAVANO                      6 VAN OVER DRIVE                OLD BRIDGE NJ 08857-3757                                          8857

                                                                             AMAWALK             NY 10501-
148     ANDREW S BRENNER                     19 BEDELL RD                                                                                      10501
                                                                             1500

        TWO SIGMA SECURITIES LLC             101 AVENUE OF THE
149                                                                          19TH FLOOR                      NEW YORK NY 10013-1941            10013
        MARKET MAKER ACCOUNT                 AMERICAS

150     SHARON A DEVOE                       IRA E*TRADE CUSTODIAN           500 E 44TH ST                   KANSAS CITY MO 64110-1540         64110


151     ALAN W APPLEGATE &                   KAREN M APPLEGATE JT TEN        1 KLEGGSTONE CIR                BLOOMINGTON IL 61704              61704

        DIEGO BLEL ROLLOVER IRA
152     TD AMERITRADE CLEARING INC           2484 SAN TECLA ST               UNIT 409                        ORLANDO FL 32835-3237             32835
        CUSTODIAN

153     FARRUKH AZIM                         2735 TROPHY CLUB DRIVE          TROPHY CLUB TX 76262                                              76262



      EAST\171666354.4
                                      Case 20-10290-LSS          Doc 1    Filed 02/09/20        Page 34 of 328




                            A                                B                                 C                              D                       E


        Name and Address Line 1               Name and Address Line 2            Name and Address Line 3        Name and Address Line 4           Postcode


154     OLGA B LANDRUM                        TOD                                7625 BRITTANY PL               FORT WORTH TX 76137-1076          76137

                                                                                 BELLEVUE          WA 98007-
155     SHAIKH ABDUL KAREEM                   14709 MAIN ST APT 3                                                                                 98007
                                                                                 5125
                                                                                 SANTA CLARA        CA 95051-
156     CHONG WANG                            1400 WHITE DR APT 11                                                                                95051
                                                                                 3902

        EUGENE J BERKES P/ADM
157                                           BENEFIT PEN PL DTD 12/31/13        6904 CERMAK RD                 BERWYN            IL 60402        60402
        BERKES LAW OFFICES PC DEFND

                                              FBO SUDHAKARREDD                                                  PISCATAWAY        NJ 08854-
158     FMT CO CUST IRA ROLLOVER                                                 10 DAHLIA CT                                                     8854
                                              ANKENAPALLI                                                       6672

        FMT CO CUST IRA ROLLOVER       FBO                                                                      WINTER SPRINGS     FL 32708-
159                                           328 COURTNEY SPRINGS               CIR                                                              32708
        DEBORAH HEINZ                                                                                           6336
        CHARLES R WEINMAN TTEE
160                                                                      37564   75 CONCORD CIRCLE              SPRINGBORO OH 45066-8136          45066
        RICHARD S WEINMAN RESIDUAL TR

                                                                                 HIGHLAND VLG TX 75077-
161     DENNIS KULA                           102 PENJAY LANE                                                                                     75077
                                                                                 6844

162     ANTHONY R NEWPORT                     314 MUDD ST                        HELENWOOD TN 37755                                               37755


163     HANI HESABA                           134 OAKLAND ST                     MALDEN MA 02148-6525                                             2148


164     PARVEEN KUMAR                         WFCS CUSTODIAN TRAD IRA            3790 DUNBAR PL                 FREMONT      CA 94536-3617        94536

        JEFFREY T SMITH
165                                           ROTH CONTRIBUTORY IRA              26 LMNOP DR                    OWLS HEAD ME              04854   4854
        CHARLES SCHWAB & CO INC CUST

166     THOMAS PECEK                          3201 7 ST SW                       CALGARY AB T2T 2X8                                               0


167     MR STEVEN GHEQUIERE                   101-2250 MANOR PL                  COMOX BC V9M 1C5                                                 0




      EAST\171666354.4
                                  Case 20-10290-LSS         Doc 1   Filed 02/09/20      Page 35 of 328




                            A                           B                               C                              D                   E


        Name and Address Line 1           Name and Address Line 2        Name and Address Line 3         Name and Address Line 4       Postcode


168     STEPHEN GREENBERG                 IRA R/O ETRADE CUSTODIAN       1974 PAMELA CT                  TOMS RIVER NJ 08755-1399      8755


169     NIGEL C FISH                      10 OAK RIDGE LN                HAMPTON NJ 08827-2502                                         8827

                                                                         NORTH VANCOUVER BC
170     GERT DU PREEZ                     605 JONES AVE                                                                                0
                                                                         V7M 2V5

171     JONATHAN M HAZAN                  1571C FENPARK DR               FENTON MO 63026-2909                                          63026


172     HASEEB RAFEEK &                   TERESA RAFEEK JTWROS           17327 EAGLE LEDGE DR            TOMBALL TX 77377-8091         77377

                                                                         TWP WASHINTON NJ 07676-
173     IVAN SIERRA                       PO BOX 1349                                                                                  7676
                                                                         1349

174     MR. RAYMOND T SWEET               168 BICK ST                    BOBCAYGEON ON K0M 1A0                                         0

        DARRELL A PATRICK                                                                                1072 WINDMILL CT
175                                       PATRICK FAMILY TRUST           DTD 7/7/2006                                                  45373
        GLORIA J PATRICK TTEES                                                                           TROY OH 45373-1189

        NFS/FMTC SIMPLE IRA
176                                       FBO MAHESH SARASWAT            4212 WINTERBERRY AVE            NAPERVILLE         IL 60564   60564
        MKS TECHNOLOGY INC

                                          ROTH IRA ETRADE
177     DAVID J BURNHAM                                                  4225 AMARGOSA DR                ANTIOCH CA 94531-8237         94531
                                          CUSTODIAN

                                                                         BRIGHTON           MI 48116-
178     CHRISTOS PAPANASTASOPOULOS        9339 SUMMERCRESS DR                                                                          48116
                                                                         8204

                                                                         ROCHESTER          MN 55901-
179     NATHAN COON                       4211 MANOR VIEW DR NW                                                                        55901
                                                                         3110

180     MICHAEL GOMES                     30 PARK DR                     WOODBRIDGE ON L4L 2H3                                         0

                                                                         SAN ANTONIO         TX 78260-
181     JOHN A GANSER                     24651 BIRDIE RDG                                                                             78260
                                                                         7847



      EAST\171666354.4
                                         Case 20-10290-LSS          Doc 1   Filed 02/09/20    Page 36 of 328




                            A                                   B                             C                            D                   E


        Name and Address Line 1                  Name and Address Line 2         Name and Address Line 3     Name and Address Line 4       Postcode


182     SALMAN ZAFAR                             6 ADDISON WAY                   WEST HOXTON NSW 2171                                      0


183     DUSTIN A DIKEMAN                         4411 WHITE AVE                  BALTIMORE MD 21206-2818                                   21206


184     PRESTON L HOPPER &                       BETTY G HOPPER JT TEN           5325 S PETERS RD            TIPP CITY OH 45371            45371


185     JULIO C RUIZ                             R/O IRA E*TRADE CUSTODIAN       5404 HOLLAND CHURCH RD      RALEIGH NC 27603-9735         27603


186     MS VALERIE JEAN BROOKS-SIMMS             3 IAN CRES                      ROTHESAY NB E2E 5R1                                       0


187     JAMES HANLON TOD                         PO BOX 36                       GANADO AZ 86505-0036                                      86505

        LELAND M STAHELIN TTEE
188                                              U/A 12/17/12                    800 ROOSEVELT RD STE A120   GLEN ELLYN         IL 60137   60137
        MICHAEL A STAHELIN IRRVOC TR

                                                                                 STATEN ISLAND NY 10305-
189     GENFFREY CHAN                            218 NAUGHTON AVE APT C                                                                    10305
                                                                                 1117

190     STEVEN L MICHIE                          40747 MORRIS RD RR 4            BRUSSELS ON N0G 1H0                                       0


191     PETER J CORTINA           50**           31B CEDAR STREET                PARIS ON N3L 0A1                                          0


192     ERIC GRUNDLEGER                          IRA E*TRADE CUSTODIAN           121 OVERLOOK AVE            WAYNE NJ 07470-4354           7470

        MICHAEL J WILLNER                                                                                    KING OF PRUSSIA PA 19406-
193                                              C/O WILLNER INVESTMENTS         150 ALLENDALE ROAD                                        19406
        R/O IRA E*TRADE CUSTODIAN                                                                            5048

                                                                                 WILLIAMS LAKE BC V2G
194     MR ROBIN STOROSCHUK                      5951 ROBERTSON RD                                                                         0
                                                                                 4Y5

195     MRS HUIPING LI                           5220 RUE PAISLEY                MONTREAL QC H1S 1V2                                       0




      EAST\171666354.4
                                      Case 20-10290-LSS          Doc 1   Filed 02/09/20    Page 37 of 328




                            A                                B                             C                                  D                       E


        Name and Address Line 1               Name and Address Line 2         Name and Address Line 3           Name and Address Line 4           Postcode


196     MR MITCHELL WADE PARKER               3640 HUMMINGBIRD WAY NW         EDMONTON AB T5S 0K7                                                 0


197     OLUMIDE O OGUNJUYIGBE                 2909 EAGLES NEST DRIVE          BOWIE MD              20716                                         20716

        G KRIVCHENIA & N NAYAK TTEE
198                                           FBO NARESH KUMAR NAYAK          200 GRANT EDWARDS DR              MARIETTA OH               45750   45750
        FIRST SETTLEMENT ORTHO PSP

        WILLIAM WICKERSHAM
199                                           ROLLOVER ACCOUNT                12727 CLEAR LAKE RD               BRYAN TX 77808-9229               77808
        IRA VFTC AS CUSTODIAN

200     NELSON DOS SANTOS DE ABREU            1300 S MIAMI AVE 1711 UNIT      MIAMI FL 33130-4474                                                 33130


201     STEVEN IKELER                         59 ACORN DR                     CLARK NJ 07066-2108                                                 7066

        DAVID WALTER BRUNS
202                                           IRA CONTRIBUTORY                159 LAKEWOOD BLVD                 MADISON WI            53704       53704
        CHARLES SCHWAB & CO INC CUST

203     ABID ALI                              3356 WOLCOTT CMN                FREMONT CA                94538                                     94538


204     NAAIM ALI YAHYA &                     KARLA MAE YAHYA JT TEN          6740 N RAFAEL AVE                 FRESNO CA 937110828               93711


205     JEAN MARCEAU LOHIER & MARIE-ROSE      LOHIER JT TEN                   13200 BARRISTER PL                WOODBRIDGE VA 22192-4804          22192

        MARNI ISAACS MATT FRANK TTEE                                                                            1118 N WETHERLY DR
206                                           U/A 8/30/16                     COLLATERAL ACCOUNT                                                  90069
        M&M TRUST                                                                                               LOS ANGELES      CA 90069
                                                                              EAST WALPOLE          MA
207     JOHN T HASENJAEGER                    23 PINNACLE DR                                                                                      2032
                                                                              02032

208     JIFAN HU                              MEI ZHOU TIC                    745 SEMINOLE WAY                  PALO ALTO CA 94303-4723           94303


209     BRIAN M HURLEY                        R/O IRA E*TRADE CUSTODIAN       612 RIO RUIDOSO RD NE             RIO RANCHO NM 87144-6487          87144




      EAST\171666354.4
                                   Case 20-10290-LSS         Doc 1   Filed 02/09/20    Page 38 of 328




                            A                            B                             C                               D                       E


        Name and Address Line 1            Name and Address Line 2        Name and Address Line 3        Name and Address Line 4           Postcode

                                                                          GIG HARBOR         WA 98332-
210     NATHAN W CHAN                      2414 82ND ST NW                                                                                 98332
                                                                          6900

211     JOHN E TIMBERLAKE                  KATHLEEN A TIMBERLAKE          ADDRESS ON FILE WITH KCC

                                                                          VALLEJO          CA 94591-
212     CRAIG C BARLOW                     117 DAWSON PL                                                                                   94591
                                                                          8252

                                           TD AMERITRADE CLEARING
213     JOY LAHVIC ROLLOVER IRA                                           8944 LAKEVIEW AVE              LENEXA KS 66219                   66219
                                           CUSTODIAN

                                                                          12500 EDGEWATER DR
214     MICHAEL O BRAYSHAW                 -TOD-                                                         LAKEWOOD OH 44107-1677            44107
                                                                          CONDO 307

        DONNA B WEINMAN                    RBC CAPITAL MARKETS LLC
215                                                                       8333 ST FRANCIS CT             DAYTON OH 45458-2759              45458
        INDIVIDUAL RETIREMENT ACCOUNT      CUST
        GAIL E SILER
216                                        TOD                            4811 PAMELA SUE DR             KETTERING OH 45429-5349           45429
        -TOD-

        JANET L HANSEN                     RBC CAPITAL MARKETS LLC
217                                                                       6007 GOTHIC PLACE              CENTERVILLE OH 45459-2908         45459
        INDIVIDUAL RETIREMENT ACCOUNT      CUST

        FMTC TTEE                                                                                        PUEBLO WEST        CO 81007-
218                                        FBO PHILIP C HAAKE             678 E MCCLAVE DR                                                 81007
        IR ESP                                                                                           2126

219     FMT CO CUST IRA                    FBO VIKRAM KUMAR               31571 WINNERS CIR              AVON LAKE         OH 44012-4031   44012

                                                                                                         HIGHLAND PARK       IL 60035-
220     FMT CO CUST IRA ROLLOVER           FBO IRINA ZAYER                343 PARK AVE APT 4E                                              60035
                                                                                                         2658

                                                                                                         KALAMAZOO          MI 49009-
221     FMT CO CUST IRA ROLLOVER           FBO DEBORAH C DEMATTEIS        8868 MARICOPA TRL                                                49009
                                                                                                         4935

222     FMT CO CUST SEPP IRA               FBO SHERIF LABIB RIZK          365 FOX CHAPEL RD              PITTSBURGH        PA 15238-2339   15238

                                           TD AMERITRADE CLEARING
223     PRISCILLA HANLON IRA                                              PO BOX 36                      GANADO AZ 86505-0036              86505
                                           CUSTODIAN



      EAST\171666354.4
                                     Case 20-10290-LSS          Doc 1   Filed 02/09/20      Page 39 of 328




                            A                               B                              C                               D                     E


        Name and Address Line 1              Name and Address Line 2         Name and Address Line 3         Name and Address Line 4         Postcode

        TYLER MICHAEL MARKS CUST FOR                                                                         MOUNT HOREB WI
224                                          UNTIL AGE 21                    8563 BAKKEN RD                                                  53572
        MEGAN GRACE MARKS UWIUTMA                                                                            53572

                                                                                                             WELLESLEY HLS       MA 02481-
225     FMT CO CUST IRA ROLLOVER             FBO ISAAC OSTROVSKY             5 WILLOW ST                                                     2481
                                                                                                             5608

226     MS MONICA SOTIRAKOS                  8 FUR COURT                     BURNT RIVER ON K0M 1C0                                          0


227     BENSELVAN CHANDRAKALADHARAN          16313 FOX CREEK FOREST DR                                 203   MOSELEY VA 23120-1620           23120


228     PHIL HOA CHAU                        PO BOX 655                      MURPHYS CA 95247-0655                                           95247


229     ROBERT JAMES BROWN                   13 1ST ST                       CALIFON NJ 07830-4316                                           7830


230     MRS. JILLOO T KAVINA                 2186 FAIRCHILD BLVD             BURLINGTON ON L7P 3E4                                           0

        FIDELITY MGT TRUST CO TTEE
231                                          FBO JEFFREY R CONANT            11 WALKER RD                    BEVERLY        MA 01915-1522    1915
        CPI RETIREMENT PLAN

232     FRED G NOURI                         69 STANDISH DR                  CLIFTON NJ 07013-2542                                           7013

                                                                                                             JACKSONVILLE       FL 32256-
233     FMT CO CUST IRA ROLLOVER             FBO PANOS KARKANTIS             7718 HUNTERS GROVE RD                                           32256
                                                                                                             7212

        SEENA STROMBERG
234                                          TOD ALEX STROMBERG              PO BOX 923                      SAG HARBOR          NY 11963    11963
        TOD LARAH STROMBERG

235     MR. TIMOTHY MCCLURE                  2472 POST RD SUITE 13           OAKVILLE ON L6H 0K1                                             0


236     CHARLES MILLER                       130 ORCHARD DR                  ANCASTER ON L9G 1Z9                                             0

                                                                                                             FRANKFORT         KY 40601-
237     FMT CO CUST IRA ROLLOVER             FBO GERALD J SMARTE             695 LUCAS LN                                                    40601
                                                                                                             8067



      EAST\171666354.4
                                         Case 20-10290-LSS          Doc 1   Filed 02/09/20    Page 40 of 328




                            A                                   B                             C                          D                       E


        Name and Address Line 1                  Name and Address Line 2         Name and Address Line 3   Name and Address Line 4           Postcode


238     FMT CO CUST IRA ROLLOVER                 FBO PERRY ROGOTZKE              16535 8TH STREET PL S     LAKELAND          MN 55043-9653   55043


239     MR RODERICK MACDONALD                    4 BY-PASS CRT                   TORONTO ON M1T 1L1                                          0


240     MS JUDY LITWILLER                        CP 489                          MERRICKVILLE ON K0G 1N0                                     0

        MICHAEL A BRENNAN
241                                              ROLLOVER ACCOUNT                22 SEAGATE RD             DARIEN CT 06820-5625              6820
        IRA VFTC AS CUSTODIAN

                                                                                                           STATEN ISLAND       NY 10312-
242     JAMES D BABICKE                          ELLEN BABICKE                   218 PRESTON AVE                                             10312
                                                                                                           5552

243     KATHARINA J NYGREN                       5335 AUTUMN WALK COURT          CUMMING GA 30041-4301                                       30041


244     STEPHEN EDWARDS           3E**           22 FRASER RD                    TIMBERLEA NS B3T 1J4                                        0


245     ERIC GERSHMAN                            ROBIN GERSHMAN                  265 LANDMARK LANE #10     STOWE             VT 05672        5672


246     JASON HELFER                             ADDRESS ON FILE WITH KCC

        FLORIDA SBA TTEE
247                                              FBO JASON GODDETTE              9599 PARK LANE            PLANTATION FL 33324-3505          33324
        FRS INVESTMENT PLAN

248     TERESA LYNN CORLEY                       ADDRESS ON FILE WITH KCC

        STATE STREET TTEE
249                                              FBO NGOC NGUYEN                 2225 MCLEAN PARK RD       FALLS CHURCH VA 22043-2934        22043
        BAE SYSTEMS EMP SVGS & INV PLAN

250     DARCY R DESROCHERS                       9154 SOUTHERN COMFORT DR        LARGO FL 33773                                              33773


251     RICHARD C KIESEL TOD                     774 MAYS BLVD                   #10-616                   INCLINE VILLAGE NV 89451          89451




      EAST\171666354.4
                                   Case 20-10290-LSS         Doc 1   Filed 02/09/20    Page 41 of 328




                            A                            B                             C                               D                         E


        Name and Address Line 1            Name and Address Line 2        Name and Address Line 3        Name and Address Line 4           Postcode

                                           GILLIAN CHRISTINE SCOTT JT
252     SCOTT W FRANCE &                                                  1501 SE HOLLY ST               PORTLAND OR               97214   97214
                                           TEN

253     EDWIN AUSTIN DOUGLAS               267 COLLINS RD                 VESTAL NY 13850                                                  13850


254     JOSE EDGARDO LOPEZ VELEZ           9 K STREET                     VILLA CAPARRA                  GUAYNABO PR 00966                 966


255     MARK DAVID SHERIDAN                122 RAINBOW DR                 #2296                          LIVINGSTON TX 77399-1022          77399


256     NAHEED Z YAHYA &                   NAAIM YAHYA JT TEN             6740 N RAFAEL AVE              FRESNO CA 93711-0828              93711


257     LOUIS S. ECKE &                    JOANNA ECKE JTWROS             0S677 WYNWOOD RD.              WINFIELD IL 60190-1548            60190

                                                                          LITTLE BRITAIN ON K0M
258     HEATHER HAYNES                     29 GLASSFORD RD                                                                                 0
                                                                          2C0

259     JUDITH GRAHAM                      17-6900 MARSHALL RD            VERNON BC V1H 2J8                                                0


260     ALOK OSWAL                         R/O IRA VFTC AS CUSTODIAN      504 LONGFELLOW LN              FAIRVIEW TX 75069-0154            75069


261     MS. CIA LIGEROS                    28 FRASERWOOD AVE UNIT 3       NORTH YORK ON M6B 2N5                                            0


262     MS MARNEY J HUMPHREYS              547 MIDDLETON WAY              COLDSTREAM BC V1B 3Y1                                            0

                                                                                                         LAKE WORTH        FL 33449-
263     LEONARD RUBINSTEIN                 GAIL B RUBINSTEIN              4456 BARCLAY FAIR WAY                                            33449
                                                                                                         8110

                                                                          HOLLYWOOD          CA 90078-
264     JULES P BERTRAND                   PO BOX 1522                                                                                     90078
                                                                          1522
                                                                                                         CTR MORICHES      NY 11934-
265     FMTC CUSTODIAN - IRA BDA           NSPS PAUL VALLUZZI             1 SOUTH ST                                                       11934
                                                                                                         3716



      EAST\171666354.4
                                       Case 20-10290-LSS            Doc 1   Filed 02/09/20    Page 42 of 328




                            A                                   B                             C                             D                       E


        Name and Address Line 1                   Name and Address Line 2        Name and Address Line 3      Name and Address Line 4           Postcode

        FMTC TTEE                                                                                             SAN ANTONIO       TX 78230-
266                                               FBO MARIA R PIERCE MD          33 WESTELM CIR                                                 78230
        MEDNAX SERVICES INC                                                                                   2638

267     NADER J SAYEGH                            197 FALMOUTH ROAD              SCARSDALE NY 10583-4737                                        10583

                                                                                 NEW PROVIDENCE NJ 07974-
268     MS HONGYA GE                              89 OXBOW DR                                                                                   7974
                                                                                 1342

269     W MURPHY UNDERWOOD JR                     4429 ELLSWORTH RD              STOW OH 44224                                                  44224

        ECL MSSB FBO HAILEY MANAGEMENT
270                                               1110 BRICKELL AVE SUITE 430    MIAMI FL 33131-3152                                            0
        CORP

271     MICHAEL JOSEPH FINO                       DESIGNATED BENE PLAN/TOD       1114 MARCY RD                PITTSTON PA           18643       18643


272     MR. CLARENCE J NEUFELD                    1100 JOHNSTON RD               WHITE ROCK BC V4B 3Y4                                          0


273     SEYED H RAHMANI                           158 PARKVIEW DR                WAUCONDA IL 60084-1295                                         60084


274     TIM WASS &                ANDREA FISHER   COMM/PROP                      206 ELKINS LAKE              HUNTSVILLE TX             77340   77340


275     LERON M WILLIAMS                          P.O.BOX 610431                 DALLAS TX 75261-0431                                           75261


276     PATRICK FLANDERS                          1977 WHITE BIRCH DR            VISTA        CA 92081-7317                                     92081

                                                                                 SAVAGE           MN 55378-
277     GERALD R ANDERSON                         14750 VIRGINIA AVE S                                                                          55378
                                                                                 2255

278     GERALD BAKER                              SEP IRA E*TRADE CUSTODIAN      11250 MAGNOLIA GLEN          SHREVEPORT LA 71106-8374          71106

        PAUL & MAIA MARANGOS TTEES
279                                               DTD 07/21/1995 PREFERENCE      7402 CADENCIA ST             CARLSBAD CA 92009-7531            92009
        MARANGOS FAMILY TRUST



      EAST\171666354.4
                                       Case 20-10290-LSS          Doc 1   Filed 02/09/20     Page 43 of 328




                            A                                 B                             C                               D                       E


        Name and Address Line 1                Name and Address Line 2         Name and Address Line 3        Name and Address Line 4           Postcode

        WILLIAM A USDAN
280                                            IRA CONTRIBUTORY                837 BYRNWYCK RD.               ATLANTA GA                30319   30319
        CHARLES SCHWAB & CO INC CUST

                                                                               ALEXANDRIA VA 22315-
281     ZAKIR HUSSAIN                          6600 PATENT PARISH LN                                                                            22315
                                                                               6061

282     NITIKA KHATRI TOD                      1619 RUTH DR                    WOOSTER OH 44691-4538                                            44691

                                                                                                              CORNWALL HDSN NY 12520-
283     SUSHILA R KHANDHAR                     IRA E*TRADE CUSTODIAN           11 TAYLOR PL                                                     12520
                                                                                                              1610

284     YU-TEH YING & ANGEL YING JT TEN        389 MIDDLE RD                   HAZLET NJ 07730-2439                                             7730


285     FMT CO CUST IRA                        FBO VICTORIANO ABANA            887 RIVERLAWN PL               LAS VEGAS         NV 89138-4610   89138


286     PETRI JUHANI PERINNE                   18 CEDAR HILL RD                DOVER MA 02030                                                   2030


287     ALLISON RAE CRANSTON                   11217 STANLEY AVE S             BLOOMINGTON MN 55437                                             55437

                                                                               MADISONVILLE       LA 70447-
288     TERRY R MCCARTHY                       529 GARDEN LN                                                                                    70447
                                                                               9253
                                                                               CHULA VISTA      CA 91913-
289     ELAINE D HUYNH                         1745 BOUQUET CANYON RD                                                                           91913
                                                                               1560

290     MRS. BETTY A SWEET                     168 BICK ST                     BOBCAYGEON ON K0M 1A0                                            0

                                                                               FORT MCMURRAY AB T9H
291     MS CHRISTINE NOBLE                     241-200 RICHARD ST                                                                               0
                                                                               5H6

292     ROSS E GASKIN           55**           36 EDINBURGH RD                 KITCHENER ON N2B 1M5                                             0


293     MR JESSE HOPKINS                       PO BOX 132                      BRACKENDALE BC V0N 1H0                                           0




      EAST\171666354.4
                                   Case 20-10290-LSS         Doc 1   Filed 02/09/20    Page 44 of 328




                            A                            B                             C                              D                       E


        Name and Address Line 1            Name and Address Line 2        Name and Address Line 3       Name and Address Line 4           Postcode


294     MR JOHN JACOBS                     1368 QUEENSBUSH RD             GD                            WELLESLEY ON N0B 2T0              0

                                                                          NEW BRAUNFELS       TX
295     RAJESHWAR RA AKULA                 753 GRAY CLOUD DR                                                                              78130
                                                                          78130-4665
                                                                          SOUTH ORANGE NJ 07079-
296     JAMES B GORDON                     71 S ORANGE AVE                                                                                7079
                                                                          1715

297     ROBERT GROSSMAN TOD                SEVEN CHESLEY ROAD             WHITE PLAINS NY 10605                                           10605

        TROY ALLEN MECHURA
298                                        IRA ROLLOVER                   102 SCHOONER DR               LAKEWAY TX                78738   78738
        CHARLES SCHWAB & CO INC CUST

299     LUDWIG H APEL                      4960 CONFERENCE WAY N          SUITE 100                     BOCA RATON FL 33431-3311          33431


300     >PRONTOLIVING INC.                 ATTN MONICA SOTIRAKO           8 FUR CT                      BURNT RIVER ON K0M 1C0            0

        THOMAS MAXWELL                     RBC CAPITAL MARKETS LLC                                      87200 OVERSEAS HWY
301                                                                       APT H-1                                                         33036
        MARINE INT'L INC SEP-IRA           CUST                                                         ISLAMORADA FL 33036-3103

302     BRADLEY MURRAY                     750 STAUFFER ST BOX 524        LUCKNOW ON N0G 2H0                                              0

                                           MRS SUZANNE L SERFATY
303     MR JOSEF SERFATY AND/OR                                           101 LADY KAREN CRES           MAPLE ON L6A 4M3                  0
                                           JTWROS

304     MARIUSZ E SERAFIN                  49 PHEASANT LN                 RAYNHAM MA 02767-6102                                           2767


305     LESLIE S ONG                       21029 BROOKLINE DR             WALNUT CA             91789                                     91789

        WENDELL LEROY DUGGINS & DEBRA      FAMILY TRUST UA SEP 07
306                                                                       3201 E PARIS ST               TAMPA FL 33610-3652               33610
        SHARON DUGGINS TRS FBO DUGGINS     2001

307     CARLOS O CHAVARRIA                 414 N MOSS                     BURBANK CA 91502-1726                                           91502




      EAST\171666354.4
                                     Case 20-10290-LSS           Doc 1   Filed 02/09/20    Page 45 of 328




                            A                                B                             C                          D                       E


        Name and Address Line 1              Name and Address Line 2          Name and Address Line 3   Name and Address Line 4           Postcode

                                                                                                        SUNNY ISLE BEACH FL
308     JERRY S JOSEPH &                     JODIE F SKIBINSKY JT TEN         18560 NORTH BAY ROAD                                        33160
                                                                                                        33160

                                                                              STURGEON FALLS ON P2B
309     >MR GREGORY SMITH                    305 LILLIE ST                                                                                0
                                                                              3B3
                                                                              SOUTH PASADENA CA
310     HYUNJU LEE                           1204 PINE ST APT 205                                                                         91030
                                                                              91030-4341

                                             ROTH IRA E*TRADE
311     SAMUEL TREVINO                                                        1405 RAY DRIVE            CORPUS CHRISTI TX 78411-3350      78411
                                             CUSTODIAN

312     SHEILA BARRY                         15320 WILLOW DR                  LOS GATOS CA 95032-2812                                     95032


313     >MR DOUGLAS SMITH                    3469 BLUE GRASS LANE             KELOWNA BC V1V 3G1                                          0

        CORA ANN ETHERIDGE                                                    1213 WINDING MEADOWS
314                                          IRA ROLLOVER                                               ROCKLEDGE FL              32955   32955
        CHARLES SCHWAB & CO INC CUST                                          RD

315     MRS. VIVIAN FUNG                     7133 MARGUERITE ST               VANCOUVER BC V6P 5G4                                        0

                                                                              28 FRASERWOOD AVE UNIT
316     MR RIAZ M AZIZ OR                    MRS CIA LIGEROS                                            NORTH YORK ON M6B 2N5             0
                                                                              3

317     CHERYL LYNN HIGHBAUGH                1525 DICKINSON DR                ROSEVILLE CA 95747-6930                                     95747


318     JONATHAN WILLIAM WOOD                10628 W 2000N RD                 BONFIELD IL 609137128                                       60913

        XIAO HE ROTH IRA TD AMERITRADE       25 AVE AT PORT IMPERIAL                                    WEST NEW YORK NJ 07093-
319                                                                           APT 1004                                                    7093
        CLEARING CUSTODIAN                   APT 1004                                                   8360

320     JANET M MACNEILL                     19 GARDEN ST APT 104             DANVERS MA 01923-1461                                       1923

                                             AMERITRADE CLEARING
321     JESSE STUART MILLER IRA TD                                            3706 AMELIA ISLAND LN     DAVIE FL 33328-3016               33328
                                             CUSTODIAN



      EAST\171666354.4
                                   Case 20-10290-LSS         Doc 1   Filed 02/09/20    Page 46 of 328




                            A                            B                             C                          D                       E


        Name and Address Line 1            Name and Address Line 2        Name and Address Line 3   Name and Address Line 4           Postcode

                                                                          SUNNY ISLES BEACH FL
322     ALLA FRIDMAN                       16400 COLLINS AVE APT 1941                                                                 33160
                                                                          33160-4592

        RETIREMENT BENEFITS GROUP TTEE     FBO ANTHONY
323                                                                       6653 BROOKITE CT          CARLSBAD CA 92009-1734            92009
        RBG 401(K) PROFIT SHARING PLAN     FRANCHIMONE
                                           200 LEXINGTON AVENUE 5TH
324     ONE & ONLY GEORGIO INC                                            NEW YORK NY 10016-6255                                      10016
                                           FLOOR

325     DAWNNY S FONG                      140 COLUMBIA ST                BROOKLINE MA 02446-2422                                     2446

        SHAUN PATTERSON                                                                             CHATTANOOGA TN
326                                        IRA ROLLOVER                   4419 ALABAMA AVE                                            37409
        CHARLES SCHWAB & CO INC CUST                                                                37409

327     JOHN C GERACI &                    LAURA GERACI JT TEN            128 DEWOLF RD             OLD TAPPAN NJ             07675   7675

                                                                          TEMPLE CITY CA
328     PINCHAO JIANG                      9751 CRAIGLEE ST                                                                           91780
                                                                          91780

329     JOSE M MEDRANO                     5637 ETHERIDGE ST              HOUSTON TX 77087-4007                                       77087


330     VINCENT E JONES                    3335 SUNNIROC CIR              IRONDALE AL 35210-3720                                      35210


331     GARY J RUZZI                       208 WADSWORTH DR               GLENSHAW PA 15116-2722                                      15116

                                           5701 SOUTH MOPAC EXPY APT
332     HEMANT K JAIN                                                     AUSTIN TX 78749                                             78749
                                           1222

333     JIM H H LEE &                      NANCY LEE JT TEN TOD           1202 CARMINE CT           PEACHTREE CITY GA 30269           30269


334     FMT CO CUST IRA ROLLOVER           FBO CHUNMAN CHO                4105 SANTA OLIVIA ST      MISSION       TX 78572-8637       78572

                                                                                                    BELL CANYON       CA 91307-
335     FMT CO CUST IRA ROLLOVER           FBO GRACE SHI                  259 BELL CANYON RD                                          91307
                                                                                                    1113



      EAST\171666354.4
                                    Case 20-10290-LSS          Doc 1   Filed 02/09/20    Page 47 of 328




                            A                              B                             C                               D                       E


        Name and Address Line 1             Name and Address Line 2         Name and Address Line 3        Name and Address Line 4           Postcode

        FMT CO TTEE FRP PS A/C                                                                             4 ASHWOOD LN
336                                         FBO SUMON AGARWALA              SUMON AGARWALA P/ADM                                             19355
        DIABETES MANAGEMENT LLC                                                                            MALVERN      PA 19355-9001

337     FMT CO CUST IRA SEPP                FBO NARENDRA T TAILOR           22389 WINDSOR CT               KILDEER        IL 60047-1850      60047

                                                                                                           GREENLAWN          NY 11740-
338     FMT CO CUST IRA ROLLOVER            FBO PAUL W SMITH                18 MONETT PL                                                     11740
                                                                                                           1910

                                            HERMINE R DUNCAN-TAYLOR
339     ROBERT C TAYLOR &                                                   2152 BRANDON LEE DR SW         MARIETTA GA 30008-8802            30008
                                            JTWROS

                                                                                                           WEST NEW YORK NJ 07093-
340     XIAOYING HE                         25 AVE AT PORT IMPERIAL         APT 1004                                                         7093
                                                                                                           8360

341     JASON S POLLACK                     SEP IRA E*TRADE CUSTODIAN       715 BELLE GROVE LN             ROYAL PLM BCH FL 33411-4544       33411


342     DENNIS K KULA C/F                   GISSELLE L KULA UTMA/TX         102 PENJAY LANE                HIGHLAND VLG TX 75077-6844        75077


343     WILFREDO MENDEZ                     425 STERLING LAKE DR            OCOEE          FL 34761-4018                                     34761

                                                                            SNELLVILLE        GA 30078-
344     ABDULLAHI F QASIM                   1817 INNSFAIL DR                                                                                 30078
                                                                            2525

                                                                                                           PLYMOUTH          MA 02360-
345     LAWRENCE SINSIMER                   AMY W SINSIMER                  27 GRISTMILL RD                                                  2360
                                                                                                           3646

                                                                            NEWTOWN           PA 18940-
346     JOZSEF SZOKE                        11 JONQUIL DR                                                                                    18940
                                                                            1232

        SHELLY LYNN LEWIS
347                                         ROTH CONTRIBUTORY IRA           13 BREYER CT                   ELKINS PARK PA            19027   19027
        CHARLES SCHWAB & CO INC CUST

        FMTC CUSTODIAN - ROTH IRA                                                                          CLEVELAND         OH 44114-
348                                         1701 E. 12TH ST.                APT. 15G                                                         44114
        FBO KERRY D ZIELINSKI                                                                              3207
        FMTC TTEE
349                                         FBO KIRITBHAI SOHELIYA          1920 MOUNTAIN CREEK LN         PROSPER        TX 75078-8568      75078
        CISCO 401(K) PLAN



      EAST\171666354.4
                                      Case 20-10290-LSS         Doc 1   Filed 02/09/20    Page 48 of 328




                            A                               B                             C                              D                   E


        Name and Address Line 1               Name and Address Line 2        Name and Address Line 3       Name and Address Line 4       Postcode


350     WILLIAM J HOLBROOK                    15550 BURNT STORE RD           LOT 76                        PUNTA GORDA FL 33955-9337     33955

                                              2803 N OAKLAND FOREST DR
351     PANAGIOTIS ALEXOPOULOS                                               OAKLAND PARK FL 33309                                       33309
                                              APT 304

352     SAKET HAVALDAR &                      SMITA HAVALDAR JTWROS          12305 COUNTRY RIDGE LN        FAIRFAX VA 22033-1819         22033

        BANK OF AMERICA N.A. TTEE
353                                           FAO JOHN A HEINTZ              46512 ARAPAHOE DR             MACOMB MI 48044-3102          48044
        FCA US LLC UAW SAVINGS PLAN

                                                                             HAMPTON          GA 30228-
354     MARTHA JEAN-LAURENT                   11873 REGISTRY BLVD                                                                        30228
                                                                             6391

355     AZAHEL HERRERA SANCHEZ                6611 TANGLEWOOD CT 2D          HAMMOND IN 46323-1310                                       46323


356     MR SHARIF ELHILALI                    21 TARO CRT                    RICHMOND HILL ON L4E 4S2                                    0


357     RAVI SHEKER REDDY BASANI              3259 ABBOTT CRES SW            EDMONTON AB T6W 2M4                                         0


358     JUSTIN BROOKS &                       LAURA BROOKS JTWROS            12054 CHESTNUT GLEN RD        CLARKSBURG MD 20871-4430      20871


359     GEOFFREY JENKINS                      ADDRESS ON FILE WITH KCC


360     FMTC CUSTODIAN - ROTH IRA             FBO JONATHAN MENNUCCI          729 BRANDONBURY LN            CHICO         CA 95926-7110   95926

                                                                                                           50 RAFFLES PLACE # 19-00
        CGS-CIMB SECURITIES (SINGAPORE)
361                                           -SINGLE AGENCY ACCOUNT-        50 RAFFLES PLACE #19-00       SINGAPORE LAND TOWER          0
        PTE. LTD. A/C CLIENT - TRUST
                                                                                                           SINGAPORE

362     MARVIN ANDERSON                       TOD MARLENE ANDERSON           756 W LINCOLN LN              DES PLAINES        IL 60018   60018


363     MICHAEL F MUZIO                       290 CENTRAL AVENUE             COHOES NY             12047                                 12047



      EAST\171666354.4
                                   Case 20-10290-LSS           Doc 1   Filed 02/09/20    Page 49 of 328




                            A                              B                             C                           D                    E


        Name and Address Line 1            Name and Address Line 2          Name and Address Line 3    Name and Address Line 4        Postcode


364     MRS AMANDA MCCLENAGHAN             533 CAMPBELL STREET              LUCKNOW ON       N0G 2H0                                  0


365     MRS SARAH ROSE SZESZORAK           22 PROSPECT CLOSE                BLACKFALDS AB T4M 0E6                                     0


366     MR MITCHELL WADE PARKER            3640 HUMMINGBIRD WAY NW          EDMONTON AB T5S 0K7                                       0


367     ALMONTASER ALAHAWAK                364 60TH ST APT 3R               BROOKLYN NY 11220-3766                                    11220

                                           TRAD IRA VFTC AS                                            SANTA BARBARA CA 93103-
368     RICHARD SHIELDS                                                     1548 KNOLL CIRCLE DR                                      93103
                                           CUSTODIAN                                                   2815

369     JEFF SYTSMA                        14331 N 700 W                    DEMOTTE IN 46310                                          46310


370     MS. GEORGINA PAPANOU               38 SEXTON CRES                   NORTH YORK ON M2H 2L5                                     0


371     ALEXANDER DELGADO                  300 BRADDOCK DR                  MELROSE PARK IL 60160                                     60160

                                                                                                       OAKLAND PARK       FL 33334-
372     FMT CO CUST IRA SEPP               FBO CHRISTOPHER LONETTA          3841 NE 17TH AVE                                          33334
                                                                                                       5417

                                           INDIVIDUAL 401(K) ETRADE
373     KIRK D MICHEL                                                       330 TREMBLING LN           SUNDERLAND MD 20689-3026       20689
                                           CUST

                                                                            STURGEON FALLS ON P2B
374     >MR GREGORY SMITH                  305 LILLIE ST                                                                              0
                                                                            3B3

                                                                            CHRISTIANSBURG VA 24073-
375     MARK SHORT                         1265 SPRUCE ST                                                                             24073
                                                                            3819

376     ERIK VERHOEF                       R/O IRA E*TRADE CUSTODIAN        5142 SEAGROVE CT           SAN DIEGO CA 92130-3208        92130


377     MS SARAH ORR                       29 CURRIE AVE                    TORONTO ON M4C 1C3                                        0




      EAST\171666354.4
                                   Case 20-10290-LSS         Doc 1   Filed 02/09/20      Page 50 of 328




                            A                            B                              C                              D                       E


        Name and Address Line 1            Name and Address Line 2        Name and Address Line 3        Name and Address Line 4           Postcode


378     BARKLEY MAY                        9400 HIGHWAY 58                HIGH LEVEL AB T0H 1Z0                                            0


379     MR. RAYMOND T SWEET OR             MRS. BETTY A SWEET             168 BICK ST                    BOBCAYGEON ON K0M 1A0             0

        CHARLES SCHWAB TRUST BANK TTEE
380                                        FBO GEOFFREY J SMARTE          695 LUCAS LN                   FRANKFORT KY              40601   40601
        FISHER INVESTMENTS 401K PLAN

                                                                                                         NEW BRAUNFELS TX 78130-
381     JOEL KROCK IRA TD AMERITRADE       CLEARING CUSTODIAN             74 GUADA COMA                                                    78130
                                                                                                         4669

        STATE STREET BANK AS CUSTODIAN                                                                   MANITOU BEACH MI 49253-
382                                        FBO DON K CRAWFORD             3541 GENEVA HWY                                                  49253
        MICHIGAN STATE EMPLOYEES 401K                                                                    9120

383     MICHAEL R GENZOLI                  179 BELGIAN DR                 DANVILLE CA 94526-1946                                           94526

        MICHAEL J KUHN &
384                                        COMM/PROP                      609B WOOD STREET               AUSTIN TX            78703        78703
        ALICE J KUHN

                                                                                                         TRABUCO CANYON CA 92679-
385     RAJENDRA SINGHAL & VEENA SINGHAL   TEN COMM                       1 FLAX CT                                                        92679
                                                                                                         5133

386     GARY D. ELLISTON                   9206 WESTVIEW CIRCLE           DALLAS TX              75231                                     75231

                                                                          EDGEWATER NJ
387     TYLER COGSWELL                     99 GORGE RD APT 2302                                                                            7020
                                                                          07020

388     FMT CO CUST IRA ROLLOVER           FBO BAC PHAM                   1720 W BLUE SPRUCE CT          DUNLAP         IL 61525-9329      61525

                                                                          ALACHUA           FL 32615-
389     BETABRIDGE INC                     452 TURKEY CRK                                                                                  32615
                                                                          9303

                                           FBO CHARLES H H                                               RONCEVERTE        WV 24970-
390     FMT CO CUST IRA ROLLOVER                                          1160 MONROE DRAFT                                                24970
                                           VALLANDINGHAM                                                 8285

391     LUDMILA PAVLIUC                    16235 PASO DOBBLE DR           HOUSTON TX 77083-2819                                            77083




      EAST\171666354.4
                                      Case 20-10290-LSS         Doc 1   Filed 02/09/20      Page 51 of 328




                            A                               B                               C                             D                     E


        Name and Address Line 1               Name and Address Line 2        Name and Address Line 3        Name and Address Line 4         Postcode


392     JAMES F KOLLIE                        7086 168TH AVE NW              ANOKA MN 55303                                                 55303


393     NFS/FMTC IRA                          FBO MAHESH SARASWAT            4212 WINTERBERRY AVE           NAPERVILLE          IL 60564    60564

                                                                             470 W MAHOGANY CT UNIT
394     NFS/FMTC IRA                          FBO ROBERT J WARREN                                           PALATINE           IL 60067     60067
                                                                             701

395     CLIFFORD VENTURES LLC                 MAURICE O'CONNOR               7615 PALMER CT                 NAPLES            FL 34113      34113


396     STEVEN LYNUM                          20 GABLE WALK                  LIVINGSTON NJ 07039-6231                                       7039

                                                                                                            FRANKFORT          KY 40601-
397     KAREN D SMARTE                        GEOFFREY JAMES SMARTE          695 LUCAS LN                                                   40601
                                                                                                            8067
                                                                                                            324 VIA CHICA CT
        JOSEPH B NOAR TTEE
398                                           NOAR FAMILY TRUST              U/A 11/16/98                   SOLANA BEACH        CA 92075-   92075
        JOHNINA A NOAR TTEE
                                                                                                            1721
                                                                             ATLANTA            GA 30339-
399     DOUGLAS UPSHAW                        512 WINDY RIDGE LN SE                                                                         30339
                                                                             2436
                                                                             MANCHESTER NH 03104-
400     KENNETH SCOT STREMSKY                 187 POPLAR ST                                                                                 3104
                                                                             2114

401     WCAS CAPITAL PARTNERS IV LP           599 LEXINGTON AVE STE 1800     NEW YORK NY 10022-6030                                         10022

                                              TD AMERITRADE CLEARING
402     JAMES MICHAEL HASSLER ROLLOVER IRA                                   422 FLORENCE CIR               STATESVILLE NC 28625            28625
                                              CUSTODIAN

403     MR. BLAKE MILES                       8 HORSESHOE CRT                BRAMPTON ON L6S 1S1                                            0


404     MR. BRADLEY D D THOMPSON              5303 39 STREET CRES            INNISFAIL AB T4G 1E9                                           0

                                                                             LITTLE BRITAIN ON K0M
405     HEATHER HAYNES                        29 GLASSFORD RD                                                                               0
                                                                             2C0



      EAST\171666354.4
                                    Case 20-10290-LSS          Doc 1   Filed 02/09/20    Page 52 of 328




                            A                              B                             C                               D                    E


        Name and Address Line 1             Name and Address Line 2         Name and Address Line 3        Name and Address Line 4        Postcode


406     JONATHAN J BRUNO                    52 GARFIELD PL                  RUTHERFORD NJ 07070-2456                                      7070

                                                                            HOFFMAN ESTATES IL
407     ALAUDIN AKITI                       1029 JOHN DR                                                                                  60169
                                                                            60169-2366
                                                                            SEBASTOPOL         CA 95472-
408     MICAH AARON LOVE                    8961 OAK GROVE AVE                                                                            95472
                                                                            2459

                                                                                                           SAN LEANDRO       CA 94579-
409     FMT CO CUST IRA ROLLOVER            FBO STEVE T THAI                15338 FARNSWORTH ST                                           94579
                                                                                                           2014

410     ERIK VERHOEF                        SEP IRA E*TRADE CUSTODIAN       5142 SEAGROVE CT               SAN DIEGO CA 92130-3208        92130

                                                                            INDIANAPOLIS IN
411     JOHN M UHRIG                        3637 KATELYN COURT                                                                            46228
                                                                            46228
                                                                                                           ROSLYN HEIGHTS NY
412     JEREMY S WEINSTEIN &                ELAINE WEINSTEIN JT TEN         105 DEER RUN                                                  11577
                                                                                                           11577

                                            5300 IRON HORSE PKWY APT
413     VISWANATH REDDY TADIGOTLA                                           DUBLIN CA             94568                                   94568
                                            365

414     SCOTT NOLZE                         ADDRESS ON FILE WITH KCC


415     MR. NELSON GOMES                    29 HEPBOURNE ST                 TORONTO ON M6H 1K1                                            0

                                                                            BROOKSVILLE FL
416     KEVIN WILLIAMS                      3180 Culbreath Rd.                                                                            34602
                                                                            34602

417     JACOB P NIELSEN                     3685 YALE DR                    BROOMFIELD CO 80023-8509                                      80023

                                                                            REDMOND          WA 98052-
418     SACHIN MASKE                        6260 139TH AVE NE APT 91                                                                      98052
                                                                            4521

419     ROBERT C KAUPELIS                   DEBORAH M KAUPELIS              5890 N JO ANN DR               RIMROCK        AZ 86335-5118   86335




      EAST\171666354.4
                                   Case 20-10290-LSS           Doc 1   Filed 02/09/20    Page 53 of 328




                            A                              B                             C                             D                       E


        Name and Address Line 1            Name and Address Line 2          Name and Address Line 3      Name and Address Line 4           Postcode

        TOM WEBER                                                                                        CANADA
420                                        P.O BOX 158                      NEW DUNDEE ON                                                  0
        158 BOCK ST                                                                                      N0B 2E0

421     OMAR A NOORZAY                     17607 BALTAR ST                  NORTHRIDGE CA 91325-4329                                       91325


422     FMT CO CUST IRA ROLLOVER           FBO BENFORD GRIFFIN              2708 SIDEWINDER DR           KILLEEN        TX 76549-3418      76549

                                                                            EL CAJON         CA 92019-
423     MITCHELL SIMERLY                   11614 VIA ISABEL                                                                                92019
                                                                            4035

                                                                            STURGEON FALLS ON P2B
424     MS. NATALIE RICHER                 404 DEMERS ST                                                                                   0
                                                                            3E8

        J MOSKOVITS & W MOSKOVITS TTEE
425                                        U/A DTD 02/14/2011               364 N MARTEL AVE             LOS ANGELES CA            90036   90036
        THE MOSKOVITS FAMILY TRUST
                                           TD AMERITRADE CLEARING
426     YVONNE SULEMANA ROLLOVER IRA                                        14109 N HEMET DR             ORO VALLEY AZ 85755               85755
                                           CUSTODIAN

427     MS BONNIE GAIL PETERS              9380 HAYWARD ST                  MISSION BC V4S 1J1                                             0


428     MELHEM K SOWID                     PO BOX 534                       BISBEE AZ 85603-0534                                           85603


429     FRANK A ANELLO & JACQUELINE GAIL   ANELLO JT TEN                    5995 LAKE WYLIE RD           CLOVER SC 29710-9188              29710


430     DIANE L D'AGUILAR                  265 SHEPHARD PL                  NEW HAMBURG ON N3A 2E4                                         0


431     MRS. WENDY LEE JUDITH RUBNER       71 TUSCANY HILLS CIR NW          CALGARY AB T3L 2E5                                             0


432     DOUGLAS CARLS                      117 S MAIN ST                    FLANAGAN IL 61740-9074                                         61740

        ANDREW A FRANK
433                                        IRA ROLLOVER DTD 01/19/94        1012 LEHIGH DRIVE            YARDLEY PA            19067       19067
        UTA CHARLES SCHWAB & CO INC



      EAST\171666354.4
                                      Case 20-10290-LSS           Doc 1   Filed 02/09/20    Page 54 of 328




                            A                                 B                             C                              D                       E


        Name and Address Line 1               Name and Address Line 2          Name and Address Line 3       Name and Address Line 4           Postcode

                                                                                                             SACRAMENTO          CA 95815-
434     FMTC CUSTODIAN - ROTH IRA             FBO HONG BING CASON              1342 BERGGREN WAY                                               95815
                                                                                                             2370

435     TUNG HUA LE                           11301 TOLEDO AVE.                CHAMPLIN MN 55316                                               55316

        PETER & CHRISTINE M DEVLIN TTEE                                        FBO PETER J & CHRISTINE M
436                                           U/A 4/1/16                                                     ADDRESS ON FILE WITH KCC
        DEVLIN FMLY 2016 LIVING TRUST                                          DEVLIN

        PHILLIP SECURITIES PTE LTD.           A/C-SINGLE AGENCY                                              SINGAPORE 179101 -
437                                                                            250 NORTH BRIDGE ROAD                                           0
        -30% WITHHOLDING-CLIENT               ACCOUNT-                                                       SINGAPORE

438     DOMINIC A ZECCOLA                     3891 DARBY LANE                  SEAFORD NY 11783-3604                                           11783


439     MS MONICA SOTIRAKOS                   8 FUR COURT                      BURNT RIVER ON K0M 1C0                                          0


440     KATHARINE L HOLLIDAY                  4-4912 52A ST                    CAMROSE AB T4V 1W6                                              0

                                                                               NORTH VANCOUVER BC
441     GERT DU PREEZ                         605 JONES AVE                                                                                    0
                                                                               V7M 2V5

442     MR SHARIF ELHILALI                    21 TARO CRT                      RICHMOND HILL ON L4E 4S2                                        0


443     MARC J BISZKO                         74 FORGE RD                      ASSONET          MA 02702                                       2702


444     CHRIS J HOLDSWORTH                    5415 E DUANE LN                  CAVE CREEK AZ 85331-2235                                        85331


445     DAVID R HULL TOD                      6471 SPIETH RD                   MEDINA OH 44256                                                 44256

        FMTC TTEE
446                                           FBO FRANK TRIPP                  2179 ELM GROVE RD             PLAINFIELD        IN 46168-5673   46168
        DUKE ENERGY RSP

447     CAROL JEAN KINCAID                    995 WALTONS DR                   BOLIGEE AL            35443                                     35443




      EAST\171666354.4
                                         Case 20-10290-LSS          Doc 1   Filed 02/09/20    Page 55 of 328




                            A                                   B                             C                            D                E


        Name and Address Line 1                  Name and Address Line 2         Name and Address Line 3     Name and Address Line 4    Postcode


448     RICHARD R KILLIAN &                      A MARIE KILLIAN JTWROS          546 SUMMIT DR               LANCASTER PA 17601-1148    17601


449     ANTONIO M PINTO                          R/O IRA E*TRADE CUSTODIAN       16 BLACKFOOT DR             MANALAPAN NJ 07726-4608    7726

                                                                                 NORTH VANCOUVER BC
450     GERT DU PREEZ                            605 JONES AVE                                                                          0
                                                                                 V7M 2V5

451     KERRI L JOHNSON                          1202 QUEENS BUSH                WELLESLEY ON N0B 2T0                                   0


452     RANDY W MARCOTTE          48**           18424 57 AVE NW                 EDMONTON AB T6M 1Y2                                    0


453     ROZALIYA KIM                             826 INGERSOLL AVE               COQUITLAM BC V3J 4L9                                   0

        ELAINE E WILLIAMS
454                                              4001 NORTH OCEAN BLVD           APT B-502                   BOCA RATON FL 33431-5388   33431
        R/O IRA E*TRADE CUSTODIAN

455     MARK J THOMAS                            R/O IRA E*TRADE CUSTODIAN       7911 BRICKER RD NW          MASSILLON OH 44646-9356    44646


456     JAMES LEE                                2698 E PANORAMA DR              SIGNAL HILL CA 90755-3812                              90755


457     JUDITH GRAHAM                            17-6900 MARSHALL RD             VERNON BC V1H 2J8                                      0


458     MR CHRIS KOH                             37 HOWIE AVE                    TORONTO ON M4M 0B5                                     0


459     SANTOKH SINGH TAKHAR                     11851 MONTEGO ST                RICHMOND BC V6X 1H6                                    0


460     >MRS DASHNA AMIN                         4087 BORDEN ST                  VICTORIA BC V8X 2G2                                    0

                                                                                                             CENTER MORICHES NY
461     PAUL VALLUZZI &                          A AZANOVA JT TEN                1 SOUTH ST                                             11934
                                                                                                             11934



      EAST\171666354.4
                                       Case 20-10290-LSS         Doc 1   Filed 02/09/20     Page 56 of 328




                            A                                B                              C                         D                       E


        Name and Address Line 1                Name and Address Line 2        Name and Address Line 3   Name and Address Line 4           Postcode


462     XIA MENG WU &                          EVA QI HUA LIANG JT TEN        114 OLIVE AVE             PIEDMONT CA               94611   94611

                                                                              KEY BISCAYNE FL
463     JAMIE MICHELLE MCCAUGHAN               881 OCEAN DR APT 6H                                                                        33149
                                                                              33149

464     JAMES LAU IRA                          JPMS LLC CUST.                 27565 SAFFRON LN          SAUGUS CA 91350-1630              91350


465     DARCY DARIN SHEWCHUK                   28 DICKENS LANE                LACOMBE AB T4L 1S3                                          0


466     JOHN B PAYNE TOD                       8340 W MAYA DR                 PEORIA AZ 85383-3822                                        85383


467     MRS LINDA CK HORNUNG                   10115 70 ST NW                 EDMONTON AB T6A 2T5                                         0

        CONSULTIC CONSULTANT EN
468                                            A/S DE M. RAYMOND PAQUET       5942 BOUL JOSEPH-RENAUD   ANJOU QC H1K 3T3                  0
        GESTION ET INFORMATIQUE INC.

        STEVE NOBUMASA KOBASHIGAWA &
469                                            JT TEN WROS                    3360 ROWENA AVE APT 4     LOS ANGELES CA 90027-2926         90027
        SHERRY MARIE KOBASHIGAWA

470     MR. RAYMOND T SWEET                    168 BICK ST                    BOBCAYGEON ON K0M 1A0                                       0


471     MR. SUKHVINDER SINGH TOOR OR           MRS. RAJINDER KAUR TOOR        106 REDSTONE PK NE        CALGARY AB T3N 0P7                0

        SILVIO JOSE BANDINI &                                                 ALMEIDA 1098 SAO PAULO
472                                            RUA GREGORIO PAES DE                                     05450-001 BRAZIL                  0
        ANDREA DOS SANTOS TEN IN COM                                          SP

473     HEMAYAT SAWEZ                          100 ADDINGTON CT               LINCOLN CA 95648-2948                                       95648

        KANWALDEEP SANGHA & MALINDER
474                                            JT TEN                         PO BOX 9200               KETCHUM ID 83340-7143             83340
        SANGHA
                                                                                                        THE WOODLANDS TX 77382-
475     STEVEN HAMAKER & LISA HAMAKER JT       TEN                            35 HILDENE WAY                                              77382
                                                                                                        6201



      EAST\171666354.4
                                        Case 20-10290-LSS         Doc 1   Filed 02/09/20    Page 57 of 328




                            A                                 B                             C                           D                       E


        Name and Address Line 1                 Name and Address Line 2        Name and Address Line 3    Name and Address Line 4           Postcode


476     MAHINDA MADIGAPOLA                      18718 NAPA ST.                 NORTHRIDGE CA 91324                                          91324

        W BRUCE LATIMER                         TD AMERITRADE CLEARING
477                                                                            2856 CIMARRON WAY          KINGMAN AZ 86401                  86401
        IRA                                     CUSTODIAN

478     HENRY H HO &                            BETTY L HO JT TEN              2684 OPHELIA AVENUE        SAN JOSE CA 95122                 95122


479     PATRICK AVEDISSIAN                      22-A PALOMA AVE                VENICE CA 90291-2404                                         90291

        STEVEN H LYONS                          TD AMERITRADE CLEARING
480                                                                            3254 BOLERO TRACE          ATLANTA GA 30341-5761             30341
        ROTH IRA                                CUSTODIAN

                                                TD AMERITRADE CLEARING
481     KIM E SMITH               IRA                                          3 DEEPWATER RD             N CAPE MAY NJ 08204-3325          8204
                                                CUSTODIAN
                                                                               COLLEGE STATION TX
482     MARTY L DRAKE                           2910 ARROYO       COURT                                                                     77845
                                                                               77845

        KETAN AMLANI                                                                                      DOWNINGTOWN PA
483                                             IRA ROLLOVER                   100 CAMPBELL CIR UNIT 33                                     19335
        CHARLES SCHWAB & CO INC CUST                                                                      19335

        KIDISTI G MARIAM                                                                                  PLEASANT HILL CA
484                                             SEP-IRA                        533 RIDGEVIEW CT                                             94523
        CHARLES SCHWAB & CO INC CUST                                                                      94523

        DANIEL CHARLES GENTIL
485                                             IRA CONTRIBUTORY               5608 TUDOR SQUARE CT       ANCHORAGE AK              99504   99504
        CHARLES SCHWAB & CO INC CUST

                                                                               NEWTON CENTRE MA
486     LOUIS BECKERMAN                         141 OLD FARM RD                                                                             2459
                                                                               02459-3436

                                                TD AMERITRADE CLEARING
487     XIAOFEI ZHU ROTH IRA                                                   1390 CERNAN LN             BLUE BELL PA 194223358            19422
                                                CUSTODIAN

488     BRUCE D ANGIER                          350 SE 2 STREET                APT. 930                   FORT LAUDERDALE FL 33301          33301


489     HUIHONG LEI IRA TD AMERITRADE           CLEARING CUSTODIAN             598 NOVAK DR               SAN JOSE CA 95127-1549            95127




      EAST\171666354.4
                                    Case 20-10290-LSS          Doc 1    Filed 02/09/20      Page 58 of 328




                            A                              B                                C                            D                E


        Name and Address Line 1             Name and Address Line 2            Name and Address Line 3     Name and Address Line 4    Postcode


490     GALE WU                             1530 LAGOON                        WEST COVINA CA 91790                                   91790

        MICHELE TERRY & KARL                REVOCABLE TRUST UA DEC
491                                                                            3075 SE SAINT LUCIE BLVD    STUART FL 34997            34997
        THOMAS TRS FBO MICHELE TERRY        15 2006
        THEODORE H KIJANKA TR FBO
492     THEODORE H KIJANKA REVOCABLE        UA FEB 11 2006                     413 WICKFORD DR             PITTSBURGH PA 15238-2532   15238
        TRUST

493     BIJUN LI                            1390 CERNAN LN                     BLUE BELL PA 19422-3358                                19422


494     LAWRENCE J WALLICK SR               10 HEMLOCK LN                      STRASBURG PA 17579-1115                                17579


495     E TODD SWANSON & ANISSA M SWANSON   JT TEN                             15 DEERWOOD DR              LITCHFIELD NH 03052-8004   3052

                                            AMERITRADE CLEARING
496     LAWRENCE J WALLICK SR IRA TD                                           10 HEMLOCK LN               STRASBURG PA 175791115     17579
                                            CUSTODIAN

497     DANIEL GIGSTEAD                     15721 ISLAND VIEW RD NW            PRIOR LAKE MN 55372-1604                               55372


498     KEN ABNER                           1259 SPRING VIEW CT                ROCK HILL SC 29732-8846                                29732


499     DAVID TURNER                        PO BOX 19265                       SARASOTA FL 34276-2265                                 34276


500     WAYNE J ECK SR                      16737 ODELL AVE                    TINLEY PARK IL 60477-2665                              60477

        MAITRAYEE SUNDARESAN VADALI TR
501     FBO                                                            2018    1301 S FEDERAL ST           CHICAGO IL 60605           60605
        THE SNMCTAU GIFT TRUST UA MAR 15

502     HEIDI JUDKINS & WARREN JUDKINS JT   TEN                                310 S DEER ISLE RD          DEER ISLE ME 04627-4014    4627

        JOHN BOISSELIER TR FBO REVOCABLE
503                                                                    42993   6207 W 550 N WINAMAC        WINAMAC IN 46996           46996
        TRUST OF MAUREEN BURKE UA



      EAST\171666354.4
                                  Case 20-10290-LSS          Doc 1   Filed 02/09/20       Page 59 of 328




                            A                            B                                C                                D                    E


        Name and Address Line 1           Name and Address Line 2         Name and Address Line 3            Name and Address Line 4        Postcode


504     SEBASTIAN KRUG                    36631 GRAND RIVER AVE           APT 103                            FARMINGTON MI 48335-2963       48335

        GEORGE D TAYLOR
505                                       OPM-SANG                        UNIT #1304                         APO           AE 09803         9803
        MYONG H TAYLOR
        NFS/FMTC IRA                                                                                         FORT LAUDERDALE           FL
506                                       401 EAST LAS OLAS BLVD          STE 130-470                                                       33301
        FBO RICHARD STERN                                                                                    33301

507     NFS/FMTC SEP IRA                  FBO VINCENT A MAIORANO          100 HAZEL AVE                      GLENCOE           IL 60022     60022

                                                                          WEST ORANGE              NJ
508     ELAYNE PUNIA                      109 METZGER DR                                                                                    7052
                                                                          07052

        NADER MONDANIPOUR &                                               ROBERT MONDANIPOUR                 6904 FIELDCREST ROAD
509                                       KHENOM H BEN TOOBIN &                                                                             21215
        SHERLY SADIGH &                                                   JTWROS                             BALTIMORE MD 21215-1508
                                                                          PHOENIX             AZ 85069-
510     MOHAMED OSMAN                     PO BOX 39720                                                                                      85069
                                                                          9720

511     MIC LIEBER                        SUSAN KRAMER LIEBER             3342 RICCI LN                      IRVING        TX 75062-6575    75062

                                                                                                             MOUNT JULIET      TN 37122-
512     DONALD L MUCHMORE                 ANABELLE K MUCHMORE             1118 STAFFORD DR                                                  37122
                                                                                                             8526

                                                                          MONTCLAIR             NJ 07043-
513     HELENE PECKEROFF                  53 OAKWOOD AVE                                                                                    7043
                                                                          1916

                                                                          ROANOKE              VA 24018-
514     ASHOK PINNAMARAJU                 5324 FOX RIDGE RD                                                                                 24018
                                                                          8754

                                                                          HOFFMAN EST            IL 60192-
515     RADHA YALAVARTHI                  1177 HUNTERS RDG E                                                                                60192
                                                                          4537

                                                                          MAPLE VALLEY            WA
516     SAJEEV NAMBIAR                    21251 SE 275TH CT                                                                                 98038
                                                                          98038-3276
                                                                          BROOKLYN             NY 11224-
517     EDUARD KOROLYEV                   2942 W 5TH ST APT 10K                                                                             11224
                                                                          3872



      EAST\171666354.4
                                   Case 20-10290-LSS         Doc 1    Filed 02/09/20      Page 60 of 328




                            A                            B                                C                            D                       E


        Name and Address Line 1            Name and Address Line 2           Name and Address Line 3     Name and Address Line 4           Postcode

        CARSTEN FREDERIKSEN
518                                        JT TEN/WROS                       7779 VERBENA CT             DALLAS TX 75230-4030              75230
        MARIA FREDERIKSEN

        ANN LUCAS HARRIS TTEE
519                                                                  17181   1188 MAUE RD                MIAMISBURG OH 45342-3456          45342
        ALH REVOCABLE TRUST

520     TED SEE                            111 CEMETERY RD BOX 285           OPHEIM MT 59250-0285                                          59250

        BELINDA S RUFF                     RBC CAPITAL MARKETS LLC
521                                                                          901 BROOKMERE AVE           TIPP CITY OH 45371-2788           45371
        INDIVIDUAL RETIREMENT ACCOUNT      CUST

        YVONNE FEAR                        RBC CAPITAL MARKETS LLC
522                                                                          2140 WASHINGTON MILL RD     XENIA OH 45385-9319               45385
        INDIVIDUAL RETIREMENT ACCOUNT      CUST

        FMT CO TTEE FRP PS A/C                                                                           1201 GREENFIELD AVE
523                                        FBO ERIC YOUNG                    ERIC YOUNG P/ADM                                              91006
        A-COMMERCE INTERACTIVE CORP                                                                      ARCADIA       CA 91006-4148

524     FMT CO CUST IRA SEPP               FBO JESSALYN JILL SHUEY           6653 BROOKITE CT            CARLSBAD          CA 92009-1734   92009

                                                                                                         WEST ORANGE         NJ 07052-
525     FMT CO CUST IRA                    FBO AARON LIEBMAN                 3 WEBER RD                                                    7052
                                                                                                         1311

        FMTC TTEE
526                                        FBO ALI R SAHIBZADA               2690 118TH AVE SE APT 107   BELLEVUE          WA 98005-8128   98005
        MICROSOFT 401K PLAN
                                                                                                         SPRINGBORO         OH 45066-
527     FMT CO CUST IRA                    FBO JILL S ULLETT                 220 COUNTRY CLUB LN                                           45066
                                                                                                         9530

                                                                                                         INTERLAKEN         NY 14847-
528     FMT CO CUST IRA                    FBO LAURA ANN THOMAS              7806 ROUTE 89                                                 14847
                                                                                                         9642

                                                                             6326 GRAND PROMINENCE
529     FMT CO CUST IRA ROLLOVER           FBO KOLAWOLE B AYENI                                          KATY         TX 77494-7685        77494
                                                                             CT

                                                                                                         COLLEGEVILLE        PA 19426-
530     FMT CO CUST IRA ROLLOVER           FBO CHRISTOPHER BADER             502 BRIDGE RD                                                 19426
                                                                                                         1103

531     FMT CO CUST IRA ROLLOVER           FBO SONGQING YE                   15515 SE 50TH ST            BELLEVUE          WA 98006-3610   98006




      EAST\171666354.4
                                    Case 20-10290-LSS           Doc 1   Filed 02/09/20      Page 61 of 328




                            A                               B                               C                             D                     E


        Name and Address Line 1             Name and Address Line 2          Name and Address Line 3        Name and Address Line 4         Postcode

                                                                             1100 BRICKELL BAY DR APT
532     FMT CO CUST IRA ROLLOVER            FBO XUN YU                                                      MIAMI        FL 33131-3574      33131
                                                                             60A

                                            FBO PAUL HERBERT                                                ROBBINSVILLE      NJ 08691-
533     FMT CO CUST IRA ROLLOVER                                             1340 PARK ST                                                   8691
                                            SIEDELHOFER                                                     4214
                                            FBO ANTHONY PATRICK              3645 PEACHTREE RD NE APT
534     FMTC CUSTODIAN - ROTH IRA                                                                           ATLANTA         GA 30319-1200   30319
                                            TAIJERON                         102

                                                                             OAK HARBOR WA 98277-
535     MING XIAO ZOU TOD                   2777 SW FAIRWAY POINT DR                                                                        98277
                                                                             7163

536     JEFFREY R KRAEMER                   4830 ODANA RD                    MADISON WI 53711                                               53711


537     NICHOLAS TARANTINO                  221 MONTROSE AVE APT 1                                      1   BROOKLYN NY 11206-1505          11206

                                            1101 CRYSTAL LAKE DR APT                                        DEERFIELD BEACH FL 33064-
538     PANAGIOTIS SARAFOPOULOS                                              APT 201                                                        33064
                                            201                                                             1933

                                            TD AMERITRADE CLEARING
539     MING XIAO ZOU ROTH IRA                                               2777 SW FAIRWAY POINT DR       OAK HARBOR WA 98277-7163        98277
                                            CUSTODIAN

540     EDWARD P TUOHEY                     59 JADE CREEK DR                 HILTON NY 14468                                                14468


541     SERAFIN GARCIA                      5704 W 57TH ST                   CHICAGO IL 60638                                               60638


542     LENIS V FRANDSEN                    1796 N 1740 W                    PROVO UT 84604                                                 84604


543     JOSEPH ADLER                        29 WOODMERE BLVD                 APT 1J                         WOODMERE NY 11598-2108          11598


544     ALEX M AZARY                        PO BOX 13236                     OAKLAND CA 94661-0236                                          94661


545     SIVA K THALAMARLA                   15W599 89TH ST                   BURR RIDGE IL 60527-6386                                       60527




      EAST\171666354.4
                                   Case 20-10290-LSS            Doc 1   Filed 02/09/20      Page 62 of 328




                            A                               B                               C                         D                   E


        Name and Address Line 1            Name and Address Line 2           Name and Address Line 3    Name and Address Line 4       Postcode

        KEVIN J YOUNG &                                                      KEVIN J YOUNG & MARTHA     18453 ST MELLION PL
546                                        U/A/D_05/03/96                                                                             55347
        MARTHA J YOUNG REV LIVING TRUST                                      J YOUNG TTEE'              EDEN PRAIRIE     MN 55347

                                           2825 WINDY HILL RD SE APT
547     HIMANSHU KAPOOR                                                      APT 4312                   MARIETTA GA 30067-6115        30067
                                           4312

548     ADAM R JACOBS                      4240 CAMBRIDGE COURT              ORANGE VILLAGE OH 44122                                  44122


549     MR. SURAJ MATHEW THANNIKKOTTE      45 MARTORINO DR                   SCARBOROUGH ON M1K 2J3                                   0


550     >MR MIKE WEIR                      8 FUR CT                          BURNT RIVER ON K0M 1C0                                   0


551     TUAN TONG                          5961 51ST AVE S                   SEATTLE WA 98118-2865                                    98118

        SARAH WOODRICK TTEE
552                                        U/A 7/1/03                        625 ROSE BUSH LN           DYER           IN 46311       46311
        SARAH H WOODRICK REV LIV TRUST

553     BRIAN S BURNS                      16110 SIMCOE ST                   PORT PERRY ON L9L 1S7                                    0

                                                                                                        SCOTTSDALE        AZ 85254-
554     BANA YOUSFI                        15802 N 71ST ST                   #409                                                     85254
                                                                                                        7109

                                                                             LITTLE BRITAIN ON K0M
555     WILLIAM D HAYNES                   29 GLASSFORD RD                                                                            0
                                                                             2C0

556     BRANDON PAESCHKE                   2550 GENOA WAY APT 204            VESTAVIA AL 35243-7032                                   35243

                                                                             LOS ANGELES CA 90027-
557     KENT KIM                           1655 TALMADGE ST                                                                           90027
                                                                             4531

        JAMES HOWARD SWOFFORD                                                                           C-21 #216
558                                        IRA ROLLOVER                      1075 Duval Street                                        33040
        CHARLES SCHWAB & CO INC CUST                                                                    Key West FL         33040
        ROBERT SIMCOCK LIVING TRUST
559                                        ROBERT W SIMCOCK TTEE             8099 BRITTANY DRIVE        DUBLIN CA 94568-3502          94568
        UAD 06/29/2015



      EAST\171666354.4
                                     Case 20-10290-LSS         Doc 1   Filed 02/09/20    Page 63 of 328




                            A                              B                             C                          D                       E


        Name and Address Line 1              Name and Address Line 2        Name and Address Line 3   Name and Address Line 4           Postcode


560     ROBERT L SCOTT                       290 BETTY ANN DR               NORTH YORK ON M2R 1B1                                       0


561     M. JEAN-SEBASTIEN PROVENCHER         2490 RUE DE LA BROUSSAILLE     QUEBEC QC G2C 0B3                                           0

        AMERICAN STOCK TRANSFER                                                                       RIDGEFIELD PARK
562                                          55 CHALLENGER ROAD             2ND FLOOR                                                   7660
        ATTN RALPH SANCHEZ                                                                            NJ            07660

563     SUBODH K AGRAWAL                     GUR P AGRAWAL                  1307 CLEVELAND RD         BOGART         GA 30622-1639      30622

                                             53221 RANGE ROAD 223 UNIT
564     MRS. SHERRI-LYN MARIE SHAW                                          ARDROSSAN AB T8E 2K1                                        0
                                             79

565     JAMES A ROBINSON JR                  TOD DTD 12/16/2019             192 ANTLER DR             THOMASTON GA 30286-4903           30286


566     CHRISTOPHER J STOGER & INA STOGER    JT TEN                         20 MARION PL              ISLAND PARK NY 11558-1009         11558


567     JEFFREY BERGH                        PO BOX 131                     STANTON NJ 08885-0131                                       8885


568     SHANE MCGILVREY                      TOD                            329 WELLINGTON PKWY       NOBLESVILLE IN 46060-5445         46060


569     DON PITTMAN                          R/O IRA E*TRADE CUSTODIAN      3539 FALCON WAY           CONROE TX 77304-4880              77304

        ATC AS CUST FOR IRA
570                                          APT 11C                        38 PARK ST                FLORHAM PARK NJ 07932-1736        7932
        JOHN H WANG

                                                                            2920 SE SHAWNEE HEIGHTS
571     FMTC CUSTODIAN - ROTH IRA            FBO TIMOTHY J WHITE                                      TECUMSEH          KS 66542-9003   66542
                                                                            RD

572     NFS/FMTC IRA                         FBO PATRICK C FORBES           133 S 10TH ST APT 2A      PHILADELPHIA         PA 19107     19107


573     KRISTIN M ENNABE TOD                 25763 MIGUEL CT                VALENCIA CA 91355-2144                                      91355




      EAST\171666354.4
                                   Case 20-10290-LSS           Doc 1   Filed 02/09/20    Page 64 of 328




                             A                             B                             C                              D                    E


        Name and Address Line 1             Name and Address Line 2         Name and Address Line 3       Name and Address Line 4        Postcode


574     CLEVENGER MINISTRIES INC            5145 Meadow Crest Circle        HOLLY MI             48442                                   48442


575     CLINTON J KEELER                    5105 SIDELINE 4                 ASHBURN ON L0B 1A0                                           0


576     >1053986 B.C. LTD.                  ATTN CHASE SHYMKIW              22811 GILBERT DR              MAPLE RIDGE BC V4R 0G4         0


577     >MR DOUGLAS SMITH                   3469 BLUE GRASS LANE            KELOWNA BC V1V 3G1                                           0


578     BRUCE C WILLIAMS &                  HEIDI S WILLIAMS JT TEN         878 MOUNTAIN ROAD             SUFFIELD CT 06078              6078


579     JOHN COLLINS                        ROBIN L COLLINS                 16120 W IRONWOOD ST           SURPRISE       AZ 85374-5831   85374


580     JASON C AVIGO                       44092 FUNNY RIVER RD            SOLDOTNA           AK 99669                                  99669


581     MR ADAM TYLER NOXELL                5814 51 ST                      VEGREVILLE AB T9C 1H8                                        0


582     JOHN CHEUNG                         6375 BRINEY DEEP AVE            LAS VEGAS NV 89139-5342                                      89139

                                            AMERITRADE CLEARING
583     RONALD D ANDERSON ROLLOVER IRA TD                                   4912 BROWNSTONE DR NE         ROCKFORD MI 49341-7780         49341
                                            CUSTODIAN

584     TIMOTHY J FALVEY &                  ANN T FALVEY JT TEN             ADDRESS ON FILE WITH KCC


585     ELIJAH SCOTT HOSTETLER              8935 LOCKHAVEN DR               DALLAS TX            75238                                   75238


586     KHAI BUI                            1711 WOODSTREAM LN              ALLEN TX             75002                                   75002


587     GREGORY C CROWTHER                  R/O IRA E*TRADE CUSTODIAN       152 OCEAN BOULEVARD           ATLANTIC HLDS NJ 07716-1517    7716




      EAST\171666354.4
                                    Case 20-10290-LSS           Doc 1   Filed 02/09/20    Page 65 of 328




                             A                              B                             C                            D                   E


        Name and Address Line 1             Name and Address Line 2          Name and Address Line 3     Name and Address Line 4       Postcode


588     SERGEY PEREVOSHCHIKOV               1417 E 70 ST                     A1                          BROOKLYN NY 11234-5711        11234

                                            TD AMERITRADE CLEARING
589     MIKEAL BYSTROM IRA                                                   6300 SUMMIT CIR             CHANHASSEN MN 55317           55317
                                            CUSTODIAN
        BINCKBANK N.V.
590                                         BARBARA STROZZILAAN 310          1083 HN AMSTERDAM           THE NETHERLANDS               0
        RETAIL NL - CUSTODY-TREATY-15%

591     MR. MARK A JAQUES                   44 ALLEN ST W UNIT 4             WATERLOO ON N2L 6H1                                       0

        CLAYTON CHEN
592                                         IRA CONTRIBUTORY                 4550 BLUE OAK PL            DAVIS CA            95618     95618
        CHARLES SCHWAB & CO INC CUST

        ERS OF TEXAS BOARD OF TTEES TT
593                                         FBO DEMETRI ANASTASIADIS         10603 AMES LN               AUSTIN TX            78739    78739
        TEXA$AVER 401K PLAN

594     MR MITCHELL WADE PARKER             3640 HUMMINGBIRD WAY NW          EDMONTON AB T5S 0K7                                       0


595     BILEL GHERNOUB                      225 RICHFIELD DR                 APT 27                      SAN JOSE CA 95129-1541        95129


596     BRANDAL R JOHNSTON                  P O BOX 1761                     ANTIOCH TN 37011-1761                                     37011

        FMTC TTEE                                                                                        WESTMINSTER       CA 92683-
597                                         FBO JAMES K PHAN                 5251 SHREWSBURY AVE                                       92683
        SJHS/CHS 401(K) PLAN                                                                             3436

                                            MATTHEW HUNG NGUYEN JT
598     ROSEANN PELUSO NGUYEN &                                              ADDRESS ON FILE WITH KCC
                                            TEN

                                                                             ORMOND BEACH FL 32174-
599     WAYNE M MOTT SR                     821 CREEKWOOD DR                                                                           32174
                                                                             1435

600     HUMAIRA AASI                        29567 N BIRCH                    LAKE BLUFF IL 60044-1174                                  60044


601     JOHN A MANZARI III                  2460 JOHNSON MILL RD             FOREST HILL MD 21050-1727                                 21050




      EAST\171666354.4
                                     Case 20-10290-LSS           Doc 1   Filed 02/09/20    Page 66 of 328




                            A                                B                             C                          D               E


        Name and Address Line 1              Name and Address Line 2          Name and Address Line 3   Name and Address Line 4   Postcode

                                                                              NORTH VANCOUVER BC
602     MARIE PIERRE MINEUR                  605 JONES AVE                                                                        0
                                                                              V7M 2V5

603     MR MATTHEW CHRISTOPHE NOBLE          5103 57 AVE                      PONOKA AB T4J 1G5                                   0


604     MR STEVEN MICHIE                     40747 MORRIS ROAD RR 4           BRUSSELS ON N0G 1H0                                 0


605     XIAOMING QIU                         189 S MOETZ DR                   MILLTOWN NJ 08850                                   8850


606     LEANN C BOWERS                       1259 ROSE DR                     NILES MI 49120-1313                                 49120


607     SHARON MCDOWELL                      4905 KILBY RD                    PARK CITY UT 84098-5369                             84098

                                                                              1086 WILLIAMSTOWN BLVD
608     MR. WARREN GLENN SVENSRUD            UNIT 902                                                   AIRDRIE AB T4B 3T9        0
                                                                              NW

                                             TD AMERITRADE CLEARING
609     EUGENE F SAPINSKI ROTH IRA                                            14145 NOEL RD 317         DALLAS TX 75254           75254
                                             CUSTODIAN

                                                                              BATON ROUGE LA 70809-
610     TOMMY LAFARGUE                       8942 INTERLINE AVE                                                                   70809
                                                                              1954

611     FREDINAND BAUTISTA                   4919 NORTH SEELEY                CHICAGO IL 60625-1313                               0

        RANDY JOE THOMPSON                                                                              SPOKANE VALLEY WA
612                                          ROTH CONTRIBUTORY IRA            1106 N REES RD                                      99216
        CHARLES SCHWAB & CO INC CUST                                                                    99216

613     ALBERT NOCERINE                      TOD ACCOUNT                      4 FERN RIDGE COURT        SHAVERTOWN PA 18708       18708


614     MS TRUDY PURKHART                    1016 EVERGREEN BLVD              SASKATOON SK S7W 0V9                                0

                                                                              SAN CLEMENTE        CA
615     CHASSIDY JOHNSON                     301 VIA BALLENA                                                                      92672
                                                                              92672-3709



      EAST\171666354.4
                                   Case 20-10290-LSS           Doc 1   Filed 02/09/20    Page 67 of 328




                            A                              B                             C                           D                     E


        Name and Address Line 1            Name and Address Line 2          Name and Address Line 3    Name and Address Line 4         Postcode


616     ANTHONY TREVOR HORSFORD            1732 17TH AVE N                  LAKE WORTH FL 33460-6430                                   33460


617     MR. ROBERT A KASSINGER             391 MARY ST N                    OSHAWA ON L1G 5C9                                          0

                                                                            STURGEON FALLS ON P2B
618     >MR GREGORY SMITH                  305 LILLIE ST                                                                               0
                                                                            3B3

                                           GAYATHRI VAZHKUDAI
619     NARAYANAN KRISHNAIYER                                               17723 EAVESDOWN CT         HOUSTON         TX 77095-3254   77095
                                           SANKARAN

                                                                            NORTH VANCOUVER BC
620     GERT DU PREEZ                      605 JONES AVE                                                                               0
                                                                            V7M 2V5

        FMTC TRUSTEE TTEE                  FBO KENNETH JOSEPH
621                                                                         7004 MID IRON LN           EDMOND         OK 73025-1840    73025
        MERCY 401(K) PLAN                  NEWLIN

622     ALFONSO SOTELO                     PO BOX 11948                     TUCSON AZ 85734-1948                                       85734

                                           TD AMERITRADE CLEARING
623     XIAOFEI ZHU ROLLOVER IRA                                            1390 CERNAN LN             BLUE BELL PA 194223358          19422
                                           CUSTODIAN
                                                                            JACKSONVILLE FL 32244-
624     LIBERTY LOPEZ RATLEDGE             8600 FLOORSTONE MILL DR                                                                     32244
                                                                            2497

                                           6740 GREENVILLE FALLS
625     MARGIE LU LAYMAN                                                    BRADFORD OH 45308-9745                                     45308
                                           CLAYTON RD

                                                                            STATEN ISLAND NY 10309-
626     MARCO T GEANDOMENICO               157 CHARLESTON AVE                                                                          10309
                                                                            1636
        RAMESH SHAH &
627                                        TOD                              11239 DUNSTAN HILL DR      RICHMOND TX 77407-1846          77407
        RASHMI R. SHAH JT TEN

628     SCOTT A TRIPOLI &                  STEPHANIE S TRIPOLI JT TEN       127 SEDGEFIELD AVE         FAIRHOPE AL 36532-7629          0


629     QAL LLC ATTN BI JUN LI             1390 CERNAN LN                   BLUE BELL PA 19422-3358                                    19422




      EAST\171666354.4
                                   Case 20-10290-LSS         Doc 1   Filed 02/09/20    Page 68 of 328




                            A                            B                             C                                D                   E


        Name and Address Line 1            Name and Address Line 2        Name and Address Line 3         Name and Address Line 4       Postcode

        ROY KATZ                           RMR CONSULTING LLC I401K
630                                                                       2 OLD CONANT RD                 LINCOLN MA            01773   1773
        CHARLES SCHWAB & CO INC CUST       PLAN

                                                                                                          ROCHESTER HILLS MI
631     SCOTT M LESLIE                     DESIGNATED BENE PLAN/TOD       1891 LINCOLNSHIRE DR                                          48309
                                                                                                          48309

632     PARMOD CHANDNA &                   SEEMA CHANDNA JT WROS          208 TREMONT CIR                 CHAPEL HILL NC 27516-1132     27516


633     DONALD L SCOTT                     111 OAKSIDE CIR SW             CALGARY AB T2V 4H3                                            0


634     MS LAURIE ROSS                     101-2250 MANOR PL              COMOX BC V9M 1C5                                              0


635     PREMKUMAR JANARTHANAN              5638 OWENS DR                                            105   PLEASANTON CA 94588-3098      94588

        MARK E MCMORRIS &                  MARK & LISA MCMORRIS                                           12714 CARMENITA RD
636                                                                       DTD 05/30/2013                                                90670
        LISA L MCMORRIS TTEES              FAMILY TR                                                      SANTA FE SPGS CA 90670-4804

637     VINCENT G DELLA TORRE              41 HIGHLAND RD                 COLONIA NJ 07067                                              7067


638     MRS. DEBRA JONES                   64 CALWELL DR                  PORT PERRY ON L9L 1T7                                         0


639     MR. D'ARCY KEITH HODGERT           144 CONWAY DR UNIT 104         LONDON ON N6E 3N3                                             0


640     MR. BRETT R HILL                   1194 THAMESRIDGE CRES          LONDON ON N6K 4Z6                                             0


641     MRS CATHERINE BILTON               8809 SUNFLOWER PL              COLDSTREAM BC V1B 2G2                                         0

                                                                                                          SAN FRANCISCO CA
642     CHAK LUNG SIU &                    ANNIE YU SIU JT TEN            2263 32ND AVENUE                                              94116
                                                                                                          94116
        H EDWIN KUHNS                                                                                     9080 W ST RT 55
643                                        JT TEN/WROS                    -TOD-                                                         45339
        MARTHA J KUHNS                                                                                    LUDLOW FALLS OH 45339-9713



      EAST\171666354.4
                                   Case 20-10290-LSS            Doc 1   Filed 02/09/20    Page 69 of 328




                            A                               B                             C                          D                       E


        Name and Address Line 1             Name and Address Line 2          Name and Address Line 3   Name and Address Line 4           Postcode

                                                                             LUDLOW FALLS OH 45339-
644     WILLIAM H BROWN                     9250 ST RT 55                                                                                45339
                                                                             8713

        NORTHERN TRUST TTEE
645                                         FBO FRANK V NGUYEN               1414 AUTUMNMIST DR        ALLEN         TX 75002-4956       75002
        TI C AND SP

646     FMT CO CUST IRA ROLLOVER            FBO ANTHONY JEROME HILL          1400 SHADY HOLLOW CT      KELLER        TX 76248-0260       76248

                                            FBO MOHASEEN AHAMED
647     FMT CO CUST IRA ROLLOVER                                             110 HAMPTON BLVD          LAKE BLUFF        IL 60044-1162   60044
                                            BEIG

                                                                                                       MINNEAPOLIS        MN 55436-
648     FMT CO CUST IRA ROLLOVER            FBO TARA E OSTERBERG             6115 LINCOLN DR APT 246                                     55436
                                                                                                       1627

649     FMT CO CUST IRA ROLLOVER            FBO CAROLYN L CANTINO            7 2ND ST                  MAYNARD           MA 01754-2407   1754


650     ANTHONY JEROME HILL                 AMY HILL                         1400 SHADY HOLLOW CT      KELLER        TX 76248-0260       76248

                                                                             9122 MIDNIGHT PASS RD
651     FMTC CUSTODIAN - IRA BDA            SPS CHRISTINE PETRILLO                                     SARASOTA          FL 34242-2979   34242
                                                                             UNIT 23

                                                                                                       NORTH POTOMAC         MD 20878-
652     FMT CO CUST IRA ROLLOVER            FBO MARC N RUBINSTEIN            14229 REED FARM WAY                                         20878
                                                                                                       3807

653     HUSHANG GHODRAT IRA TD AMERITRADE   CLEARING CUSTODIAN               1621 KIRKBY LN            RALEIGH NC 27614-7228             27614


654     GOJKO BJELOBRK                      5042 NW WOODSIDE DR              RIVERSIDE MO 64150                                          64150

                                            FBO ANTHONY A ROBIRDS
655     EDWARD JONES TRUST CO AS CUST                                        0121 TWP RD 116           ALGER OH 45812-8625               45812
                                            RTH

656     MR REGINO LABRA III                 2006 OVERLOOK BAY DR             SEBRING FL 33875-6258                                       33875


657     ROBERT R ZECCARDI                   REGINA M ZECCARDI                20577 WILDCAT RUN DR      ESTERO        FL 33928-2017       33928




      EAST\171666354.4
                                   Case 20-10290-LSS          Doc 1   Filed 02/09/20      Page 70 of 328




                            A                             B                               C                             D                    E


        Name and Address Line 1            Name and Address Line 2         Name and Address Line 3        Name and Address Line 4        Postcode

                                           KYLE BRANDON GARON
658     MELISSA D GARON CUST                                               41 FAIRVIEW AVE                NASHUA         NH 03060-4209   3060
                                           UTMA NH

659     JASON L SCHNEIDER                  1200 MONTEREY CIR               PLANO          TX 75075-7315                                  75075


660     PATRICK A AYERS                    1033 21ST STREET                VERO BEACH FL 32960-5317                                      32960

                                                                           MYRTLE BEACH SC 29579-
661     HRACHYA AVAGYAN                    923 SHIPMASTER AVE                                                                            29579
                                                                           5143

662     KEITH HINKLE                       4568 JUTLAND DR                 SAN DIEGO CA 92117-2452                                       92117

                                                                           GAITHERSBURG MD 20878-
663     DAVID ARTINO                       51 LONGMEADOW DRIVE                                                                           20878
                                                                           1997
        JOANNE SCHREINER GST TR FBO MA                                                                    APT 2310
664                                        MARY E SCHREINER TTEE           2130 1ST AVE                                                  10029
        UAD 11/01/2015                                                                                    NEW YORK NY 10029-3328

665     JONATHAN A MEULENERS               1178 BANDY RUN ROAD             HERNDON VA 20170-2318                                         20170

                                           FBO RICHARD L
666     NFS/FMTC ROTH IRA                                                  29 JOSHUA TRL                  MADISON           CT 06443     6443
                                           STADTERMAN

667     CHAD ALBOLD                        1908 W MALLARD WAY              HANFORD            CA 93230                                   93230


668     MR. TROY FIESSEL                   5712 16A AVE                    DELTA BC V4L 1H9                                              0


669     MR. CYRIL SEMLER                   6842 JUDSON RD                  LONE BUTTE BC V0K 1X3                                         0

        DENNIS E JUNGMEYER TOD
670                                        BENEFICIARY ON FILE             575 SILVERWOOD TRL             N LITTLE ROCK AR 72116-5146    72116
        SUBJECT TO STA TOD RULES

671     DAVID BARRY                        9 HUFFEY CIR                    NASHUA NH 03062                                               3062




      EAST\171666354.4
                                   Case 20-10290-LSS         Doc 1   Filed 02/09/20     Page 71 of 328




                            A                            B                              C                             D               E


        Name and Address Line 1            Name and Address Line 2        Name and Address Line 3       Name and Address Line 4   Postcode


672     GARRETT PECK                       1720 WALDORF BLVD              MADISON WI 53719-4557                                   53719


673     PETER CHAUNCEY SPENCE              PO BOX 982                     PIGEON FORGE TN 37868                                   37868

                                                                          SPOKANE VALLEY WA
674     RANDY JOE THOMPSON                 1106 N REES RD                                                                         99216
                                                                          99216

675     NOLAN AGBULOS CABEJE               2701 S GLENARBOR ST            SANTA ANA CA 92704-5409                                 92704

                                                                          FAIRHOPE          AL 36532-
676     SCOTT TRIPOLI                      127 SEDGEFIELD AVE                                                                     36532
                                                                          7629

677     KANNAN PADMANABHAN &               SUBHASRI KANNAN JTWROS         4020 NEW HOPE CT              PLANO TX 75024-7080       75024


678     PAUL MAURICE ALPHONSUS             34 BROCKHAMPTON DRIVE          SINGAPORE 559082              SINGAPORE                 0


679     MRS CARLA LEBLANC                  67 FIELDCREST DR               MONCTON NB E1G 1T1                                      0


680     MRS SHERRY L HILL                  1194 THAMESRIDGE CRES          LONDON ON N6K 4Z6                                       0


681     MS. DANA JANET ZILIC               1894 CEDARPARK DR              LONDON ON N5X 0J1                                       0


682     LISA ANN M GRANT                   8817 SUNFLOWER PL              COLDSTREAM BC V1B 2G2                                   0


683     MR ADAM TYLER NOXELL               5814 51 ST                     VEGREVILLE AB T9C 1H8                                   0

        BILL J MENNIE &
684                                        11073 1100 EAST ROAD           P.O.BOX-433                   GRANVILLE IL 61326-0433   61326
        JANEEN L MENNIE JTWROS
                                           28342 TOWNSHIP ROAD 384        RED DEER COUNTY AB T4S
685     MR. PATRICK IAN BOARDMAN                                                                                                  0
                                           UNIT 120                       2B6



      EAST\171666354.4
                                    Case 20-10290-LSS          Doc 1   Filed 02/09/20    Page 72 of 328




                             A                             B                             C                           D                    E


        Name and Address Line 1             Name and Address Line 2         Name and Address Line 3    Name and Address Line 4        Postcode

        WELLS FARGO BANK TR
686                                         FBO VICTORY BERMUDEZ            17 TISBURY WAY             LADERA RANCH CA 92694          92694
        COUNTY OF ORANGE 457

687     FMTC CUSTODIAN - ROTH IRA           FBO FRANK WINBORN               3635 E LOMA VISTA ST       GILBERT        AZ 85295-4673   85295


688     MARK CHEN                           195 PINE KNOTT RD               FAYETTEVILLE GA 30214                                     30214

                                            TD AMERITRADE CLEARING
689     DANIEL J GRZECA ROTH IRA                                            4420 N ARTESIAN AVE        CHICAGO IL 60625               60625
                                            CUSTODIAN

        SCOTT RIGHTHAND                                                                                275 BATTERY ST # 1300A
690                                         TOD GRADY RIGHTHAND             TOD JESSICA RIGHTHAND                                     94111
        TOD KAREN RIGHHAND                                                                             SAN FRANCISCO       CA 94111

691     DAVID GARR                          7933 AMBLESIDE WAY              LAKE WORTH FL 33467-7351                                  33467

                                                                            CHESTERFIELD MO 63017-
692     HANG SUN                            2011 BROOK HILL LN                                                                        63017
                                                                            7944

693     WESLEY LOUIS                        6129 BANGALOW DR                LAKE WORTH FL 33463-7512                                  33463


694     RUDYVAL G SERNA                     7239 DENNIS LN                  WEST HILLS CA 91307-1348                                  91307


695     MR SAI MING WONG                    550 10 ST SE                    MEDICINE HAT AB T1A 1R5                                   0


696     MICHAEL E WADDELL                   IRA R/O ETRADE CUSTODIAN        1504 LIGHTHOUSE RIDGE      MARION OH 43302-8712           43302

        FMTC TTEE
697                                         FBO SYED ALI ASHRAF             4031 DAPPLED TRL           HUMBLE         TX 77346-3248   77346
        UNITED 401(K) PLAN

                                                                            13835 N TATUM BLVD STE
698     ROGER P WALKER                      PATRICIA A WALKER                                          PHOENIX           AZ 85032     85032
                                                                            9452
        GRANT JACKSON
699                                         OSHAWA ON                       CANADA                     L1J 8K3                        0
        936 MOUNT ALLAN AVE



      EAST\171666354.4
                                   Case 20-10290-LSS         Doc 1   Filed 02/09/20     Page 73 of 328




                            A                            B                              C                               D                   E


        Name and Address Line 1            Name and Address Line 2        Name and Address Line 3         Name and Address Line 4       Postcode


700     JERYL DETWEILER                    186 W D ST                     LEBANON OR 97355-3131                                         97355


701     MR RANJIT THAKUR                   5380 GLEN ERIN DR              MISSISSAUGA ON L5M 5C7                                        0

        BRADLEY T FUNKHOUSER TRUST         BRADLEY T FUNKHOUSER
702                                                                       1019 MAPLEHILL AVE              LANSING MI 48910-4728         48910
        UAD 08/16/2019                     TTEE

703     >MS JENNIFER ALBRECHT              5237 16 AVE                    EDSON AB T7E 1H1                                              0


704     SUSAN FREIDA DAVIS                 411 CLOVER RIDGE DR            DEMOPOLIS AL 36732-3207                                       36732

                                                                          SMYRNA            GA 30082-
705     MARK NESZ                          1285 CREEKSIDE PL SE                                                                         30082
                                                                          4883
                                                                          IDAHO FALLS         ID 83402-
706     JAYESH B SHAH                      715 VANGUARD PL                                                                              83402
                                                                          5098

                                                                                                          KALAMAZOO         MI 49009-
707     FMT CO CUST IRA ROLLOVER           FBO EDMUND R DEMATTEIS         8868 MARICOPA TRL                                             49009
                                                                                                          4935

708     MS MARNEY J HUMPHREYS              547 MIDDLETON WAY              COLDSTREAM BC V1B 3Y1                                         0


709     KINGSLEY C IKEANYIONWU             775 S JAMES RD APT C8          COLUMBUS OH 43227-1054                                        43227


710     MR JEREMY BARCHMAN                 21 COULTON CRT                 WHITBY ON L1N 7A9                                             0

                                           ROTH IRA E*TRADE                                               FREDERICKSBURG VA 22406-
711     BRYAN DANIEL LIESKE                                               47 MARCHANT DR                                                22406
                                           CUSTODIAN                                                      4748

712     ERIC SMITH                         313 LINCOLN ST                 SAYRE PA 18840-1501                                           18840


713     BRENDAN TYLER DOUGLAS BREISCH      49153 COLORADO ST              INDIO CA 92201-8841                                           92201




      EAST\171666354.4
                                         Case 20-10290-LSS           Doc 1   Filed 02/09/20    Page 74 of 328




                            A                                    B                             C                             D                       E


        Name and Address Line 1                  Name and Address Line 2          Name and Address Line 3      Name and Address Line 4           Postcode

                                                 AMERITRADE CLEARING
714     TATSIANA TOZIK ROLLOVER IRA TD                                            635 SHAKESPEARE DR           BEAUMONT TX 77706-5440            77706
                                                 CUSTODIAN

                                                                                  HIGHLAND PARK NJ
715     GENESE MARIE SODIKOFF                    120 DONALDSON ST                                                                                8904
                                                                                  08904
                                                 SALLY A DOMBROWSKI JT
716     JOHN R DOMBROWSKI &                                                       8846 JONQUIL LANE NORTH      MAPLE GROVE MN 55369              55369
                                                 TEN TOD

                                                                                  BERKLEY          MI 48072-
717     WEI LI                                   4298 CUMBERLAND RD                                                                              48072
                                                                                  1677

                                                                                                               COLLEYVILLE        TX 76034-
718     DAWNE M REINHARDT                        THOMAS M REINHARDT               5006 WESTGROVE LANE                                            76034
                                                                                                               5175

719     MELHEM K SOWID                           POBOX 534                        BISBEE AZ 85603-0534                                           85603

                                                                                  STURGEON FALLS ON P2B
720     >MR GREGORY SMITH                        305 LILLIE ST                                                                                   0
                                                                                  3B3

721     SHANNON L BEVAN           47**           5234 16 AVE                      EDSON AB T7E 1H1                                               0

        THE BANK OF NEW YORK MELLON TTEE
722                                              FBO DONNIE E HALL                12500 WILLOW HILL CT         KNOXVILLE         TN 37934-4550   37934
        AT&T RETIREMENT SAVINGS PLAN

723     ANTHONY SOH                              10830 NE 148TH LANE #G201        BOTHELL WA 98011-4899                                          98011


724     A KEITH STASO                            14700 NICOLE DR                  IRWIN PA 15642-1200                                            15642


725     THOMAS F MARTIN                          PO BOX 187                       HANOVER NH 03755-0187                                          3755

                                                                                  QUEENSBURY NY 12804-
726     KEITH KNOOP                              10 YORKSHIRE DR                                                                                 12804
                                                                                  8619

727     RANDY TRIBBLE &                          SHERRI TRIBBLE JT TEN            3916 THOUSAND OAKS DR        JONESBORO AR 72404-0717           72404




      EAST\171666354.4
                                         Case 20-10290-LSS            Doc 1   Filed 02/09/20    Page 75 of 328




                            A                                     B                             C                              D                     E


        Name and Address Line 1                  Name and Address Line 2           Name and Address Line 3       Name and Address Line 4         Postcode


728     LOUIS JOHN SANTANGELO                    10676 BRINSWORTH DR               DUBLIN OH 43016-7914                                          43016


729     RAVI SHEKER REDDY BASANI                 3259 ABBOTT CRES SW               EDMONTON AB T6W 2M4                                           0


730     >MR KEVIN MCKEE                          307 GOWAN AVE                     EAST YORK ON M4J 2K7                                          0


731     LEA KEELER                               5105 SIDELINE 4                   ASHBURN ON L0B 1A0                                            0

                                                                                   YELLOWHEAD COUNTY AB
732     MR CRAIG RANDALL MONROE                  5-16511 TOWNSHIP ROAD 532A                                                                      0
                                                                                   T7E 3A6

                                                                                   BLOOMINGDALE NJ 07403-
733     GLENN L FESSLER                          37 MAIN ST APT I                                                                                7403
                                                                                   1711

734     FMTC CUSTODIAN - ROTH IRA                FBO ERIC W GOODMAN                10 MARLYN RD                  MEDFIELD        MA 02052-1109   2052

                                                 SHERRY MARIE                                                    LOS ANGELES       CA 90027-
735     STEVE NOBUMASA KOBASHIGAWA                                                 3360 ROWENA AVE APT 4                                         90027
                                                 KOBASHIGAWA                                                     2926

736     ROBERT MCFARLAND                         800 THORNAPPLE DR                 NAPERVILLE         IL 60540                                   60540

                                                                                   ST PETERSBURG        FL
737     TODD LIZOTTE                             3303 TYRONE BLVD                                                                                33710
                                                                                   33710

738     MARK A HOPMAN                            IRA E*TRADE CUSTODIAN             973 SANCTUARY LN              MAINEVILLE OH 45039-7739        45039


739     JOHN FRANCZAK                            161 DEVON RD                      COLONIA NJ 07067-3203                                         7067


740     SOUK VIVANH                              4101 E 23RD ST                    DES MOINES IA 50317                                           50317


741     KATHERINE A SUREY         50**           41 RAISING MILL GATE              ELMIRA ON N3B 3K8                                             0




      EAST\171666354.4
                                    Case 20-10290-LSS            Doc 1   Filed 02/09/20    Page 76 of 328




                            A                                B                             C                            D                     E


        Name and Address Line 1             Name and Address Line 2           Name and Address Line 3     Name and Address Line 4         Postcode


742     FMT CO CUST IRA                     FBO PATRICK FLANDERS              1977 WHITE BIRCH DR         VISTA        CA 92081-7317      92081

                                                                                                          WINSTON SALEM       NC 27104-
743     FMTC CUSTODIAN - ROTH IRA           FBO BRUCE U BRASHER               681 LICHFIELD RD                                            27104
                                                                                                          1730

744     FMT CO CUST IRA SEPP                FBO DAVID JUDKINS                 12016 MACON HWY.            CLINTON        MI 49236-9598    49236


745     ASHOK K GOYAL                       274 GREENWOOD DR                  KEYPORT NJ 07735                                            7735


746     KIRAN PATEL                         10934 GLENROTHERS DR              RICHMOND TX 77407                                           77407


747     AL SHUFELBERGER                     9565 TWIN CREEK LN                REDDING          CA 96003                                   96003


748     JASON GONZALEZ                      1237 E 68TH ST                    BROOKLYN NY 11234-5721                                      11234


749     DANIEL SCHARBER                     5408 RAMIER AVE                   ROGERS MN 55374-4730                                        55374


750     CARLOS ANTONIO BITTNER              2603 CATESBY DRIVE                WAXHAW NC 28173                                             28173

                                                                              YELLOWHEAD COUNTY AB
751     MRS SIMONE RHEANNE MONROE           5-16511 TOWNSHIP ROAD 532A                                                                    0
                                                                              T7E 3A6

                                                                              SAINT-EUSTACHE QC J7R
752     MONSIEUR RODOLPHE AKOUEGNON         307 RUE ANDRE-OUIMET                                                                          0
                                                                              5H6
        STATE STREET TTEE
753                                         FBO ERIN CLEMENTS                 ADDRESS ON FILE WITH KCC
        US ROCHE 401(K) PLAN

754     MR KENNETH ALEXANDER                11 MERIDIAN CLOSE                 STONY PLAIN AB T7Z 0B4                                      0

                                            ROTH IRA E*TRADE
755     NICOLAS I BROMMER                                                     6 BROMMER LANE              PINE GROVE PA 17963-8693        17963
                                            CUSTODIAN



      EAST\171666354.4
                                  Case 20-10290-LSS          Doc 1   Filed 02/09/20     Page 77 of 328




                            A                            B                             C                            D                       E


        Name and Address Line 1           Name and Address Line 2         Name and Address Line 3     Name and Address Line 4           Postcode

                                                                          RICHMOND HILL ON L4E
756     MR WASHINGTON RANDAL LOYOLA       26-280 PARADELLE DR                                                                           0
                                                                          0C9

                                          INDIVIDUAL 401(K) ETRADE
757     RAIJU R CHITTILAPPILLY                                            4644 CHEENY ST              SANTA CLARA CA 95054-1359         95054
                                          CUST

758     FMT CO CUST IRA                   FBO WEI CHEN                    43238 STARR ST APT D        FREMONT         CA 94539-5330     94539


759     FMT CO CUST IRA                   FBO FLORIDA FISHKIN             6434 WILLOW LN              DALLAS        TX 75230-2216       75230

        FMTC TTEE                                                                                     MANCHESTER        CT 06040-
760                                       FBO ERNEST R SCHULTEN           60 BUTTERNUT RD                                               6040
        EVERSOURCE 401K PLAN                                                                          5619

                                                                          WEST CHESTER PA 19380-
761     SAM CHRISTOPHER DAVID             321 POWELL LN                                                                                 19380
                                                                          4718

762     ALFRED JEROME N DIAZ              95-1055 KUAULI ST APT 35        MILILANI HI 96789-4919                                        96789


763     STEVE M SCHERREY (IRA)            WFCS AS CUSTODIAN               4420 BAY HILL DR            CONWAY       AR 72034-8196        72034


764     TRAVIS N MITCHELL                 9519 BRACKENTON CREST DR        SPRING      TX 77379-2818                                     77379


765     DANIEL J OSWALD                   4606 N DELPHIA                  CHICAGO IL 60656-4160                                         0

        MARY MCELHONE
766                                       53 BRUSHY PLAIN RD APT 5A       APT 5A                      BRANFORD CT 06405-6035            6405
        TOD

        UT THI TRAN                                                                                   BOULDER CREEK CA
767                                       IRA ROLLOVER                    110 MAYWOOD DR                                                95006
        CHARLES SCHWAB & CO INC CUST                                                                  95006

        ANDRE W CARUS CUST FOR
768                                       UNTIL AGE 18                    1886 GLEN ALLEN LN          ALTADENA CA               91001   91001
        ANTON CARUS UCAUTMA

769     GEORGE UY                         53 CARRINGTON                   IRVINE CA 92620                                               92620




      EAST\171666354.4
                                    Case 20-10290-LSS          Doc 1   Filed 02/09/20    Page 78 of 328




                            A                              B                             C                              D                       E


        Name and Address Line 1             Name and Address Line 2         Name and Address Line 3       Name and Address Line 4           Postcode


770     HERBERT PUNZ IRA TD AMERITRADE      CLEARING CUSTODIAN              61 WOOLSLEY AVE               TRUMBULL CT 06611-4456            6611


771     MRS ADALE BOUDREAU                  122 BIG MOOSE RD                CORBEIL ON P0H 1K0                                              0


772     MR SARABJIT SANDHU                  129 FLAMINGO RD                 THORNHILL ON L4J 8K8                                            0


773     MR. GERALD E SOULODRE               106 SCANLON HILL NW             CALGARY AB T3L 1L2                                              0


774     PTC CUST IRA FBO                    THOMAS DUGAN                    4003 CASTOR LN                FINLEYVILLE PA 15332              15332

                                                                            10 W 46TH STREET SUITE
775     VATICINE LIMITED                    ATTN: DAN HE                                                  NEW YORK           NY 10036       10036
                                                                            1407

776     JOHN OLSEN                          36 MEEKER HILL RD               REDDING            CT 06896                                     6896

        MICHAEL MANGANI & FLORINDA                                                                        ATLANTIC BEACH FL 32233-
777                                         JT TEN                          751 SAILFISH DR                                                 32233
        MANGANI                                                                                           4214

778     >MRS CARLA LEBLANC                  67 FIELDCREST DR                MONCTON NB E1G 1T1                                              0


779     JASON M RUBENSTEIN                  1057 SPADINA RD                 TORONTO ON M5N 2M7                                              0


780     LISA MURRAY                         17 FRIENDSHIP DR                ROCKY POINT NY 11778                                            11778


781     FMTC CUSTODIAN - ROTH IRA           FBO ALAN RAY MISENHEIMER        106 SUMMER LEIGH ST           SALISBURY         NC 28146-6738   28146


782     BRIAN E DAHL                        2800 7TH AVE N                  FARGO             ND 58102                                      58102

        KATHARINE R COOPER P/ADM                                                                          STE 205
783                                         FBO KATHARINE R COOPER          3368 HIGHWAY 280 SOUTH                                          35010
        KATHARINE COOPER MD PC 401K PSP                                                                   ALEX CITY          AL 35010



      EAST\171666354.4
                                      Case 20-10290-LSS         Doc 1   Filed 02/09/20    Page 79 of 328




                            A                               B                             C                              D                     E


        Name and Address Line 1               Name and Address Line 2        Name and Address Line 3       Name and Address Line 4         Postcode


784     MR. MARK A JAQUES                     44 ALLEN ST W UNIT 4           WATERLOO ON N2L 6H1                                           0

                                                                             GARFIELD HTS      OH 44125-
785     LINA FE PAJARILLAGA                   5130 E 128TH ST                                                                              44125
                                                                             3004

786     KENNETH W GUERTIN                     DESIGNATED BENE PLAN/TOD       6122 S MARION AVE             TULSA OK             74136      74136

                                              TD AMERITRADE CLEARING
787     ERIK R ALBERTSON ROTH IRA                                            4410 NORTH 269TH STREET       VALLEY NE 68064                 68064
                                              INC CUSTODIAN

        FARIBORZ BEHZADPOUR
788                                           IRA ROLLOVER                   9356 E WILSON ESTATES CT      WICHITA KS            67206     67206
        CHARLES SCHWAB & CO INC CUST

789     MR. CHI HOON HWANG                    41 RAISING MILL GATE           ELMIRA ON N3B 3K8                                             0


790     MS. JANE KING                         5099 RIDGEWELL RD              BURLINGTON ON L7L 6N9                                         0


791     VICKEN PANOSSIAN                      65 STUBBSWOOD SQ               SCARBOROUGH ON M1S 2K7                                        0

                                                                             STURGEON FALLS ON P2B
792     ELIZABETH HENNING                     183 BOURGAULT ST                                                                             0
                                                                             1T8

                                                                             MOUNT VERNON IA 52314-
793     DAVID MICHAEL RICE                    44 HIGHWAY 1 S                                                                               52314
                                                                             9523

794     SATISH AMIRNENI &                     ANURADHA AMIRNENI JT TEN       114 HIGHLAND AVE              HOLLIDAYSBURG PA 16648          16648

        DIANA MARIE DUNCAN
795                                           IRA CONTRIBUTORY               1327 ARROW WOOD DR            BREA CA             92821       92821
        CHARLES SCHWAB & CO INC CUST
                                                                                                           3207 87TH ST
        FMT CO TTEE FRP PS A/C
796                                           FBO FOUAD ELSHIEKH             FOUAD ELSHIEKH P/ADM          EAST ELMHURST       NY 11369-   11369
        CNN LINGUISTIC SERVICES INC
                                                                                                           2137
                                              ROTH IRA E*TRADE
797     CHRISTOPHER J DUNNE                                                  5637 HARRIET AVE              MINNEAPOLIS MN 55419-1831       55419
                                              CUSTODIAN



      EAST\171666354.4
                                    Case 20-10290-LSS         Doc 1    Filed 02/09/20    Page 80 of 328




                            A                             B                              C                             D                       E


        Name and Address Line 1             Name and Address Line 2         Name and Address Line 3      Name and Address Line 4           Postcode


798     JAMES J HANLON                      PO BOX 36                       GANADO AZ 86505-0036                                           86505


799     RYAN B FRIED                        9 SCHNELLER CRT                 BADEN ON N3A 2K8                                               0

                                            AMERITRADE CLEARING
800     NOLAN A CABEJE SEP IRA TD                                           2701 S GLENARBOR ST          SANTA ANA CA 92704-5409           92704
                                            CUSTODIAN

                                                                            ORLANDO          FL 32835-
801     DIEGO BLEL                          2484 SAN TECLA ST UNIT 409                                                                     32835
                                                                            3237

802     JOSEPH URBANCZYK                    10392 HUNTER TRL                HUNTLEY IL 60142-4080                                          60142

                                                                                                         CAMBRIDGE         MA 02138-
803     FMT CO CUST IRA                     FBO MICHAEL F EPSTEIN           23 WILLARD ST                                                  2138
                                                                                                         4860
        JERRY S JOSEPH                                                                                   SUNNY ISLE BEACH FL
804                                         IRA CONTRIBUTORY                18560 NORTH BAY ROAD                                           33160
        CHARLES SCHWAB & CO INC CUST                                                                     33160

                                                                            PALM DESERT CA 92260-
805     TIM FARACY                          138 VISTA PASEO                                                                                92260
                                                                            5308

        J JOSEPH & J SKIBINSKY TTEE         DTD 1/1/06 FBO SKIBINSKY                                     99 WASHINGTON AVE STE 702
806                                                                         JERRY S JOSEPH                                                 12210
        ESQUIRE CORPORATE NETWORKS INC      401K                                                         ALBANY NY          12210

807     SATINDER SINGH TOD                  3119 CHURCHHILL LN APT 6        SAGINAW MI 48603-4313                                          48603


808     CARLOS CASTELO                      61 PORTERFIELD RD               ETOBICOKE ON M9W 3J6                                           0


809     MILTON F ABBOTT                     REBECCA M ABBOTT                5134 GLEN EAGLE CT           TECUMSEH          MI 49286-8604   49286

                                            6838 YELLOWSTONE BLVD           FOREST HILLS NY 11375-
810     ASIF ZAMAN                                                                                                                         11375
                                            APT B63                         3452
        PAMELA SLEVIN &
811                                         JT TEN WROS                     ADDRESS ON FILE WITH KCC
        JIM SLEVIN



      EAST\171666354.4
                                    Case 20-10290-LSS         Doc 1   Filed 02/09/20    Page 81 of 328




                            A                             B                             C                          D                E


        Name and Address Line 1             Name and Address Line 2        Name and Address Line 3   Name and Address Line 4    Postcode


812     DIANLONG WANG                       R/O IRA VFTC AS CUSTODIAN      5611 CHATSWORTH ST N      SAINT PAUL MN 55126-9102   55126


813     CURTIS C. BUSH                      7789 ARKOLA RD                 COTTON MN 55724                                      55724

                                                                           SAINTE-MARTHE-SUR-LE-
814     M MARTIN PANNETON                   3149 RUE DU GAMAY                                        J0N 1P0                    0
                                                                           LAC QC

815     MONSIEUR JEAN-LOUIS HAMEL           132 RUE PRINCIPALE N           WINDSOR QC J1S 2E2                                   0


816     MR. STEPHEN CHICORLI                3634 SWIRLINGLEAVES CRES       MISSISSAUGA ON L4Y 3P8                               0

                                            34369 RANGE ROAD 283 UNIT      RED DEER COUNTY AB T4G
817     MR. BRENTON L RYRIE                                                                                                     0
                                            10                             0G2

818     MRS. GLENDA M HUXTABLE              2 HUXLEY CLOSE                 HALIFAX NS B3M 4H6                                   0


819     MR. ALLAN KRASKE                    222 BLACK WALNUT PL            KITCHENER ON N2P 1T5                                 0


820     MR. SAAID EL YAAGOUBI               9603 165 ST NW APT 103         EDMONTON AB T5P 3S5                                  0


821     MRS. MARY M CAMERON OR              MR. SCOTT G CAMERON            303 SHELDRAKE BLVD        TORONTO ON M4P 2B7         0


822     MS. KETTY SONIA BERTON              2472 POST RD UNIT 13           OAKVILLE ON L6H 0K1                                  0


823     MR. JAMES B GRAHAM                  38 FALLS CRES                  SIMCOE ON N3Y 5K5                                    0


824     MR. ANDREW J MACNEIL                77 PARKDALE AVE                TIMBERLEA NS B3T 2H5                                 0

                                                                           LONG ISLAND CITY NY
825     BRIAN ADAMS                         4910 VERNON BLVD APT 2                                                              11101
                                                                           11101



      EAST\171666354.4
                                   Case 20-10290-LSS         Doc 1   Filed 02/09/20     Page 82 of 328




                            A                            B                              C                          D                         E


        Name and Address Line 1            Name and Address Line 2        Name and Address Line 3    Name and Address Line 4             Postcode


826     ROBIN Z RUSH                       3846 E AMES AVE                KINGMAN AZ 86409-2212                                          86409


827     MR ROBERT DEREK CARMICHAEL         1519 CALUMET PL                MISSISSAUGA ON L5J 3B1                                         0


828     PTC CUST IRA FBO                   GABRIEL CHICO                  4 DIAZ COURT               WAYNE NJ 07470                      7470

        ANNE O'CONNELL UMBRECHT TR
829                                        RICHARD L UMBRECHT TRUST       404 DEVEREUX DR            VILLANOVA PA 19085-1932             19085
        UA 12-31-1999

830     JOSE E VILLALTA                    287 MAIN ST APT 3              MILLBURN NJ 07041-1124                                         7041

        NATIONWIDE TRUST CO FSB CUST
831                                        FBO ISAAC SABALA               122 SARTO AVE              CORAL GABLES FL             33134   33134
        MIAMI-DADE COUNTY 457(B)
        JP MORGAN CHASE BANK N.A. TTE                                                                WEST SACRAMENTO CA
832                                        FBO LINA XOA THI TRAN          3532 SQUAW RD                                                  95691
        SAVINGS PLUS PROGRAM 457                                                                     95691

833     JAY J CORMIER &                    ELAINE J CORMIER JT TEN        PO BOX 3015                PISMO BEACH CA             93448    93448


834     MR GUY DANIEL                      314-7500 MINORU BLVD           RICHMOND BC V6Y 3J6                                            0


835     WILLIAM LEE SALE                   DESIGNATED BENE PLAN/TOD       3618 COTTAGE CANYON ST     LAUGHLIN NV               89029     89029


836     MONIKA YADAV                       UNIT B-9 WALKER ROAD           NORTH YORK ON M2N 2K2                                          0


837     ANNIE ZHAO                         WFCS CUSTODIAN TRAD IRA        1617 OAK ST                ALAMEDA       CA 94501-2916         94501


838     MING X ZOU &                       JIN M MA JT WROS               2777 SW FAIRWAY POINT DR   OAK HARBOR     WA 98277-7163        98277


839     MING X ZOU &                       JIN M MA JT WROS               2777 SW FAIRWAY POINT DR   OAK HARBOR     WA 98277-7163        98277




      EAST\171666354.4
                                         Case 20-10290-LSS         Doc 1   Filed 02/09/20    Page 83 of 328




                            A                                  B                             C                           D               E


        Name and Address Line 1                  Name and Address Line 2        Name and Address Line 3    Name and Address Line 4   Postcode


840     >1297341 ONTARIO INC                     ATT MICHAEL KRAMER             47 HOVE ST                 TORONTO ON M3H 4Y8        0


841     >DARREN ANISCHENKO                       44 47 71 MOO 9 NONGPRUE        BANGLAMUNG CHONBURI        20150 THAILAND            0


842     MR JESSE HOPKINS                         PO BOX 132                     BRACKENDALE BC V0N 1H0                               0


843     BRIAN D WEGNER                           20562 EXCELSIOR BLVD           EXCELSIOR MN 55331-8737                              55331


844     MIGUEL LOZANO                            IRA E*TRADE CUSTODIAN          12325 N EL FRIO ST         EL MIRAGE AZ 85335-3351   85335


845     NICHOLAS ALBANO                          IRA E*TRADE CUSTODIAN          12 PINE MEADOW PL          COMMACK NY 11725-1783     11725


846     JEFFERY A RAICH                          R/O IRA E*TRADE CUSTODIAN      2733 SYLVAN WAY            MCKINNEY TX 75072-4048    75072

                                                                                FAYETTEVILLE NC 28306-
847     MICHELLE MIRANDA                         1265 HERRING GULL DR                                                                28306
                                                                                3212

848     HERMANN SIDHU                            1030 PROSPERITY PT             GREENSBORO GA 30642-4409                             30642


849     ROLAND C BARKSDALE                       861 COLQUHOUN ST               DANVILLE VA 24541-2029                               24541


850     JOHNNY A MELENDEZ                        3271 W 116TH ST                CLEVELAND OH 44111-1741                              44111

                                                                                WEST KELOWNA BC V4T
851     SHANNON L COLLENS         53**           2490 TUSCANY DR UNIT 21                                                             0
                                                                                3M4

852     JEAN ROLLING                             4321 SUNDANCE DR               COALHURST AB T0L 0V2                                 0


853     PARESH V PATEL                           30 CRANBROOK ST                KITCHENER ON N2P 2W5                                 0




      EAST\171666354.4
                                    Case 20-10290-LSS           Doc 1   Filed 02/09/20    Page 84 of 328




                            A                               B                             C                          D                       E


        Name and Address Line 1             Name and Address Line 2          Name and Address Line 3   Name and Address Line 4           Postcode


854     KALPANABEN P PATEL                  30 CRANBROOK ST                  KITCHENER ON N2P 2W5                                        0

                                                                             200 W JACKSON BLVD STE
855     GREAT POINT CAPITAL LLC             ATTN PROXY DEPT                                            CHICAGO IL 60606                  60606
                                                                             1000
        SYLVIA SZABO-LARSON
856                                         IRA CONT 03/01/16                23986 ALISO CREEK #507    LAGUNA NIGUEL CA 92677            92677
        WEDBUSH SECS CTDN

                                                                             FLOWER MOUND TX 75028-
857     FRANK MZYK                          3624 GALLOP COURT                                                                            75028
                                                                             3975

        ELIZABETH WYBLE
858                                         IRA ROLLOVER                     6830 TAILFEATHER WAY      BRADENTON FL              34203   34203
        CHARLES SCHWAB & CO INC CUST

        DAVID J. WYBLE
859                                         IRA ROLLOVER                     6830 TAILFEATHER WAY      BRADENTON FL              34203   34203
        CHARLES SCHWAB & CO INC CUST

860     PETER J MANIATIS                    TOD DTD 08/11/2009               95 ANN DR                 PITTSFIELD MA 01201-8405          1201


861     JOANN KLEIN                         295 WATCHOGUE ROAD               STATEN ISLAND NY 10314                                      10314


862     IAN J EHRENBERG &                   SHEILA EHRENBERG JT/WROS         92 BUENA VISTA AVENUE     RUMSON NJ 07760                   7760

        BINCKBANK NV                                                                                   1083 HN AMSTERDAM
863                                         LENDING - TREATY 15%             BARBARA STROZZILAAN 310                                     0
        BELGIUM - CUSTODY - FULLY PAID                                                                 THE NETHERLANDS

        FLORIDA SBA TTEE                                                     3987 FOUR OAKS
864                                         FBO JEREMY GLOVER                                          TALLAHASSEE FL 32311-3603         32311
        FRS INVESTMENT PLAN                                                  BOULEVARD
                                                                             SAN FRANCISCO CA
865     TOURADJ EBRAHIMI                    PO BOX 880791                                                                                94188
                                                                             941880791

        GOPALRAO RAJARAM & CHANDRA
866                                         JT TEN                           203 LOOKOUT HILL RD       MILFORD CT 06461-1899             6461
        RAJARAM
                                                                             MOUNT LAUREL NJ 08054-
867     WALTER SCOTT WRIGHT                 12 BITTERSWEET PL                                                                            8054
                                                                             4977



      EAST\171666354.4
                                   Case 20-10290-LSS         Doc 1   Filed 02/09/20     Page 85 of 328




                            A                            B                              C                            D                        E


        Name and Address Line 1            Name and Address Line 2         Name and Address Line 3     Name and Address Line 4            Postcode


868     RICHARD FERNANDEZ                  1103 FAIRVIEW DR                TOMS RIVER NJ 08753-3825                                       8753

        XIAOLING CHEN                      TD AMERITRADE CLEARING                                      APT. 11K
869                                                                        9805 63RD RD APT 11K                                           11374
        ROTH IRA                           CUSTODIAN                                                   REGO PARK NY 11374-1723

870     ROBERTO BRASILE &                  JOSEPHINE BRASILE JT TEN        20 HARRIS AVE               MIDDLESEX NJ 08846-1905            8846


871     DARYL NIX                          296 FLOWERS DR                  BLAIRSVILLE GA 30512-2748                                      30512


872     WALTER T GAUSE & CELESTE GAUSE     JT TEN                          4091 SHERRI LANE            FORT MILL SC 29715                 29715

                                                                           BLDG A-FL 2/14234 NEA
873     EFG EUROBANK ERGASIAS SA           8/ IOLKOU FILIKIS ETERIAS ST.                               ATHENS/ GREECE                     0
                                                                           LONIA
        WEIMIN PENG                        TD AMERITRADE CLEARING
874                                                                        9805 63RD RD APT 11K        REGO PARK NY 11374-1723            11374
        ROTH IRA                           CUSTODIAN

        HERNANDO CHAVES
875                                        IRA CONTRIBUTORY                2711 ERLENE DR              CINCINNATI OH             45238    45238
        CHARLES SCHWAB & CO INC CUST

        GEORGE J JOSIBAN                                                   633 YARDVILLE-HAMILTON
876                                        IRA ROLLOVER                                                TRENTON NJ            08691        8691
        CHARLES SCHWAB & CO INC CUST                                       SQR RD

        LISA MARIE REESE                                                   2025 CRESTVIEW WAY APT
877                                        IRA ROLLOVER                                                NAPLES FL            34119         34119
        CHARLES SCHWAB & CO INC CUST                                       111

878     FLORENCE NEDIN &                   GEORGE NEDIN JT TEN             380 W SAVOY DR              ROUND LAKE IL             60073    60073

                                                                           3515 MAVERLY CREST
879     ASHISH GUPTA                       DESIGNATED BENE PLAN/TOD                                    KATY TX             77494          77494
                                                                           COURT

        MAJID SEYED YEKAN
880                                        IRA ROLLOVER                    407 OAK LN                  PLEASANTON CA              94566   94566
        CHARLES SCHWAB & CO INC CUST
                                                                           SAINT PETERSBURG FL
881     JAMES E KNAUSS                     6562 PASADENA AVE N                                                                            33710
                                                                           33710



      EAST\171666354.4
                                    Case 20-10290-LSS            Doc 1   Filed 02/09/20      Page 86 of 328




                            A                                B                               C                          D                E


        Name and Address Line 1              Name and Address Line 2            Name and Address Line 3   Name and Address Line 4    Postcode


882     SHAWN VINCZ                          11110 GOLDEN PARK RD               WILLIAMS IN 47470-8001                               47470


883     RU SHUI DAN                          21218 SAINT ANDREWS BLVD           APT 743                   BOCA RATON FL 33433-2435   33433

        XIAO HE SEP IRA TD AMERITRADE        25 AVE AT PORT IMPERIAL                                      WEST NEW YORK NJ 07093-
884                                                                             APT 1004                                             7093
        CLEARING CUSTODIAN                   APT 1004                                                     8360

                                                                                PFLUGERVILLE TX 78660-
885     SUNIT PATEL & MINAL PARIKH JT TEN    22025 ABIGAIL WAY                                                                       78660
                                                                                4285

886     ROBERT G CHATTIN IRA TD AMERITRADE   CLEARING CUSTODIAN                 1025 LAURIAN PARK DR      ROSWELL GA 30075-7305      30075

                                                                                                          UNIT B
        ERIC C PANDZIC TR FBO THE ERIC
887                                                                      2007   2303 NELSON AVE           REDONDO BEACH CA 90278-    90278
        PANDZIC FAMILY TRUST UA OCT 15
                                                                                                          2510
                                                                                FRESH MEADOWS NY
888     HUSNAIN A BAJWA                      7376 197TH ST                                                                           11366
                                                                                11366-1815

                                                                                LONGMEADOW MA 01106-
889     ALEXANDER BRICKER                    90 LONGFELLOW DR                                                                        1106
                                                                                2310
                                             AMERITRADE CLEARING
890     ALEXANDER BRICKER IRA TD                                                90 LONGFELLOW DR          LONGMEADOW MA 01106-2310   1106
                                             CUSTODIAN

                                             TD AMERITRADE CLEARING                                       WINSTON SALEM NC 27107-
891     ROBERT W LANNING ROLLOVER IRA                                           2799 OLD THOMASVILLE RD                              27107
                                             INC CUSTODIAN                                                8612

892     VICTOR SMADI                         3752 HOLLINS AVE                   CLAREMONT CA 91711                                   91711

        RANGA R THALLURI TR FBO DR RANGA
893                                          DEC 31 2004                        4041 DUNOON CIR NW        CANTON OH 44718-2248       44718
        THALLURI DEFINED BENEFIT PLAN UA
        MAZ CHADID IRA TD AMERITRADE
894                                          233 E ERIE ST                      APT 1706                  CHICAGO IL 606115947       60611
        CLEARING CUSTODIAN

895     TRAVIS SLONE                         1350 BY THE BAY                    CLEVELAND OK 74020-5139                              74020



      EAST\171666354.4
                                     Case 20-10290-LSS         Doc 1   Filed 02/09/20       Page 87 of 328




                            A                              B                                C                               D                    E


        Name and Address Line 1              Name and Address Line 2        Name and Address Line 3           Name and Address Line 4        Postcode


896     RAFAEL MURILLO JR                    898 S BRYAN ST                 ELMHURST IL 60126-4850                                           60126


897     CHUNJU WU                            489 TAYLOR DR                  MILPITAS CA 95035-2823                                           95035

        MARIA T OWEN TR FBO
898                                          UA MAY 13 1995                 537 JONES ST # 2567               SAN FRANCISCO CA 94102         94102
        MARIA T OWEN TRUST

        ROBERT AUGUSTO SEP IRA TD
899                                          INC CUSTODIAN                  4 HARLOW RD                       SHREWSBURY MA 01545-2303       1545
        AMERITRADE

        RONALD D ANDERSON IRA TD
900                                          INC CUSTODIAN                  4912 BROWNSTONE DR NE             ROCKFORD MI 49341-7780         49341
        AMERITRADE

901     ANHTHY T TRAN & DONALD D LEWELLYN    JT TEN                         34353 SHERWOOD DR                 SOLON OH 44139-1745            44139

                                             TD AMERITRADE CLEARING
902     MARTEL K TRAN ROLLOVER IRA                                          10173 STATHOS DR                  ELK GROVE CA 95757-3443        95757
                                             INC CUSTODIAN

903     BILL L SALE                          3618 COTTAGE CANYON ST         LAUGHLIN NV 89029-0750                                           89029

                                             TD AMERITRADE CLEARING
904     KARL THOMAS ROTH IRA                                                3075 SE SAINT LUCIE BLVD          STUART FL 34997-5423           34997
                                             CUSTODIAN

                                                                                                              QUEENS VLG        NY 11428-
905     ANDREW MATAPRASAD                    ROZANA FAZAL                   9016 212TH PL                                                    11428
                                                                                                              1142

                                                                            SAN ANTONIO           TX 78216-
906     MELISSA LOZANO-SOLIS                 11402 DESTINY                                                                                   78216
                                                                            3573

                                                                                                              BASKING RIDGE      NJ 07920-
907     ANKIT PATEL                          1 VERIZON WAY                  MAILSTOP 62N070F                                                 7920
                                                                                                              1025

                                                                            HOUSTON             TX 77095-
908     SANJEEV KUMAR BHARDWAJ               16807 NEWLIGHT BEND DR                                                                          77095
                                                                            7268

909     HAN ZHU NG                           11835 SW 19 LN                 APT 151                           MIAMI        FL 33175-1613     33175




      EAST\171666354.4
                                     Case 20-10290-LSS           Doc 1   Filed 02/09/20    Page 88 of 328




                            A                                B                             C                              D                       E


        Name and Address Line 1              Name and Address Line 2          Name and Address Line 3       Name and Address Line 4           Postcode


910     JESSICA L DENNIG                     3701 QUICK HILL RD APT 12202     AUSTIN        TX 78728-1294                                     78728

        DONALD L WOLK TTEE
911                                          U/A 8/14/19                      186 COMMODORE DR              JUPITER       FL 33477-4004       33477
        DONALD L WOLK REVOCABLE TRUST
        401K DELAWARE CHARTER TTEE
912                                          FBO ROMMEL TUANO                 3807 SHADY BREEZE DR          HOUSTON           TX 77082        77082
        ENERGY TRANSFER PARTNERS

913     MILAN TICHY                          HOJEROVA 8                       PLZEN              32300      CZECH REPUBLIC            32300   32300

                                                                              CARLISLE         OH 45005-
914     JEFFERY MILLS                        371 MARTZ PAULIN RD                                                                              45005
                                                                              4046

915     GARY R WILLOUGHBY                    DONNA LEE WILLOUGHBY             6822 MANHATTAN ST             PORTAGE        MI 49024-3337      49024

                                                                                                            MOORESVILLE       NC 28115-
916     CLYDE ROBERT BRAWLEY                 MARY KIPKA BRAWLEY               1030 OAKRIDGE FARM HWY                                          28115
                                                                                                            7951

                                                                              OSSINING         NY 10562-
917     HIMANSHU JAIN                        12 SUNSET DR                                                                                     10562
                                                                              2102

918     CHRISTOPHER PALMER                   126 JARDIN DE MER PL             JAX BCH       FL 32250-2678                                     32250

                                                                              BELLEROSE         NY 11426-
919     SAROJ PATEL                          8025 249TH ST                                                                                    11426
                                                                              1809

920     HUICHIN TIEN                         1508 WYCLIFFE                    IRVINE       CA 92602-1211                                      92602

                                                                              MILPITAS         CA 95035-
921     TAWEI HSIAO                          1608 PEBBLE BEACH CT                                                                             95035
                                                                              7606

                                                                              EAST RUTHERFORD NJ
922     XINGYU CHEN                          195 EVERETT PL                                                                                   7073
                                                                              07073-1704

923     SATORU SHIMAZAKI                     68 BOX STREET                    #3R                           BROOKLYN NY 11222-1127            11222




      EAST\171666354.4
                                  Case 20-10290-LSS         Doc 1   Filed 02/09/20    Page 89 of 328




                            A                           B                             C                            D                     E


        Name and Address Line 1           Name and Address Line 2        Name and Address Line 3     Name and Address Line 4         Postcode


924     KANNAN PADMANABHAN                4020 NEW HOPE CT               PLANO TX 75024-7080                                         75024

                                          JULIE A MERRIAM COMM
925     FRED C MERRIAM &                                                 414 AEOLIA DR               AUBURN CA 95603-4911            95603
                                          PROP

926     HEJU LI &                         BINGRONG LIU JTWROS            29705 STONECREST RD         RCH PALOS VRD CA 90275-5715     90275


927     PROSCOVIA L RWEGOSHORA            5978 NEW ALBANY RD W           NEW ALBANY OH 43054-8170                                    43054


928     ROBERT J REUTTER                  911 CENTER ST                  LANSING          MI 48906                                   48906

                                          13835 N TATUM BLVD STE 9-
929     ROGER P WALKER                                                   PHOENIX          AZ 85032                                   85032
                                          452

930     SHEILA F SIEGEL                   14095 ROYAL VISTA DR           BUILDING 126 UNIT 201       DELRAY BEACH         FL 33484   33484


931     NFS/FMTC IRA                      FBO HANNAN M BARBANEL          10 BEENA WAY                MANALAPAN           NJ 07726    7726


932     KELLY SKILLMAN                    5457 NIGHT SAGE LN             FORT WORTH TX 76109-2372                                    76109


933     FENGZHI KE                        14307 ASHLEIGH GREENE          BOYDS MD 20841-4367                                         20841


934     LAURENT P LAUVRAY                 10953 VALLE VISTA RD           LAKESIDE CA 92040-1729                                      92040


935     JON M SANCHEZ                     12261 WHISTLING WIND AVE       MARANA AZ 85658-4695                                        85658


936     ROBERT DOST                       4520 12 AVENUE APT C2          BROOKLYN NY 11219-2011                                      11219


937     PANAGIOTIS SAFAFOPOULOS           1675 NW 4TH AV                 APT 909                     BOCA RATON FL 33432-1537        33432




      EAST\171666354.4
                                       Case 20-10290-LSS         Doc 1   Filed 02/09/20      Page 90 of 328




                             A                               B                             C                             D                       E


        Name and Address Line 1                Name and Address Line 2        Name and Address Line 3      Name and Address Line 4           Postcode


938     FPT CO CUST HSA                        FBO GREGORY W FRY              1024 SHOAL CREEK WAY         EASLEY        SC 29642-7776       29642


939     FMTC CUSTODIAN - ROTH IRA              FBO MICHAEL SPINKS             816 DEEP LAKE DR NW          KENNESAW          GA 30144-5129   30144


940     FMT CO CUST IRA ROLLOVER               FBO MICHELE M STROUD           1750 LITTLE WILLEO RD        MARIETTA          GA 30068-1734   30068


941     FMTC CUSTODIAN - ROTH IRA              FBO MICHELE M STROUD           1750 LITTLE WILLEO RD        MARIETTA          GA 30068-1734   30068

                                                                                                           GARDEN GROVE         CA 92840-
942     FMT CO CUST IRA ROLLOVER               FBO HUY NGUYEN                 12262 JANET ST                                                 92840
                                                                                                           3822

943     FMT CO CUST IRA                        FBO JERRY GRUNKIN              13808 CAMDEN AVE             OMAHA          NE 68164-6096      68164


944     FMTC CUSTODIAN - ROTH IRA              FBO WILMA L ESTRADA            5071 ROUND HILL DR           DUBLIN        CA 94568-8806       94568

        FMT CO TTEE FRP PS A/C                                                P/ADM RICHARD CRAIG          160 KNOLLWOOD RD
945                                            FBO RICHARD CRAIG TOBEY                                                                       12572
        RICHARD C TOBEY MD PC                                                 TOBEY                        RHINEBECK    NY 12572-2362

                                                                              CAMARILLO        CA 93011-
946     ALAN F DEI                             PO BOX 936                                                                                    93011
                                                                              0936

        MAHENDRA A PATEL                       BAYPORT MEDICAL GRP                                         166 OLD FIELD RD
947                                                                           BENEFIT PEN PL                                                 11733
        KALPANA PATEL TTEE                     DEFND                                                       SETAUKET       NY 11733-1637

948     FMT CO CUST IRA ROLLOVER               FBO EUGENE P SUVOROV           429 W BRIAR PL APT 3W        CHICAGO        IL 60657-4768      60657

        FMTC TTEE
949                                            FBO ALEXANDER RODRIGUEZ        1 ENCHANTED CT               MANSFIELD         TX 76063-5172   76063
        CITY OF DALLAS 457

        FMTC CUSTODIAN - SIMPLE                FBO WILLIAM JOSEPH                                          STEUBENVILLE        OH 43952-
950                                                                           2611 IVA WAY                                                   43952
        D'ANNIBALLE & COMPANY INC              NURCZYK                                                     2450
        FMTC TTEE
951                                            FBO ALAN R BOYD                2745 STANWOOD DR             KISSIMMEE         FL 34743-6096   34743
        AMERICAN AIRLINES INC 401(K)



      EAST\171666354.4
                                    Case 20-10290-LSS         Doc 1   Filed 02/09/20     Page 91 of 328




                            A                             B                              C                          D                       E


        Name and Address Line 1             Name and Address Line 2        Name and Address Line 3    Name and Address Line 4           Postcode

        DARRELL A PATRICK                   RBC CAPITAL MARKETS LLC
952                                                                        1072 WINDMILL CT           TROY OH 45373-1189                45373
        INDIVIDUAL RETIREMENT ACCOUNT       CUST

953     FMT CO CUST IRA ROLLOVER            FBO BHALCHANDRA L JOSHI        6730 KENNON CT             FORT WAYNE        IN 46835-2665   46835

        FMT CO TTEE FRP MP A/C                                                                        7239 DENNIS LN
954                                         FBO GAIL VALERIE SERNA         P/ADM GAIL SERNA                                             91307
        GAIL SERNA RESOURCRS                                                                          WEST HILLS     CA 91307

955     FMT CO CUST IRA ROLLOVER            FBO SUJATHA DAVULURI           105 MEANDERING WAY         HOUMA          LA 70360-6087      70360

                                            FBO WILLIAM LEWIS                                         STONE MOUNTAIN       GA 30087-
956     FMT CO CUST IRA ROLLOVER                                           648 VISTA TER                                                30087
                                            GARRETT                                                   6056

                                            FBO MICHAEL JOSEPH                                        SANTA BARBARA        CA 93111-
957     FMT CO CUST IRA ROLLOVER                                           125 VIA LEE                                                  93111
                                            ANNESE                                                    1900

958     FMT CO CUST IRA ROLLOVER            FBO ROBERT M GERMACK           18 ANDERSON LN             NEWARK         DE 19711-3064      19711

                                            PATRICE DARLENE GRANT JT
959     DONOVAN GRANT &                                                    1260 ELBERTA PKWY          BRENTWOOD CA 94513-6709           94513
                                            TEN

960     ROBERT JAMES HOLT                   1438 YELLOWSTONE AVE           MEDFORD OR 97504                                             97504

                                            TD AMERITRADE CLEARING
961     JAMES T MORASKI IRA                                                4423 N 17TH ST             CARTER LAKE IA 51510-1146         51510
                                            CUSTODIAN

962     JOSE NICOLAS MUNOZ                  15 SENECA MANOR DR APT D       ROCHESTER NY 14621                                           14621

                                            TD AMERITRADE CLEARING
963     JIN MING MA ROTH IRA                                               2777 SW FAIRWAY POINT DR   OAK HARBOR WA 98277-7163          98277
                                            CUSTODIAN

964     DALE JACOB LUKANOVICH TOD           4380 HAMPTON AVE               WESTERN SPRINGS IL 60558                                     60558

                                            TD AMERITRADE CLEARING
965     JENNIFER H WONG ROTH IRA                                           8230 NE 124TH PL           KIRKLAND WA 98034-2572            98034
                                            CUSTODIAN



      EAST\171666354.4
                                      Case 20-10290-LSS          Doc 1   Filed 02/09/20    Page 92 of 328




                            A                                B                             C                            D                       E


        Name and Address Line 1               Name and Address Line 2         Name and Address Line 3     Name and Address Line 4           Postcode


966     MING XIAO ZOU &                       JIN MING MA JT TEN              2777 SW FAIRWAY POINT DR    OAK HARBOR WA 98277-7163          98277

                                                                              NORTH DINWIDDIE VA
967     ANDREW D WHEELER JR                   7411 DUNCAN RD                                                                                23803
                                                                              23803-7507

968     RICHARD JOSEPH PROIA                  10601 NW 83RD ST                TAMARAC FL 33321                                              33321


969     ADAM SCHNEIDERMAN TOD                 1851 BEECHNUT RD                NORTHBROOK IL 60062-1201                                      60062


970     ROBERT W JOHNSON                      PO BOX 372                      OXFORD           MA 01540                                     1540


971     CETERA INV SVCS AS CUST FOR           JAMES D EATON IRA               2452 MERIT AVE              LIMA OH 45805-2529                45805


972     MIYON KIM                             5303 NATHAN LOOP SE             AUBURN           WA 98092                                     98092

        ALLISON J ROBERTS GREENE TTEE         BY ALLISON JOY ROBERTS          5051 PELICAN COLONY
973                                                                                                       BONITA SPGS FL 34134              34134
        U/A DTD 04/27/1994                    GREENE                          BLVD #901

974     MR IMAD H ABOUKHEIR                   TOD BENEFICIARIES ON FILE       13171 W HUNT MASTER LN      LEMONT IL 60439-8168              60439

        CUST FPO
975                                           FBO GABRIEL CHICO               4 DIAZ CT                   WAYNE NJ 07470-3330               7470
        GABRIEL CHICO IRA

                                                                              BOWLING GREEN KY 42103-
976     LINDSEY BALE                          719 SHERWOOD DR                                                                               42103
                                                                              1422

977     JAMES NORMAN BORTH                    802 REGENT ST APT 2             MADISON WI 53715                                              53715


978     DONALD B BRUNS                        220 VISTA RD                    MADISON WI 53726                                              53726


979     LAURIE B INOKUMA                      KOKI INOKUMA                    110 PASCACK RD              PEARL RIVER       NY 10965-1625   10965




      EAST\171666354.4
                                    Case 20-10290-LSS           Doc 1   Filed 02/09/20    Page 93 of 328




                            A                               B                             C                          D                     E


        Name and Address Line 1             Name and Address Line 2          Name and Address Line 3   Name and Address Line 4         Postcode


980     DORIS ZAVARO                        8407 10TH AVE                    BROOKLYN NY 11228-3201                                    11228

                                            121 AL MUSONAA AL
981     AYOUB ABDULLAH AL ZADJALI                                            MUSCAT 312                OMAN                            0
                                            MULADAH APT 1207
                                            3102 WINDSOR GATE UNIT
982     MRS. LORILL GARCEA                                                   COQUITLAM BC V3B 0J3                                      0
                                            2006

983     SYDNEY E MICHIE                     40747 MORRIS RD RR 4             BRUSSELS ON N0G 1H0                                       0


984     BASSAM KOLAGHASSI                   P. O. BOX 310158                 AMMAN 11131               JORDAN                          0


985     ALYCIA FENNER                       34 FRANKLIN ST STE 201           NASHUA NH 03064-2725                                      3064

                                            BELGIUM-CUSTODY-TREATY
986     BINCKBANK NV                                                         BARBARA STROZZILAAN 310   1083 HN AMSTERDAM               0
                                            15%

987     RICHARD EARL VINEYARD TOD           7713 CARRAWAY CIR                KNOXVILLE TN 37938                                        37938

                                                                             219 SOUTHRIDGE WOODS      MONMOUTH JCT        NJ 08852-
988     FMT CO CUST IRA ROLLOVER            FBO SUREKHA RANI                                                                           8852
                                                                             BLVD                      2382

        SACHI ANZAI                                                                                    CORONA DEL MAR CA
989                                         SEP-IRA                          429 SEAWARD RD                                            92625
        CHARLES SCHWAB & CO INC CUST                                                                   92625

                                                                             NEW YORK NY
990     GALYMZHAN UTEULIN                   300 E 75TH ST APT 26L                                                                      10021
                                                                             10021

991     MR JASMIN MEHTA                     44 BIRCH TREE TRAIL              BRAMPTON ON L6P 3M8                                       0

                                                                             RICHMOND HILL ON L4E
992     MR WASHINGTON RANDAL LOYOLA         26-280 PARADELLE DR                                                                        0
                                                                             0C9

993     BAO LI                              642 53RD ST. 3RD FLOOR           BROOKLYN NY 11220-2812                                    11220




      EAST\171666354.4
                                    Case 20-10290-LSS          Doc 1   Filed 02/09/20    Page 94 of 328




                            A                              B                             C                            D                        E


        Name and Address Line 1             Name and Address Line 2         Name and Address Line 3     Name and Address Line 4            Postcode


994     DR. BRADLEY G MURRAY                750 STAUFFER STREET             PO BOX 524                  LUCKNOW ON N0G 2H0                 0

        A JUNIKIEWICZ CUST FOR              CHARLES SCHWAB & CO INC
995                                                                         22 BROOK HOLLOW DRIVE       SINKING SPRING PA          19608   19608
        A JUNIKIEWICZ CUST ROTH CONT I      CUST

996     PARUL SHAH                          AMIT I SHAH                     2305 FAIRWAY LN             SEBRING        FL 33872-3812       33872


997     HUI-LING TANG                       IRA E*TRADE CUSTODIAN           6775 OLEANDER LN            PORTAGE MI 49024-3993              49024


998     DINO MARIANO                        94-526 POLOAHILANI ST           MILILANI         HI 96789                                      96789


999     CHRISTINE PIPCZYNSKI                151 RIVER DR                    HADLEY MA 01035-9781                                           1035

        SHELLY LYNN LEWIS CUST FOR          CHARLES SCHWAB & CO INC
1000                                                                        13 BREYER CT                ELKINS PARK PA            19027    19027
        J PETRISKO CUST ROTH CONT IRA       CUST

1001    >MR D'ARCY K HODGERT                104-144 CONWAY DR               LONDON ON N6E 3N3                                              0


1002    MICHAEL GOMES                       30 PARK DR                      WOODBRIDGE ON L4L 2H3                                          0

                                            208-11642 VALLEY RIDGE PK
1003    MS CATHERINE J TOEWS                                                CALGARY AB T3B 5Z5                                             0
                                            NW

1004    DARCY DARIN SHEWCHUK                28 DICKENS LANE                 LACOMBE AB T4L 1S3                                             0


1005    MR. SARABJIT S SANDHU               129 FLAMINGO RD                 THORNHILL ON L4J 8K8                                           0

                                            AMERITRADE CLEARING
1006    NICHOLAS PAUL PEDERSON IRA TD                                       1624 COLORADO AVE S         MINNEAPOLIS MN 55416-1412          55416
                                            CUSTODIAN

1007    MICHAEL T ROBINSON                  2200 N WESTMORELAND ST          UNIT 222                    ARLINGTON         VA 22213-1047    22213




      EAST\171666354.4
                                      Case 20-10290-LSS          Doc 1   Filed 02/09/20    Page 95 of 328




                           A                                 B                             C                            D                       E


       Name and Address Line 1                Name and Address Line 2         Name and Address Line 3   Name and Address Line 4             Postcode

       STATE STREET TTEE
1008                                          FBO DANIEL M MAJESTIC           12091 WETLAND PT          FISHERS         IN 46037-9641       46037
       ROCHE CASH ACCUM PLN

1009   SUDIPTA SAHA &                         GOPA BARUA JT TEN               10 CARLISLE CT            OLD BRIDGE NJ 08857                 8857


1010   SANJAYA DHAKAL                         3949 MENLO DR                   ATLANTA GA 30340                                              30340


1011   MATTHEW R MCKIERNAN                    1212 HIGHLANDS DR               NAPLES FL 34103                                               34103


1012   HEATHER BALLINES-BARAJAS TOD           3525 TAMSIN AVE                 KALAMAZOO MI 49008                                            49008


1013   Marcin Ufniarz                         7649 W Irving Park Rd           Chicago IL                60634 United States of America      0


1014   STEVEN L MICHIE IN TRUST FOR           TYSON L MICHIE                  40747 MORRIS RD           BRUSSELS ON N0G 1H0                 0


1015   BRIAN SPRINGMAN IRA TD AMERITRADE      CLEARING CUSTODIAN              306 W STEVENS AVE         WYCKOFF NJ 07481-2416               7481


1016   FMT CO CUST IRA                        FBO BIJUN LI                    1390 CERNAN LN            BLUE BELL           PA 19422-3358   19422


1017   CHARLENE LOVEGROVE                     RR #2 387 DICKHOUT ROAD         LOWBANKS ON N0A 1K0                                           0


1018   JAY D FRIED                            83 THEODORE SCHULER BLVD        NEW HAMBURG ON N3A 0B9                                        0

                                              TD AMERITRADE CLEARING
1019   MARK MILLER THOMPSON ROLLOVER IRA                                      4084 PENDLETON WAY 266    INDIANAPOLIS IN 46226               46226
                                              CUSTODIAN

1020   MR REECE PATRICK GARCEA                19889 48 AVE                    LANGLEY BC V3A 3L2                                            0


1021   FMT CO CUST IRA                        FBO MATTHEW DUNNING             16546 N 177TH DR          SURPRISE         AZ 85388-3106      85388




   EAST\171666354.4
                                   Case 20-10290-LSS          Doc 1   Filed 02/09/20    Page 96 of 328




                           A                              B                             C                            D                       E


       Name and Address Line 1             Name and Address Line 2         Name and Address Line 3     Name and Address Line 4           Postcode


1022   NFS/FMTC IRA                        FBO MARK ZANDANEL               20 MEADOWVIEW DR            SEWELL            NJ 08080        8080


1023   NFS/FMTC SEP IRA                    FBO EDWARD DAVID                6 WITTE PL                  WEST ORANGE           NJ 07052    7052


1024   PAUL CHEN                           3369 BUCKINGHAM DR              SAN JOSE CA 95118-1507                                        95118

       CHAMI KNOOP
1025                                       ESC 3 10B                       VILLAJOYOSA                 03570 SPAIN                       0
       CALLE LLEBEIG 3

1026   DARREN MACDONALD                    1707 LEROI AVENUE               ROSSLAND BC V0G 1Y0                                           0


1027   DIANA MARIE DUNCAN                  1327 ARROW WOOD DR              BREA CA             92821                                     92821


1028   ARBEN LASKU &                       ELONIA LASKU JT TEN             3716 E MAFFEO RD            PHOENIX AZ 85050                  85050

                                           FBO LOKANATHAM
1029   FMT CO CUST IRA SEPP                                                5024 STRAFFORD OAKS DR      SEBRING        FL 33875-4762      33875
                                           GUMIDYALA

                                                                                                       PIGEON FORGE        TN 37868-
1030   FMTC CUSTODIAN - ROTH IRA           FBO PETER SPENCE                PO BOX 982                                                    37868
                                                                                                       0982

1031   ALLISON J. KEYES                    907 6TH ST SW APT. 703C         WASHINGTON DC 20024-3831                                      0

                                           AMERITRADE CLEARING
1032   JORDAN NACOV ROLLOVER IRA TD                                        9080 LAWTON PINE AVE        LAS VEGAS NV 89129                89129
                                           CUSTODIAN

1033   FMT CO CUST IRA SEPP                FBO BIJUN LI                    1390 CERNAN LANE            BLUE BELL         PA 19422-3358   19422

       GREAT-WEST TRUST COMPANY L TTEE
1034                                       FBO MATTHEW W BUCKLEY           6 BALDWIN DRIVE             JOHNSTON RI 02919-1512            2919
       CFG RETIREMENT SAVINGS PLAN

1035   KAREN L MORPHEW IRA TD AMERITRADE   CLEARING CUSTODIAN              4225 WASHINGTON ST          COLUMBUS IN 47203-1138            47203




   EAST\171666354.4
                                    Case 20-10290-LSS         Doc 1    Filed 02/09/20    Page 97 of 328




                           A                              B                              C                          D                    E


       Name and Address Line 1              Name and Address Line 2         Name and Address Line 3   Name and Address Line 4        Postcode


1036   SHANKAR THIRUPPATHI                  100 LAKERIDGE CT                COLUMBUS GA 31904-1800                                   31904

       FMTC TTEE                                                                                      GEORGETOWN         KY 40324-
1037                                        FBO DOUG GREENWELL              111 MELVILLE PL                                          40324
       TMNA RSP                                                                                       2071

1038   MICHELE KREMER &                     ERICH KREMER JT TEN             31 OBISPO DRIVE           BRICK NJ            08723      8723

                                            JACKSON T SCHLINE UTMA
1039   ERIC T SCHLINE AS CUST FOR                                           119 BELLEMORE RD          BALTIMORE MD 21210-1314        21210
                                            MD

1040   DARRELL FEDERICO                     715 S SHADYGLEN DR              COVINA CA 91724-3660                                     91724

       DAVID HAUGEBAK & KAROLYN
1041                                        JT TEN                          2516 ASHLAND AVE          CEDAR FALLS IA 50613-5641      50613
       HAUGEBAK
                                            AMERITRADE CLEARING
1042   HOWARD M HAUCK ROLLOVER IRA TD                                       996 S BUCHANAN RD         WAVERLY TN 37185-2805          37185
                                            CUSTODIAN

1043   RATANDEEP SINGH KUKREJA              29949 FOX RUN CIR               WARREN MI 48092-6311                                     48092


1044   RANDAL W BICKFORD                    471 CHRISTOPHER ST              FOLSOM CA 95630-1706                                     95630

       LUDWIG H APEL
1045                                        4960 CONFERENCE WAY N           SUITE 100                 BOCA RATON FL 33431-3311       33431
       IRA E*TRADE CUSTODIAN

1046   JAE BEUM BAE                         600 NAPLES CT #408              GLENVIEW IL 60025-3865                                   60025


1047   MR MARCO MASSAROTTO                  1030 KING ST W SUITE 817        TORONTO ON M6K 0B4                                       0

                                            ROTH IRA VFTC AS
1048   NAN LI                                                               6506 GAMBIER LN           BELLAIRE TX 77401-3703         77401
                                            CUSTODIAN

1049   CHRIS BARFIELD                       107 TIDEWATER DR                NEWPORT NC 28570                                         28570




   EAST\171666354.4
                                   Case 20-10290-LSS          Doc 1   Filed 02/09/20       Page 98 of 328




                           A                              B                                C                             D                   E


       Name and Address Line 1             Name and Address Line 2         Name and Address Line 3         Name and Address Line 4       Postcode


1050   AARON NYGREN                        1213 N 23RD ST                  BOISE ID 83702-2419                                           83702


1051   MATTHEW C JACOB                     R/O IRA E*TRADE CUSTODIAN       94 CANTERBURY LN                JOPLIN MO 64801-1567          64801

                                                                                                           BENTONVILLE       AR 72712-
1052   BEAU BARRETT                        KOURTNEY FAITH BARRETT          907 NW B ST                                                   72712
                                                                                                           4771

                                                                           GALES FERRY         CT 06335-
1053   ROBERT EMMETT MCDERMOTT             60 VINEGAR HILL RD                                                                            6335
                                                                           1713

1054   DOUG WALKER                         CONSTANCE FOLSOM                4632 E RADIO TOWER LN           OLNEY         IL 62450-4726   62450

                                           FBO CYNTHIA MARGARET
1055   TIAA FSB AS TRUSTEE CUST                                            1912 FAYWOOD ST                 LAS VEGAS NV 89134-6224       89134
                                           HEBERT IRA

1056   FMT CO CUST IRA ROLLOVER            FBO NHON THIEN NGUYEN           26602 LUCAS CANYON LN           KATY         TX 77494-4670    77494

                                           MARY SCHREIBER ROLLO
1057   JOHN P ROLLO &                                                      502 S 18TH ST                   WILMINGTON NC 28403           28403
                                           JTWROS

1058   MARY A SCHREIBER ROLLO              IRA E*TRADE CUSTODIAN           502 S 18TH ST                   WILMINGTON NC 28403           28403


1059   SESSEL DUANE CLEVENGER              5145 Meadow Crest Circle        HOLLY MI              48442                                   48442


1060   MARK ANDREWS II                     3828 W SCHAFER RD               STE. A                          PINCKNEY MI 48169-8100        48169

                                                                           YELLOWHEAD COUNTY AB
1061   MRS SIMONE RHEANNE MONROE           5-16511 TOWNSHIP ROAD 532A                                                                    0
                                                                           T7E 3A6

1062   KENNETH L PIERCE TOD                1054 CHOVAN DR                  JOLIET IL 60435                                               60435

                                           115 W PEACHTREE PL NW
1063   DANIELL NELSON                                                      ATLANTA GA 30313-1959                                         30313
                                           UNIT 103



   EAST\171666354.4
                                  Case 20-10290-LSS           Doc 1   Filed 02/09/20    Page 99 of 328




                           A                              B                             C                          D                       E


       Name and Address Line 1            Name and Address Line 2          Name and Address Line 3   Name and Address Line 4           Postcode


1064   JAMES M CAREY &                    AMY K CAREY JTWROS               PO BOX 207                POWNAL VT 05261-0207              5261


1065   LAUREN SCOTT                       290 BETTY ANN DR                 NORTH YORK ON M2R 1B1                                       0


1066   MR GEORGE COELHO                   1320 CERMEL DR                   MISSISSAUGA ON L5H 3V4                                      0


1067   WILLIAM D HAYNES &                 HEATHER HAYNES JT/WROS           29 GLASSFORD RD           LITTLE BRITAIN ON K0M 2C0         0

                                                                           LITTLE BRITAIN ON K0M
1068   2313683 ONTARIO LTD                29 GLASSFORD RD                                                                              0
                                                                           2C0

1069   CARLO H SANTARELLI JR              928 COUNTRY CLUB RD              DALLAS PA 18612                                             18612

       MICHAEL JOSEPH FINO
1070                                      IRA CONTRIBUTORY                 1114 MARCY RD             PITTSTON PA           18643       18643
       CHARLES SCHWAB & CO INC CUST

1071   MRS. LUMINITA DUDAS                32870 6TH AVE                    MISSION BC V2V 1Z1                                          0


1072   MR. CHI HOON HWANG                 41 RAISING MILL GATE             ELMIRA ON N3B 3K8                                           0


1073   MS. BRENDA NESBITT                 63 BIRCHCREST DR                 KOMOKA ON N0L 1R0                                           0


1074   MRS. BETTY A SWEET                 168 BICK ST                      BOBCAYGEON ON K0M 1A0                                       0

                                                                           NEW WESTMINSTER BC
1075   MR. THOMAS EARL CONNOLLY           411 SEVENTH ST                                                                               0
                                                                           V3M 3L2

       EDWARD BRUCE RICHTER
1076                                      IRA ROLLOVER                     1320 OAKCREST CT          APPLETON WI               54914   54914
       CHARLES SCHWAB & CO INC CUST
                                                                           PLEASANTON CA
1077   MAJID SEYED YEKAN                  407 OAK LN                                                                                   94566
                                                                           94566



   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20      Page 100 of 328




                           A                           B                               C                               D                     E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3          Name and Address Line 4         Postcode

       WILLIAM DE STEFANO JR
1078                                     JT TEN                         2 HOWE AVE                       WAYNE NJ 07470-3938             7470
       & ELIZABETH DE STEFANO

1079   RICHARD DYKE ROGERS               PO BOX 128                     DALHART TX 79022                                                 79022


1080   MEI HUANG                         329 WARREN WAY                 ARCADIA            CA 91007                                      91007


1081   FRANCIS X DWYER                   37 BRIARWOOD DRIVE             HOLYOKE MA 01040-1301                                            1040

       MICHAEL A LABELLE &
1082                                     5500 MILITARY TRAIL            SUITE 22-142                     JUPITER FL 33458-2869           33458
       LISA H LABELLE JTWROS

1083   COREY EHLEN &                     JAMIE L EHLEN JTWROS           3924 VINCENT AVENUE S            MINNEAPOLIS MN 55410-1124       55410


1084   RICHARD C NELSON                  10705 SATINWOOD CIR            ORLANDO              FL 32825                                    32825


1085   ROBERT HOLIK                      RENEE HOLIK                    2765 W DAIRY LN                  JACKSON           WY 83001      83001

                                                                        JACKSONVILLE         FL 32256-
1086   ANH TRAN                          7852 CHASE MEADOWS DR E                                                                         32256
                                                                        4641

                                                                        44273 MEANDERING TER APT
1087   RAGHUNATHRED GUMAKONDA            SHARMILA SAMPATHI                                               ASHBURN         VA 20147-2214   20147
                                                                        106

                                                                        FREMONT            CA 94555-
1088   ANUNAY SINHA                      4769 RIDGEWOOD DR                                                                               94555
                                                                        2840

1089   KARA J HOCKE &                    PATRICK C HOCKE JT TEN         87 TRIBUTE AVE                   HUDSON WI 54016                 54016


1090   MR. SCOTT G CAMERON               303 SHELDRAKE BLVD             TORONTO ON M4P 2B7                                               0


1091   FMT CO CUST IRA                   FBO NICHOLAS J BLACK           5326 N CHRISTIANA AVE            CHICAGO        IL 60625-4710    60625




   EAST\171666354.4
                                  Case 20-10290-LSS      Doc 1      Filed 02/09/20     Page 101 of 328




                           A                             B                             C                              D                       E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3        Name and Address Line 4           Postcode

       FMT CO CUST IRA ROLLOVER
1092                                      4330 48TH ST                   APT 9F                         SUNNYSIDE         NY 11104-1630   11104
       FBO BEATRIZ LLORENS
                                                                                                        3331 STANFORD RD APT 201
       FMT CO TTEE FRP PS A/C
1093                                      FBO IAN GREENFIELD             IAN GREENFIELD P/ADM           FORT COLLINS   CO 80525-          80525
       GREENFIELD INVESTMENT SERVICES
                                                                                                        3982
                                          AMERITRADE CLEARING
1094   JEFFREY M HORVATH ROTH IRA TD                                     445 SW 11TH ST APT 209         MIAMI FL 33130-3902               33130
                                          CUSTODIAN
                                          SUBASHINI BOOPALAN
1095   ILANGO CHENGALVARAYAN &                                           45120 BARTLETT DRIVE           NOVI MI 48377-2567                48377
                                          JTWROS
                                          AMERITRADE CLEARING
1096   WILLIAM T LEE ROLLOVER IRA TD                                     5 HITCHING POST LN             BELL CANYON CA 91307-1132         91307
                                          CUSTODIAN

1097   STEPHEN COLLINS &                  MEGAN W COLLINS JT TEN         2003 STREAMVIEW CT             WAXHAW NC 28173                   28173


1098   >CHASE SHYMKIW                     22811 GILBERT DR               MAPLE RIDGE BC V4R 0G4                                           0


1099   RALPH E WENTWORTH                  12 STUART DR                   BLOOMFIELD          CT 06002                                     6002


1100   FMT CO CUST IRA ROLLOVER           FBO ANDREW AUGUSTINE           502 BYRD RD                    KENNETT SQ        PA 19348-1604   19348


1101   DANIEL PALETZ                      7483 RUTHERFORD HILL DR        WEST HILLS CA 91307                                              91307

                                          TD AMERITRADE CLEARING
1102   JAMES J HANLON SEP IRA                                            PO BOX 36                      GANADO AZ 86505-0036              86505
                                          CUSTODIAN

                                          TD AMERITRADE CLEARING
1103   STEPHEN ALAN BUTLER IRA                                           584 BUTLER LN                  DEQUINCY LA 70633                 70633
                                          CUSTODIAN
                                          TD AMERITRADE CLEARING
1104   MIKE DAHL ROTH IRA                                                644 RITTGERS LN                SALINA KS 67401                   67401
                                          CUSTODIAN

                                                                                                        EDWARDSVILLE         IL 62025-
1105   FMT CO CUST IRA                    FBO WEI SU                     7060 STALLION DRIVE                                              62025
                                                                                                        3014



   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20     Page 102 of 328




                           A                           B                              C                             D                   E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3       Name and Address Line 4       Postcode


1106   MICHAEL J SPEZIA                  46 BELLERIVE ACRES             SAINT LOUIS       MO 63121                                  63121

       CHARLES C FARMER                                                                               13002 NORTH IST PLACE
1107                                     TOD CHRIS A FARMER             ARIOCH A MORNINGSTAR                                        85022
       PATRICIA B FARMER                                                                              PHOENIX         AZ 85022
       LAWRENCE VAN DER JAGT                                                                          19 ASHTON CIR
1108                                     VAN DER JAGT LIVING TRUST      U/A 4/26/13                                                 6070
       ROSE VAN DER JAGT TTEE                                                                         SIMSBURY      CT 06070-3183

1109   PETE J MATTHEWS                   14822 CULLEN ST                WHITTIER CA 90603-2045                                      90603

                                                                        MECHANICSBURG PA 17050-
1110   ROBERT T BOGUTSKIE                50 HOKE FARM WAY                                                                           17050
                                                                        4140

                                                                        3834 S HWS CLEVELAND
1111   SUSAN BROWN &                     MICHAEL W BROWN JTWROS                                       OMAHA NE 68130-5059           68130
                                                                        BLVD
                                                                        INDIANAPOLIS IN
1112   HOLTON P WITCHGER                 622 N HIGHLAND AVE                                                                         46202
                                                                        46202

1113   DMITRY MEYEROV                    TOD                            9115 JUDICIAL DR APT 4443     SAN DIEGO CA 92122-4628       92122


1114   CHAU PHAN                         2750 WESTCHESTER CIRCLE        PEARLAND TX 77584                                           77584

                                                                        NEW PROVIDENCE NJ
1115   HONGYA GE                         89 OXBOW DR                                                                                7974
                                                                        07974-1342

       GREAT-WEST TRUST COMPANY TTEE
1116                                     FBO ALEJANDRO LOREDO           55 E 4TH ST UNIT208           HIALEAH FL 33010-6251         33010
       ENVOY AIR INC. 401(K) PLAN

1117   KRISHNAMOORTHY RAVI               509 BOONE VALLEY DR            ROUND ROCK TX 78664-4026                                    78664


1118   BABU SINGARAYAN                   722 CANNERY PL                 SAN JOSE CA           95112                                 95112


1119   STEVEN R LINDEMAN                 TOD                            3960 KEY LARGO LN             PUNTA GORDA FL 33955-4682     33955




   EAST\171666354.4
                                        Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 103 of 328




                           A                                  B                              C                         D                    E


       Name and Address Line 1                  Name and Address Line 2        Name and Address Line 3   Name and Address Line 4        Postcode

                                                                               COLUMBIA CITY IN 46725-
1120   BRANDT LEE BARNETT                       4194 E BURD RD                                                                          46725
                                                                               9349

1121   ERIK R ALBERTSON TOD                     4410 N. 269TH STREET           VALLEY NE 68064                                          68064

                                                AMERITRADE CLEARING
1122   JOSE LUIS CASTILLO ROLLOVER IRA TD                                      3153 FOREST BREEZE WAY    SAINT CLOUD FL 34771-7741      34771
                                                CUSTODIAN

1123   HARPREET SINGH                           12601 23RD AVE SE              EVERETT WA 98208                                         98208


1124   MISS KAITLIN MARIA GOTTSCHALK            19159 WATKINS DR UNIT 1        SURREY BC V4N 6P7                                        0

                                                                               WEST VANCOUVER BC V7W
1125   MR. FRANCIS HEDAYATI VALA                5419 WESTHAVEN PL                                                                       0
                                                                               3G1
                                                                                                         NORTH EASTON       MA 02356-
1126   FMT CO CUST IRA ROLLOVER                 FBO HEATHER L CURTIN           39 ARMOR LN                                              2356
                                                                                                         2675

                                                                                                         JACKSONVILLE      FL 32256-
1127   PANOS KARKANTIS                          VICTORIA KAY KARKANTIS         7718 HUNTERS GROVE RD                                    32256
                                                                                                         7212

1128   MS. ELFRIEDE RAUSCHENBERGER              1111 AVENUE RD UNIT 107        TORONTO ON M5N 3B2                                       0


1129   RAKESH K DESAI &                         TWINKLE R DESAI                17605 CALIENTE PL         CERRITOS CA 90703-9014         90703


1130   MR. GAIR HENRY MAXWELL                   1894 CEDARPARK DR              LONDON ON N5X 0J1                                        0

       T. ROWE PRICE TRUST TTEE
1131                                            FBO CHARLES ACOSTA             514 RIO GRANDE WAY        OXNARD CA             93036    93036
       SO CALIF GAS CO RETIREMENT

1132   KATHERINE A SUREY         50**           41 RAISING MILL GATE           ELMIRA ON N3B 3K8                                        0


1133   WEI LIANG                                251 DUNFOREST AVE              TORONTO ON M2N 4J8                                       0




   EAST\171666354.4
                                  Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 104 of 328




                           A                            B                               C                                D                       E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3           Name and Address Line 4           Postcode


1134   MR TYLER SHYMKIW                   23570 LARCH AVE                MAPLE RIDGE BC V4R 0E4                                              0


1135   NUSRAT KHAN                        TOD                            PO BOX 66058                      ORANGE PARK FL 32065-0018         32065

       FELIX TARM &                                                                                        UNIT 736
1136                                      JTWROS                         909 N MAIZE RD                                                      67212
       PATRICA (PATTY) MORTON JT TEN                                                                       WICHITA KS 67212-4557

                                                                         LOS ALAMITOS CA
1137   SOPHORN CHUM                       10650 REAGAN ST # 822                                                                              90720
                                                                         90720

       CUST FPO
1138                                      FBO SHIRLEY FELDER             482 HASBROUCK DR                  WOODBOURNE NY 12788-5528          12788
       SHIRLEY FELDER RRA

1139   JOSEPH WUTKOWSKI                   389 CARTERET AVE               CARTERET            NJ 07008                                        7008

                                                                         SAN RAFAEL         CA 94901-
1140   MICHAEL KOSKI                      6 NEWPORT WAY                                                                                      94901
                                                                         4411

       LINDSAY DANIELLE LEPORE
1141                                      IRA ROLLOVER                   2519 O ST                         RICHMOND VA               23223   23223
       CHARLES SCHWAB & CO INC CUST

                                                                         SIMI VALLEY CA
1142   JEFFREY J MARCIANO                 629 AZURE HILLS DR                                                                                 93065
                                                                         93065

1143   SASHIKANT SUNA                     1800 W HILLCREST DRIVE         APARTMENTS #284                   NEWBURY PARK CA 91320-2333        91320


1144   MARTIN R GRANT                     8817 SUNFLOWER PL              COLDSTREAM BC V1B 2G2                                               0


1145   LOREN Z PEREZ                      701 HOLLYFAX CIR               ATLANTA GA                30328                                     30328

                                                                                                           COLLEGEVILLE       PA 19426-
1146   FMT CO CUST IRA ROLLOVER           FBO PRAMILA BALASKANDAN        1046 GREENES WAY CIR                                                19426
                                                                                                           3183

1147   MICHAEL A PIETRANICO               -TOD-                          25 HARBOR ACRES                   SANDS POINT NY 11050-2523         11050




   EAST\171666354.4
                                  Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 105 of 328




                           A                             B                            C                               D                       E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3        Name and Address Line 4           Postcode


1148   WEALTH ALLIANCE ADVISORY GROUP     10585 E 21ST ST N              WICHITA        KS 67206-3582                                     67206


1149   JOHN S DUFFY                       909 LOCUST ST                  DES MOINES         IA 50309                                      50309


1150   JANELL PFAFF                       ALEXANDER R PFAFF JT TEN       109 HEISS DRIVE                MARIETTA OH 45750-9622            45750


1151   MR RAVI BAHL                       29-7190 ATWOOD LANE            MISSISSAUGA ON L5N 7Y6                                           0


1152   MR. ALLAN KRASKE                   222 BLACK WALNUT PL            KITCHENER ON N2P 1T5                                             0


1153   MR. W MARK BEATTIE                 24 PEPIN CRT                   BARRIE ON L4M 7J4                                                0

                                                                         WASHINGTON DC 20001-
1154   UZOAMAKA UDE                       2251 SHERMAN AVE NW                                                                             20001
                                                                         4003

       LESLIE WILLIAMS
1155                                      ROTH CONTRIBUTORY IRA          327 DATE AVE                   CARLSBAD CA               92008   92008
       CHARLES SCHWAB & CO INC CUST

1156   CALVIN YING                        3447 SCOTS PINE WAY            PORTAGE MI 49024-3964                                            49024


1157   >MS ROXZANE ARMSTRONG              3510 39 ST                     RED DEER AB T4N 0Y2                                              0


1158   MR. REECE PATRICK GARCEA           19889 48 AVE                   LANGLEY BC V3A 3L2                                               0


1159   AMY JULIE PARSONS                  8809 SUNFLOWER PL              COLDSTREAM BC V1B 2G2                                            0

                                          1442 KNOTTWOOD ROAD EAST
1160   MR. ROY LANNY GUNDERSON                                           EDMONTON AB T6K 2J9                                              0
                                          NW

1161   CECI ALEXANDER                     11 MERIDIAN CLOSE              STONY PLAIN AB T7Z 0B4                                           0




   EAST\171666354.4
                                   Case 20-10290-LSS        Doc 1    Filed 02/09/20    Page 106 of 328




                           A                               B                             C                          D                  E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3     Name and Address Line 4      Postcode


1162   TIMOTHY PICHE                       60 YATES AVE                   CAMBRIDGE ON N1P 0A3                                     0


1163   >MS MINHYE KIM-CIAMPAGLIA           760 ORMOND DR                  OSHAWA ON L1K 2W9                                        0


1164   RICHARD B WALKER                    6403 CATALPA RD                FORK MD 21051-9732                                       21051


1165   KEN R MEADOWS &                     LISA C FRISCIONI JTWROS        10 MAPLE DR.                RANDOLPH NJ 07869-2224       7869


1166   EVAN CLAUSEN                        R/O IRA E*TRADE CUSTODIAN      10206 ASPEN ST              AUSTIN TX 78758-5104         78758


1167   ERIC L STEIN                        127 17TH ST NE                 OWATONNA MN 55060-1305                                   55060


1168   MR. JOHN B HUXTABLE                 3 HUXLEY CLOSE                 HALIFAX NS B3M 4H6                                       0

                                                                          SAINT PETERSBUR FL 33747-
1169   MARK MORRELLA                       PO BOX 530084                                                                           33747
                                                                          0084

1170   DIEGO ALEJANDRO ESCRIBANO           10000 EAST BAY DR # 17         MIAMI FL            33154                                33154


1171   ERLANDE CEUS                        10126 ARROWHEAD DR APT 8       APT 8                       JACKSONVILLE FL 32257-5913   32257


1172   MICHAEL PATRICK ARATA & KAREN       ELIZABETH ARATA JT TEN         9420 BRIMSTONE LN           RALEIGH NC 27613-5254        27613

                                           AMERITRADE CLEARING
1173   KATIE EILEEN OTERSEN ROTH IRA TD                                   7609 WILDWOOD COURT #CG     LORTON VA 22079              22079
                                           CUSTODIAN

1174   LIEM THANH NGUYEN TOD               3200 GRENADA DR                PLANO TX 75074-8776                                      75074


1175   DIEGO BLEL                          2484 SAN TECLA ST UNIT 409     ORLANDO FL 32835-3237                                    32835




   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 107 of 328




                           A                           B                             C                                 D                        E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3          Name and Address Line 4            Postcode

       JEFFREY WILLIAM BUKA
1176                                     IRA ROLLOVER                   9842 ORCHARD CLUB DR             CINCINNATI OH             45242    45242
       CHARLES SCHWAB & CO INC CUST

1177   MOHINDER RAI CHHIBBER &           SUMAN CHHIBBER JT TEN          15 POWDERHORN DRIVE              KINNELON NJ            07405       7405


1178   BANTWAL SURESH BALIGA             7831 EAGLES LANDING CT         COLUMBUS            GA 31909                                        31909


1179   DANIEL SANTON                     TOD DANIEL J SANTON            4130 CANFIELD RD                 CANFIELD          OH 44406         44406


1180   LAKSHMI SUNITHA POLAVARAPU        4608 MANOR GLEN TRL            GLEN ALLEN VA 23059-7159                                            23059


1181   TAREK TRABELSI                    2255 E SUNSET RD               APT 2141                         LAS VEGAS NV 89119-4957            89119


1182   JALAL M AHMAD                     27 SUTTON STREET               BROOKLYN NY 11222-4403                                              11222


1183   DENNIS D WESTBROOK &              RITA K WESTBROOK JTWROS        5021 LINCOLN ROAD EXT            HATTIESBURG MS 39402-8098          39402


1184   ANIL DHAWAN                       92 HAZEL CT                    DAYTON           NJ 08810-1312                                      8810

                                                                        COTTONWD HTS         UT
1185   CHONGHUAN XIA                     2406 E CARDINAL WAY                                                                                84121
                                                                        84121-4008

1186   RUSSELL A COSBY                   2545 GOVERNORS WALK BLVD       SNELLVILLE GA 30078-4602                                            30078


1187   SANDRA BRIGHTWELL POTTER EX       E/O MELISSA S BRIGHTWELL       1802 SWAIM CT                    ARLINGTON         TX 76001-5698    76001

                                                                        ARLINGTON         WA 98223-
1188   KULJIT SINGH                      20925 67TH DR NE                                                                                   98223
                                                                        8283
                                         LIZZIE BENWEI AWEANUNG
1189   DICKSON AYA AWEANUNG &                                           3231 DUQUESNE DR                 CHESAPEAKE VA              23321   23321
                                         JT TEN



   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 108 of 328




                           A                           B                             C                             D                    E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3      Name and Address Line 4        Postcode


1190   JASON LYNCH                       4722 HILLCREST AVE             LA MESA CA 91941                                            91941

                                         ROTH IRA E*TRADE                                            VIRGINIA BEACH VA 23456-
1191   ASHIRWAD SAXENA                                                  4288 TURNWORTH ARCH                                         23456
                                         CUSTODIAN                                                   7785

1192   DANIEL KEMMER                     72 IDLEWOOD AVE                HAMBURG NY 14075-6264                                       14075

       FMTC TRUSTEE TTEE                 FBO KENNETH JOSEPH
1193                                                                    7004 MID IRON LN             EDMOND         OK 73025-1840   73025
       MERCY 401(K) PLAN                 NEWLIN

                                         TD AMERITRADE CLEARING
1194   GEORGE LATHROP ROTH IRA                                          112 E MAIN ST REAR APT       PORT WASHINGTON WI 53074       53074
                                         CUSTODIAN

1195   HSA BANK AS CUSTODIAN             FBO SINTIAT TE                 1189 MOUNTAIN QUAIL CIR      SAN JOSE CA 951204155          95120


1196   ADA MARISSA ACOSTA-CANO           1126 BRIGHAM DR                FORNEY TX 75216-3805                                        75216


1197   JOHN PAUDEL                       2369 REDBUD TREE DR            APEX NC 27539-6254                                          27539


1198   MATTHEW JONES                     26032 N 88TH WAY               SCOTTSDALE AZ 85255-3696                                    85255


1199   DAVID S WALTERS                   WFCS CUSTODIAN TRAD IRA        5709 OAK BLUFF LN            WILMINGTON     NC 28409-2366   28409


1200   JANEY HAYNES                      19 WINCHURCH DR                PORT PERRY ON L9L 1T6                                       0


1201   MS. GWENDA LAMBERT                240 SCARLETT RD UNIT 507       YORK ON M6N 4X4                                             0


1202   ANGELA JUNE SPICER                24 DESCHNER CLOSE              RED DEER AB T4R 3C1                                         0

                                                                        SAN DIEGO        CA 92124-
1203   GEORGE F GILMORE                  10882 VIACHA DR                                                                            92124
                                                                        3421



   EAST\171666354.4
                                     Case 20-10290-LSS      Doc 1      Filed 02/09/20     Page 109 of 328




                           A                                B                             C                             D                    E


       Name and Address Line 1               Name and Address Line 2        Name and Address Line 3       Name and Address Line 4        Postcode


1204   JOHN R SAHYOUNI                       PO BOX 102                     ST AUGUSTINE IL 61474-0102                                   61474

       COLLIN S DAVENPORT &
1205                                         2421 BEACHVIEW DR              APT B1                        OCEAN SPRINGS MS 39564-9552    39564
       DONALD S DAVENPORT JTWROS
                                                                                                          SUGAR LAND        TX 77479-
1206   FMTC CUSTODIAN - ROTH IRA             FBO DANIEL D LE                2306 UPLAND PARK DR                                          77479
                                                                                                          7031

1207   MISS JENNIFER MITCHELL                112 FRONT ST                   THUNDER BAY ON P7A 4K5                                       0


1208   MISS JENNIFER MITCHELL                105-9 ALBANY AVE               TORONTO ON M5R 3C2                                           0

                                             AMERITRADE CLEARING
1209   DANIEL J FANEUF ROTH IRA TD                                          485 HIGH ST                   HAMPTON NH 03842-2349          3842
                                             CUSTODIAN

1210   KIERAN F MC WILLIAM                   35 GLENCOE ST APT 26           BRIGHTON MA 02135-2227                                       2135


1211   PATRICIA RAIS-KEELEY                  14 JAMES AVE                   NEEDHAM MA 02494-1520                                        2494

                                                                            LAND O LAKES FL 34639-
1212   BRENDAN P O'GRADY                     3017 GULFWIND DR                                                                            34639
                                                                            4659

1213   JASON G POULOS                        10870 SW 95TH ST               MIAMI         FL 33176-2615                                  33176

                                                                            267 EAST WYNNS CREEK
1214   FMT CO CUST IRA ROLLOVER              FBO DAVID WAYNE GATES                                        KILGORE        TX 75662-8225   75662
                                                                            ROAD
                                             FBO MELODY LYNN
1215   FMTC CUSTODIAN - ROTH IRA                                            6260 MEADOWLAND CIR           ERIE        PA 16509-8218      16509
                                             MILLIRON

       KOH VEN JECK                                                         KUALA LUMPUR SELANGOR
1216                                         LORONG PADANG RENGAS 5                                       MALAYSIA                       0
       B100 TAMAN KOK LIAN                                                  52100

1217   DAVID SANDLER AND                     LISA T SANDLER JT              31 COLGATE LN                 WOODBURY NY 11797-2207         11797




   EAST\171666354.4
                                  Case 20-10290-LSS          Doc 1    Filed 02/09/20    Page 110 of 328




                           A                                B                             C                        D                        E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3   Name and Address Line 4            Postcode


1218   ALEXIS K HORNUNG                     9103 69 ST NW                  EDMONTON AB T6B 1V8                                          0

                                                                           IRON STATION NC 28080-
1219   TERINA H CRONIN                      400 CULLODEN RD                                                                             28080
                                                                           9556
                                            MACKENZIE GRACE JOHNSON
1220   JOHN WINSTON WARREN &                                               327 W 55TH ST             ANNISTON AL               36206    36206
                                            JT TEN

1221   JIANFENG CHEN                        105 CASTEEL PARK CT SW         MARIETTA GA 30064                                            30064

                                                                           155 WELLINGTON ST WEST    TORONTO ON CANADA M5V
1222   RBC DEXIA INVESTOR SERVICES          CORPORATE ACTIONS DEPT                                                                      0
                                                                           3RD FL                    3L3

1223   GGS & W LP                           A PARTNERSHIP                  PO BOX 90145              SAN ANTONIO TX             78209   78209


1224   AVISHEK UPRETY                       11627 169TH ST                 ARTESIA CA 90701-1707                                        90701

       G IMBRIANO TR FBO INTEGRATED
                                            PENSION PLAN FBO GIUSEPPE
1225   WEALTH                                                              194 WELLINGTON RD         GARDEN CITY NY 11530-1219          11530
                                            IMBRIANO
       SOLUTIONS INC RETIREMENT PLAN 401K

1226   NITIN N GUTTE                        42367 FULTON CIR               NOVI MI 48377-2847                                           48377


1227   MR DARL J HOMENIUK                   547 MIDDLETON WAY              COLDSTREAM BC V1B 3Y1                                        0


1228   >MR MIKE WEIR                        8 FUR CT                       BURNT RIVER ON K0M 1C0                                       0


1229   MR. SCOTT G CAMERON                  303 SHELDRAKE BLVD             TORONTO ON M4P 2B7                                           0


1230   FMT CO CUST IRA ROLLOVER             FBO MARCELA E CARREON          7763 GOLDFISH WAY         SAN DIEGO         CA 92129-4524    92129

       JEFFREY HOYOS TTEE                                                                            MIAMI GARDENS FL
1231                                        FBO ARIEL M BARGALLO           18101 NW 5TH AVE                                             33169
       THE RELATED GROUP 401(K) PLAN                                                                 33169



   EAST\171666354.4
                                    Case 20-10290-LSS      Doc 1      Filed 02/09/20      Page 111 of 328




                           A                              B                               C                          D                       E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3     Name and Address Line 4           Postcode


1232   JAMES HANLON                         PO BOX 36                      GANADO AZ 86505-0036                                          86505

       JEREMY S WEINSTEIN                                                                              ROSLYN HEIGHTS NY
1233                                        ROTH CONTRIBUTORY IRA          105 DEER RUN                                                  11577
       CHARLES SCHWAB & CO INC CUST                                                                    11577
                                            ROSEANN MARIE DAMERON
1234   ZACHARY MICHAEL DAMERON &                                           3295 HILLARY AVE            FAIRBANKS AK              99709   99709
                                            JT TEN

                                                                                                       CUYAHOGA FLS       OH 44221-
1235   JESSICA K LEDGERWOOD                 BENJAMIN LEDGERWOOD            2650 11TH ST                                                  44221
                                                                                                       2451

                                                                           PHILADELPHIA PA 19120-
1236   JAMES T GREEN                        95 WEST LINTON                                                                               19120
                                                                           1929

1237   MR BRENT MICHAEL MEIDINGER           5014 PERTH LINE 34             STRATFORD ON N5A 6S6                                          0

                                                                           SAINT-EUSTACHE QC J7R
1238   MR RODOLPHE AKOUEGNON                307 RUE ANDRE-OUIMET                                                                         0
                                                                           5H6

1239   >MR DEAN C ROSS                      109-68 SONGHEES                VICTORIA BC V9A 0A3                                           0

                                                                                                       CUYAHOGA FLS       OH 44221-
1240   FMT CO CUST IRA                      FBO JESSICA K LEDGERWOOD       2650 11TH ST                                                  44221
                                                                                                       2451

1241   CHAD M WILLEMS & ALLISON C           PLETZER-WILLEMS JT TEN         10753 RUCKLE ST             INDIANAPOLIS IN 46280-1077        46280

       PROACFA S.A.                                                                                    MENDOZA 5501
1242                                        B PALMARES                     GODOY CRUZ                                                    0
       VATICANO 1275                                                                                   ARGENTINA
       MERCANTILE DISCOUNT BANK LTD
                                                                                                       TEL AVIV 67012
1243   $18188                               MENACHEM BEGIN ROAD 127        HAYOVEL TOWER                                                 67012
                                                                                                       ISRAEL             67012
       TRUST ACCT FOR CUSTOMERS
       VOYA AS CUSTODIAN
1244                                        FBO SAMSON WEINSTEIN           3208 PINKNEY RD             BALTIMORE MD 21215-3711           21215
       ADP TOTALSOURCE 401K

       IBI ISRAEL BROKERAGE &                                                                          TEL AVIV 61291
1245                                        CLIENTS                        P.O. BOX 29161                                                0
       INVESTMENT LTD 3 IN TRUST FOR                                                                   ISRAEL



   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 112 of 328




                           A                           B                             C                          D                   E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3   Name and Address Line 4       Postcode

                                         ROTH IRA VFTC AS
1246   JOEL RICHARD MALECKA                                             1677 ONEIDA ST            DENVER CO 80220-1759          80220
                                         CUSTODIAN

1247   NICHOLAS W GELBAR &               SARA J RENZULLI JTWROS         222 WARRENVILLE RD        MANSFIELD CTR CT 06250-1128   6250


1248   CHARLES R MAGEE                   8305 FOUNTAIN PARK DR          RALEIGH NC 27613-5298                                   27613


1249   JORDAN BICHANICH                  6366 NIGHTWIND CIR             ORLANDO FL 32818-8833                                   32818


1250   >MR D'ARCY K HODGERT              104-144 CONWAY DR              LONDON ON N6E 3N3                                       0


1251   >MISS CRYSTAL A LEE               SUITE 17-531 HIGH ST           ORILLIA ON L3V 4X9                                      0


1252   >DR ISMATUN NAHAR SWATI           MUHAMMAD HASINUR RASUL         387 HERITAGE ST           BERESFORD NB E8K 2C7          0


1253   >MONSIEUR JN-ROBERT FLEURANT      3240 RUE PACIFIC               SAINT-HUBERT QC J3Z 0E5                                 0


1254   MS MICHELLE HURLBURT              662 HIGHWAY 1                  HEBRON NS B5A 5A3                                       0


1255   SHAWN SHERMAN                     PO BOX 90011 RPO MONTALET      BEAUMONT AB T4X 0C8                                     0

                                                                        WILLIAMS LAKE BC V2G
1256   HANNAH K STOROSCHUK               5951 ROBERTSON RD                                                                      0
                                                                        4Y5

1257   MARTIN RYGIEL                     7 IVYBRIDGE DR                 STONEY CREEK ON L8E 0A5                                 0


1258   ZHENG YAO                         8680 GREENFIELD DR             RICHMOND BC V7A 4N7                                     0

                                                                        NEMAIAH VALLEY BC V0L
1259   MARGARET J COLGATE                8200 GRACE RD BOX 19                                                                   0
                                                                        1X0



   EAST\171666354.4
                                  Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 113 of 328




                           A                              B                           C                                D                  E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3         Name and Address Line 4      Postcode


1260   ATC AS CUST FOR IRA R/O            BRETT E RAULERSON              1620 W CARRIAGE DR              TITUSVILLE FL 32796-1405     32796

       FREDERICK J STIFTER TTEE
1261                                      LINOLEUM CITY PFT SHAR PL      4849 SANTA MONICA BL            LOS ANGELES CA 90029         90029
       UTD 12/27/85 FBO

1262   WILLIAM GIACONIA                   47 INDEPENDENCE TRAIL          TOTOWA NJ 07511                                              7511


1263   ROBERT E FREUND                    502 N KENT RD                  MCHENRY IL 60051-7547                                        60051


1264   MIKE W PLUMMER                     R/O IRA E*TRADE CUSTODIAN      2321 E BINNER DR                CHANDLER AZ 85225-4108       85225


1265   MAISIE FONG                        IRA E*TRADE CUSTODIAN          81 CROWN CIRCLE                 S SAN FRAN CA 94080-1162     94080

                                          ROTH IRA E*TRADE
1266   RUSSELL J DIETZEN                                                 6492 COUNTY ROAD E              OMRO WI 54963-8208           54963
                                          CUSTODIAN

       TINA POSEY
1267                                      100 CHRISTOPHER COLUMBUS                                 703   JERSEY CITY NJ 07302-5549    7302
       IRA E*TRADE CUSTODIAN
                                                                         BOWLING GREEN OH 43402-
1268   DAVID E THOMPSON                   1313 BOURGOGNE AVE                                                                          43402
                                                                         1402

                                          ROTH IRA E*TRADE                                               BOWLING GREEN OH 43402-
1269   DAVID E THOMPSON                                                  1313 BOURGOGNE AVE                                           43402
                                          CUSTODIAN                                                      1402

                                                                         PALMETTO BAY FL 33157-
1270   FREDERIC STEUNOU                   7981 SW 176TH                                                                               33157
                                                                         6241

1271   MATHEW R GIBLIN                    15 BANK ST                     APT 111A                        WHITE PLAINS NY 10606-1984   10606


1272   AYAZ A BHIMANI                     3373 ARBOR PATH DR             ATLANTA GA 30340-4084                                        30340


1273   JULIE SOBLE                        6951 SPINNAKER BLVD.           ENGLEWOOD FL 34224-8203                                      34224




   EAST\171666354.4
                                  Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 114 of 328




                           A                            B                             C                          D                       E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3   Name and Address Line 4           Postcode

                                                                         BRIGHAM CITY UT 84302-
1274   BRADY BENSON                       180 N MARIE DR                                                                             84302
                                                                         3407

1275   HA H CAO                           849 GRIDLEY ST                 SAN JOSE CA 95127-1048                                      95127

                                                                         ATLANTIC HLDS NJ 07716-
1276   GREGORY C CROWTHER                 152 OCEAN BOULEVARD                                                                        7716
                                                                         1517

1277   M MATHIEU OUIMETTE-BROCHU          1046 RUE RAVEL                 PREVOST QC J0R 1T0                                          0


1278   MS. BRENDA A NESBITT               63 BIRCHCREST DR               KOMOKA ON N0L 1R0                                           0

       PINAFORE CORPORATION                                              4120 RUE SAINTE-
1279                                      UNIT 401                                                 WESTMOUNT QC H3Z 1P4              0
       ATTN: MR.REUBEN CROLL                                             CATHERINE O
                                          PO BOX 64730 RPO
1280   MR. ERIC S CHAN                                                   MARKHAM ON L3R 0M9                                          0
                                          UNIONVILLE

1281   DANIEL P SANTON                    TOD ACCOUNT                    4130 CANFIELD RD          CANFIELD     OH 44406-9347        44406


1282   MINA M PATEL &                     MAHENDRA R PATEL JTWROS        1271 TIMBERLINE DR        BARTLETT IL 60103-1502            60103

       PTC CUST BENEFICIARY IRA FBO
1283                                      B/O JOHN BELLOTT               455 FIRETOWN ROAD         SIMSBURY CT 06070-1139            6070
       JOHNPAUL BELLOTT

       MARY BRANDON
1284                                      ROLLOVER ACCOUNT               3263 KINROSS CIR          HERNDON VA 20171-3318             20171
       IRA VFTC AS CUSTODIAN

1285   ANTHONY F. LITTLE                  TOD ACCOUNT                    395 W LONGHORN DR         CHANDLER AZ 85286                 85286


1286   EDWARD ZIMMER IRA                  JPMS LLC CUST.                 8 WOODLAND LN             HUNTINGTON NY 11743-6715          11743

       WELLS FARGO BANK TTEE
1287                                      FBO JOSEPH J PEREYRA           2227 ROGERS AVE           LOS ANGELES CA            90023   90023
       COUNTY OF LA DEF COMP 457 PLAN



   EAST\171666354.4
                                 Case 20-10290-LSS          Doc 1     Filed 02/09/20      Page 115 of 328




                           A                              B                                C                               D                        E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3           Name and Address Line 4            Postcode

       EDWARD J MAZUR TTEE
1288                                        U/A DTD 06/10/2014             6915 VANESSA SPRINGS LN           SPRING TX            77389         77389
       THE EDWARD J MAZUR REVOCABLE T

1289   DOUGLAS WALSH                        5 LAKESIDE DRIVE               S Abington Twp PA         18411                                      18411

                                            RANDALL KELLY YATES JT
1290   JORDAN LANE YATES &                                                 4761 COLUMBIA ROAD 7              EMERSON AR                71740    71740
                                            TEN

       FRANK M DELFINO JR                                                                                    2nd floor
1291                                        IRA ROLLOVER                   2077 west 9th street                                                 11223
       CHARLES SCHWAB & CO INC CUST                                                                          BROOKLYN NY                11223

                                                                           WASHINGTON DC 20011-
1292   STEVEN J WILLIAMS                    508 NICHOLSON ST NW                                                                                 20011
                                                                           2018

                                                                           GOODLETTSVILLE TN
1293   LEON TUNSTALL                        2428 BAKER RD                                                                                       37072
                                                                           37072-9552

1294   TALARGIE TAFESSE IRA TD AMERITRADE   CLEARING CUSTODIAN             529 PERSHING AVE                  WHEATON IL 60189-6557              60189

                                            TD AMERITRADE CLEARING
1295   SONGSHENG TAN ROTH IRA                                              12547 COUNTRY ARBOR LN            HOUSTON TX 77041                   77041
                                            CUSTODIAN

1296   JOHN DAVID MUELLER                   5022 WOOD CREEK DR             CARMEL IN 46033-5967                                                 46033

       VINCENT HAYES ROLLOVER IRA
1297   TD AMERITRADE CLEARING INC           VIZCAYA                        6101 34TH ST W APT 7A             BRADENTON FL 34210-3714            34210
       CUSTODIAN
                                            JENNIE LEE OSAYAWE TEN
1298   JOHN IDAHOSA OSAYAWE &                                              4530 HIGHLAND CREEK DR            PLANT CITY FL 33567-1803           33567
                                            ENT

1299   BRUCE H SOKOLOFF &                   KAREN E SOKOLOFF JT TEN        691 PADDOCK CIR                   WEST CHESTER PA 19382              19382

                                            AMERITRADE CLEARING
1300   TATYANA GOKHMAN ROTH IRA TD                                         6950 BROOKMILL RD APT 2D          BALTIMORE MD 21215-1327            21215
                                            CUSTODIAN

1301   TONY TUNG-WING NG                    5 UPLAND LN                    NOVATO CA 94945-3412                                                 94945



   EAST\171666354.4
                                   Case 20-10290-LSS       Doc 1      Filed 02/09/20    Page 116 of 328




                           A                              B                             C                            D                E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3     Name and Address Line 4    Postcode


1302   JERRY RAY NEWPORT                    314 MUDD ST                    HELENWOOD TN 37755-5464                                37755


1303   DIANA SUE WILLIAMS                   11110 PINE TREE LN             PORT RICHEY FL 34668-2174                              34668

                                            AMERITRADE CLEARING
1304   SUSAN FREIDA DAVIS ROLLOVER IRA TD                                  411 CLOVER RIDGE DR         DEMOPOLIS AL 36732-3207    36732
                                            CUSTODIAN

                                            AMERITRADE CLEARING
1305   FRED S MONTINI SEP IRA TD                                           501 E WATMAUGH RD           SONOMA CA 95476-7932       95476
                                            CUSTODIAN

                                            TD AMERITRADE CLEARING
1306   CLINTON MONTGOMERY LEWIS ROTH IRA                                   3815 COUNTY POND RD         FREEMAN VA 23856-2623      23856
                                            CUSTODIAN

                                            ANN BALLINES-BARAJAS JT
1307   ANDRES BALLINES-BARAJAS & HEATHER                                   3525 TAMSIN AVE             KALAMAZOO MI 49008-2018    49008
                                            TEN
                                            AMERITRADE CLEARING
1308   KATHRYN G GLASGOW ROTH IRA TD                                       3572 OLD COUNTY RD          GREENBANK WA 98253-6426    98253
                                            CUSTODIAN

1309   FOTIOS TSIVELEKIDIS                  17 3RD ST                      RARITAN NJ 08869-1815                                  8869

                                            AMERITRADE CLEARING
1310   CAROL JOY LAMBERT ROLLOVER IRA TD                                   3308 E 11TH AVE E220        SPOKANE WA 99202           99202
                                            CUSTODIAN

                                            25 AVE AT PORT IMPERIAL                                    WEST NEW YORK NJ 07093-
1311   XIAO HE                                                             APT 1004                                               7093
                                            APT 1004                                                   8360

                                                                           ESTILL SPRINGS TN 37330-
1312   MICHAEL BEASLEY                      275 LP BRADFORD RD                                                                    37330
                                                                           3773

1313   HARVEY F SASKEN                      40 E 94TH ST APT 4M            NEW YORK NY 10128-0722                                 10128


1314   IRA FBO CHRIS GREEN                  PERSHING LLC AS CUSTODIAN      6541 SHADOW HAWK DR         CITRUS HTS CA 95621-8356   95621


1315   MUBEEN S QUADRI                      5616 WESTBRIAR DR              HILLIARD OH 43026-8505                                 43026




   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 117 of 328




                           A                            B                            C                              D                       E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3       Name and Address Line 4           Postcode


1316   JALAL AHMAD                       27 SUTTON ST                   BROOKLYN NY 11222                                               11222

       SON HONG NGUYEN
1317                                     SEP-IRA                        10680 BRUNS DR                TUSTIN CA            92782        92782
       CHARLES SCHWAB & CO INC CUST
       WALTER E STOVER                                                                                MONTEREY PARK CA
1318                                     IRA CONTRIBUTORY               259 LADERA ST                                                   91754
       CHARLES SCHWAB & CO INC CUST                                                                   91754

                                                                        LOS GATOS CA
1319   SHERWIN BAGHAI                    15011 NATIONAL AVE                                                                             95032
                                                                        95032

1320   MATTHEW DRASNER                   DESIGNATED BENE PLAN/TOD       1029 CATHCART WAY             STANFORD CA               94305   94305

                                                                        WASHINGTON DC
1321   FRANCIS FOMBA                     4846 TEXAS AVE SE                                                                              20019
                                                                        20019
       SRIKANTH KADIYALA
1322                                     ROTH CONTRIBUTORY IRA          21103 GRENOLA DRIVE           CUPERTINO CA              95014   95014
       CHARLES SCHWAB & CO INC CUST

1323   THOMAS LYN SMITH &                BETTY LYNN SMITH JT TEN        1456 ELLIS AVE                JACKSON MS            39204       39204

                                                                        HENRIETTA NY
1324   ANANTA PAINE                      30 WINDELIN DRIVE                                                                              14467
                                                                        14467

1325   JOSEFINA HUSSON                   2720 SW 129TH TER              MIRAMAR FL            33027                                     33027

                                                                        SAN LORENZO CA
1326   ERIC V TSUONG                     PO BOX 621                                                                                     94580
                                                                        94580

1327   DANIEL K LAVIN                    2657 NW 86TH ST                SEATTLE WA            98117                                     98117


1328   RUSSELL JOHN ANDERSON             DESIGNATED BENE PLAN/TOD       333 MAINSAIL DRIVE            HAMPTON VA                23664   23664


1329   JOEL ROBERT SACHS                 DESIGNATED BENE PLAN/TOD       1600 AUGUSTA DR APT 446       HOUSTON TX                77057   77057




   EAST\171666354.4
                                 Case 20-10290-LSS        Doc 1    Filed 02/09/20    Page 118 of 328




                           A                            B                            C                           D                    E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3    Name and Address Line 4        Postcode


1330   SHRADDHA KOLLURU                  2052 POPLAR HIGH PL            CARY NC 27519-8960                                        27519


1331   BRIAN D CAYA                      36 SAXTON ST                   APT 18                     MADISON OH 44057-3242          44057


1332   KARIM M BOUABDELLI                3900 CATHEDRAL AVE NW          WASHINGTON DC 20016-5201                                  20016


1333   ANTHONY J BENEDETTI               2514 BONIFACIO ST              CONCORD CA 94520-2008                                     94520


1334   WILLIAM E DELANEY                 16217 NW 202 ST                ALACHUA FL 32615-8063                                     32615


1335   DAVID ARNETT &                    KIM ARNETT JTWROS              506 DOGWOOD AVE            DOUGLAS GA 31533-3320          31533


1336   ADAEZE V MADUKA                   1815 E 92ND ST                 BROOKLYN NY 11236-5407                                    11236


1337   NEVIEN VALENZUELA                 24 TELEGRAPH HILL ROAD         HOLMDEL NJ 07733-1431                                     7733


1338   AUGUSTUS TAYLOR                   3504 MAJESTIC VIEW DRIVE       LUTZ FL 33558-5046                                        33558


1339   QIZN ZHOU                         814 MCKENZIE STATION DRI       LISLE IL 60532-5807                                       60532

                                         MELISSA E MARSHALL
1340   ROBERT T MARSHALL &                                              407 LAKE SHORE DR          INTERLACHEN FL 32148-5826      32148
                                         JTWROS

1341   RUSSELL J DIETZEN                 6492 COUNTY ROAD E             OMRO WI 54963-8208                                        54963


1342   JOHN G WHITTLE &                  MAY L WHITTLE JTWROS           2211 STANLEY AVE           ROCKVILLE MD 20851-2345        20851


1343   ROBERT M NIECESTRO                TOD ROBERT NIECESTRO           129 CONIFER LN #604        POCONO PINES        PA 18350   18350




   EAST\171666354.4
                                  Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 119 of 328




                           A                              B                           C                                 D                       E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3         Name and Address Line 4            Postcode

       KEITH JENSEN
1344                                      8D LANDMARK DRIVE              SOUTH HAMPTON SB04              BERMUDA                            0
       CLAUDIA JENSEN

1345   WRWCO L.L.C.                       PO BOX 925798                  HOUSTON          TX 77292                                          77292


1346   DR THOMAS DILIBERTO                ALICE DILIBERTO                3 CHOWNING DR                   MALVERN             PA 19355       19355


1347   LARRY L AMBROSE JR                 LAURIE A AMBROSE               7579 ALTA VIS                   HIGHLAND            CA 92346       92346

                                                                         SAN ANTONIO        TX 78259-
1348   SYED ALI SHABBIR                   20026 PARK RNCH                                                                                   78259
                                                                         1921

1349   FMT CO CUST IRA ROLLOVER           FBO ANDREW S BRENNER           19 BEDELL RD                    AMAWALK            NY 10501-1500   10501

                                                                         BURBANK           CA 91505-
1350   WALID H GHARZEDDINE                2713 W OLIVE AVE                                                                                  91505
                                                                         4532

                                                                         ONTARIO          OR 97914-
1351   RHONDA KENNY                       137 S VERDE DR                                                                                    97914
                                                                         2030

1352   MARY ROGERS                        259 THE SETTLEMENT             BOONE           NC 28607-9687                                      28607

                                                                         STURGEON LAKE        MN
1353   JANET SELENSKI BENNETT             89154 E FRONTAGE RD                                                                               55783
                                                                         55783-3410

                                                                                                         BLUE SPRINGS       MO 64015-
1354   VERNON DOUGLAS GOODWIN             JOY ELAINE GOODWIN             1909 SW ROCK CREEK CT                                              64015
                                                                                                         8857

1355   ALEXANDR FICKER                    4075 EL PRADO BLVD             MIAMI        FL 33133-6309                                         33133

                                                                         S GLASTONBURY        CT
1356   MATTHEW JOSE BEDARD                288 GREAT POND RD                                                                                 6073
                                                                         06073-3102
                                                                         SHELBY TWP         MI 48315-
1357   THEO M KYPRIANIDES                 55127 JEWELL RD                                                                                   48315
                                                                         1059



   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 120 of 328




                           A                           B                             C                                 D                   E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3          Name and Address Line 4       Postcode

                                                                        NAPERVILLE         IL 60565-
1358   AVINASH KUMAR                     3519 FRANKSTOWNE CT                                                                           60565
                                                                        3552

                                         12340 ALAMEDA TRACE
1359   VENKATARAO JALAGAM                                               APT 2305                         AUSTIN        TX 78727-7127   78727
                                         CIRCLE
                                                                        BIRMINGHAM          AL 35242-
1360   WALTER BRIAN WINGARD              3229 GARDEN LN                                                                                35242
                                                                        3407

                                                                        HAMPTON           GA 30228-
1361   SCOTT CAHOON                      3564 JONESBORO RD                                                                             30228
                                                                        1743

                                                                        LAFAYETTE          CO 80026-
1362   SENTHIL KUMARASAMY                1732 DUSTY BOOT DR                                                                            80026
                                                                        1409

1363   ALAN M MAHADEO                    HARDAI MAHADEO                 2431 ORSOTA CIR                  OCOEE         FL 34761-5004   34761

                                                                        SAINT PAUL        MN 55129-
1364   PIRAMIAH ELAYAPERUMAL             2531 EAGLE TRACE LN                                                                           55129
                                                                        4275

                                                                        WICHITA FALLS       TX 76309-
1365   RAMASAMY SELVARAJ                 4 HOLLOW RIDGE CT                                                                             76309
                                                                        1008

                                                                        CANTON           GA 30114-
1366   DONALD W LEES                     603 ARCHES PARK LN                                                                            30114
                                                                        5819

1367   JERRY GRUNKIN                     13808 CAMDEN AVE               OMAHA            NE 68164-6096                                 68164

                                                                        NEWTOWN            CT 06470-
1368   CHRISTOPHER M ST JEAN             16 CROSS BROOK ROAD                                                                           6470
                                                                        1746
                                                                        HOPEDALE          MA 01747-
1369   LEKE G MUANYA                     4 TAMMIE ROAD                                                                                 1747
                                                                        1144

                                         TD AMERITRADE CLEARING                                          HOT SPRINGS NATIONAL PARK
1370   SUSAN G MARINICK IRA                                             144 WATERVIEW DR                                               71913
                                         CUSTODIAN                                                       AR 71913
                                         TD AMERITRADE CLEARING
1371   ROBIN KULTON SEP IRA                                             1909 RICHTON DR                  WHEATON IL 60189              60189
                                         CUSTODIAN



   EAST\171666354.4
                                 Case 20-10290-LSS         Doc 1      Filed 02/09/20    Page 121 of 328




                           A                               B                            C                          D                E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3   Name and Address Line 4    Postcode

                                            TD AMERITRADE CLEARING
1372   MARK KALLGREN IRA                                                   2240 WINTERCREEK WAY SE   SALEM OR 97306             97306
                                            CUSTODIAN

1373   KIRAN D PATEL                        10934 GLENROTHERS DR           RICHMOND TX 77407                                    77407


1374   JAMES MICHAEL HASSLER                TOD                            422 FLORENCE CIR          STATESVILLE NC 28625       28625


1375   DANNIE JORDAN                        27646 JOHNSTON RD              DADE CITY FL 33523                                   33523


1376   MICHAEL HILL                         PO BOX 7537                    RAPID CITY SD 57709                                  57709


1377   CAROL CHRISTINE DEMAR                PO BOX 56217                   NORTH POLE AK 99705                                  99705


1378   MOHAMED ISMAIL REFAAT                11040 SW LEGACY OAK WAY        PORTLAND OR 97223-2702                               97223


1379   XIAPENG ZHENG                        4791 HERRING GULL WAY          SPARKS NV 89436                                      89436


1380   MARYAM SEYED SHARIFI                 17 PATMORE ASH WAY             APOPKA FL 32703                                      32703


1381   PRASAD SAWANT                        17 CHURCHILL RD                EDISON NJ 08820                                      8820


1382   ZONDRA POTESTE & RICHARD F POTESTE   JT TEN                         30509 N 160TH ST          SCOTTSDALE AZ 85262-7873   85262

                                            TD AMERITRADE CLEARING
1383   MARK CHEN ROLLOVER IRA                                              195 PINE KNOTT RD         FAYETTEVILLE GA 30214      30214
                                            CUSTODIAN

1384   DALE A CHEATHAM                      1041 WEEPING OAK DR            BURLESON TX 76028-5065                               76028


1385   ROBERT C GEAMBAZI &                  DEBORAH I GEAMBAZI JT TEN      409 COPPER SQUARE DR      BETHEL CT 06801            6801




   EAST\171666354.4
                                   Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 122 of 328




                            A                            B                               C                          D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3     Name and Address Line 4           Postcode

                                                                          BOLINGBROOK IL 60490-
1386   CHUCK H CHOW                        134 S CRANBERRY ST                                                                           60490
                                                                          2090

1387                    #NAME?             1702 TOWER2 LIPPO CENTRE       89 QUEENSWAY                HONG KONG          HK             0

                                           LAVANYA SOMISETTY
1388   SREEDHAR SOMISETTY AND                                             6728 AUGUSTINE CT           JOHNSTON IA 50131-4700            50131
                                           JTWROS

1389   MICHAEL GIL                         115 KAMM AVE                   SOUTH RIVER NJ 08882-2308                                     8882

                                                                          FT LAUDERDALE FL 33308-
1390   CHRISTOPHER M LONETTA               2700 NE 57TH ST                                                                              33308
                                                                          2720

                                                                                                      HARDYVILLE        VA 23070-
1391   FMT CO CUST IRA ROLLOVER            FBO ERIC D MILLER              356 HEALEYS COVE DR                                           23070
                                                                                                      2114
       FMTC TTEE
1392                                       FBO BAI G CEN                  54 ROOSEVELT AVE            SYOSSET        NY 11791-3012      11791
       PUBLICIS 401K PLAN

       FIDELITY MGMT TR CO TTEE                                                                       SUNNYVALE         CA 94087-
1393                                       FBO YUNYUN PEI                 854 S MARY AVE                                                94087
       FACEBOOK                                                                                       1165

       FMTC P/ADM TTEE
1394                                       FBO SALONI SWETAMBRA           4769 RIDGEWOOD DR           FREMONT         CA 94555-2840     94555
       ORACLE CORPORATION

       FCG ADVISORS LLC / STEVEN P. FORD
1395                                       ONE MAIN ST STE 202            CHATHAM                     NJ 07928-                         7928
       ADVISOR MANAGED

       EQUITY TRUST COMPANY TTEE                                                                      ROSLYN HEIGHTS NY 11577-
1396                                       TRAD IRA                       73 HOLLY LANE                                                 11577
       PHILIP S RABINOVICH                                                                            1532

       THOMAS W KEMP                       RBC CAPITAL MARKETS LLC                                    475 STONEHAVEN RD
1397                                                                      FRKP                                                          45429
       INDIVIDUAL RETIREMENT ACCOUNT       CUST                                                       KETTERING OH 45429-1645

       ROBERT K DUNKLE                     THE DUNKLE JOINT REV
1398                                                                      20130 SEADALE CT            ESTERO FL 33928-7608              33928
       ELAINE M DUNKLE TTEES               TRUST

1399   FMT CO CUST IRA ROLLOVER            FBO STEVE C DENOBLE            64 SUSSEX PL                GALLOWAY          NJ 08205-3648   8205




   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20     Page 123 of 328




                           A                              B                               C                             D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3         Name and Address Line 4           Postcode


1400   FMTC CUSTODIAN - ROTH IRA           FBO MUKESH G TALATI            16618 GRENADA FALLS DR          HOUSTON         TX 77095-7248     77095


1401   FMTC CUSTODIAN - ROTH IRA           FBO XIAOFEI ZHU                1390 CERNAN LANE                BLUE BELL         PA 19422-3358   19422


1402   FMT CO CUST IRA                     FBO LEA GRUNKIN                13808 CAMDEN AVE                OMAHA          NE 68164-6096      68164

                                                                          WASHINGTON          DC 20038-
1403   BETTY DOW                           PO BOX 27354                                                                                     20038
                                                                          7354

1404   FMT CO CUST IRA ROLLOVER            FBO BURT ITWARU                57 DUNNE PL                     LYNBROOK          NY 11563-4205   11563


1405   FMT CO CUST IRA ROLLOVER            FBO DENISE D RICHARDSON        8205 HOBHOUSE CIR               RALEIGH        NC 27615-8106      27615


1406   FMT CO CUST IRA ROLLOVER            FBO JOSEPH DENIS POLACEK       9295 N ASH ST                   HAYDEN         ID 83835-8125      83835


1407   FMT CO CUST IRA ROLLOVER            FBO DANIEL J FOREGGER          1303 N 6TH ST                   BOISE        ID 83702-4314        83702


1408   FPT CO CUST HSA                     FBO XIAOFEI ZHU                1390 CERNAN LN                  BLUE BELL         PA 19422-3358   19422


1409   FPT CO CUST HSA                     FBO BIJUN LI                   1390 CERNAN LN                  BLUE BELL         PA 19422-3358   19422


1410   FMTC CUSTODIAN - ROTH IRA           FBO JAMES E STROUD             1750 LITTLE WILLEO RD           MARIETTA          GA 30068-1734   30068


1411   FMT CO CUST IRA                     FBO XIAOFEI ZHU                1390 CERNAN LN                  BLUE BELL         PA 19422-3358   19422


1412   FMT CO CUST IRA SEPP                FBO JAMES E STROUD             1750 LITTLE WILLEO RD           MARIETTA          GA 30068-1734   30068

                                                                          SANTA CLARA         CA 95054-
1413   KISHORE KUMAR PUSUKURI              1850 NANTUCKET CIR APT 149                                                                       95054
                                                                          3834



   EAST\171666354.4
                                    Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 124 of 328




                           A                              B                             C                          D                    E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3   Name and Address Line 4        Postcode

                                                                           CHESAPEAKE VA
1414   ADELINE MAGHA NDIPISIRI              4243 WHITE CAP CREST                                                                    23321
                                                                           23321

1415   ROWEENA CORPUZ                       1974 CORONATION DR             LONDON ON N6G 0B6                                        0

       ALAN S FRIEND TR FBO
1416                                        UA JAN 16 2002                 11 WINFIELD DR            NORTHFIELD IL 60093-3529       60093
       ALAN S FRIEND IRREVOCABLE TRUST

1417   JAMES DAVIS                          1675 E MORTEN AVE UNIT 2158    PHOENIX AZ 85020-4688                                    85020

                                            TD AMERITRADE CLEARING
1418   ROSA-LAN JARMAN ROLLOVER IRA                                        108 RABBIT RUN RD         SEWELL NJ 08080                8080
                                            CUSTODIAN

1419   FMTC CUSTODIAN - ROTH IRA            FBO NANESHWAR SAWANT           17 CHURCHILL RD           EDISON        NJ 08820-1685    8820


1420   SUNIL SIVADASA                       706 LIMELIGHT CT               EDISON NJ 08820-4660                                     8820


1421   ERIC K HABIG                         JANE R WILLIAMS                1414 EAGLE TRACE CT       GREENWOOD           IN 46143   46143

       FMTC TTEE                            FBO MELODY LYNN
1422                                                                       6260 MEADOWLAND CIR       ERIE        PA 16509-8218      16509
       USACS PS/401(K) PLAN                 MILLIRON

       TEAMSTER-UPS NATIONAL 401K
1423                                        FBO BRENDAN P O'GRADY          3017 GULFWIND DR          LAND O LAKES FL 34639-4659     34639
       TAX DEFERRED SAVINGS PLAN

1424   MR CAMERON SZESZORAK                 22 PROSPECT CLOSE              BLACKFALDS AB T4M 0E6                                    0

                                                                           FENELON FALLS ON K0M
1425   DERRICK SWEET                        RR 3                                                                                    0
                                                                           1N0

                                                                           SCARBOROUGH ON M1K
1426   MS. MARY KHAN                        18 BONNIEWOOD RD                                                                        0
                                                                           2M1

1427   MS ROBIN LEE HARNUM                  116 PREMIERE CRES              BLACKFALDS AB T4M 0E5                                    0




   EAST\171666354.4
                                  Case 20-10290-LSS         Doc 1    Filed 02/09/20    Page 125 of 328




                           A                                B                            C                             D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3        Name and Address Line 4           Postcode


1428   LINNEA R GOLDBERG (ROTH IRA)        WFCS AS CUSTODIAN              1835 ELAN LN                   EL CAJON    CA 92019-3852         92019

                                           ANTHONY J KLEYNOWSKI JT
1429   JAN W KELLY                                                        13 ALPINE DR                   MOOSIC PA 18507-1771              18507
                                           TEN
                                           FBO GEORGE NELSON
1430   NFS/FMTC IRA                                                       61 JACKS HOLW                  ALEX CITY          AL 35010       35010
                                           COOPER

1431   HELEN LING YU HUANG                 1202 E PINE ST                 UNIT 402                       SEATTLE WA              98122     98122

       JACOB JOSEPH PETRISKO
1432                                       ROTH CONTRIBUTORY IRA          13 BREYER COURT                ELKINS PARK PA            19027   19027
       CHARLES SCHWAB & CO INC CUST

1433   MR ALAIN DAVID                      88 RUE COLEMAN                 GATINEAU QC J9H 0C4                                              0


1434   MR. RIAZ M AZIZ                     28 FRASERWOOD AVE UNIT 3       NORTH YORK ON M6B 2N5                                            0

                                           TD AMERITRADE CLEARING                                        NORTH AUGUSTA SC 29841-
1435   MICHAEL JANSEN MCGEE ROLLOVER IRA                                  310 SERPENTINE DR                                                29841
                                           CUSTODIAN                                                     2781

                                                                          COLUMBUS           OH 43085-
1436   MITCH EVAN ASMUS                    7434 GRAND BAHAMA DR                                                                            43085
                                                                          5898

       CUST FPO
1437                                       FBO SHARON CLATCH              ADDRESS ON FILE WITH KCC
       SHARON CLATCH IRRA

1438   FMT CO CUST IRA ROLLOVER            FBO JOHN F RICHEY II           2503 BLUE LAKE DR              MAGNOLIA          TX 77354-4361   77354

                                           FBO RICHARD T
1439   FMT CO CUST IRA ROLLOVER                                           7533 ARGENT VALLEY DR          RALEIGH        NC 27616-8618      27616
                                           SHANEYBROOK

1440   GEORGE KATRIS                       HELEN KATRIS                   11060 CRYSTAL FALLS LN         FISHERS           IN 46037        46037

                                                                          NORTH LIBERTY          IA
1441   CHRISTOPHER ROY NICKNISH            230 LEHIGH AVE                                                                                  52317
                                                                          52317



   EAST\171666354.4
                                 Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 126 of 328




                           A                            B                              C                               D                       E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3          Name and Address Line 4           Postcode


1442   POHAN WU                          8515 CAPRICORN WAY UNIT 38     SAN DIEGO CA 92126-7814                                            92126


1443   ERIC S HODDES                     TOD                            PO BOX 20354                     BOULDER CO 80308-3354             80308


1444   SYLVIA SZABO                      5714 SW WINTHROP ST            SEATTLE WA               98116                                     98116

                                                                        NEW YORK NY
1445   DAN CAPPETTA                      130 W 15TH ST APT 6K                                                                              10011
                                                                        10011

1446   AMERJIT S CHAHAL TOD              2802 E PRYOR DR                FRESNO CA 93720-4483                                               93720

                                                                        WILLIAMS LAKE BC V2G
1447   LYNDA COLGATE                     674 GIBBON ST                                                                                     0
                                                                        1V5

1448   MIGUEL LOZANO                     12325 N EL FRIO ST             EL MIRAGE AZ 85335-3351                                            85335


1449   JOHN JACOBS                       1368 QUEENS BUSH RD            WELLESLEY ON N0B 2T0                                               0


1450   LLOYD G MICHIE                    20 PARKER DR                   PO BOX 85                        BELGRAVE ON N0G 1E0               0


1451   JAMES MICHAEL EKSTEN JR           141 REGATTA DR                 WEBSTER NY 14580-9017                                              14580

                                                                        GASTONIA           NC 28054-
1452   EDMUND M BARNES                   4270 EVEREST DR                                                                                   28054
                                                                        0004

       FMTC CUSTODIAN - SIMPLE
1453                                     FBO HELENE PECKEROFF           53 OAKWOOD AVE                   MONTCLAIR         NJ 07043-1916   7043
       NORMYLE/ERSTLING HSG

                                                                        SACRAMENTO           CA 95815-
1454   HONG BING CASON                   1342 BERGGREN WAY                                                                                 95815
                                                                        2370

1455   OLIVIA A WUNDER                   301 MARLEY RD                  ELKTON MD 21921-4624                                               21921




   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 127 of 328




                           A                              B                            C                              D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3       Name and Address Line 4           Postcode


1456   JOHN ERIC ZIDAR                     3319 S WEST COUNTY LINE RD     GOWEN MI 49326-9660                                             49326


1457   ASHVINI SAWANT                      17 CHURCHILL RD                EDISON        NJ 08820-1685                                     8820

       FMTC CUSTODIAN - ROTH IRA
1458                                       4330 48TH ST                   APT 9F                        SUNNYSIDE         NY 11104-1630   11104
       FBO BEATRIZ LLORENS

1459   FMT CO CUST IRA ROLLOVER            FBO GEORGE F GILMORE           10882 VIACHA DR               SAN DIEGO         CA 92124-3421   92124


1460   SCOTT TRIPOLI                       127 SEDGEFIELD AVE             FAIRHOPE     AL 36532-7629                                      36532

                                           26344 TOWNSHIP ROAD 372        RED DEER COUNTY AB T4E
1461   MR. JOSEPH SIDNEY LARSEN                                                                                                           0
                                           UNIT 372                       1N3
                                                                          HOMESTEAD         FL 33032-
1462   CHARLES A RADI JR                   23865 SW 114TH CT                                                                              33032
                                                                          6220

1463   BRAD I KUCHAN                       534 FAIRWAY DRIVE              EL PASO IL 61738-1748                                           61738


1464   GERALD ANTHONY WILLCOXSON           R/O IRA VFTC AS CUSTODIAN      1120 W MAGNOLIA LOOP          MADISON GA 30650-5090             30650


1465   PEARL PERSAD                        DESIGNATED BENE PLAN/TOD       409 WHEELER ST                SAVANNAH GA               31405   31405

                                                                          STURGEON FALLS ON P2B
1466   MS LISE LEBLANC                     416 MAGEAU ST                                                                                  0
                                                                          3G2

1467   MR. PETER SOTIRAKOS                 170 GRANDVIEW AVE              THORNHILL ON L3T 1J1                                            0


1468   >MRS KRISTIE LUMMACK                PO BOX 3533                    GARIBALDI HIGHLANDS BC        V0N 1T0                           0


1469   JOEL LONGO                          & AMY LONGO JT WROS            ADDRESS ON FILE WITH KCC




   EAST\171666354.4
                                    Case 20-10290-LSS        Doc 1      Filed 02/09/20    Page 128 of 328




                           A                                B                             C                               D                       E


       Name and Address Line 1                Name and Address Line 2        Name and Address Line 3        Name and Address Line 4           Postcode

       HUGO AREVALO               PLAZA DEL
1470                                          POZUELO DE ALARCON             MADRID                         28223 SPAIN                       0
       ABETO 4

1471   LAMONT AUSTIN                          1083 VINE STREET 324           HEALDSBURG CA 95448-4830                                         95448


1472   PHI NGUYEN                             HAZEL TRAN                     13647 HARPERS BRIDGE DR        HOUSTON         TX 77041-5907     77041

                                                                             HALEDON          NJ 07508-
1473   HUMAYUN MIAH                           20 POST ST                                                                                      7508
                                                                             1502

                                                                             EAST SETAUKET NY 11733-
1474   ERIC OBRIEN                            19 BUNNY LANE                                                                                   11733
                                                                             3520

                                                                             COLUMBUS GA
1475   JI H BUSA                              8019 ROCKY CREEK DR                                                                             31904
                                                                             31904

1476   JOSHUA SCHWEICKERT                     207 CORONADO RD                DEBARY FL 32713-3005                                             32713

                                                                             FORT WAYNE         IN 46825-
1477   KATE SCHMIDT                           5717 LANCASHIRE CT                                                                              46825
                                                                             5910

1478   NATHAN D LEE                           PATRICIA Y LEE                 4280 CORTE FAMOSA              SAN DIEGO         CA 92130-2180   92130


1479   MS. PAULA LEE HAYGARTH                 1621 1ST ST UNIT 15            ESTEVAN SK S4A 2X4                                               0

       RICHARD M. KOLESAR
1480                                          IRA CONTRIBUTORY               216 HEMLOCK DRIVE              MCMURRAY PA               15317   15317
       CHARLES SCHWAB & CO INC CUST

       PHILIP E GRAPATIN
1481                                          2036 N PROSPECT AVE            UNIT 1804                      MILWAUKEE WI 53202-1265           53202
       IRA E*TRADE CUSTODIAN

1482   KHANH KIEU                             R/O IRA E*TRADE CUSTODIAN      2617 EVERGREEN                 BURLINGTON IA 52601-2422          52601

                                              DEBORAH L SCHWIETERMAN
1483   JOHN J SCHWIETERMAN II &                                              4250 POSSUM RUN RD             DAYTON OH 45440-4056              45440
                                              JTWROS



   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 129 of 328




                           A                              B                            C                                D                    E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3        Name and Address Line 4         Postcode


1484   MARK H MATHENY                      IRA ETRADE CUSTODIAN           66 TIDEWATER FARM              GREENLAND NH 03840-2150         3840

                                                                          SAINT MICHAEL MN 55376-
1485   WOODVIEW GROUP LLC                  13836 44TH LANE NE                                                                            55376
                                                                          8449

1486   ROBERT K MCWHIRTER                  1102 SAN JUAN AVENUE           ALAMOSA CO 81101-3342                                          81101


1487   CHRISTOPHER LOMBA                   180 WALNUT STREET              REVERE MA 02151                                                2151


1488   RENJU RAJ                           14714 WYNBOURN WAY             HOUSTON TX 77083-4701                                          77083


1489   NFS/FMTC IRA                        FBO BRAD M SCHMITT             1044 LILAC CT                  LIBERTYVILLE         IL 60048   60048


1490   CABOLUX LLC                         ATTN STANLEY R BODZICK         3989 TYLER AVE                 BERKLEY            MI 48072     48072

                                           13081 DEL MONTE DR APT
1491   DAIYIENG L MARTIN                                                  SEAL BEACH          CA 90740                                   90740
                                           278D

       RICHARD SCOTT MCKEEVER              TOD ALEXIS ANNE                                               NEWPORT BEACH          CA
1492                                                                      15 COVENTRY                                                    92660
       TOD ARIKA JEAN MCKEEVER             MCKEEVER                                                      92660

                                                                          THE WOODLANDS        TX
1493   VIKAS SHIVHARE                      15 HOLLOW GLEN PL                                                                             77385
                                                                          77385-3673

                                                                          HOUSTON          TX 77074-
1494   RICHARD L KARHSON                   7018 ROOS RD                                                                                  77074
                                                                          4832

1495   DR SEBASTIEN R GAY                  SECOND AND D STREETS SW        WASHINGTON DC 20515-0001                                       20515


1496   SATVINDER P SINGH                   703 FOREST GLADE DR            CHESAPEAKE VA 23322-8081                                       23322

                                           TD AMERITRADE CLEARING
1497   KEITH FOREST ROLLOVER IRA                                          24157 LATHRUP BLVD             SOUTHFIELD MI 48075             48075
                                           CUSTODIAN



   EAST\171666354.4
                                   Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 130 of 328




                           A                               B                           C                           D                    E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3    Name and Address Line 4        Postcode


1498   NILESH B PUSULURI                   3812 NAN LN                    FLOWER MOUND TX 75022                                     75022


1499   RANDALL C NELSON &                  JANET NELSON JT TEN            930 E STONE CREEK CIR      CRYSTAL LAKE IL 60014          60014

                                                                                                     BLOOMINGTON        MN 55437-
1500   FMT CO CUST IRA ROLLOVER            FBO DONALD LEE VITTERS         8449 KELL AVE S                                           55437
                                                                                                     1501

1501   FMT CO CUST IRA ROLLOVER            FBO BHARAT V PATEL             13 HITCHING POST LN        SALEM         NH 03079-2447    3079

                                                                          WILLIAMSBURG       VA
1502   ROBERT P STEELE                     170 DENNIS DR                                                                            23185
                                                                          23185-4935

                                                                                                     SPRINGFIELD       MA 01109-
1503   FMT CO CUST IRA ROLLOVER            FBO BYRON Z JONES              98 DUNMORELAND ST                                         1109
                                                                                                     3219
                                                                                                     GRAND PRAIRIE      TX 75054-
1504   FMTC CUSTODIAN - ROTH IRA           FBO ALEXANDER RODRIGUEZ        6769 CANAL CT                                             75054
                                                                                                     6844

                                                                          JACKSONVILLE FL 32207-
1505   JOHN W MULRAIN                      1674 RIVER RD                                                                            32207
                                                                          3006

1506   RUSSELL A COSBY                     2545 GOVERNORS WALK BLVD       SNELLVILLE GA 30078-4602                                  30078


1507   CHRISTINE M VALLINS                 39 JADE CRES                   BRAMPTON ON L6S 3G9                                       0


1508   LI KYONG FA LEUNG TAK WAN           39 SAFARI ST                   SCARBOROUGH ON M1K 3R1                                    0


1509   MR SHAHAB NILGIRI                   576 SPEYER CIR                 MILTON ON L9T 0Y5                                         0


1510   >MR ATISH SOLANKI                   3421 ABBOTT WAY SW             EDMONTON AB T6W 2M3                                       0


1511   MR PHILIP HA                        7 LINCOLN GREEN DR             MARKHAM ON L3P 1R6                                        0




   EAST\171666354.4
                                    Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 131 of 328




                           A                              B                             C                                  D                        E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3           Name and Address Line 4            Postcode


1512   NATHAN MONTGOMERY                    517 37TH ST                    RAPID CITY SD             57702                                      57702

                                            238 COOPERSWOOD GREEN
1513   TANNER BROWNELL                                                     AIRDRIE AB T4B 3Y6                                                   0
                                            SW

1514   MR. TERRY HADLOW                     385 WALES AVE                  WINNIPEG MB R2M 2S8                                                  0

       MR. JAIME SOULODRE
1515                                        GINGLAS EAST                   DUBLIN D11 H3C6                   IRELAND                            0
       177 GLASAREE RD.

1516   MR. DONGHAI CUI                      2395 KINBURN SIDE RD           KINBURN ON K0A 2H0                                                   0


1517   MR. JOHN DANIEL FISH                 261 TUCK DR                    BURLINGTON ON L7L 2P9                                                0


1518   MS. EEVA JALO                        79 CAVEHILL CRES               SCARBOROUGH ON M1R 4P8                                               0

                                            AMERITRADE CLEARING
1519   SUMITA DAS ROLLOVER IRA TD                                          4427 BUCKEYE LN                   BEAVERCREEK OH 45440-3197          45440
                                            CUSTODIAN

                                                                           TRAVERSE CITY MI 49686-
1520   ANTHONY GREY                         735 QUAIL RIDGE DR                                                                                  49686
                                                                           2048
                                                                           SAINT PETERSBURG FL
1521   WILLIAM I WILLIAMS JR                1 BEACH DR SE UNIT 1001                                                                             33701
                                                                           33701-3908

                                                                           SAN FRANCISCO CA
1522   WARREN CHENG                         2060 TAYLOR STREET                                                                                  94133
                                                                           94133

1523   LEE EDWIN DROSEN                     DESIGNATED BENE PLAN/TOD       583 WINDERMERE CIRCLE             LIVERMORE CA              94551    94551


1524   NELSON PHILIP &                      JESMIN GEORGE JT TEN           12344 NW 26TH ST                  CORAL SPRINGS FL           33065   33065

                                                                                                             SAN FRANCISCO CA
1525   FEDOR KOLYADIN                       3450 BRODERICK ROAD            APT 105                                                              94123
                                                                                                             94123



   EAST\171666354.4
                                      Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 132 of 328




                           A                                  B                           C                          D                       E


       Name and Address Line 1                Name and Address Line 2        Name and Address Line 3   Name and Address Line 4           Postcode


1526   KEVIN ADELSTEIN                        50 RIDGECREEK TRL              MORELAND HILLS OH 44022                                     44022


1527   STEPHEN BROWN & DANA BARRY-BROWN       JT TEN                         1445 COUNTRY CLUB CIR     LAS CRUCES NM 88001-1553          88001

       ANDREW MICHAEL SUTTON
1528                                          ROTH CONTRIBUTORY IRA          255 E 74TH ST APT 10B     NEW YORK NY               10021   10021
       CHARLES SCHWAB & CO INC CUST

1529   FMTC CUSTODIAN - IRA BDA               NSPS DAVID RYAN MCHUGH         2604 MITCHELL DR          WOODRIDGE         IL 60517-1660   60517


1530   RI XI ZHENG                            354 MADISON ST                 APT 4B                    NEW YORK NY 10002-5803            10002

                                                                             JACKSONVILLE FL 32225-
1531   ERWIN DAYOAN RUIZ                      12535 BLUE EAGLE WAY                                                                       32225
                                                                             0811
                                              THERESA MAUREEN
1532   RONALD L HANZLICEK &                                                  1004 DEVON DRIVE          PAPILLION NE 68046                68046
                                              HANZLICEK JT TEN

1533   MR. LEKH NATH KHADKA                   335 HAMPTONS WAY SE            MEDICINE HAT AB T1B 0C9                                     0


1534   MR AIYADURAI SIVAPALAN                 48 HERRICK PL                  MARKHAM ON L3S 3B6                                          0

       ARAB COOPERATION FOR FIN INVST                                        BANK ABC BUILD PO.BOX     AMMAN 11193
1535                                          QUEEN NOOR STREET                                                                          0
       JORDAN-AMMAN-SHMEISANI                                                930059                    JORDAN

1536   MARK GRINDOL                           3725 HWY 27 S                  SULPHUR LA 70665-7988                                       70665


1537   MARITA KAW IRA TD AMERITRADE           CLEARING CUSTODIAN             3161 BUTLER AVE           LOS ANGELES CA 90066              90066

                                              FBO MANISH KUMAR                                         LAWRENCEVILLE       NJ 08648-
1538   FMT CO CUST IRA SEPP                                                  93 CANAL VIEW DR                                            8648
                                              GUGNANI                                                  1321
       FMTC TTEE                 TRAVELERS    FBO JENNIFER RENEE
1539                                                                         69 WATCHTOWER RD          DENVILLE       NJ 07834-1773      7834
       401(K)                                 HOLOGOUNIS



   EAST\171666354.4
                                     Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 133 of 328




                           A                                B                            C                          D                  E


       Name and Address Line 1               Name and Address Line 2        Name and Address Line 3   Name and Address Line 4      Postcode


1540   BRADLEY T PECH &                      MEGAN J PECH JTWROS            P.O. BOX 40263            PORTLAND OR 97240-0263       97240


1541   JEROME RADOWSKI AND                   ANITA R RADOWSKI JT TOD        720 E SHAWNEE LN          POCAHONTAS IL 62275-3434     62275


1542   MR. W MARK BEATTIE                    24 PEPIN CRT                   BARRIE ON L4M 7J4                                      0


1543   MR MICHAEL LEON VAN VERDEGEM          R.R #1 MAIN                    STRATHMORE AB T1P 1J6                                  0

       TODD SAMALIN &
1544                                         JT TEN WROS                    4780 VALLEY VIEW CT       DUNWOODY GA 30338-4817       30338
       CAROLINE SAMALIN

       WELLS FARGO BANK TTEE                                                                          CHATSWORTH CA
1545                                         FBO NANDINI SODHI              21439 CELTIC CT                                        91311
       COUNTY OF LA DEF COMP 457 PLAN                                                                 91311
       GRANDINETTI REVOCABLE TRUST           ANGELA S GRANDINETTI
1546                                                                        7905 S INDIAN RIVER DR    FT PIERCE FL 34982           34982
       UAD 10/19/06                          TTEE

1547   SHIBU JACOB CHACKO &                  ANNIE CHACKO JT TEN            776 N 11TH AVE            ADDISON IL           60101   60101

       GREGORY C YASUTAKE
1548                                         IRA ROLLOVER                   3734 PIN OAK DRIVE        STOW OH              44224   44224
       CHARLES SCHWAB & CO INC CUST

1549   KADESHA MCBEAN                        202 KINGS CT                   TEANECK NJ 076664834                                   7666


1550   ERIC MAIER SR & DIANE MAIER JT TEN    PO BOX 7102                    SUSSEX NJ 074617102                                    7461


1551   MISS LAURIE A SCHIEFERMEIER           21357 LAKEVIEW CRES            HOPE BC V0X 1L1                                        0


1552   JORDAN HOFFMAN &                      WHITNEY HOFFMAN JTWROS         1312 ROBINCREEK CV        LEWISVILLE TX 75067-5504     75067


1553   DAVID N PICKERING                     ADDRESS ON FILE WITH KCC




   EAST\171666354.4
                                    Case 20-10290-LSS      Doc 1      Filed 02/09/20     Page 134 of 328




                           A                              B                              C                               D                    E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3         Name and Address Line 4        Postcode


1554   >MRS KARI MCLEAN                     1785 PARKWOOD CIR              PETERBOROUGH ON K9J 8E1                                        0


1555   MS. REENA ELIZABETH GEORGE           45 MARTORINO DR                SCARBOROUGH ON M1K 2J3                                         0


1556   JULIETTE HANNIBAL                    PO BOX 827                     SADDLEBROOK NJ 07663                                           7663

                                                                                                           CORAL SPRINGS      FL 33076-
1557   FMTC CUSTODIAN - ROTH IRA            FBO ROBERT CLIFTON             10850 WINDWARD ST                                              33076
                                                                                                           2986

       IRA FBO JAMES L DRITZ
1558                                        ROLLOVER ACCOUNT               3 LEDGEWOOD PL                  ARMONK NY 10504-1102           10504
       PERSHING LLC AS CUSTODIAN

       JOHNNY CHENG-TEH CHIU
1559                                        IRA ROLLOVER                   1004 SALT MEADOW LN             MC LEAN VA            22101    22101
       CHARLES SCHWAB & CO INC CUST

1560   SAUL E ROLL                          75 PETERBOROUGH ST.            APT. 719                        BOSTON MA 02215-4315           2215


1561   LOURDES M MONTEAGUDO                 3307 N HARDING AVE             CHICAGO IL 60618-5103                                          60618

                                            TD AMERITRADE CLEARING
1562   CHAO JUNG CHEN ROTH IRA                                             739 FOX LANDING LN              KNOXVILLE TN 37922             37922
                                            CUSTODIAN

                                                                                                           MOUNTAIN VIEW AR 72560-
1563   RANDALL D KEECH                      R/O IRA E*TRADE CUSTODIAN      PO BOX 2180                                                    72560
                                                                                                           2180

1564   ALAN KECK                            4747 COUNTY ROAD 5 - 2         DELTA OH 43515                                                 43515


1565   ROBERTO FILICE                       865 GREENWICH DRIVE            GILROY            CA 95020                                     95020

                                                                                                           CLARKSBURG        MD 20871-
1566   NEIL MODY                            ANITA MODY                     1120 GARDEN STONE CT                                           20871
                                                                                                           3441
                                                                           ELLICOTT CITY       MD 21042-
1567   IN HYUK KIM                          10074 COLONIAL DR                                                                             21042
                                                                           6201



   EAST\171666354.4
                                 Case 20-10290-LSS          Doc 1     Filed 02/09/20    Page 135 of 328




                           A                              B                             C                                  D                    E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3           Name and Address Line 4        Postcode

                                            8055 SHERWOOD CROSSING PL      MECHANICSVLLE       VA
1568   TODD R SEIFERT                                                                                                                       23111
                                            #303                           23111-3651

       MEITAV DASH TRADE LTD TRUST                                                                           BNEI BRAK 5112302
1569                                        30 SHESHET HA YAMIM RD         CHAMPION TOWER                                                   0
       A/C FOR CUSTOMERS                                                                                     ISRAEL
       DEBRA LYNCH DUBOVICH                 LEVY & DUBOVICH PFT                                              290 E 90TH DR STE A
1570                                                                                                 42005                                  46410
       REVA J HILL TTEE                     SHRING PL                                                        MERRILLVILLE        IN 46410

                                                                           333 N MICHIGAN AVE STE
1571   NFS/FMTC ROLLOVER IRA                FBO ANTHONY C MAIER                                              CHICAGO           IL 60601     60601
                                                                           1600

1572   WILLIAM R BAILEY                     415 GRACE AVE                  SEVIERVILLE TN 37862                                             37862

                                            TD AMERITRADE CLEARING
1573   ARMINE A NALBANDIAN IRA                                             1681 ROYAL BLVD                   GLENDALE CA 91207              91207
                                            CUSTODIAN
                                            TD AMERITRADE CLEARING
1574   WILLIAM C SHATTUCK JR ROLLOVER IRA                                  3758 CHAMBERS LN UNIT 1           COCOA FL 32926                 32926
                                            CUSTODIAN

1575   ALAN A SCHUTTS &                     NANCY B SCHUTTS JTWROS         10 HATTERTOWN ROAD                NEWTOWN CT 06470-1813          6470

                                                                           CRYSTAL LAKE IL 60014-
1576   JORDAN KEMPF                         207 GLEN AVE.                                                                                   60014
                                                                           4426

1577   SABRINA GENTILE MAATOUG              2080 RUE DURIVAGE              TERREBONNE QC J6Y 1H2                                            0

                                                                           WILLIAMS LAKE BC V2G
1578   VERN C CHAMBERS                      1070 CHIMNEY VALLEY RD                                                                          0
                                                                           4W5

1579   NEVIN WADEHRA                        11 ZAMEK ST                    BRAMPTON ON L6R 3V3                                              0


1580   >CHARLES CHUCK MILLER                130 ORCHARD DR                 ANCASTER ON L9G 1Z9                                              0


1581   RICHARD L DEPRIEST                   5025 HILLSBORO PIKE APT 18C    NASHVILLE     TN 37215-6330                                      37215




   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 136 of 328




                           A                           B                             C                               D                       E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3        Name and Address Line 4           Postcode


1582   MR. GREGORY S SMITH               12320 52 AVE NW                EDMONTON AB T6H 0P4                                              0


1583   MR. RYLEY A SCOTT                 33 ELM DR W UNIT 2102          MISSISSAUGA ON L5B 4M2                                           0

       BEVERLY A GUIDISH
1584                                     ROLLOVER ACCOUNT               1003 DAKOTA CIR                NAPERVILLE IL 60563-9301          60563
       IRA VFTC AS CUSTODIAN

1585   DAVID A MCENTEE                   WFCS CUSTODIAN ROTH IRA        775 E BLITHEDALE AVE 527       MILL VALLEY CA 94941-1554         94941


1586   MR. JOHN R TWYNAM                 25 VIKING LANE APT 752         ETOBICOKE ON M9B 0A1                                             0


1587   BELETE CHENEKE                    3215 NE 143RD ST APT B502      SEATTLE WA 98125-3782                                            98125

                                                                        SOLANA BEACH CA 92075-
1588   MATTHEW FOSTER                    1241 SANTA LUISA DR                                                                             92075
                                                                        1615

1589   JEFFREY L KORENGEL &              FELICIA Y KORENGEL JT TEN      290 EL PORTAL DR               PISMO BEACH CA            93449   93449

       ADRIAN RUSU-SCURTU
1590                                     CLUJ-NAPOCA CLUJ                                     400491   ROMANIA                           0
       CALEA TURZII 199 APT 13

       BRENDA DYER &
1591                                     DESIGNATED BENE PLAN/TOD       5275 MYERDALE DR               BLUE ASH OH           45242       45242
       JIMMIE K DYER

1592   MATTHEW STARY                     TOD                            N9381 ARBUTUS LN               MERRILLAN WI 54754-8029           54754

                                         TD AMERITRADE CLEARING
1593   WEI-CHIH HUANG IRA                                               31 SANDPIPER                   IRVINE CA 926043646               92604
                                         CUSTODIAN

1594   RICK E ROBINSON                   4507 AZURE HILLS RD            LAS CRUCES NM 88011-4285                                         88011


1595   KAI ZHANG                         15707 57TH PL N                PLYMOUTH MN 55446                                                55446




   EAST\171666354.4
                                        Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 137 of 328




                           A                                  B                             C                          D                       E


       Name and Address Line 1                  Name and Address Line 2        Name and Address Line 3   Name and Address Line 4           Postcode


1596   PAVAN KUMAR SOMA                         108 N BAY STREET               APT# 203                  EUSTIS FL 32726-3470              32726


1597   LORETTA A SCOTT                          290 BETTY ANN DR               NORTH YORK ON M2R 1B1                                       0


1598   JOHN E RUMMEL                            5175 WILLOWBROOK DR W          CLARENCE NY 14031-1488                                      14031


1599   FMT CO CUST IRA                          FBO ANTHONY P SALDUCCO         29 ASH DR                 MEDFORD           NY 11763-4301   11763


1600   XUE LENG                                 638 S CLOVERDALE AVE           APT 209                   LOS ANGELES CA 90036-4140         90036


1601   MR CARTER J W WEDGE                      2445 THE COLLEGEWAY            MISSISSAUGA ON L5L 2E5                                      0

                                                ROTH IRA VFTC AS
1602   JONATHAN LEE SCHAEFER                                                   424 W BADILLO ST APT A    COVINA CA 91723-1831              91723
                                                CUSTODIAN

                                                                               RED DEER COUNTY AB T4G
1603   MRS. TAMMY LYNN RYRIE                    10-34369 RANGE ROAD 283                                                                    0
                                                                               0G2

1604   TODD M GAUTHIER                          3233 FAIRHAVEN DR              ALLEGAN MI 49010-8200                                       49010


1605   GARY M RESTI JR                          420 LABARRE ST.                HANCOCK NY 13783                                            13783


1606   FMTC CUSTODIAN - ROTH IRA                FBO WILLIAM S KORKOS           345 W 50TH ST APT 3Y      NEW YORK          NY 10019-6625   10019


1607   NFS/FMTC IRA                             FBO REVEL H BOULON             21822 PALM GRASS DR       BOCA RATON           FL 33428     33428


1608   PETER J CORTINA           50**           31B CEDAR STREET               PARIS ON N3L 0A1                                            0


1609   KENNETH HUDSON                           135 CHATHAM ST                 BELLEVILLE ON K8N 3S7                                       0




   EAST\171666354.4
                                  Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 138 of 328




                           A                              B                           C                               D                       E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3        Name and Address Line 4           Postcode

                                          TRAD IRA VFTC AS
1610   JOEL MALECKA                                                      1677 ONEIDA ST                 DENVER CO 80220-1759              80220
                                          CUSTODIAN

                                          AMERITRADE CLEARING
1611   A KEITH STASO SEP IRA TD                                          14700 NICOLE DR                IRWIN PA 15642-1200               15642
                                          CUSTODIAN

1612   MARLA STOUT                        3955 SW 208TH CT               BEAVERTON OR 97078                                               97078

       ZACHARY MICHAEL DAMERON
1613                                      ROTH CONTRIBUTORY IRA          3295 HILLARY AVE               FAIRBANKS AK              99709   99709
       CHARLES SCHWAB & CO INC CUST

                                                                         NEW MARKET         AL 35761-
1614   DANNY W GILLIAM                    260 TWIN LAKES DR                                                                               35761
                                                                         7646

1615   HUILING TANG                       HSIMIN HUANG                   6775 OLEANDER LN               PORTAGE        MI 49024-3993      49024


1616   ROBERT C AMES                      136 WOODLAND DR                PECKVILLE PA 18452-1011                                          18452


1617   PAUL RAGASA                        PO BOX 773                     KALAHEO HI 96741-0773                                            96741


1618   XENIA M CHILKOWICH                 708 N 98TH ST                  SEATTLE WA 98103-3122                                            98103

                                                                                                        OAKLAND PARK       FL 33334-
1619   FMT CO CUST IRA ROLLOVER           FBO CHRISTOPHER LONETTA        3841 NE 17TH AVE                                                 33334
                                                                                                        5417

1620   MICHAEL PINADELLA                  483 DORCHESTER RD              RIDGEWOOD NJ 07450-5507                                          7450


1621   ERIK ENNABE                        140 BARDSDALE AVENUE           OXNARD CA             93035                                      93035


1622   SALMAN A AASI                      222 N COLUMBUS DR              APT 3610                       CHICAGO IL 60601-7823             60601


1623   MR JULIEN BISSONNETTE              46 RUE LOURMARIN               BLAINVILLE QC J7B 1Y3                                            0




   EAST\171666354.4
                                      Case 20-10290-LSS      Doc 1      Filed 02/09/20     Page 139 of 328




                           A                                B                              C                          D                    E


       Name and Address Line 1                Name and Address Line 2        Name and Address Line 3    Name and Address Line 4        Postcode

       VERNON RAY MARTIN JR REV TR                                                                      114 RIVER DR
1624                                          AMENDMENT 05/15/2017           VERNON RAY MARTIN TTEE                                    28461
       DTD 08/17/2011                                                                                   SOUTHPORT NC 28461-4106

                                              TRAD IRA VFTC AS
1625   MELANIE J DANLEY                                                      831 LAKELAND ST            GROSSE POINTE MI 48230-1272    48230
                                              CUSTODIAN
       MAZ CHADID                                                                                       APT 1706
1626                                          IRA ROLLOVER                   233 E. ERIE                                               60611
       CHARLES SCHWAB & CO INC CUST                                                                     CHICAGO IL           60611

                                                                                                        WAPPINGERS FL      NY 12590-
1627   FMT CO CUST IRA                        FBO BERNADETTE M BODE          12 WINFIELD TER                                           12590
                                                                                                        5900

                                              TD AMERITRADE CLEARING
1628   ANDREA DUNCAN ROLLOVER IRA                                            3705 S VIEW CIR            KNOXVILLE TN 37920             37920
                                              CUSTODIAN

1629   MRS. EUNICE NGOMBO NJOROGE             3077 VICTORIA HEIGHTS          GLOUCESTER ON K1T 3M7                                     0


1630   PRITI JAIN IRA TD AMERITRADE           CLEARING CUSTODIAN             188 SUNSHINE DR            PISCATAWAY NJ 08854-2271       8854


1631   ROSHAN K SHRESTHA                      9098 BRYANT AVE                LAUREL MD 20723-1708                                      20723


1632   KEVIN MCMANUS                          410 CHANNEL RD                 MUSKEGON MI 49445-2708                                    49445


1633   RANDELL MANIPOD BERALDE                13424 COOL LAKE WAY            SAN DIEGO CA 92128-4008                                   92128

       PATRICIA C OLSON ROTH IRA TD
1634                                          531 BRENTWOOD RD               STE 263                    DENVER NC 28037-0269           28037
       AMERITRADE CLEARING CUSTODIAN

1635   ADAM WERDERITS                         NADOR UTCA 17                  1051 BUDAPEST              HUNGARY                        0

       MARGARET B ANDERSON IRA TD
1636                                          INC CUSTODIAN                  4912 BROWNSTONE DR NE      ROCKFORD MI 49341-7780         49341
       AMERITRAD

1637   TERRY LOUIS FORGY & RITA M FORGY JT    TEN                            610 11TH ST                SAN LEON TX 775392801          77539




   EAST\171666354.4
                                   Case 20-10290-LSS        Doc 1     Filed 02/09/20    Page 140 of 328




                           A                                B                           C                           D                   E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3    Name and Address Line 4       Postcode


1638   RICHARD L KARHSON                    7018 ROOS RD                   HOUSTON TX 77074-4832                                    77074


1639   CHRISTY SHEARER & THOMAS SHEARER     COMMUNITY PROPERTY             ADDRESS ON FILE WITH KCC


1640   LERON WILLIAMS                       PO BOX 610431                  DALLAS TX 75261-0431                                     75261

                                                                                                      ELK GROVE VILLAGE IL
1641   ALEX A PROCHNO & CHRISTINE K         PROCHNO JT TEN                 1268 LEEDS LN                                            60007
                                                                                                      600073404
                                                                                                      APT B
       XUE ZHANG
1642                                        IRA CONTRIBUTORY               12833 LOCBURY CIR          GERMANTOWN MD                 20874
       CHARLES SCHWAB & CO INC CUST
                                                                                                      20874
                                                                           WEST REDDING CT
1643   JOHN S OLSEN                         36 MEEKER HILL RD                                                                       6896
                                                                           06896

       SUKHDEV SINGH SANGHERA
1644                                        PRIORSLEE                      TELFORD TF2 9SU            UNITED KINGDOM                0
       1 LAPWING GATE
                                                                           OVERLAND PARK KS
1645   BRIAN DONAL O'HEARNE                 7930 W 118TH PL                                                                         66210
                                                                           66210

       SHOUP REVOCABLE TRUST                STEFAN P. SHOUP & JANE R.                                 E4370 ANKLAM LN
1646                                                                       TTEES                                                    54950
       UAD 04/29/03                         SHOUP                                                     MARION WI 54950-9407

1647   SEP FBO DANIEL WILLIAMS GIRAUDO      PERSHING LLC AS CUSTODIAN      46 PRESIDIO AVE            SAN FRANCISCO CA 94115-1018   94115

                                            AMERITRADE CLEARING
1648   MAHENDRA P NANDU ROTH IRA TD                                        4943 BRENDLYNN DR          SUWANEE GA 30024-7634         30024
                                            CUSTODIAN

1649   MARY MANNING IRA TD AMERITRADE INC   CUSTODIAN                      8003 GENEVA ST             WOODRIDGE IL 605173738        60517


1650   MR. MARK DIETER OSSEVORTH            33343 HODSON PL                MISSION BC V2V 6J6                                       0


1651   MR. ANDREW PALHETAS                  12 ERNEST BIASON BLVD          BOLTON ON L7E 2J4                                        0



   EAST\171666354.4
                                    Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 141 of 328




                           A                              B                             C                             D                       E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3      Name and Address Line 4           Postcode


1652   MRS. NANCY P E BOWMAN                6623 PERTH LINE 86             RR 1 LCD MAIN                LISTOWEL ON N4W 3G6               0


1653   MR. HUZEIFA M JAFFERJI               7158 BASKERVILLE RUN           MISSISSAUGA ON L5W 1W3                                         0

                                            ROTH IRA VFTC AS
1654   JEFFREY YORK                                                        409 S WEST ST                MCLEANSBORO IL 62859-4002         62859
                                            CUSTODIAN

                                                                           RICHMOND HILL ON L4E
1655   MRS. SILVIA SAVITHA GEORGE           32 RAFFIA AVE                                                                                 0
                                                                           4N1

1656   MR. PETER CHARNVARNICHBORIKA         232 CATALINA DR                SCARBOROUGH ON M1E 1B7                                         0


1657   MARK BOLLING                         9750 CRESCENT PARK CIR         UNIT 461                     ORLAND PARK IL 60462-7510         60462

       BALDEV S SANDHU
1658                                        JT TEN WROS                    2672 KIMBERLY DR             MADERA CA 93637-8672              93637
       KULWANT K SANDHU

       FERDINAND T LUGAY
1659                                        IRA ROLLOVER                   29 MILLER TER                WHITE PLAINS NY           10607   10607
       CHARLES SCHWAB & CO INC CUST

1660   RICHARD M BARBARISE                  32 SYMPHONY AVE                BAYVILLE     NJ 08721-1955                                     8721


1661   MR SHAYNE MURRAY LUCAS               PO BOX 190                     ASHMONT AB T0A 0C0                                             0


1662   MICHAEL GOMES                        30 PARK DR                     WOODBRIDGE ON L4L 2H3                                          0


1663   BLACKWATER SOUND                     INVESTMENTS LLC                WATERFORD MI 48329                                             48329


1664   ATC AS CUST FOR SEP IRA              BRETT A BAILEY                 14244 INGHAM RD              NEW FREEDOM PA 17349-8655         17349

                                            ROTH IRA E*TRADE
1665   CHRISTOPHER M EVANS                                                 144 EMMAUS RD                POQUOSON VA 23662-1220            23662
                                            CUSTODIAN



   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20     Page 142 of 328




                           A                             B                              C                          D                     E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3    Name and Address Line 4         Postcode

                                                                          VIRGINIA BEACH VA 23456-
1666   ASHIRWAD SAXENA                     4288 TURNWORTH ARCH                                                                       23456
                                                                          7785

                                           ROTH IRA E*TRADE
1667   ROBERT J CANNELL                                                   182 TANGLEWOOD DR          GLEN ELLYN IL 60137-7833        60137
                                           CUSTODIAN

1668   MICHAEL J KOVE                      7006 E FIGHTING FALCON PL      TUCSON AZ 85730-4983                                       85730


1669   FRANK B HEMSTREET &                 JANICE M HEMSTREET             9467 SEBRING DR            PORTAGE MI 49002-6997           49002


1670   ANDREW D FERRARO                    2318 LINDENMERE DRIVE          MERRICK NY 11566-4312                                      11566

                                           PATRICIA C SCHEIDELER
1671   GEORGE E SCHEIDELER AND                                            37 ABERDEEN RD             SMITHTOWN NY 11787-4438         11787
                                           JTWROS
                                           TD AMERITRADE CLEARING         2600 E TAHQUITZ CANYON
1672   KEVIN KENNEDY IRA                                                                             PALM SPRINGS CA 92262-7055      92262
                                           CUSTODIAN                      WAY APT 310

1673   FMTC CUSTODIAN - ROTH IRA           FBO ROBERT S BORIS             5849 N WEST CIRCLE AVE     CHICAGO        IL 60631-2450    60631

       FMTC CUSTODIAN - ROTH IRA                                                                     GERMANTOWN          MD 20874-
1674                                       12833 LOCBURY CIR              APT B                                                      20874
       FBO GANG WANG                                                                                 3857

                                                                                                     VANCOUVER         WA 98686-
1675   FMT CO CUST IRA ROLLOVER            FBO CHUCK T GLOVICK            2421 NE 107TH ST                                           98686
                                                                                                     4701

1676   FMT CO CUST IRA ROLLOVER            FBO AMY C LEE                  6516 TIMBERVIEW DR         SAN JOSE       CA 95120-4533    95120


1677   DOVER WEST INC                      152 ARDITO AVE                 KINGS PARK NY 11754-3643                                   11754


1678   ALAN R BOYD                         2745 STANWOOD DR               KISSIMMEE FL 34743-6096                                    34743


1679   NFS/FMTC IRA                        FBO STEPHAN DUBOVICH           275 W 700 S                HEBRON            IN 46341      46341




   EAST\171666354.4
                                 Case 20-10290-LSS        Doc 1    Filed 02/09/20    Page 143 of 328




                           A                            B                            C                               D                        E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3        Name and Address Line 4            Postcode

                                                                        GAITHERSBURG MD 20882-
1680   VICTORIA E MARKUS                 25109 SILVER CREST DRIVE                                                                         20882
                                                                        3632

1681   AARON NYGREN                      1213 N 23RD ST                 BOISE ID 83702-2419                                               83702

                                                                        NOVELTY          OH 44072-
1682   JOSEPH D WELHOUSE                 14625 CHATHAM GLEN DR                                                                            44072
                                                                        9301

                                                                        GARDENDALE         AL 35071-
1683   GEORGE LEE BEAR                   1945 MAPLE DR                                                                                    35071
                                                                        2221

1684   EMILY AIKEN                       2250 NW 114TH AVE UNIT         PTY 80958                      MIAMI        FL 33172              33172


1685   SRINIVAS ALURI                    RENUKA UPPALURI                9332 FOSTORIA CT               SAN DIEGO         CA 92127-2614    92127

                                                                                                       GALES FERRY        CT 06335-
1686   ROBERT EMMETT MCDERMOTT           EILEEN T MCDERMOTT             60 VINEGAR HILL RD                                                6335
                                                                                                       1713

                                                                        BEECH ISLAND       SC 29842-
1687   JAMES T ROLLINS                   155 CINDY DR                                                                                     29842
                                                                        7325

                                                                        BROOKLYN          NY 11249-
1688   ERWIN ZIEGLER                     20 N 5TH ST APT 501                                                                              11249
                                                                        3160

1689   FMT CO CUST IRA                   FBO GEORGIANN DRAYER           18701 WOODBURN RD              WOODBURN           IN 46797-9568   46797


1690   VAN TO                            1043 WHISPERING CYPRESS LN     ORLANDO FL 32824-5257                                             32824


1691   CHRISTIAN A DIAZ                  5 MAPLE AVE                    BELLPORT NY 11713-2010                                            11713


1692   MATTHEW KING                      341 TAURUS DR                  ERIE CO 80516-2570                                                80516

       ANDREW J JUNIKIEWICZ SR
1693                                     SEP-IRA                        22 BROOK HOLLOW DRIVE          SINKING SPRING PA          19608   19608
       CHARLES SCHWAB & CO INC CUST



   EAST\171666354.4
                                  Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 144 of 328




                           A                            B                             C                            D                     E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3     Name and Address Line 4         Postcode

                                          TD AMERITRADE CLEARING
1694   MERCEDES OSWALD ROTH IRA                                          74894 LEMON PL STE F2       PALM DESERT CA 92260            92260
                                          CUSTODIAN

                                                                         PORT COQUITLAM BC V3B
1695   MS. NICOLE KERR                    2423 AVON PL UNIT 6                                                                        0
                                                                         0H5

1696   DONALD F. DECOSTE &                JOYCE M DECOSTE JT TEN         46628 E.HWY.60 Site F61     Salome AZ          85348        85348


1697   SHERRY MATHESON                    916 HURON TERR                 KINCARDINE ON N2Z 2Y1                                       0


1698   TRENTON POWELL                     105 7TH STREET PL NE           LE MARS IA 51031-3214                                       51031


1699   JUDITH C HART                      MICHAEL B COMCOWICH            PO BOX 99                   ROARING GAP         NC 28668    28668


1700   ANDREAS WILLFORT                   24903 LAGUNA EDGE DR           KATY             TX 77494                                   77494

       CANDRA LACHELLE FOLEY ROLLOVER
1701   IRA                                416 TREMONT LN                 WINCHESTER                  WINCHESTER KY 40391-2948        40391
       TD AMERITRADE CLEARING CUSTODIAN
                                          FBO NARAYANAN
1702   FMT CO CUST IRA ROLLOVER                                          17723 EAVESDOWN CT          HOUSTON         TX 77095-3254   77095
                                          KRISHNAIYER

       HOI KWOK MICHAEL CHUE              10 BROADWOOD ROAD
1703                                                                     HONG KONG                   HONG KONG                       0
       A904 VILLA ROCHA                   HAPPY VALLE

       CUST FPO                                                          1710 W HILLCREST DR APT
1704                                      FBO GODWIN CHO                                             NEWBURY PARK CA 91320-2374      91320
       GODWIN CHO RRA                                                    105

1705   BYUNG LEE                          8031 THURSTON DR               CICERO NY 13039                                             13039


1706   >MR LEE NEUFELD                    10027 KILLARNEY DR             CHILLIWACK BC V2P 5P7                                       0

                                                                         NORTH VANCOUVER BC
1707   MARIE MINEUR                       605 JONES AVE                                                                              0
                                                                         V7M 2V5



   EAST\171666354.4
                                  Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 145 of 328




                           A                              B                           C                             D                       E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3      Name and Address Line 4           Postcode


1708   LAURA C PLAYFORD                   R/O IRA VFTC AS CUSTODIAN      13104 FEALE CT               CHARLOTTE NC 28278-0080           28278

       MIRIAM S ANCIS                                                    29A SOUTH PORTLAND
1709                                      IRA ROLLOVER                                                BROOKLYN NY               11217   11217
       CHARLES SCHWAB & CO INC CUST                                      AVENUE

1710   SHANNON H HAINES                   201-2 LAKE DR                  BEDFORD NS B4A 4H7                                             0

                                                                         N CHARLESTON SC 29418-
1711   MILTON BREWER                      4748 LAMBS RD                                                                                 29418
                                                                         3521

1712   MRS SARAH ROSE SZESZORAK           22 PROSPECT CLOSE              BLACKFALDS AB T4M 0E6                                          0

                                          ROTH IRA E*TRADE
1713   CHRIS CHRISTODOULIDES                                             79 AUTUMNWOOD DR             GRAND ISLAND NY 14072-1344        14072
                                          CUSTODIAN

1714   DR SCOTT BENDER                    MICHELE BENDER                 61 LIBERTY ST                WILTON            CT 06897        6897


1715   MUKUND KUMAR                       3042 REMINGTON OAKS CIR        CARY         NC 27519-8746                                     27519

                                                                         WILMINGTON NC 28411-
1716   ALLEN JOSEPH MCCAULEY IV           389 WHISPER PARK DR                                                                           28411
                                                                         9661

                                                                         RIVERVIEW        FL 33579-
1717   WILLIAM E HOECHST                  13170 ROYAL PINES AVE                                                                         33579
                                                                         9321

1718   JIM SEIDA                          403 E. PINE AVE                EL SEGUNDO CA 90245-3031                                       90245


1719   MS. SANDRA WHITNEY                 PO BOX 145                     PENHOLD AB T0M 1R0                                             0


1720   DANIEL J CONTRERAS                 3321 SILK OAK DR               AUSTIN TX 78748-5622                                           78748


1721   CHESTER J LUKAS &                  ELIZABETH A LUKAS JT TEN       5887 BEARD RD                NORTH STREET MI 48049             48049




   EAST\171666354.4
                                   Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 146 of 328




                           A                              B                            C                              D                     E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3       Name and Address Line 4         Postcode

                                                                                                        FT LAUDERDALE       FL 33301-
1722   FMT CO CUST IRA ROLLOVER            FBO JAMES YEATER               1033 SE 2ND CT                                                33301
                                                                                                        3627

                                                                          SAN FRANCISCO CA 94110-
1723   JESS M SUSTARICH                    779 GATES ST                                                                                 94110
                                                                          6057
                                           DELORES E MCCHESNEY JT
1724   RALPH J MCCHESNEY &                                                PO BOX 218                    LEMONT PA 16851                 16851
                                           TEN

1725   REECE KEOGH                         15 CHARLES ST                  ENMORE NSW 2042               AUSTRALIA                       0


1726   PUSHPADEVI N SAWANT                 17 CHURCHILL RD                EDISON        NJ 08820-1685                                   8820


1727   KRISTY L KEIPES                     16772 HAVEN AVE                ORLAND HILLS IL 60487-6037                                    0

                                           ROTH IRA E*TRADE
1728   ANTHONY N KOLES                                                    140 KENT ROAD                 TENAFLY NJ 07670-2306           7670
                                           CUSTODIAN

1729   FMTC CUSTODIAN - ROTH IRA           FBO TRAVIS FOREMAN             3368 DEAVER DR                CORONA         CA 92882-8900    92882

       RALPH A MAURO
1730                                       IRA CONTRIBUTORY               130 TOWNSEND AVENUE           PELHAM NY             10803     10803
       CHARLES SCHWAB & CO INC CUST

1731   INNOCENT MUGYENZI                   6 APPLETON RD                  NATICK        MA 01760-1817                                   1760

       STATE STREET BANK & TR AS CUST
1732                                       FBO SAMSON WEINSTEIN           3208 PINKNEY RD               BALTIMORE MD 21215              21215
       LMC OSSP

1733   MR. PAWANDEEP SINGH                 113 HOLLAND CIR                CAMBRIDGE ON N3C 0E2                                          0


1734   MR. DEVIN BRADEN                    618-2033 10TH AVE W            VANCOUVER BC V6J 0H1                                          0


1735   MS LESLEY C RICHARDSON              601-15 MAPLE AVE               BARRIE ON L4N 2N6                                             0




   EAST\171666354.4
                                      Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 147 of 328




                             A                              B                             C                          D                   E


       Name and Address Line 1                Name and Address Line 2        Name and Address Line 3   Name and Address Line 4       Postcode


1736   MR RICHARD PUTMAN                      2 STANHOPE AVE                 WARREN ON P0H 2N0                                       0

                                              UNIT 4A-1492 MAIN STREET
1737   >MR YVES RANCOURT                                                     NORTH BAY ON P1B 2X3                                    0
                                              WEST

1738   >THOMAS VOHL                           SOLVEIG VOHL                   289 CAM FELLA BLVD        STOUFFVILLE ON L4A 7G6        0


1739   BRAD WONG                              414-580 CHRISTIE ST            TORONTO ON M6G 3E3                                      0


1740   CHRISTOPHER R WEILER                   243 BRITANNIA AVE              BRADFORD ON L3Z 1A6                                     0


1741   MISS LINA DI SANTO                     2-1398 BLOOR ST W              TORONTO ON M6P 4H6                                      0


1742   TY S BOUZEK                            & JULIE L BOUZEK JT WROS       6372 BLUE GROUSE TRL      SOBIESKI WI 54171-9509        54171


1743   CINDY WINECOFF                         WFCS CUSTODIAN TRAD IRA        1401 SUNCREST DR          MYRTLE BEACH SC 29577-1995    29577


1744   BELINDA GOMEZ                          601 VAN NESS AVE               STE #E3524                SAN FRANCISCO CA 94102-3200   94102


1745   DAHLIA T RADANA                        3001 SAN PABLO DR              COALINGA CA 93210-1684                                  93210


1746   BRIAN J Q KATZ                         537 HARTMANN CT                KIRKWOOD MO 63122-3050                                  63122


1747   AMJAD M NASER                          R/O IRA E*TRADE CUSTODIAN      6112 W. LAWRENCE          CHICAGO IL 60630-2940         60630

                                                                                                       31145 PALOS VERDE DR EAST
       CRAIG WHITED TTEE
1748                                          WHITED & GILDA WHITED          JOINT LIVING TRUST        PCD                           90275
       UTD 03/25/16 FBO THE CRAIG R
                                                                                                       RNCH PALO VRD CA 90275
       Dr. Paul H. Magnuson Inc.
1749                                          Williams Lake BC               CANADA                    V2G 4P9                       0
       355 Woodland Drive



   EAST\171666354.4
                                        Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 148 of 328




                           A                                  B                             C                           D               E


       Name and Address Line 1                  Name and Address Line 2        Name and Address Line 3    Name and Address Line 4   Postcode


1750   PAUL N SHUSHACK           43**           34 WANDSWORTH PL               KITCHENER ON N2B 1J1                                 0


1751   MR COLIN G JORGENSEN                     RR 1 STN MAIN                  OLDS AB T4H 1P2                                      0

       MR. BARRY F INKPEN OR                                                   HEAD OF ST MARGARETS
1752                                            201 GLENWOOD DR                                           B3Z 2E7                   0
       MRS. THERESE J INKPEN                                                   BAY NS

       FIREFOX ENTERPRISES
1753                                            ATTN: MR. RYAN HILLABY         2453 RHONMORE CRES         KAMLOOPS BC V2B 7H7       0
       INTERNATIONAL INC

1754   MR STEVEN M MURRAY OR                    MRS CATHERINE C MURRAY         136 GLENVIEW DR            MISSISSAUGA ON L5G 2Z5    0


1755   MR. HARVEY E MAENPAA                     1442 SOUTH LANE RD             SUDBURY ON P3G 1N8                                   0

                                                                               NEW HARTFORD NY 13413-
1756   THOMAS J ARCURI                          204 VALLEY VIEW RD                                                                  13413
                                                                               3925

1757   MR. NEIL TARR                            75 BARRINGTON AVE              WINNIPEG MB R2M 2A6                                  0


1758   MR. AARON M SOLLY                        7179 201 ST UNIT 46            LANGLEY BC V2Y 2Y9                                   0


1759   MS. SHEILA CORNEIL                       391 MARY ST N                  OSHAWA ON L1G 5C9                                    0


1760   MS. EEVA JALO                            79 CAVEHILL CRES               SCARBOROUGH ON M1R 4P8                               0


1761   MATEO MEJIA                              15864 13 AVE SW                EDMONTON AB T6W 2N5                                  0

       LI-XIN LIU
1762                                            ROLLOVER ACCOUNT               8S304 ADAMS ST             DARIEN IL 60561-3705      60561
       IRA VFTC AS CUSTODIAN

1763   KRISTY A WILLIS                          SEP IRA VFTC AS CUSTODIAN      ADDRESS ON FILE WITH KCC




   EAST\171666354.4
                                   Case 20-10290-LSS         Doc 1   Filed 02/09/20       Page 149 of 328




                           A                                 B                            C                          D                        E


       Name and Address Line 1             Name and Address Line 2           Name and Address Line 3   Name and Address Line 4            Postcode

                                                                             1210 SOUTH EAST MICHAEL
1764   PTC CUST ROLLOVER IRA FBO           JOHN C WEBER                                                ANKENY IA 50021                    50021
                                                                             DRIVE

                                                                             BROOKLYN NY
1765   FREDERICK IRA WARSHALL PHD          525 E. 18TH. ST                                                                                11226
                                                                             11226

1766   LEONARD A WITTE &                   DOUGLAS A WITTE JT TEN            247 W LAKE FAITH DRIVE    MAITLAND FL               32751    32751


1767   THOMAS PHILIP BIRCH &               LINA BIRCH JT TEN                 4 KOVANAUGH DR            ROUSES POINT NY            12979   12979

                                           AMERITRADE CLEARING
1768   JULES LEE POSTMAN ROLLOVER IRA TD                                     8998 NW 39 STREET         COOPER CITY FL 33024-8708          33024
                                           CUSTODIAN

                                                                             MOUNT PLEASANT PA
1769   DEBRA HENRY                         1326 RT 31                                                                                     15666
                                                                             15666

1770   CHRISTOPHER JOHN CUTIE              116 SHADE ST                      LEXINGTON MA 02421-7704                                      2421


1771   JOHN C REEVES                       210 EASY DR                       JEFFERSON TX 75657-7162                                      75657

                                           32 HAPPY HOLLOW CIR UNIT
1772   GINA MONDO                                                            STRATFORD CT 06614-8416                                      6614
                                           A
       MATTHEW ROBERT MATHISON ROLLOVER
1773                                       CUSTODIAN                         3424 PRINCETON AVE        DALLAS TX 75205-3245               75205
       IRA TD AMERITRADE CLEARING

                                           PATRICIA A WIGE
1774   GARY L WIGE &                                                         1371 CHERRY AVE           SIMI VALLEY CA 93065-4604          93065
                                           COMMUNITY PROPERTY

       BRENDA & KENNETH LUTA TRS FBO                                                                   MAPLE HEIGHTS OH 44137-
1775                                                                 35234   15900 ROCKSIDE RD                                            44137
       BRENDA LUTA REV LIVING TRUST                                                                    3957

1776   FRANK A BOENZI & ASSOCIATES LTD     ATTN FRANK A BOENZI               522 HOMEVIEW DR           OSWEGO IL 60543-6050               60543

                                                                             WILMINGTON NC 28409-
1777   DAVID SHEPPARD II                   134 WHIPPORWILL LN                                                                             28409
                                                                             3558



   EAST\171666354.4
                                  Case 20-10290-LSS        Doc 1      Filed 02/09/20     Page 150 of 328




                           A                               B                             C                              D                      E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3       Name and Address Line 4           Postcode


1778   JUSTIN S MARSHALL                    3 KELLY LN                     HALFMOON NY 12065-3405                                          12065

                                            37 NEWBRIDGE PKWY UNIT
1779   MARK COX                                                            ASHEVILLE NC 28804-1492                                         28804
                                            103

1780   FLORIDA FISHKIN                      6434 WILLOW LN                 DALLAS TX 75230-2216                                            75230


1781   THOMAS WILLARD SPELMAN               405 PALOS VERDES DR            LAKEWAY TX 78734-4527                                           78734


1782   MORRIS E SACKS TR FBO SACKS FAMILY   TRUST UA JAN 23 2018           723 EAST PARK COURT           VALLEY STREAM NY 11581            11581

                                                                                                         MOUNT STERLING KY 40353-
1783   GLENN RUSSELL FOLEY & PATTY LOUISE   FOLEY JT TEN                   460 MISSIONARY LN                                               40353
                                                                                                         1704
       THOMAS G CASOGLOS
1784                                        IRA ROLLOVER                   40149 BUCKINGHAM CT           NOVI MI            48375          48375
       CHARLES SCHWAB & CO INC CUST

       EDMUND TING-KUEN LEUNG                                                                            SOUTH SAN FRANCISCO CA
1785                                        SEP-IRA                        81 CROWN CIR                                                    94080
       CHARLES SCHWAB & CO INC CUST                                                                      94080

       BRENDA YAP HUTTON
1786                                        IRA CONTRIBUTORY               PO BOX 5277                   BRANDON MS                39047   39047
       CHARLES SCHWAB & CO INC CUST

1787   KENNETH J O'GRADY &                  SHELLEY W O'GRADY JT TEN       7423 S QUAIL CIR APT 1536     LITTLETON CO              80127   80127


1788   MARTIN W MOFFAT                      211 BAUCOM DEESE RD            MONROE NC             28110                                     28110


1789   FRANCIS THOMAS TODD &                JOHN JOSEPH TODD JT TEN        3586 WISHBONE WAY             ENCINITAS CA              92024   92024


1790   MR ALFRED C BONVICINI                139 ENO AVE                    TORRINGTON CT 06790                                             6790


1791   TODD CELLA                           23 SUNNYSIDE LN                WESTPORT CT 06880                                               6880




   EAST\171666354.4
                                  Case 20-10290-LSS      Doc 1      Filed 02/09/20     Page 151 of 328




                           A                            B                              C                             D                       E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3     Name and Address Line 4             Postcode

       KATHRIN R PARSONS TTEE
1792                                      U/A/DTD 6/17/1999              770 POTATO PATCH DR #3      VAIL CO 81658                       81658
       KATHRIN R PARSONS REV TR

       GREAT-WEST TRUST COMPANY L TTEE
1793                                      FBO KURT R SJODIN              21145 DAVENPORT ST NE       CEDAR MN 55011-9730                 55011
       GRACO EMPLOYEE INVESTMENT PLAN

1794   DOROTHY A JONES                    3211 DENTON DR                 AUGUSTA GA 30906-9078                                           30906


1795   JOHN V WAGNER DEFINED BENEFIT      PENSION PLAN AND TRUST         233 JARDIN DR               LOS ALTOS CA 94022-1723             94022

                                          19225 COTTONWOOD DR APT
1796   SATYENDRA K TRIPATHI                                              PARKER CO 80138-8578                                            80138
                                          316

1797   SARA CYRUS                         10 CLYDE CT                    BERGENFIELD NJ 07621-2506                                       7621

                                          15220 INDIAN CREEK
1798   SCOTT CHISHOLM                                                    BROOKFIELD WI 53005                                             53005
                                          PARKWAY

                                          AMERITRADE CLEARING
1799   MYUNG IM LEE ROLLOVER IRA TD                                      3509 ANN DR                 SANDUSKY OH 44870-6002              44870
                                          CUSTODIAN

                                          TD AMERITRADE CLEARING
1800   RONALD UY IRA                                                     11393 ASHBORO DR            ORLANDO FL 32837-9023               32837
                                          CUSTODIAN

       TOAN VAN TU                        TD AMERITRADE CLEARING
1801                                                                     11106 ORLEANS WAY           KENSINGTON MD 20895-1128            20895
       IRA                                CUSTODIAN

1802   RONALD PIRETTI                     JOHN F PIRETTI                 39 NEWBURY ST               REVERE          MA 02151-3314       2151


1803   SCOTT R BENDER                     MICHELE BENDER                 61 LIBERTY ST               WILTON          CT 06897-3218       6897


1804   JULIA BLAIN                        THOMAS BLAIN                   1308 SHIRE CIR              INVERNESS           IL 60067-4727   60067

                                                                                                     SANTA MONICA          CA 90403-
1805   YU-HSIA RADER                      SHAUN D RADER                  1031 18TH ST APT 4                                              90403
                                                                                                     4423



   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 152 of 328




                            A                          B                             C                               D                      E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3        Name and Address Line 4          Postcode

                                                                        NORTH HAVEN        CT 06473-
1806   JACK EDWARD D'ANDREA              17 OVERBROOK RD                                                                                6473
                                                                        3201

                                         2700 NEABSCO COMMON PL         WOODBRIDGE        VA 22191-
1807   BRIDGET HUMPHRIES                                                                                                                22191
                                         APT 240                        6778
                                                                        MAPLE GROVE       MN 55311-
1808   DANIEL PALEY                      16955 78TH PL N                                                                                55311
                                                                        3731

                                                                        MONROE TOWNSHIP NJ
1809   SRIDHAR KOTIKALAPUDI              38 BEGONIA LANE                                                                                8831
                                                                        08831-7180

1810   ANDREW C SWINDLE                  5860 AMBROSE DRIVE             CONYERS GA 30094-4770                                           30094


1811   GERARD W MOYANO                   78 HAY AVE                     NUTLEY NJ 07110-1908                                            7110


1812   JOSE A. SANTOS JR &               ANA I.P. SANTOS JTWROS         13 RIVERVIEW DR                BRICK NJ 08723-5752              8723


1813   JULIE L YOCHIM &                  BARRIE YOCHIM II JTWROS        34 SCHOOL AVE                  JAMESTOWN NY 14701-5902          14701


1814   DVIR LEV-RAN                      5126 TARRAGONA DRIVE           ORLANDO FL 32837-8720                                           32837


1815   JAMES L ARTHURS II                1865 N MARKET ST               PARIS TN 38242-8261                                             38242


1816   MICHAEL WADDELL                   1504 LIGHTHOUSE RIDGE          MARION OH 43302-8712                                            43302


1817   JEFFREY M ARBEIT                  MICHELE I ARBEIT               837 RENSSELAER AVE             STATEN ISLAND         NY 10309   10309


1818   GARY GELORMINO                    168 LUNA LN                    JOHNSTOWN          PA 15904                                     15904


1819   NFS/FMTC IRA                      FBO CAROL A NOVOSEL            1025 HESLOP RD                 MOUNTAIN TOP          PA 18707   18707




   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 153 of 328




                           A                             B                             C                          D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3   Name and Address Line 4           Postcode


1820   NFS/FMTC ROTH IRA                   FBO MARK SHERMAN               8295 PLAYA DEL SUR BLVD   LAKE WORTH          FL 33467      33467

                                                                          333 N MICHIGAN AVE STE
1821   NFS/FMTC ROLLOVER IRA               FBO EDITA A MAIER                                        CHICAGO           IL 60601        60601
                                                                          1600

1822   GARY W LOFTUS                       ELLEN LOFTUS                   5129 N NEVA AVE           CHICAGO           IL 60656        60656

                                           11328 CHERRY BLOSSOM EAST
1823   KATHLEEN V WOODS                                                   FISHERS IN 46038-2404                                       46038
                                           DR

1824   JAY A NICHOLS                       R/O IRA E*TRADE CUSTODIAN      2 N FLAMINGO              LA MARQUE TX 77568-6528           77568


1825   MICHAEL EFFLER                      27 BROADWAY ST                 TOLEDO OH 43604-8769                                        43604

       EASTMONEY INTERNATIONAL SECUR-      RM 3203 32/F TOWER 1           CENTRE 18 HARCOURT        HONG KONG
1826                                                                                                                                  0
       ITIES LIMITED CLIENT A/C(MRGN)      ADMIRALTY                      ROAD                      HONG KONG

                                           FBO KATHERINE DENISE
1827   FMT CO CUST IRA ROLLOVER                                           318 BELLAIRE DR           DENTON         TX 76209-4804      76209
                                           LOZANO

1828   FMT CO CUST IRA ROLLOVER            FBO MARGARET PHAM              1011 ROUMFORT AVE         CHERRY HILL       NJ 08034-3629   8034


1829   FMT CO CUST IRA ROLLOVER            FBO JEFF SAWYER                305 WINTERLOCHEN RD       RALEIGH        NC 27603-3855      27603


1830   FMT CO CUST IRA ROLLOVER            FBO ELIAS SAGIANIS             21712 40TH AVE            BAYSIDE        NY 11361-2310      11361


1831   KARL K BALBACH                      4833 WINDING CREEK TR          DAYTON OH 45429-1976                                        45429


1832   FMTC CUSTODIAN - ROTH IRA           FBO RONALD PIRETTI             39 NEWBURY ST             REVERE        MA 02151-3314       2151

                                                                                                    HACKENSACK         NJ 07601-
1833   FMTC CUSTODIAN - ROTH IRA           FBO JUAN JOSE HERNANDEZ        58 WILLOW AVE                                               7601
                                                                                                    3001



   EAST\171666354.4
                                  Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 154 of 328




                           A                            B                             C                          D                       E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3   Name and Address Line 4           Postcode


1834   PATTY L MORTON                     TOD DESIGNATED ACCOUNT         909 N MAIZE RD UNIT 736   WICHITA           KS 67212        67212


1835   FMT CO CUST IRA ROLLOVER           FBO JOHN RENNA                 28 SYCAMORE DR            HAZLET        NJ 07730-1833       7730


1836   FMT CO CUST IRA                    FBO ROSALINA L ABBOUD MD       2685 STARGRASS CIR        CLERMONT          FL 34715-0021   34715


1837   FMT CO CUST IRA ROLLOVER           FBO CHARLES F ABBOUD           2685 STARGRASS CIR        CLERMONT          FL 34715-0021   34715


1838   JAMES EDWARD PATTON                6101 CREPE MYRTLE CIR          TUSCALOOSA AL 35405                                         35405


1839   ROBERT C JONES                     306 BOWDEN ST                  SENATOBIA MS 38668                                          38668

                                          TD AMERITRADE CLEARING
1840   JAMES EDWARD PATTON IRA                                           6101 CREPE MYRTLE CIR     TUSCALOOSA AL 35405               35405
                                          CUSTODIAN

                                                                         RENSSELAER FALLS NY
1841   TIMOTHY JAMES PLATT                82C COUNTY ROUTE 14                                                                        13680
                                                                         13680

1842   WILFREDO RADERZO & ARELIS PENA     RADLER JT TEN                  65 STAMFORD AVE           PROVIDENCE RI 02907-3735          2907


1843   JIE WANG                           403 SHERYL DR                  SAN PABLO CA 94806                                          94806

                                                                         MORTON GROVE IL 60053-
1844   DENISE L SCARPELLI                 8535 GROVE ST                                                                              60053
                                                                         2288

       EDWARD D JONES & CO CUSTODIAN
1845                                      4632 E RADIO TOWER LN          PO BOX 66                 OLNEY IL 62450-0066               62450
       FBO DOUGLAS E WALKER    IRA

       HSA BANK AS CUSTODIAN                                                                       NORTH HOLLYWOOD CA
1846                                      4335 VINELAND AVE APT 105      APT 105                                                     91602
       FBO AFTAB RANGWALA                                                                          91602-2187

1847   STEPHEN K CHU                      371 W EL REPETTO DR            MONTEREY PARK CA 91754                                      91754




   EAST\171666354.4
                                   Case 20-10290-LSS        Doc 1    Filed 02/09/20    Page 155 of 328




                           A                                B                          C                            D                     E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3     Name and Address Line 4         Postcode

                                                                          RIDGEFIELD PARK NJ 07660-
1848   YOON CHOI                           39B WEBSTER ST                                                                             7660
                                                                          1421

1849   JOEL P BERGER                       42-08 BELL BLVD                BAYSIDE NY 11361                                            11361


1850   FMTC CUSTODIAN - ROTH IRA           FBO TROY BROWN                 1006 WILBE ST               PLANO         IL 60545-3102     60545


1851   FMT CO CUST IRA ROLLOVER            FBO NEULER FRANCO JR           ADDRESS ON FILE WITH KCC


1852   FLORIDA FISHKIN                     SEMYON FISHKIN                 6434 WILLOW LN              DALLAS        TX 75230-2216     75230

                                                                          ROYAL PLM BCH      FL
1853   VALERIE J FALCO                     92 PALMETTO LN                                                                             33411
                                                                          33411-4512

1854   BRIAN VAN HECKE                     PO BOX 185                     DELIA AB T0J 0W0                                            0

                                                                          MARSHALLTOWN IA 50158-
1855   MICHAEL F JACKLEY JR                3049 240TH ST.                                                                             50158
                                                                          8985

1856   FMT CO CUST IRA ROLLOVER            FBO DANIEL ADAM HOEFLICK       579 PONDWAY DOWNS           ROCK HILL       SC 29730-9034   29730


1857   FMT CO CUST IRA                     FBO JOSEPH S ESTRADA           5071 ROUND HILL DR          DUBLIN        CA 94568-8806     94568

                                                                          15119 HUCKLEBERRY
1858   FMT CO CUST IRA                     FBO NAJMA N SHAIKH                                         CYPRESS        TX 77429-6595    77429
                                                                          HARVEST TRL

1859   PAUL GIBBS                          545 HALEY DR                   OREGON OH 43616-1921                                        43616


1860   MRS LINA DI SANTO                   2-1398 BLOOR ST W              TORONTO ON M6P 4H6                                          0


1861   MS CHERYL CHRISTY ELDERTON          23-45955 SLEEPY HOLLOW RD      CULTUS LAKE BC V2R 5A7                                      0




   EAST\171666354.4
                                  Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 156 of 328




                           A                            B                             C                                 D                   E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3          Name and Address Line 4       Postcode

                                                                         STORRS MANFLD CT 06268-
1862   WILLIAM FAZZINA                    127 GURLEYVILLE RD                                                                            6268
                                                                         1417

                                          14736 DEERFIELD DR SE UNIT
1863   MS. DEBORAH C LAZAREFF                                            CALGARY AB T2J 5Y1                                             0
                                          71
                                                                         CELEBRATION FL
1864   MARK ALWARDT                       515 MIRASOL CIR APT 306                                                                       34747
                                                                         34747

                                          2920 N SACRAMENTO AVE APT
1865   JOHN S GRADY                                                      CHICAGO          IL 60618-7774                                 60618
                                          3

                                                                         KNOXVILLE         TN 37909-
1866   GARY STURM                         8500 CORTELAND DR                                                                             37909
                                                                         2121

                                          ROTH IRA E*TRADE
1867   LOURDES M MONTEAGUDO                                              3307 N HARDING AVE               CHICAGO IL 60618-5103         60618
                                          CUSTODIAN

1868   JEREMY P ARNOLD &                  KATRINA J ARNOLD JTWROS        5965 SUNSHINE RD                 HENDERSON TN 38340-4363       38340

                                                                         PETERBOROUGH ON K9L
1869   MR KEN MCRAE                       1653 CHAMPLAIN DR                                                                             0
                                                                         1N5

1870   MARIAH N BUSTA                     & JASON BUSTA JT WROS          2911 CATALDI DR                  SAN JOSE    CA 95132-1616     95132

                                          TRAD IRA VFTC AS
1871   MICHAEL G NIKLAS                                                  PO BOX 24                        ELLICOTTVILLE NY 14731-0024   14731
                                          CUSTODIAN

       AUDREY BERKOVITZ                   TD AMERITRADE CLEARING
1872                                                                     680 HARBOR ST #4                 VENICE CA 90291-4783          90291
       IRA                                CUSTODIAN

                                                                         WILMINGTON NC 28409-
1873   TAM T TRAN                         5141 LAURENBRIDGE LN                                                                          28409
                                                                         4022

                                                                                                          FORKED RIVER      NJ 08731-
1874   FMT CO CUST IRA ROLLOVER           FBO KENNETH M MIDEL            1031 NEWARK AVE APT 115                                        8731
                                                                                                          1169
                                          TD AMERITRADE CLEARING         6999 W COUNTRY CLUB DR
1875   RICHARD T CALLAWAY IRA                                                                             SARASOTA FL 34243-3509        34243
                                          CUSTODIAN                      APT 122



   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 157 of 328




                           A                              B                            C                              D                    E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3       Name and Address Line 4        Postcode


1876   VAISHALI DESHPANDE                  12 GLEN EYRE DR                BRIDGEWATER NJ 08807                                         8807


1877   LESLIE HOSIER                       198441 E. CO. RD. 406          WOOODWARD OK 73801                                           73801

                                           TD AMERITRADE CLEARING
1878   KEVIN J HELLMICH ROTH IRA                                          513 POLO TRCE                 DAPHNE AL 36526                36526
                                           CUSTODIAN

1879   JAMES D SMITH &                     PATRICIA A SMITH JTWROS        1316 CAPE FEAR NATIONAL       LELAND NC 28451-6477           28451

                                                                          VIRGINIA BEACH VA 23454-
1880   JORDAN WEYMOUTH                     1308 MEADOW LAKE RD                                                                         23454
                                                                          2070

       MOHAMED ABDELKARIM ABDELAZIZ        13 KHALIL AWADALLAH                                          CAIRO 11772
1881                                                                      APPARTMENT NO 2                                              0
       ABDELAAL                            STREET                                                       EGYPT
                                           AMERITRADE CLEARING
1882   TAMMY DELGADO-NEWLIN IRA TD                                        7004 MID IRON LN              EDMOND OK 73025-1840           73025
                                           CUSTODIAN

1883   KELVIN POTTER                       16502 ELDBRIDGE LN             BOWIE         MD 20716-7340                                  20716

                                           FBO RHONDA MARIA HAILES                                      SALT LAKE CTY      UT 84109-
1884   FMT CO CUST IRA ROLLOVER                                           2147 S LAKELINE DR                                           84109
                                           MAYLETT                                                      1424

       FMTC TTEE                                                                                        GREENBRAE         CA 94904-
1885                                       FBO LORI Z SELLECK             480 VISTA GRANDE                                             94904
       SALARY DEFERRAL PLAN                                                                             1141

1886   JAMES J. HANLON                     PO BOX 36                      GANADO AZ 86505-0036                                         86505

                                                                          PHOENIX          AZ 85032-
1887   AERYN OHLENDORF                     4114 E CAMPO BELLO DR                                                                       85032
                                                                          2219

1888   WENDY INKSETTER                     -2133 HWY 35                   LINDSAY ON K9V 4R4                                           0

       VFTC TR
1889                                       FBO DIANLONG WANG              5611 CHATSWORTH ST. N.        SHOREVIEW MN 55126-9102        55126
       XCEL ENERGY



   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 158 of 328




                           A                              B                            C                             D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3      Name and Address Line 4           Postcode

                                                                          MIDLAND          GA 31820-
1890   BRIAN MARTIN                        5098 GRANDTREE CT                                                                             31820
                                                                          5511

1891   MING C HWANG                        3255 E SAN CARLOS PL           CHANDLER AZ 85249-5375                                         85249

       CUST FPO
1892                                       FBO GEORGE E SCHEIDELER        37 ABERDEEN RD               SMITHTOWN NY 11787-4438           11787
       GEORGE E SCHEIDELER IRA

                                           79 THORNCLIFFE PARK DR
1893   MR. NAVEED ASIF MOHMED                                             EAST YORK ON M4H 1L5                                           0
                                           APT 914

                                                                          STURGEON FALLS ON P2B
1894   MR. LUC E CHARLES                   687 DRIVE-IN RD                                                                               0
                                                                          2R3

1895   MARTIN R GRANT                      8817 SUNFLOWER PL              COLDSTREAM BC V1B 2G2                                          0


1896   WILLIAM HERBERT                     APEX C/F ROTH IRA              9202 SHARI DRIVE             FAIRFAX VA 22032-1329             22032

       PATRICK J O'BRIEN
1897                                       JT TEN/WROS                    179 GERRITSEN AVENUE         BAYPORT NY 11705-2119             11705
       ANNETTE A O'BRIEN

1898   JUDITH GRAHAM                       17-6900 MARSHALL RD            VERNON BC V1H 2J8                                              0

                                           1442 KNOTTWOOD ROAD EAST
1899   MR. ROY LANNY GUNDERSON                                            EDMONTON AB T6K 2J9                                            0
                                           NW

1900   MR. SCOTT A PURVES                  49 ARROWWOOD CLOSE             BLACKFALDS AB T4M 0H9                                          0


1901   PETER J EBERHARD &                  JOANN E EBERHARD JTWROS        24140 S ROBIN CT             CHANNAHON IL 60410-5159           60410

                                           RAVINDER PASUMARTHI
1902   LALITHA RAVINDER &                                                 PO BOX 446                   HIGHLAND CITY FL 33846-0446       33846
                                           TENANTS BY THE E

1903   FMTC CUSTODIAN - ROTH IRA           FBO KAI QIAN                   417 QUADRANT LN              FOSTER CITY       CA 94404-3938   94404




   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20      Page 159 of 328




                           A                             B                               C                           D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3     Name and Address Line 4            Postcode


1904   ROBERT W TOMLIN                     IRA E*TRADE CUSTODIAN          335 S CENTRAL AVE           WOOD DALE IL 60191-2507            60191

                                           KATHLEEN D WEATHERHOLT
1905   TERRY A WEATHERHOLT &                                              6817 SOUTHAMPTON LANE       WEST CHESTER OH 45069-8560         45069
                                           JTWROS
                                                                          VIRGINIA BEACH VA 23456-
1906   MAHENDRA P GODBOLE                  4228 TURNWORTH ARCH                                                                           23456
                                                                          7785

1907   MS. GEORGINA PAPANOU                38 SEXTON CRES                 NORTH YORK ON M2H 2L5                                          0

                                                                                                      CUYAHOGA FLS         OH 44221-
1908   FMT CO CUST IRA ROLLOVER            FBO JESSICA K LEDGERWOOD       2650 11TH ST                                                   44221
                                                                                                      2451

1909   FMT CO CUST IRA ROLLOVER            FBO PREM KUMAR DADLANI         7717 BARNSTABLE PL          ROCKVILLE          MD 20855-2537   20855


1910   FMT CO CUST IRA ROLLOVER            FBO TOM J WARREN               7109 SALEM RDG              AURORA         IN 47001-9247       47001


1911   FMT CO CUST IRA ROLLOVER            FBO DONALD E BRANSTETTER       2112 CAVE HILL LN           LEXINGTON          KY 40513-1055   40513

                                           FBO KEVIN BRYAN
1912   FMT CO CUST IRA ROLLOVER                                           5549 CAIRNS TRL             CLAY          NY 13041-9706        13041
                                           BEAUSOLEIL

                                                                                                      SANDS POINT        NY 11050-
1913   FMTC CUSTODIAN - IRA BDA            NSPS JAMES D SILBERSACK        18 CEDAR LN                                                    11050
                                                                                                      1333

                                                                          VALLEY STREAM       NY
1914   TINA M WEISS                        85 RUSHFIELD LN                                                                               11581
                                                                          11581-2320

                                                                          DEARBORN HEIGHTS MI
1915   HASSAN FADL BADAWI                  6357 UNIVERSITY DR                                                                            48127
                                                                          48127-2587

                                                                                                      HILTON HEAD         SC 29925-
1916   FMTC CUSTODIAN - ROTH IRA           FBO MARK JOHN SWIATEK          PO BOX 22685                                                   29925
                                                                                                      2685

1917   FMT CO CUST IRA ROLLOVER            FBO HORACIO HERN GARCIA        304 7TH AVE NE              KASSON         MN 55944-1557       55944




   EAST\171666354.4
                                    Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 160 of 328




                           A                                B                           C                           D                       E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3    Name and Address Line 4           Postcode

       FMTC TTEE                            FBO WILLIAM M                                             GREENCASTLE         PA 17225-
1918                                                                       2073 HYKES RD                                                17225
       YRC WORLDWIDE                        HORNBARGER II                                             9648

       FMTC TTEE
1919                                        FBO JAMES FILIPPELLI           2236 SARGENT AVE           SIMI VALLEY       CA 93063-2747   93063
       AA 401(K) PLAN

1920   FMT CO CUST IRA ROLLOVER             FBO ARNO SCHUSTER              10 PARK RIDGE WAY          JACKSON        NJ 08527-6305      8527

                                            FBO BENJAMIN PATRICK
1921   FMT CO CUST IRA ROLLOVER                                            29 TULARE DR               ALISO VIEJO       CA 92656-8084   92656
                                            EICHOLTZ

1922   MR JAMES L PILLOW                    10392 EAST ROSE GLEN DRIVE     CLAREMORE OK 74019-3822                                      74019

       ERWIN M SUE TTEE                                                    E M SUE & C S LEE LIVING   8479 N CALAVERAS ST
1923                                        U/A DTD 06/04/2010                                                                          93711
       CAROLYN S LEE TTEE                                                  TRUST                      FRESNO CA 93711-6029

1924   ASMA R ADENWALLA                     13015 HUNTLEIGH WAY            SUGAR LAND TX 77478-6017                                     77478

                                            PAULETTE L DOUCETTE JT
1925   RAYMOND DOUCETTE &                                                  4 PATRIOT LN UNIT 33       GEORGETOWN MA 01833-2244          1833
                                            TEN

1926   TARO KOMOTO &                        MARUME KOMOTO JT TEN           34 4TH ST                  PARK RIDGE NJ 07656               7656


1927   SYAM K VICRAMA PANICKER              514 TRAYNOR LN                 SUGAR LAND TX 77479                                          77479


1928   PAUL FREDERICK VINSON                PO BOX 61                      PEACH CREEK WV 25639                                         25639


1929   ROBERT E MITRANI                     154 JOHNSTON BLVD              ASHEVILLE NC 28806-1821                                      28806

                                            TD AMERITRADE CLEARING
1930   RUPEN R PATEL ROLLOVER IRA                                          4506 N HAMPTON DR          DUBLIN OH 43016                   43016
                                            CUSTODIAN

1931   WOODY A RAYMOND                      512 E 24TH ST                  BROOKLYN NY 11210                                            11210




   EAST\171666354.4
                                      Case 20-10290-LSS      Doc 1      Filed 02/09/20      Page 161 of 328




                           A                                B                               C                             D                E


       Name and Address Line 1                Name and Address Line 2          Name and Address Line 3      Name and Address Line 4    Postcode


1932   JAMES SEARS                            47315 MEADOWBROOK DR             MACOMB MI 48044                                         48044


1933   EDWARD L STETTINIUS                    1001 HARRIS MILL RD              PARKTON           MD 21120                              21120


1934   VIKTOR KHOKHLYUK                       17 PARTRIDGE RUN                 BUFFALO NY 14228-1018                                   14228

       LIM & TAN SECURITIES PTE LTD                                                                         SINGAPORE 049318
1935                                          16 COLLYER QUAY #15-00           INCOME AT RAFFLES                                       0
       NON CLIENT                                                                                           SINGAPORE

1936   JUN WU                                 APEX C/F TRADITIONAL IRA         708 ALLEN ROAD               COPPELL TX 75019-3171      75019

                                              4236 WINTERGREEN CIR APT         BELLINGHAM WA 98226-
1937   PAUL STROUD                                                                                                                     98226
                                              263                              7693
       HASITHA BUDDHIKA SAMARASEKERA          8 SCENIC ROAD CATHAY
1938                                                                           LANTAU                       HONG KONG                  0
       FOP 1822                               CITY

1939   RANDALL K SMITH                        3516 METEOR PL                   VALRICO FL 33594-6858                                   33594


1940   BEHROUZ K RAHMATI                                                3301   BEVERLY DRIVE                HUNTSVILLE AL 35801-3465   35801


1941   ZIAD RICHA                             4429 PROSPECT AVE # 6            LOS ANGELES CA 90027-5556                               90027

                                                                               MISSOURI CITY TX 77459-
1942   AFAMEFUNA UMEH                         10835 REDSTONE CT                                                                        77459
                                                                               3279

                                                                               MOUNTLAKE TER WA 98043-
1943   NATHAN L HARRINGTON                    4902 239TH ST SW                                                                         98043
                                                                               5619

1944   KEVIN COLE                             20 SAM BONNELL DR                CLINTON NJ 08809-1102                                   8809


1945   ERIC SPIELMAN                          PO BOX 46                        DAYTON NV 89403-0046                                    89403




   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1       Filed 02/09/20    Page 162 of 328




                           A                            B                              C                               D                       E


       Name and Address Line 1           Name and Address Line 2         Name and Address Line 3         Name and Address Line 4           Postcode

                                         ROTH IRA E*TRADE
1946   MICHAEL J. RASINSKI                                               1947 PURCHASE BROOK RD          SOUTHBURY CT 06488-1061           6488
                                         CUSTODIAN

1947   ROSMERY RAFIDY ENNABE             140 BARDSDALE AVENUE            OXNARD CA 93035-4501                                              93035


1948   WILSON ACOSTA                     2901 NE 1ST AVE APT 1812        MIAMI         FL 33137-5332                                       33137

                                                                         LEAGUE CITY        TX 77573-
1949   ADRIANA MONTEMAYOR                1873 ISLAND FALLS CT                                                                              77573
                                                                         7728

1950   ALBERT E RICE                     3314 ASBURY GLEN CT             SPRING        TX 77386-1578                                       77386

       GARY ROBERT LIEBERMAN TTEE                                                                        SUITE A150
1951                                     FBO LAIOLA MEADOWS              7 MOUNT LASSEN DR                                                 94903
       CHARLENE FAUSTINE SPEC NEEDS T                                                                    SAN RAFAEL        CA 94903-1151
                                                                         HOUSTON           TX 77075-
1952   THUHA AUSTIN                      8947 CLEARBOURNE LN                                                                               77075
                                                                         4072

                                                                         HOUSTON           TX 77024-
1953   YIYU HUANG                        12335 KINGSRIDE LN # 192                                                                          77024
                                                                         4116

                                                                         JACKSONVILLE        FL 32256-
1954   CASANDRA GHIMPU                   9351 ARBOLITA WAY                                                                                 32256
                                                                         7729

                                                                         EAST NEWARK         NJ 07029-
1955   ZHIPING ZHOU                      44 SHERMAN AVE                                                                                    7029
                                                                         2744

                                                                         HARRISVILLE        RI 02830-
1956   WILLIAM PAUL NANGLE III           3 INDIGO FARM RD                                                                                  2830
                                                                         1853

                                                                         9387 KINGSTON CROSSING          ALPHARETTA        GA 30022-
1957   JOSEPH P CONWAY JR                KEVIN CONWAY                                                                                      30022
                                                                         CIR                             5595

1958   MR. ROBERT G HILL                 1194 THAMESRIDGE CRES           LONDON ON N6K 4Z6                                                 0


1959   JUANITA J DICKSON                 95 WESLEY ST                    ETOBICOKE ON M8Y 2W8                                              0




   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20     Page 163 of 328




                           A                           B                              C                           D                       E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3     Name and Address Line 4           Postcode

                                         ATTN: MR PATRICK
1960   HEIDMAC LIMITED                                                  485 ROSEWELL AVE UNIT 209   TORONTO ON M4R 2J2                0
                                         MCELENEY

       KIM C BROWN
1961                                     BENEF NANCY BURNIGHT           24752 ELDAMAR AVE           LAKE FOREST CA 92630-3601         92630
       IRA VFTC AS CUSTODIAN

1962   MR. KUNAL SHUKLA                  4802 DOVEHOUSE DR              MISSISSAUGA ON L5M 7K6                                        0


1963   MR. JOHN R CILIA                  1049 BOB SCOTT CRT             NEWMARKET ON L3X 3L7                                          0


1964   MR CODY MICHAEL MANN              136 EAGLE RIDGE PT             STONY PLAIN AB T7Z 0A7                                        0


1965   YOCASTA A SANCHEZ IRA             JPMS LLC CUST.                 624 CORTONA DR              ORLANDO FL 32828-6751             32828

                                         ROTH IRA VFTC AS
1966   BEVERLY A GUIDISH                                                1003 DAKOTA CIR             NAPERVILLE IL 60563-9301          60563
                                         CUSTODIAN

                                         TRAD IRA VFTC AS                                           MOUNT PLEASANT WI 53405-
1967   DONALD SESTERHENN                                                3410 RAYMOND CT                                               53405
                                         CUSTODIAN                                                  4970

                                         40 E NORTHWEST HWY UNIT
1968   MICHAEL C CHIARAMONTE                                            MT PROSPECT IL 60056-3230                                     60056
                                         214

       DONALD E JOHNSON
1969                                     ROLLOVER ACCOUNT               364 SAINT MARK RD           TAYLORS SC 29687-5412             29687
       IRA VFTC AS CUSTODIAN

1970   CHRISTINA DILORETO                DESIGNATED BENE PLAN/TOD       2165 OAK ST                 JACKSONVILLE FL           32204   32204

                                                                        LEAVENWORTH WA
1971   JENNIFER LEPLEY MULLINS           234 MINE ST                                                                                  98826
                                                                        98826

                                         12 CRESENT TOWN ROAD APT
1972   MIR ROKEYA ARZOO                                                 TORONTO ON M4C 5L3                                            0
                                         309

1973   MATTHEW A NOEL                    70 OLD MILL ST                 KENDAL ON L0A 1E0                                             0




   EAST\171666354.4
                                      Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 164 of 328




                           A                                B                             C                              D                  E


       Name and Address Line 1                Name and Address Line 2        Name and Address Line 3       Name and Address Line 4      Postcode

                                                                             PETERBOROUGH ON K9L
1974   JENNIFER D ENS                         1653 CHAMPLAIN DR                                                                         0
                                                                             1N5

1975   WENDY SINGH             30**           1523 ASTRELLA CRES             MISSISSAUGA ON L5M 5A1                                     0


1976   UMESHA MALLIKARJUNA                    686 SUNDANCE CIR               ERIE CO 80516-6568                                         80516


1977   CHRISTOPHER J CEMBER                   5229 FENWICK AVE               CINCINNATI OH 45212-1660                                   45212

                                                                                                           NEW BRAUNFELS TX 78132-
1978   JIMMIE L HAFER                         R/O IRA E*TRADE CUSTODIAN      2713 ROYALWOOD DRIVE                                       78132
                                                                                                           4514

1979   WILLIAM S BARNES                       2070 COOPER ST                 SEASIDE OR 97138                                           97138


1980   JOSHUA E EBOH &                        CORLAN O EBOH JTWROS           16522 ARDREY PLACE DR         CHARLOTTE NC 28277-1399      28277


1981   RUSSELL A COSBY                        2545 GOVERNORS WALK BLVD       SNELLVILLE GA 30078-4602                                   30078


1982   CHARLES-HUBERT PERE                    SS-9031 MILLEN AVE             MONTREAL QC H2M 1W6                                        0


1983   DRAGAN KESIC                           20201 MAGNOLIA DR              WHARTON       NJ 07885-1255                                7885


1984   DAVID P HIETPAS (IRA)                  WFCS AS CUSTODIAN              N2603 COUNTY ROAD EE          APPLETON     WI 54913-9596   54913

                                                                             WILMINGTON       NC 28409-
1985   DAVID S WALTERS                        5709 OAK BLUFF LN                                                                         28409
                                                                             2366

1986   CATHERINE WALKER                       3123 ELM TREE RD               WOODVILLE ON K0M 2T0                                       0


1987   SOON ANG                               309-790 KINGSMERE CRES SW      CALGARY AB T2V 2G9                                         0




   EAST\171666354.4
                                  Case 20-10290-LSS          Doc 1      Filed 02/09/20    Page 165 of 328




                           A                                B                               C                         D               E


       Name and Address Line 1                Name and Address Line 2        Name and Address Line 3    Name and Address Line 4   Postcode


1988   ALEXANDER GARCIA FERNANDEZ             1125 MCBRIDE AVE               MISSISSAUGA ON L5C 1M7                               0


1989   DAVID ZINGER                           13 MACLEOD CLOSE               RED DEER AB T4N 0K3                                  0


1990   MR DAVID FLEMING                       27 MANOR RD                    ST THOMAS ON N5R 4Z4                                 0


1991   >MRS SANGEETA P DESAI                  531 GARDENVIEW SQ              PICKERING ON L1V 4R7                                 0


1992   JEFFREY STEARNS &                      CONSTANCE STEARNS JT TEN       2718 WESTON DR             AMES IA 50010-1175        50010


1993   TIMOTHY P LYONS &                      MICHELE L LYONS JT TEN         1897 MARGERUM AVE          LAKE COMO NJ 07719        7719


1994   DANIEL JEYARAJ & TWINKLE DANIEL JT     TEN                            9000 MIDWOOD ST APT 9306   FRANKLIN TN 37067         37067

       NEWPORT GROUP TRUST COMPANY TR                                                                   DOWNINGTOWN PA 19335-
1995                                          FBO JAMES M BRUTON             403 E LANCASTER AVE                                  19335
       BRUTON FINANCIAL PARTNERS LLC 401K                                                               2774

1996   YI YANG                                875 N GARSDEN AVE              COVINA CA 91724                                      91724

                                              TD AMERITRADE CLEARING
1997   HILDE P KING IRA                                                      1237 DEAL RD               OCEAN NJ 07712-2507       7712
                                              CUSTODIAN

       CLIFTON L DEBLASIO ROTH IRA TD
1998                                          531 BRENTWOOD RD               STE 263                    DENVER NC 28037-0269      28037
       AMERITRADE CLEARING CUSTODIAN

1999   CHRISTOPHER J WOODWARD                 4718 ALDERBROOK LN             DURHAM NC 27713-6562                                 27713


2000   GREGORY JANECKA                        30719 DODSON TRACE DRIVE       SPRING TX 77386                                      77386

       DAVID A BARSAMIAN & KIMBERLY L         ON FILE WITH TD
2001                                                                         119 ALPINE ESTATES DR      CRANSTON RI 02921-3508    2921
       BARSAMIAN JT TEN TOD TO BENEFICIARIE   AMERITRADE INC



   EAST\171666354.4
                                 Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 166 of 328




                           A                           B                               C                        D                 E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3   Name and Address Line 4     Postcode


2002   MOJISOLA TAYO                     915 SIMPSON AVE                ELBURN IL 60119-3408                                  60119


2003   DAVID JOE GONG                    2132 N TOMMY ST                VISALIA CA 93291-9174                                 93291

                                         TD AMERITRADE CLEARING
2004   MAIA CERNEVA IRA                                                 5762 VERONA ST S          SALEM OR 97306-4107         97306
                                         CUSTODIAN

                                         97-05 HORACE HARDING
2005   JERZY A WIECH                                                    APT. 7-0                  CORONA NY 11368             11368
                                         EXPY.

                                                                        ALPHARETTA GA 30004-
2006   UMAMAHESWARI PANDIAN              1555 WOODALL TRCE                                                                    30004
                                                                        0675

2007   MICHAEL MESSINA                   436 MACINTOSH DR               ROCHESTER NY 14626-4416                               14626

       CARLOS ERNESTO COREAS IRA TD
2008                                     1543 261ST STREET              APT 101                   HARBOR CITY CA 90710        90710
       AMERITRADE CLEARING CUSTODIAN

2009   RONALD LEE HELTON                 5215 BYBEE RD                  ASHLAND KY 41102-8286                                 41102


2010   ODIN CHAN TOD                     812 LYNNHAVEN LANE             LA CANADA FLT CA 91011                                91011


2011   WILLIAM M MCPHILLIPS &            SUSAN J MCPHILLIPS JT TEN      1010 ROME BEAUTY DR       AMHERST OH 44001-3140       44001


2012   CARL G GLASER                     107 ALPINE RIDGE ROAD          WEST MILFORD NJ 07480                                 7480

       MICHELE A SCOTT                   TD AMERITRADE CLEARING
2013                                                                    51 MORRIS LN              PISCATAWAY NJ 08854-5708    8854
       ROTH IRA                          CUSTODIAN

                                         CYNTHIA A GROH BALDEO JT
2014   J HARRY BALDEO &                                                 5 PATERSON RD             LEBONON NJ 08833-3036       8833
                                         TEN
                                         AMERITRADE CLEARING
2015   NUSRAT NOUREEN KHAN IRA TD                                       PO BOX 66058              ORANGE PARK FL 32065-0018   32065
                                         CUSTODIAN



   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20      Page 167 of 328




                           A                           B                               C                          D                    E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3     Name and Address Line 4        Postcode


2016   KHT INVESTMENTS INC ATTN KHAL     TABBA                          747 S INDIAN HILL BLVD      CLAREMONT CA 91711-5446        91711


2017   GERALD HOYT &                     ROSARIO HOYT JT TEN            1270 KASAMADA LANE          FT. MYERS FL 33919             33919


2018   CHRISTOPHER J ORMSBEE             68140 TUMBLEWEED RD            MONTROSE CO 81403-8680                                     81403

                                                                        SHERMAN OAKS CA 91423-
2019   PASCAL CHALLITA                   4229 COLBATH AVE                                                                          91423
                                                                        4209

2020   JOHN A FOWLER T O D               12727 JESSE SMITH RD           MOUNT AIRY MD 21771-5927                                   21771

       VENU MORISHETTY
2021                                     IRA ROLLOVER                   11 ARBORGATE CT             COHOES NY             12047    12047
       CHARLES SCHWAB & CO INC CUST

2022   ANNETTE B BLANK                   TOD ACCOUNT                    265 E 66TH ST #33C          NEW YORK NY 10065              10065


2023   TARUN OHRI &                      VIPIN OHRI JTWROS              161 BROOKLYN ST             WARSAW NY 14569                14569


2024   TARUN OHRI &                      VIPIN OHRI JTWROS              161 BROOKLYN ST             WARSAW NY 14569                14569


2025   LAUREN TAYLOR                     81 FLEET PL APT #8C            BROOKLYN NY 11201                                          11201


2026   MATTHEW L FARR                    2846 FILLMORE AVE              OGDEN UT 84403                                             84403

       RONALD E HENRIKSEN TTEE
2027                                     U/A/D 04/29/1999               1467 PENROSE DR             SALT LAKE CITY UT 84103-4466   84103
       THE RONALD E HENRIKSEN REV TR
                                                                                                    MARINA BAY FINANCIAL
       DBS VICKERS SECURITIES            SAA-ITF ONLINE CLIENT          12 MARINA BOULEVARD
2028                                                                                                CENTRE                         0
       (SINGAPORE) PTE LTD               ACCOUNT-                       #10-01
                                                                                                    TOWER 3 SINGAPORE 018982
       FIO BANKA AS                      MILLENIUM PLAZA V CELNICI
2029                                                                    V CELNICI 10                PRAGUE 1 117 21                0
       LONG 15%-                         10



   EAST\171666354.4
                                  Case 20-10290-LSS        Doc 1    Filed 02/09/20    Page 168 of 328




                           A                            B                              C                              D                        E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3       Name and Address Line 4             Postcode

                                                                         WEST PALM BEACH FL
2030   TOMMY DEMAIO                       133 HERITAGE WAY                                                                                 33407
                                                                         33407

2031   SHARON A CLATCH &                  JONATHAN L BERGER JT TEN       ADDRESS ON FILE WITH KCC


2032   SRINIVASA ABBAGONI &               GEETHA LINGINENI JT TEN        1455 ROCKY SHOALS LN          SUWANEE GA                30024     30024

       ALFRED J HEWETT                    IRA CONTRIBUTORY DTD                                         SAN FRANCISCO CA
2033                                                                     175 LANSDALE AVE                                                  94127
       UTA CHARLES SCHWAB & CO INC        07/13/94                                                     94127

       JOHN JOSEPH TODD
2034                                      SEP-IRA                        3586 WISHBONE WAY             ENCINITAS CA              92024     92024
       CHARLES SCHWAB & CO INC CUST

       GEXIN HUANG
2035                                      IRA ROLLOVER                   106 WENDELL ST                WINCHESTER MA               01890   1890
       CHARLES SCHWAB & CO INC CUST
       ANGELO C RIGANO
2036                                      SEP-IRA                        20 ROCKY RD                   READING MA                01867     1867
       CHARLES SCHWAB & CO INC CUST

2037   JUN WU                             6415 VILLA RD.                 DALLAS        TX 75252-2413                                       75252

                                                                                                       ALBUQUERQUE        NM 87120-
2038   FMT CO CUST IRA                    FBO WILLIE SANDERS JR          1908 YARBROUGH PL NW                                              87120
                                                                                                       6228

2039   DONALD B MUDD                      1525 STONEHOUSE ROAD           BARDSTOWN KY 40004-9088                                           40004

                                                                         MYRTLE BEACH         SC
2040   RONALD M PASCOCELLO                4731 NATIONAL DR                                                                                 29579
                                                                         29579

2041   FMT CO CUST IRA ROLLOVER           FBO LUDMILA PAVLIUC            16235 PASO DOBBLE DR          HOUSTON         TX 77083-2819       77083

                                                                         MARLBOROUGH MA 01752-
2042   KATIA FEAREBAY                     48 BOWSTRING WAY                                                                                 1752
                                                                         6455

2043   MR. KENNEDY BARASA WANYONYI        21 ALPENGLOW PVT               NEPEAN ON K2G 6W6                                                 0




   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 169 of 328




                           A                             B                             C                               D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3        Name and Address Line 4           Postcode


2044   FMT CO CUST IRA ROLLOVER            FBO JAY R FEGLEY               1082 CRESTWOOD DR              MANSFIELD         OH 44905-1623   44905

                                                                          SACRAMENTO         CA 95815-
2045   MINQUAN LI                          1342 BERGGREN WAY                                                                               95815
                                                                          2370

2046   JAMES MCCORMICK                     -3300 ANNETTE ST.              OSGOODE ON K0A 2W0                                               0

                                                                          ROCKAWAY PARK NY
2047   LAUREN GUIDARELLI                   302 BEACH 149TH ST                                                                              11694
                                                                          11694-1027

                                                                          GLENMOORE         PA 19343-
2048   KEITH WILLIAM JONES                 40 BASSETT HUNT LN                                                                              19343
                                                                          1335

                                                                          HURRICANE        WV 25526-
2049   MITCHELL VINCENT                    25 SAINT ANDREWS DR                                                                             25526
                                                                          8800

2050   FMTC CUSTODIAN - ROTH IRA           FBO ANDREW T BELSKIE           515 W MASSACHUSETTS ST         HERNANDO          FL 34442-4861   34442

                                           NICKOLAOS P KARKANTIS                                         JACKSONVILLE       FL 32256-
2051   PANOS KARKANTIS CUST                                               7718 HUNTERS GROVE RD                                            32256
                                           UTMA MA                                                       7212

2052   MS. VIRGINIA CAMPBELL               81 GATWICK AVE                 EAST YORK ON M4C 1W4                                             0


2053   KATHLEEN NYILAS                     3113 REDBUD LANE               SPRINGFIELD IL 62712-8954                                        0


2054   ROBERT B HURD                       6740 WATERTON CIR              MUKILTEO WA 98275-4860                                           98275

                                           FBO GARNETT WICKENDEN
2055   EDWARD JONES TRUST CO AS CUST                                      107 TERRACE MANOR              GLASGOW KY 42141-2061             42141
                                           BALE RTH

       P WEBER-SCHMIDT/R SCHMIDT TTEES                                                                   10204 CROSBY PL
2056                                       U/A 9/14/95                    FBO PATRICIA SCHMIDT                                             34986
       PATRICIA WEBER-SCHMIDT REV TR                                                                     PORT ST LUCIE   FL 34986-3052
       LESLIE WILLIAMS
2057                                       SEP-IRA                        327 DATE AVE                   CARLSBAD CA               92008   92008
       CHARLES SCHWAB & CO INC CUST



   EAST\171666354.4
                                  Case 20-10290-LSS      Doc 1      Filed 02/09/20     Page 170 of 328




                           A                             B                             C                            D                       E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3      Name and Address Line 4           Postcode

                                                                         SNOWMASS VILLAGE CO
2058   TOMASZ SULEWSKI                    1500 RIDGE OF WILDCAT DR.                                                                     81615
                                                                         81615

2059   MRS. AGNES ALQUINTO                4821 GLASSHILL GROVE           MISSISSAUGA ON L5M 7P3                                         0


2060   FRED J FARRO                       49 RUTHERFORD PL               MONTVALE NJ 07645-2327                                         7645


2061   DAVID T BOGGS                      7756 MOUNT EVANS WAY           ROSEVILLE CA 95747-8798                                        95747


2062   THOMAS MCCARTHY                    2136 DURHAM DRIVE              SAGINAW MI 48609-9236                                          48609


2063   JOHN COVINGTON                     PO BOX 5421                    ALVIN             TX 77512                                     77512


2064   TOMASZ WOJTCZAK &                  JANUSZ WOJTCZAK JT TEN         10 May Road                  WESTFORD MA               01886   1886


2065   MS. CAITLIN BRADEN                 6685 193B ST                   SURREY BC V4N 0C2                                              0


2066   RICHARD WAYNE FILLMAN              IRA E*TRADE CUSTODIAN          2021 WINCHESTER DR           FRISCO TX 75033-7674              75033


2067   URS BEAT AEBERHARD                 WASSERMATTWEG 13               NEUENEGG 3176                SWITZERLAND                       0


2068   YUNUS KUNUKCU                      204 10TH STREET APT 310        JERSEY CITY NJ 07302-7407                                      7302

                                                                                                      WARRENTON         MO 63383-
2069   FMT CO CUST IRA ROLLOVER           FBO RICHARD DALE ROBINS        16624 HINTERWALD RD                                            63383
                                                                                                      7658

                                          FBO JENNIFER RENEE
2070   FMT CO CUST IRA ROLLOVER                                          69 WATCHTOWER RD             DENVILLE       NJ 07834-1773      7834
                                          HOLOGOUNIS

2071   RICH WATTERS                       6680 193 A STREET              SURREY BC V4N 0C1                                              0




   EAST\171666354.4
                                 Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 171 of 328




                           A                            B                            C                            D                E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3     Name and Address Line 4    Postcode


2072   >MRS MANJOLA PRENGA               29A OAK ST                     TORONTO ON M9N 0A4                                     0

                                                                        STURGEON FALLS ON P2B
2073   >MRS MARTINE LACHANCE             901 LALANDE RD                                                                        0
                                                                        2V3
       BB&T COLLATERAL LOAN ACCT FBO     DESIGNATED BENE /TOD                                       STE 100
2074                                                                    2512 INDEPENDENCE BLVD                                 28412
       WILLIAM A VESTAL                  PLAN                                                       WILMINGTON NC 28412-2469

2075   CHARLES KNIGHTON IRA              WFCS AS CUSTODIAN              5346 CAROLWOOD              JACKSON MS 39211-4267      39211


2076   GURPAL BAINS                      PO BOX 26930                   FRESNO      CA 93729-6930                              93729


2077   MRS TASIM VELJI                   39 UPPER HIGHLANDS DR          BRAMPTON ON L6Z 4V9                                    0


2078   MRS AL HANOOF SALEM               10-1081 RYMAL RD E             HAMILTON ON L8W 3M5                                    0


2079   DARYL W BOURQUE                   6405 15 AVE                    EDSON AB T7E 1S3                                       0


2080   JOE M PALMER                      3301 HALEY ST                  BAKERSFIELD CA 93305-1617                              93305


2081   MR. ANIL VELJI                    39 UPPER HIGHLANDS DR          BRAMPTON ON L6Z 4V9                                    0


2082   MR. JOHN D ALMEIDA                920 CRESTHAVEN CRES            LONDON ON N6K 4W1                                      0


2083   MR. SCOTT A PURVES                49 ARROWWOOD CLOSE             BLACKFALDS AB T4M 0H9                                  0


2084   MICHAEL S SCHARBER                TOD ACCOUNT                    13836 44TH LANE NE          SAINT MICHAEL MN 55376     55376

       PATTY MORTON
2085                                     909 N MAIZE RD                 UNIT 736                    WICHITA KS 67212-4557      67212
       TOD



   EAST\171666354.4
                                 Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 172 of 328




                           A                           B                             C                              D                       E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3       Name and Address Line 4           Postcode


2086   ANTHONY KEITH BETHEL              95-683 ALOHILANI ST            MILILANI HI 96789-2913                                          96789


2087   MARK D BRADY                      ADDRESS ON FILE WITH KCC

                                         TD AMERITRADE CLEARING
2088   MICHAEL A RUSSO IRA                                              10873 WILLIAM TELL DR         ORLANDO FL 32821-8735             32821
                                         CUSTODIAN

2089   SURIL SHAH                        1306 RALSTON BRANCH WAY        SUGAR LAND TX 77479                                             77479


2090   THOMAS SCOTT ROBINSON             165 STALLION LN                CIRCLE PINES MN 55014                                           55014

                                                                        SAN LEANDRO CA 94577-
2091   THOMAS MANGIN                     1600 FACTOR AVE                                                                                94577
                                                                        5618

2092   TIFFANY YAN MA                    1165 SMITH AVE #A              CAMPBELL CA 95008-4551                                          95008


2093   ROBERT B DAVIS                    2129 BANNER WHITEHEAD RD       SOPHIA NC 27350-9107                                            27350


2094   NFS/FMTC ROTH IRA                 FBO JOHN DICKINSON             9539 LINCOLN AVE              BROOKFIELD         IL 60513       60513


2095   NFS/FMTC ROTH IRA                 FBO DAKOTA JOHN ALLEN          1920 E EVERGREEN ST           WHEATON           IL 60187        60187


2096   HAL S ROSEMAN                     9 HUNTINGTON PIKE              ROCKLEDGE PA 19046-4339                                         19046

                                                                        PLEASANTON        CA 94566-
2097   SRI DURGA GARIKIPATI              3522 BAKER DR                                                                                  94566
                                                                        3704

2098   JEFFREY B CLAFFEY                 NICOLE DANIELLE CLAFFEY        17193 BLUESTONE DR            NOBLESVILLE       IN 46062-7179   46062


2099   PRASAD NANESHWAR SAWANT           PUSHPADEVI N SAWANT            17 CHURCHILL RD               EDISON        NJ 08820-1685       8820




   EAST\171666354.4
                                  Case 20-10290-LSS        Doc 1    Filed 02/09/20    Page 173 of 328




                           A                             B                            C                          D                       E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3   Name and Address Line 4           Postcode


2100   TAMMARA MCNALL &                   JOHN MCNALL JTWROS             738 SAMUEL CHASE LN       MELBOURNE FL 32904-7535           32904


2101   CHRISTOPHER D CONNOLLY             788 BROADWAY                   EVERETT MA 02149-4046                                       2149


2102   SIT K KWAN &                       MEIMI C KWAN JTWROS            404 W CHESTNUT AVE        SAN GABRIEL CA 91776-3222         91776


2103   CHARLENE LOVEGROVE                 RR #2 387 DICKHOUT ROAD        LOWBANKS ON N0A 1K0                                         0


2104   MS CHERYL CHRISTY ELDERTON         23-45955 SLEEPY HOLLOW RD      CULTUS LAKE BC V2R 5A7                                      0

       DAVID A BARSAMIAN TR FBO
2105                                      UA SEP 19 1994                 119 ALPINE ESTATES DR     CRANSTON RI 02921-3508            2921
       BARSAMIAN FAMILY TRUST
       ANDRE W CARUS CUST FOR
2106                                      UNTIL AGE 18                   1886 GLEN ALLEN LN        ALTADENA CA               91001   91001
       GUSTAV ELIAS CARUS UCAUTMA

2107   FMT CO CUST IRA ROLLOVER           FBO CINDY POLANCO              5611 MAPLE AVE            SAINT LOUIS       MO 63112-2720   63112


2108   FMT CO CUST IRA SEPP               FBO BERYL MAN                  1114 STANTON LEBANON RD   LEBANON         NJ 08833-3111     8833

                                                                         FREDERICKSBURG VA
2109   MICHAEL K SAGER                    11601 BEND BOW DR                                                                          22407
                                                                         22407-7491

2110   ALMAS GILL TOD                     900 BAYSIDE DR UNIT 3          PALATINE IL 60074-3280                                      60074

                                          FBO GAYATHRI VAZHKUDAI
2111   FMT CO CUST IRA                                                   17723 EAVESDOWN CT        HOUSTON         TX 77095-3254     77095
                                          SANKARAN

                                                                         2564 E RED CEDAR LN APT
2112   MURUGAN RAMANATHAN                 R/O IRA E*TRADE CUSTODIAN                                BOISE ID 83716-9222               83716
                                                                         D101

2113   THOMAS EDWARD BLURTON &            KAREN C BLURTON JT TEN         120 LANGDON DR            MADISON MS 39110                  39110




   EAST\171666354.4
                                     Case 20-10290-LSS        Doc 1      Filed 02/09/20    Page 174 of 328




                            A                                 B                            C                             D                       E


       Name and Address Line 1                 Name and Address Line 2        Name and Address Line 3      Name and Address Line 4           Postcode


2114   HEATHER BORLENGHI TOD                   1462 HUNTINGFORD DR            MARIETTA GA 30068-1717                                         30068


2115   ROBERT IONESCU                          1435 NIGHTSHADE RD UNIT 21     MILPITAS CA 95035-4045                                         95035


2116   RYAN J WEBSTER & KAREN WEBSTER JT       TEN                            822 MONROE DR                CENTERPORT NY 11721-1023          11721


2117   JOSEPH H TAN                            GIMPIN L TAN                   55 COOPER RD                 VOORHEES          NJ 08043-4963   8043

       FMTC TTEE
2118                                           FBO DANIEL NASTYN              20432 MELVILLE ST            ORLANDO           FL 32833-3863   32833
       UNITED 401(K) PLAN

2119   DR. BRADLEY GERALD MURRAY               750 STAUFFER ST                PO BOX 524                   LUCKNOW ON N0G 2H0                0

       ERIC L GROBERG ROLLOVER IRA
2120                                           20 W 64TH ST                   APT 34N                      NEW YORK NY 10023-7221            10023
       TD AMERITRADE CLEARING CUSTODIAN

                                                                              MANORVILLE NY 11949-
2121   ROBERT PATRICK TUCCI JR                 64 MANORVIEW WAY                                                                              11949
                                                                              2975

       FMT CO CUST IRA ROLLOVER
2122                                           15476 NW 77TH CT               # 157                        HIALEAH        FL 33016-5823      33016
       FBO ISMAEL P DYKMAN

       BANK LEUMI LE ISRAEL                    LEVY ST. CAPITAL MARKET                                     TEL AVIV             65136
2123                                                                          RITIES BACK OFFICE                                             65136
       SABRINA TURNOWSKI         35 YEHUDA H   DIVISION SC                                                 ISRAEL               65136

                                               GWENDA G BELMONT
2124   ROY W BELMONT AND                                                      2627 N PARKWOOD LN           WICHITA KS 67220-2625             67220
                                               JTWROS

2125   TIMOTHY A TLUSTY                        4335 ALTONA PL                 CUMMING GA 30028-4328                                          30028

                                                                              STERLING         VA 20165-
2126   SORPHONN LACH                           20528 BLUE HERON TER                                                                          20165
                                                                              6574

2127   ROMMEL ROSERO                           527 GRANT ST                   LINDEN NJ 07036-1706                                           7036




   EAST\171666354.4
                                  Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 175 of 328




                           A                            B                             C                          D                    E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3   Name and Address Line 4      Postcode

                                          AMERITRADE CLEARING
2128   AUTUMN BELLAMY ROTH IRA TD                                        423 NE RONHAAR ST         OAK HARBOR WA 98277-4931     98277
                                          CUSTODIAN

2129   ADELINA RIVERA                     CHALETS DE BAIROA              95 CALLE COLIBRI          CAGUAS PR 00727-1272         727


2130   MS THERESA-MARIE FISCHER           27 KERR SHAVER TERR            BRANTFORD ON N3T 6H8                                   0


2131   KEVIN E CHUNG                      11 CARR DR                     AJAX ON L1T 3E1                                        0


2132   ERICK SAYER                        6414 CAYENNE LANE              CARLSBAD CA 92009-4301                                 92009


2133   NFS/FMTC IRA                       FBO VITO LAVOPA                6 ANNABELLE LN            NEW CITY          NY 10956   10956


2134   ATC AS CUST FOR IRA                RICHARD L KNAPPE               7938 DEER ACRES CT        CLARKSTON MI 48348-2680      48348


2135   SHERRY MATHESON                    916 HURON TERR                 KINCARDINE ON N2Z 2Y1                                  0

                                                                         STURGEON FALLS ON P2B
2136   >MRS MARTINE LACHANCE              901 LALANDE RD                                                                        0
                                                                         2V3

2137   YOUNG LEE                          1745 WILCOX AVE APT 450        APT 450                   LOS ANGELES CA 90028-8599    90028


2138   IRA HANTZ                          5200 MEADOWCREEK DR            APT 1025                  DALLAS TX 75248              75248

       ALBERT E RICE
2139                                      ROTH CONTRIBUTORY IRA          3314 ASBURY GLEN CT       SPRING TX            77386   77386
       CHARLES SCHWAB & CO INC CUST

                                          TAMARA LYNN SOLOMON
2140   MITCHELL A SOLOMON &                                              101 DEER PATH LANE        WESTON MA 02493-1139         2493
                                          JTWROS

2141   SEAN MICHAEL SULLIVAN              1277 EAGLE RD                  NEW HOPE PA 18938-9221                                 18938




   EAST\171666354.4
                                  Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 176 of 328




                           A                            B                             C                               D                       E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3        Name and Address Line 4           Postcode

       CUST FPO                           FBO FREDERICK E POPOVITCH
2142                                                                     403 BEL AIRE RD                BRIELLE NJ 08730-1707             8730
       FREDERICK E POPOVITCH JR IRA       JR

2143   MICHAEL CHIN                       530 ESPLANADE APT 502          REDONDO BEACH CA 90277                                           90277


2144   DWAYNE H HANSHAW                   664 E 82 ST                    BROOKLYN NY 11236                                                11236


2145   EDWARD RICHARD VARGO &             LINDA DIANE VARGO JT/TIC       4828 MILE STRIP RD             BLASDELL NY 14219                 14219

                                                                         CORAOPOLIS         PA 15108-
2146   DENNIS MC SWIGAN                   179 CIMARRON DR                                                                                 15108
                                                                         9642

                                                                                                        PORT JEFFERSON      NY 11777-
2147   JANTZEN PAUL VARGAS                PORT JEFFERSON CC              44 FAIRWAY DRIVE                                                 11777
                                                                                                        1124
                                                                         FARMINGTN HLS        MI
2148   MARK JASON                         29929 SUGAR SPRING RD                                                                           48334
                                                                         48334-3045

2149   BRETT W GREMMINGER                 312 MAIN ST                    PEPIN        WI 54759-7735                                       54759

                                                                         HALEDON           NJ 07508-
2150   SHAMIR SAMPSON                     55 IDA ST                                                                                       7508
                                                                         1530

2151   STEPHEN J LAMOND                   2709 10TH STREET               UNIT E                         BERKELEY          CA 94710-2608   94710


2152   KIMBERLY GRECCO                    DOUGLAS R TROCINSKI            ADDRESS ON FILE WITH KCC

                                                                                                        WOODBRIDGE          VA 22192-
2153   STEPHEN L FERLAZZO                 JANIS B FERLAZZO               13208 BARRISTER PL                                               22192
                                                                                                        4804

                                                                         JONESBOROUGH         TN
2154   JAMES F NEWELL                     109 COTTONWOOD DR                                                                               37659
                                                                         37659-4345

2155   MICHAEL CHIN                       IRA E*TRADE CUSTODIAN          3324 N OAKLAND AVE             MILWAUKEE WI 53211-3011           53211




   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 177 of 328




                           A                           B                             C                              D                    E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3       Name and Address Line 4        Postcode


2156   MARK F MCCABE &                   JANICE M MCCABE JTWROS         PO BOX 224                    ALMA CO 80420-0224             80420

       ANDRE ISSAIAN
2157                                     525 WEST STOCKER ST            APT B                         GLENDALE CA 91202-3552         91202
       IRA E*TRADE CUSTODIAN
                                                                        NEW HAMPTON NY 10958-
2158   KENNETH H GEEHERN JR              48 RYERSON RD                                                                               10958
                                                                        3411

2159   ANTHONY L TURANO                  1 SUNSET CT                    NOVATO CA 94947-4838                                         94947


2160   LISA CALDWELL                     10505 BLACK IRON ROAD          LOUISVILLE KY 40291-4002                                     40291


2161   ARTHUR O LATANZIO &               MARY G LATANZIO JTWROS         6 RITTENHOUSE CIR             FLEMINGTON NJ 08822-3126       8822

                                                                        FLOWER MOUND TX 75028-
2162   LOUIS C MILLER                    1922 VIBURNUM DR                                                                            75028
                                                                        5157

2163   RICHARD L ROTY                    3111 W FEATHER SOUND CT        ANTHEM AZ 85086-1005                                         85086


2164   DUC C LAM                         525 WASHINGTON AVE             BELLEVILLE         NJ 07109                                  7109

                                                                        8324 GOVERNOR RIDGLEY
2165   PHONG NGUYEN CUST                 EMILY NGUYEN UTMA MD                                         ELLICOTT CITY       MD 21043   21043
                                                                        LN

2166   STEVEN R HEARN                    BRIDGET C HEARN                1415 BALDRIDGE LN             KATY            TX 77494       77494


2167   PAUL R MATHEWS                    2037 48TH ST # 2               ASTORIA NY 11105-1203                                        11105

                                         KATHERINE R CONROY
2168   JAMES P CONROY &                                                 3 ENCAMPMENT PL               RIDGEFIELD CT 06877-1123       6877
                                         JTWROS

2169   MICHAEL L CARY                    1339 BOYLES MILL RD NE         DALTON GA 30721                                              30721




   EAST\171666354.4
                                    Case 20-10290-LSS      Doc 1      Filed 02/09/20       Page 178 of 328




                           A                               B                               C                          D                   E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3      Name and Address Line 4       Postcode


2170   COURTNEY P TIMMONS                   2914 FLEET DRIVE               AUSTIN TX 78748-2962                                       78748


2171   JEFFREY L TURNER                     520 WATERFORD DRIVE            EVANS GA 30809-3858                                        30809


2172   JOHN D ISAACS                        15 RUE DU RIVOLI PL            HENDERSON NV 89011                                         89011


2173   EDWARD LEE KELLEY                    158 HARBOR S                   AMITYVILLE NY 11701                                        11701


2174   MICHAEL J KOCH &                     PATRICIA L KOCH JT TEN         6996 STONEWICK DR            NEWBURGH IN 47630             47630


2175   FENG JI                              73 SOMERTON                    IRVINE CA 92620                                            92620

                                            TD AMERITRADE CLEARING
2176   THOMAS L PARHAM ROLLOVER IRA                                        4552 OLD COOPERTOWN RD       GREENBRIER TN 37073           37073
                                            CUSTODIAN

2177   THOMAS L PARHAM TOD                  4552 OLD COOPERTOWN RD         GREENBRIER TN 37073                                        37073

                                            AMERITRADE CLEARING
2178   JOHN V SCOTT SR ROLLOVER IRA TD                                     38 ELIOT CT                  O FALLON MO 63366-7433        63366
                                            CUSTODIAN

                                            TD AMERITRADE CLEARING
2179   EARL L WATTIGNY ROTH IRA                                            118 TALLOW CREEK BLVD        COVINGTON LA 70433-7919       70433
                                            CUSTODIAN

                                            TD AMERITRADE CLEARING
2180   DAVID ALAN CURTIS ROTH IRA                                          117 ILLINI LN                WOOD RIVER IL 62095           62095
                                            CUSTODIAN

                                            TD AMERITRADE CLEARING
2181   ROOSEVELT K DZIME ASSISON ROTH IRA                                  14304 LAYHILL VALLEY CT      SILVER SPRING MD 20906-1906   20906
                                            CUSTODIAN

                                            TD AMERITRADE CLEARING
2182   JUDY BRACEY PARHAM IRA                                              PO BOX 548                   RIDGETOP TN 37152             37152
                                            CUSTODIAN

2183   MIKEAL BYSTROM                       6300 SUMMIT CIR                CHANHASSEN MN 55317                                        55317




   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 179 of 328




                           A                             B                             C                               D                        E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3        Name and Address Line 4            Postcode


2184   FRANK A LOPINTO JR AND              JEANNE B LOPINTO TIC           18303 MAGNOLIA OAKS DR         PRAIRIEVILLE LA 70769-3344         70769


2185   CONROY D'SOUZA AND                  PAULINE DSOUZA JTWROS          4608 PORTRAIT LN               PLANO TX 75024-3809                75024

       DENICE BROWN                                                                                      107 NORTH HEIDE LANE
2186                                       JT TEN/WROS                    -TOD-                                                             15317
       RYAN TOLAND                                                                                       MC MURRAY PA 15317-3105

2187   YUK YING WONG                       162 HENRY ST #1D               NEW YORK           US 10002                                       10002


2188   FMTC CUSTODIAN - ROTH IRA           FBO NEIL MISER                 10459 MANILA AVE               SAN DIEGO         CA 92126-3129    92126

                                           FBO VANCE ALEXANDER
2189   FMTC CUSTODIAN - ROTH IRA                                          810 MILLS AVE                  PENSACOLA          FL 32507-3036   32507
                                           FURNANS
                                                                                                         CANANDAIGUA          NY 14424-
2190   FMT CO CUST IRA ROLLOVER            FBO DENNIS BERGSTRESSER        4439 COUNTY ROAD 1                                                14424
                                                                                                         9611

       FMTC TTEE
2191                                       FBO JAMES E HICKS              701 S HAWKINS AVE              AKRON         OH 44320-1820        44320
       BRIDGESTONE TESP

2192   JAMES L ARATA                       2083 LONG RIDGE ROAD           STAMFORD CT 06903-2106                                            6903

                                                                          LAND O LAKES FL 34637-
2193   HERBERT LOEWENTHAL                  7118 MOSS LEDGE RUN                                                                              34637
                                                                          7550

2194   FMT CO CUST IRA                     FBO MIRANDA H CHAKOS           5030 S LINKS CIR               SUFFOLK        VA 23435-2669       23435

       FLORENCE & ROBERT CRAWFORD TTEE                                    FBO FLORENCE M                 8830 SHANNON WAY CT
2195                                       U/A 7/13/04                                                                                      67206
       FLORENCE M CRAWFORD REV TRUST                                      CRAWFORD                       WICHITA      KS 67206-4007

                                                                          HOLLYWOOD          FL 33020-
2196   MICHELLE LYNN FLOREA                1919 VAN BUREN ST APT 705                                                                        33020
                                                                          7816

2197   ERICK JOHN LUCERA                   ROSE M LUCERA                  ADDRESS ON FILE WITH KCC




   EAST\171666354.4
                                   Case 20-10290-LSS       Doc 1      Filed 02/09/20    Page 180 of 328




                           A                              B                             C                             D                          E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3      Name and Address Line 4            Postcode

                                                                           HUDSON           MA 01749-
2198   MICHAEL JOHN ZETTLER                 18 CAUSEWAY ST                                                                                 1749
                                                                           2804

2199   FMT CO CUST IRA                      FBO THOMAS J DOWNING           14 HIGH GATE RD              WESTPORT          CT 06880-5621    6880


2200   FMT CO CUST IRA ROLLOVER             FBO MICHAEL SPINKS             816 DEEP LAKE DR NW          KENNESAW          GA 30144-5129    30144

       PETER R PIETROLUNGO                                                                              CANOGA PARK CA
2201                                        IRA CONTRIBUTORY               8447 DE SOTO AVE APT 5                                          91304
       CHARLES SCHWAB & CO INC CUST                                                                     91304

                                                                                                        SWARTHMORE PA
2202   STEVEN A ELLERS &                    GLORIA E. ELLERS JT TEN        529 RIVERVIEW ROAD                                              19081
                                                                                                        19081

2203   ANTONIO REXACH                       BOX 21392                      RIO PIEDRAS STATION          SAN JUAN PR            00928       928


2204   GRACE CHENG SIN LIM &                JONATHAN GIAT LIM JT TEN       19210 53RD PL W              LYNNWOOD WA                98036   98036

       RODNEY LAWRENCE BATY
2205                                        IRA CONTRIBUTORY               2626 GARNET CT               PEARLAND TX               77584    77584
       CHARLES SCHWAB & CO INC CUST

       SONJA MORRIS BATY &         RODNEY
2206                                        DESIGNATED BENE PLAN/TOD       2626 GARNET CT               PEARLAND TX               77584    77584
       LAWRENCE BATY

       SONJA MORRIS BATY
2207                                        IRA ROLLOVER                   2626 GARNET CT               PEARLAND TX               77584    77584
       CHARLES SCHWAB & CO INC CUST

                                            MARIANNA A HOPKINS                                          COTTONWOOD HEIGHTS UT
2208   GARY TOPPING &                                                      3570 E MACINTOSH LN                                             84121
                                            JTWROS                                                      84121
                                            FBO MARIANNA A HOPKINS                                      COTTONWOOD HEIGHTS UT
2209   OPPENHEIMER & CO INC CUSTODIAN                                      3570 E MACINTOSH LN                                             84121
                                            IRA                                                         84121

       BNY MELLON TTEE
2210                                        FBO RAJARAM R KONDA            4771 DOGWOOD AVE             FREMONT CA 94536-6620              94536
       NOKIA SAVINGS/401(K) PLAN
       CGS-CIMB SECURITIES (SINGAPORE)                                                                  SINGAPORE LAND TOWER
2211                                        SINGLE ACCOUNT AGENCY          50 RAFFLES PLACE # 19-00                                        0
       PTE. LTD. A/C CLIENT (30%) -                                                                     SINGAPORE



   EAST\171666354.4
                                  Case 20-10290-LSS           Doc 1     Filed 02/09/20    Page 181 of 328




                           A                                B                             C                             D                   E


       Name and Address Line 1                Name and Address Line 2        Name and Address Line 3      Name and Address Line 4       Postcode

       FRANK BENSCH
2212                                          ROTH CONTRIBUTORY IRA          1169 CARLA JOE DR SW         LILBURN GA            30047   30047
       CHARLES SCHWAB & CO INC CUST

2213   JAMES M ADAMS                          107 LARAMORE DRIVE             THOMASTON GA 30286-5463                                    30286


2214   CHRISTOPHER BRADLEY MARLIN             7853 GRADY CIR                 CASTLE ROCK CO 80108-6112                                  80108


2215   LEROY FAITH SR                         111 SUSSEX CT                  BOSSIER CITY LA 71111-6060                                 71111


2216   DARRIN HALLMAN                         1294 W BLOOMINGTON DR S        STE A-4                      SAINT GEORGE UT 84790-7555    84790


2217   JOHN R PAUL                            181 SMUTTY LN                  SACO ME 04072-9718                                         4072

       JOHN HANCOCK TRUST CO TR
2218                                          FBO MICHAEL GININO             642 BLUFF STREET             CAROL STREAM IL 60188         60188
       THE IRON MOUNTAIN COMPANIES 401(K) P

                                                                             EAST MEADOW NY 11554-
2219   HMZA MENWER                            1742 CHALADAY LN                                                                          11554
                                                                             4917

2220   DARRELL JOHNSON & PEGGY JOHNSON JT     TEN                            139 E TREMONT ST             WAVERLY IL 62692-1026         62692

                                                                             MOSCOW MILLS MO 63362-
2221   KEVIN ALAN NELSON                      80 S CREEK DR                                                                             63362
                                                                             3146

2222   MR JASMIN MEHTA                        44 BIRCH TREE TRAIL            BRAMPTON ON L6P 3M8                                        0


2223   HASSAN SADIK                           4455 MONTEE SAINT-HUBERT       SAINT-HUBERT QC J3Y 1V3                                    0


2224   MRS ADALE BOUDREAU                     122 BIG MOOSE RD               CORBEIL ON P0H 1K0                                         0


2225   >MS SARAH ORR                          29 CURRIE AVE                  TORONTO ON M4C 1C3                                         0




   EAST\171666354.4
                                        Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 182 of 328




                           A                                   B                            C                             D                E


       Name and Address Line 1                  Name and Address Line 2        Name and Address Line 3      Name and Address Line 4    Postcode

                                                                               NEWPORT COAST CA 92657-
2226   TUGRA KIRVELI                            18 MENTON                                                                              92657
                                                                               1078

2227   JAMES W FREE                             3125 COVENTRY CT               CUMMING      GA 30041-9312                              30041


2228   BALVIR K BAINS                           PO BOX 26930                   FRESNO      CA 93729-6930                               93729


2229   SUSAN REDEKOP                            56701 LIGHT LINE RR 1          VIENNA ON N0J 1Z0                                       0


2230   RAJ PERSAUD          41**                227 KENTLAND ST                MARKHAM ON L6E 2E2                                      0


2231   KAREN BEUKER              41**           5614 55 AVENUE CRES            INNISFAIL AB T4G 1X6                                    0


2232   ROBERT BURKHARDT                         10 HERITAGE CT                 DEMAREST NJ 07627-2506                                  7627

                                                ROTH IRA ETRADE
2233   JEAN H BAPTISTE                                                         1014 WESTBURY DRIVE          MATTHEWS NC 28104-6886     28104
                                                CUSTODIAN

2234   LARRY L SMITH                            27460 N TARGHEE ST             ATHOL ID 83801-8102                                     83801

                                                ROTH IRA E*TRADE
2235   HARVEY J CASSELL                                                        6160 SPRINGFORD DR APT C6    HARRISBURG PA 17111-6995   17111
                                                CUSTODIAN

2236   CARL HILLIKER                            913 RICHMOND RD                EDMOND OK 73034-3234                                    73034


2237   DONALD A BRASSINGTON                     1212 S CENTRAL AVE             LODI CA 95240-5907                                      95240


2238   NNEKA V ILABOR                           914 TUSCANY DR                 STREAMWOOD IL 60107-4528                                60107


2239   JASON A LORINO                           169 DEL SOL W                  COVINGTON LA 70433-7924                                 70433




   EAST\171666354.4
                                       Case 20-10290-LSS        Doc 1     Filed 02/09/20    Page 183 of 328




                           A                                    B                           C                                 D                       E


       Name and Address Line 1                  Name and Address Line 2        Name and Address Line 3          Name and Address Line 4           Postcode


2240   PAUL CHEN                                R/O IRA E*TRADE CUSTODIAN      3369 BUCKINGHAM DR               SAN JOSE CA 95118-1507            95118

                                                                               JENSEN BEACH FL 34957-
2241   MICHAEL J LODATO                         2215 NE 19TH CT                                                                                   34957
                                                                               5131

2242   MISS. DOMINIQUE CHANTAL DECLERCK         4013 PERRY ST                  VANCOUVER BC V5N 3X2                                               0


2243   MRS. NANCY RICHARD                       149 CH PETIT/LITTLE DOVER      MEMRAMCOOK NB E4K 2L6                                              0


2244   JAMES A TRUTWIN                          R/O IRA VFTC AS CUSTODIAN      1005 E BROADWAY                  WAUKESHA WI 53186-8101            53186


2245   MR. GURINDERPAL PADDA                    96 TIMBERS CIR                 MARKHAM ON L3S 1E6                                                 0


2246   PTC CUST ROTH IRA FBO                    RONALD E ORACH                 3164 N HARTMAN ST                ORANGE CA 92865-1215              92865

                                                ROTH IRA VFTC AS
2247   JOEL ANTAL                                                              PO BOX 340                       MARS HILL NC 28754-0340           28754
                                                CUSTODIAN

       KEVIN LYLE COLE &
2248                                            514 AMERICAS WAY                                         6259   BOX ELDER SD              57719   57719
       ANNE L COLE JT TEN

       MARYBETH THERESA FINO CUST FOR
2249                                            UNTIL AGE 21                   1114 MARCY ROAD.                 HARDING PA            18643       18643
       MIA GRACE FINO UPAUTMA

       MARYBETH THERESA FINO CUST FOR
2250                                            UNTIL AGE 21                   1114 MARCY ROAD.                 HARDING PA            18643       18643
       AVA ROSE FINO UPAUTMA

                                                NOREEN A GOLDWASSER JT                                          SUNNY ISLES BEACH FL
2251   RALPH A GOLDWASSER &                                                    16699 COLLINS AVE APT 3102                                         33160
                                                TEN                                                             33160

       SSBT TTEE                 ST ELIZABETH
2252                                            FBO WAEL EID                   4693 HOMESTRETCH LN              MASON OH             45040        45040
       MEDICAL CTR 457B

2253   FMT CO CUST IRA ROLLOVER                 FBO MARK JASON                 29929 SUGAR SPRING RD            FARMINGTN HLS      MI 48334       48334




   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20     Page 184 of 328




                           A                             B                              C                                 D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3           Name and Address Line 4           Postcode


2254   DANIEL G MORRIS                     PO BOX 2893                    WAYCROSS GA 31502                                                   31502

                                           TD AMERITRADE CLEARING
2255   DARWICH E BEJANY IRA                                               3801 PINE LAKE DR                 WESTON FL 333322102               33332
                                           CUSTODIAN

2256   HAMAYOUN SIDDIQUI                   27 KEW RD                      HOXTON PARK NSW 2171              AUSTRALIA                         0

                                           FBO MICHAEL E PROCACCINI
2257   NFS/FMTC SEP IRA                                                   25 ALBERT E BONACCI DR            TRENTON           NJ 08690        8690
                                           JR

                                                                          DES PLAINES        IL 60018-
2258   WILLIAM ERICKSON                    1220 S RIVER RD                                                                                    60018
                                                                          1652

2259   DON G KUNIT                         5856-1 STATE ROUTE 79          CHENANGO FORKS NY 13746                                             13746


2260   SHRI GANESH VENKITA GIRI            277 SUN RIDGE LN               SAN JOSE          CA 95123-6505                                     95123

                                                                                                            ENGLEWOOD         FL 34224-
2261   FMTC CUSTODIAN - ROTH IRA           FBO WILLIAM L WILSON           7347 EBRO RD                                                        34224
                                                                                                            8449

2262   MR DARL J HOMENIUK                  547 MIDDLETON WAY              COLDSTREAM BC V1B 3Y1                                               0


2263   STEPHEN L GARTNER                   WFCS CUSTODIAN TRAD IRA        46 PICASSO CT                     PLEASANT HILL CA 94523-4265       94523


2264   MRS MEGAN ATAMANIK                  1031 SOUTH CREEK WYND          STONY PLAIN AB T7Z 0C9                                              0

       JOSEPH F POTTS
2265                                       IRA ROLLOVER                   1634 BAY HILL DR                  SAN MARCOS CA             92069   92069
       CHARLES SCHWAB & CO INC CUST

2266   MARK WELLES KUMLER                  9323 TYLER OAKS                HELOTES TX 78023-4190                                               78023


2267   ALLEN ODEESHO KHOSHO                1420 W PEORIA AVE APT 115                                  115   PHOENIX AZ 85029-5173             85029




   EAST\171666354.4
                                        Case 20-10290-LSS      Doc 1      Filed 02/09/20     Page 185 of 328




                           A                                   B                             C                            D                     E


       Name and Address Line 1                  Name and Address Line 2        Name and Address Line 3      Name and Address Line 4         Postcode

       FMT CO CUST IRA ROLLOVER
2268                                            7830 CAMINO REAL               APT K 408                    MIAMI        FL 33143-6892      33143
       FBO LEMUEL URRA SUAREZ

                                                                                                            LAND O LAKES      FL 34638-
2269   FMT CO CUST IRA ROLLOVER                 FBO CHARLES MURPHY             19315 FALCON CREST BLVD                                      34638
                                                                                                            6161

2270   FMT CO CUST IRA ROLLOVER                 FBO NANESHWAR SAWANT           17 CHURCHILL RD              EDISON        NJ 08820-1685     8820


2271   WAYNE CALLENDER                          555 BIELING RD                 ELMONT            NY 11003                                   11003


2272   VERA KRUSE &                             WADE C GRAUNKE JTWROS          21W315 SUNNYSIDE DR          ITASCA IL 60143-1914            60143


2273   ALAN BRADY                               2176 JARMAN DR                 TROY MI 48085-1049                                           48085


2274   GRAYSON GANN DAVIS                       TOD ACCOUNT                    214 15TH ST                  ST AUGUSTINE FL 32084           32084


2275   MICHAEL CAPICIO           56**           102 LANTERMAN CLOSE            RED DEER AB T4R 3N9                                          0

                                                                               219 SOUTHRIDGE WOODS         MONMOUTH JCT        NJ 08852-
2276   FMT CO CUST IRA ROLLOVER                 FBO SUREKHA RANI                                                                            8852
                                                                               BLVD                         2382
                                                                                                            LAWRENCE TWP        NJ 08648-
2277   FMT CO CUST IRA ROLLOVER                 FBO PAYAL ARORA                24109 PEACHTREE CT                                           8648
                                                                                                            1275

2278   PHILIP C BIRMINGHAM                      R/O IRA E*TRADE CUSTODIAN      29 CARRIAGE DR               ENFIELD CT 06082-5658           6082


2279   BENJAMIN R SUREY          2B**           41 RAISING MILL GATE           ELMIRA ON N3B 3K8                                            0


2280   >MR MARK REDINGER                        40 ULSTER ST                   TORONTO ON M5S 1E3                                           0


2281   TAMU LAMBERT                             71 EAST 28TH STREET            BROOKLYN NY 11226-8194                                       11226




   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20     Page 186 of 328




                           A                             B                              C                              D                    E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3        Name and Address Line 4        Postcode


2282   LARRY LAUGHTER                      9785 AUTUMN CIRCLE             DAVIDSON NC 28036-9526                                        28036


2283   MS. GEORGINA PAPANOU                38 SEXTON CRES                 NORTH YORK ON M2H 2L5                                         0


2284   MR. GARY FOLTYN                     45888 BOGEY PL                 CHILLIWACK BC V2R 0Z8                                         0


2285   TOM RUAN                            116 TREMONT ST                 MALDEN MA 02148                                               2148

                                           TD AMERITRADE CLEARING
2286   THAI HUYNH ROTH IRA                                                32 OAKES ST                    EVERETT MA 02149               2149
                                           CUSTODIAN

       BINCKBANK N.V.
2287                                       BARBARA STROZZILAAN 310        1083 HN AMSTERDAM              NETHERLANDS                    0
       FRANCE - CUSTODY - TREATY - 15%

2288   QUAN LU LIU                         142 BROOKMILL BLVD             TORONTO ON M1W 2K5                                            0


2289   HONG B CASON                        1342 BERGGREN WAY              SACRAMENTO          CA 95815                                  95815


2290   FMT CO CUST IRA                     FBO SORPHONN LACH              20528 BLUE HERON TER           STERLING       VA 20165-6574   20165


2291   JONATHAN MOON                       3780 E SUSAN LANE              MIDLAND MI 48642-6855                                         48642


2292   ELIZER B VEDAR                      125 LONGFORD DR                S SAN FRAN CA 94080-1038                                      94080

                                                                          MIAMI BEACH       FL 33139-
2293   JULIO C DIONELO                     61 COLLINS AVE APT 301                                                                       33139
                                                                          7344

2294   LARY J ROSENBLOOM                   143 OXMOOR CIR                 AIKEN SC 29803-6649                                           29803


2295   >D'ARCY K HODGERT                   104-144 CONWAY DR              LONDON ON N6E 3N3                                             0




   EAST\171666354.4
                                    Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 187 of 328




                           A                              B                             C                                D                       E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3         Name and Address Line 4           Postcode


2296   MS. JANICE LEE KENDALL               335 BRAE GLEN RD SW            CALGARY AB T2W 1B6                                                0

       WAYNE C GUERRA
2297                                        IRA ROLLOVER                   208 EVANGELINE DR               MANDEVILLE LA             70471   70471
       CHARLES SCHWAB & CO INC CUST

2298   GREGG LAWRENCE WYNNE                 PO BOX 432                     KETCHUM ID 83340-0418                                             83340

       GREGORY C YASUTAKE INH IRA           CHARLES SCHWAB & CO INC
2299                                                                       3734 PIN OAK DRIVE              STOW OH             44224         44224
       BENE OF S YASUTAKE                   CUST

                                            9401 HURSTBOURNE
2300   AARON RICHARDSON                                                    APT 149                         LOUISVILLE KY 40299-7390          40299
                                            CROSSINGS DR

2301   CHRIS D LLOYD                        3708 ROCK BAY DR               LOUISVILLE KY 40245                                               40245


2302   CHAD R OVERSKEI &                    MELANIE OVERSKEI JTWROS        7015 TERRACEVIEW LN N           MAPLE GROVE MN 55311-2109         55311

                                                                           WINTER GARDEN FL 34787-
2303   IAN K MEDINA                         14239 LAKEVIEW PARK RD                                                                           34787
                                                                           0093

                                                                           CANYON LAKE TX 78133-
2304   JIM A HAFER                          1852 SPLIT MOUNTAIN                                                                              78133
                                                                           5979

2305   VIOLETA DINAUER                      5124 67TH STREET               SAN DIEGO CA 92115-1616                                           92115


2306   JOHN WAGG                            153 E 32ND ST #2J              NEW YORK NY 10016-6029                                            10016


2307   RAJESH KRISHNAMURTHY                 1070 MERCEDES AVE APT 8        LOS ALTOS CA 94022-1150                                           94022


2308   MORRIS HEIDER                        1501 SW 16TH ST                BOCA RATON           FL 33486                                     33486


2309   MATTHEW NGUYEN                       ROSEANN PELUSO NGUYEN          ADDRESS ON FILE WITH KCC




   EAST\171666354.4
                                  Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 188 of 328




                           A                             B                            C                               D                     E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3        Name and Address Line 4         Postcode

                                                                         LINDENHURST        NY 11757-
2310   CHRISTOPHER MADDEN                 118 W BELLE TERRE AVE                                                                         11757
                                                                         6433

       NFS/FMTC SEP IRA
2311                                      ALAN HILLEL                    2355 BEACH ST                  BELLMORE           NY 11710     11710
       FBO MR ALAN HILLEL
                                                                         NEW EGYPT         NJ 08533-
2312   EDWARD J MANSFIELD                 7 PIN OAK DR                                                                                  8533
                                                                         2702

2313   CHRIS KULIKOWSKI                   2770 ASHTON LN                 SEVIERVILLE TN 37876                                           37876

       KELLIE MARIE MITCHELL RESP INDIV   TD AMERITRADE CLEARING
2314                                                                     8910 WINCHESTER ST             ANCHORAGE AK 99507              99507
       FBO JACOB MARSHAL MITCHELL ESA     CUSTODIAN

2315   JAMES M ITELL &                    JOHN P ITELL JT TEN            211 CHIEFTAN LN                BOONSBORO MD 21713-2654         21713


2316   JAMES REHMANN                      2644 BROOKSTONE LOOP           ANCHORAGE AK 99515                                             99515


2317   EQUITY TRUST COMPANY TRUSTEE OF    FBO: DAVID G VISSER IRA        6403 SHORTLAND DR.             DALLAS         TX 75248         75248

       HSA BANK
2318                                      FBO GLENN MILLER               W297N3226 WOODRIDGE CIR        PEWAUKEE WI 53072-3218          53072
       AS CUSTODIAN
                                                                         BLOOMINGDALE IL 60108-
2319   STACEY HOFFMAN                     142 NORTH PRAIRIE AVENUE                                                                      60108
                                                                         1151

2320   MELISSA KENYON                     6 CACTUS STREET                PINE HAVEN WY 82721-9765                                       82721

                                          TD AMERITRADE CLEARING
2321   GIDEON G BARNETT IRA                                              1631 SYLVESTER ROAD            LAKELAND FL 33803-3539          33803
                                          CUSTODIAN

       AVINASH ZUMBAR LOTKE
2322                                      LOMPANG ROAD                   SINGAPORE 670179               SINGAPORE                       0
       21-20 BLOCK 179
                                          FBO GREGORY THOMAS
2323   FMT CO CUST IRA ROLLOVER                                          67 DANIELS ST                  FRANKLIN        MA 02038-1105   2038
                                          WALSH



   EAST\171666354.4
                                  Case 20-10290-LSS       Doc 1      Filed 02/09/20    Page 189 of 328




                           A                             B                             C                            D                      E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3    Name and Address Line 4           Postcode

                                                                                                     BRIDGEWATER        NJ 08807-
2324   FMT CO CUST IRA ROLLOVER            FBO GARY FALLON                7 DELANEY CT                                                 8807
                                                                                                     5568

2325   FMTC CUSTODIAN - IRA BDA            NSPS BRUCE ELDEN HOERGER       3215 E ASHMAN ST           MIDLAND         MI 48642-4007     48642

       JULIA DELENE O'DELL
2326                                       IRA ROLLOVER                   6184 267TH COURT           WYOMING MN                55092   55092
       CHARLES SCHWAB & CO INC CUST

2327   JONATHAN GENDEL &                   DEBORAH A GENDEL JT TEN        2012 STRATFORD RD          MISSION HILLS KS          66208   66208

                                           3076 NORTH EVERGREEN
2328   DONALD SABOL JR                                                    BOYNTON BEACH FL 33426                                       33426
                                           CIRCLE

2329   JAMES W FINGER IRA TD AMERITRADE    CLEARING CUSTODIAN             2126B COUNTY ROAD 3000 N   RANTOUL IL 61866-9557             61866

                                           3375 SPRING HILL PKWY SE
2330   KIRAGORIYAMATHA RAJAMANICKAM                                       SMYRNA GA 30080-6847                                         30080
                                           APT 724

2331   HARSHAD D PATEL & MAYA H PATEL JT   TEN                            2301 FULTON DR             GARLAND TX 75044-7431             75044

                                           MARGARET B. ANDERSON JT
2332   RONALD D. ANDERSON &                                               4912 BROWNSTONE DR NE      ROCKFORD MI 49341-7780            49341
                                           TEN

2333   MATTHEW JOSEPH SOKOLOFF             505 N STATE ST APT 2305        CHICAGO IL 60654-4907                                        60654

       CARROLL BURLESON SUMRALL III
2334                                       IRA ROLLOVER                   8215 HUMMINGBIRD DR        YPSILANTI MI          48197       48197
       CHARLES SCHWAB & CO INC CUST

                                           TRAD IRA VFTC AS
2335   CATHERINE ANN CURPHY                                               111 DRYKE RD SPC 44        SEQUIM WA 98382-7229              98382
                                           CUSTODIAN

2336   MR ROBERT DAVID STUMBUR             49 BEVERLY AVE                 SPRUCE GROVE AB T7X 1H7                                      0


2337   MR MITCHELL BRENT FOX               35718 TIMBERLANE DR            ABBOTSFORD BC V3G 1G3                                        0




   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 190 of 328




                           A                           B                             C                               D                     E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3        Name and Address Line 4         Postcode

                                                                        SAINT-GEORGES-DE-
2338   MR. ADAM TOUZEL                   51 CH BOUGAINVILLE                                            G0C 2X0                         0
                                                                        MALBAIE QC

2339   MR. LANCE D BROWNING              66 FIELDSTONE WAY              SYLVAN LAKE AB T4S 0C3                                         0


2340   FULMANS HOLDINGS ONTARIO LTD      21 SUGARPINE CRT LOT 24        BRAMPTON ON L6R 1X6                                            0

                                                                        GREENVILLE       NC 27834-
2341   BILL HURST                        2706 B BLUFFVIEW DR                                                                           27834
                                                                        7748

                                         ANTOINETTE S DEROSE JT
2342   JAMES R DEROSE &                                                 28542 GUINIVERE WAY            BONITA SPRINGS FL 34135-8650    34135
                                         WROS

2343   SANJEEV KOTA                      105 BELLA TERRA                LONGVIEW       TX 75605-8386                                   75605


2344   SABINE FELTES-EDELMAN             IRA E*TRADE CUSTODIAN          221 ASHWOOD COURT              HOWELL NJ 07731-3090            7731

                                         300 CARLSBAD VILLAGE
2345   DENNIS O SHAY                                                    SUITE 108A #260                CARLSBAD CA 92008-2990          92008
                                         DRIVE

2346   DONALD SESTERHENN                 3410 RAYMOND COURT             MOUNT PLEASANT WI 53405                                        53405

                                                                        SAN ANTONIO          TX
2347   DEBRA SECREST                     8606 KALLISON ARBOR                                                                           78254
                                                                        78254

       FMTC TTEE
2348                                     FBO THOMAS GROSSNICKLE         10088 SW EAGLE RD              AUGUSTA         KS 67010-7908   67010
       TEXTRON SAVINGS PLAN

                                         TD AMERITRADE CLEARING
2349   PATRICIA A MARSCHNER ROTH IRA                                    320 ROYER RD                   NEW BLOOMFIELD PA 17068         17068
                                         CUSTODIAN

2350   MICHAEL W. O'BOYLE                4806 103RD STREET              LUBBOCK TX 79424                                               79424


2351   ROSALYNN WHITE                    1808-777 CARDERO ST            VANCOUVER BC V6G 2G4                                           0




   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 191 of 328




                           A                             B                             C                              D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3       Name and Address Line 4           Postcode


2352   JEFFREY A VANAS                     481 DIVISION ST                EASTLAKE MI 49626                                               49626


2353   SABINE FELTES-EDELMAN               221 ASHWOOD COURT              HOWELL NJ 07731-3090                                            7731


2354   BILL MILLER                         3475 SUGAR CREEK RD            LIMA OH 45807-8507                                              45807


2355   KRISTINE RAMIREZ                    442 MULQUEENEY ST              LIVERMORE CA 94550                                              94550


2356   FMT CO CUST IRA ROLLOVER            FBO JEFFREY A CLOTHIER         PO BOX 546                    FLORENCE          KY 41022-0546   41022


2357   DR JEAN ALERTE                      441 MARCUS GARVEY BLVD         BROOKLYN           NY 11216                                     11216


2358   MICHAEL JOEHREN                     472 TOVAR DRIVE                SAN JOSE CA 95123-4907                                          95123

                                                                          WESTMINSTER CO 80031-
2359   ROBERT L SINGEL                     8310 CLAY ST APT 311                                                                           80031
                                                                          4211

2360   SETH POLLOCK                        3833 LEW WALLACE DR            CLOVIS        NM 88101-2720                                     88101

                                           TD AMERITRADE CLEARING
2361   ALBERT H HORN IRA                                                  PO BOX 43                     PETERSBURG IL 62675               62675
                                           CUSTODIAN

                                           1200 PACIFIC COAST HWY APT     HUNTINGTN BCH CA 92648-
2362   JOSEPH P GARLIPP                                                                                                                   92648
                                           104                            4850

                                           TD AMERITRADE CLEARING
2363   VICTORIA KARAMANCI ROTH IRA                                        99 GORGE RD APT 1709          EDGEWATER NJ 07020-1724           7020
                                           CUSTODIAN

2364   KEVIN R GRIFFIN                     1325 HOWARD AVE                BLDG 710                      BURLINGAME CA 94010-4212          94010

                                                                                                        EDWARDSVILLE         IL 62025-
2365   FMTC CUSTODIAN - ROTH IRA           FBO YULIANG LIU                7060 STALLION DR                                                62025
                                                                                                        3014



   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 192 of 328




                           A                              B                            C                                D                      E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3        Name and Address Line 4           Postcode

                                                                                                         WAPPINGERS FL      NY 12590-
2366   FMTC CUSTODIAN - ROTH IRA           FBO BERNADETTE M BODE          12 WINFIELD TER                                                  12590
                                                                                                         5900

2367   PATRICK A MAGILL                    8570 LOTT RD                   MARENGO OH 43334-9300                                            43334

                                           TOD WILLIAM ARTHUR
2368   LEIGH S GOODSON                                                    444 HUNTER RD                  RIDGEWOOD           NJ 07450      7450
                                           GOODSON III

2369   AMANDA PURCELL ROTH IRA             JPMS LLC CUST.                 351 SILBERHORN DR              FOLSOM CA 95630-6850              95630


2370   MS. DEBORAH CROOKS                  211 RANDOLPH RD APT 111        EAST YORK ON M4G 4H1                                             0


2371   JOHN W HUFFMAN                      22 OVERBROOK DR                SAINT LOUIS MO 63124-1457                                        0

                                                                          12508 HAMMOCK POINTE
2372   ROGER J LUNSFORD &                  TERESA K. LUNSFORD JT TEN                                     CLERMONT FL               34711   34711
                                                                          CIR

2373   MR SCOTT DEMAS                      9706 83 AVE                    PEACE RIVER AB T8S 1A4                                           0


2374   MS. MELANIE S KINSLEY               5495 EDGEWATER DR              MANOTICK ON K4M 1B4                                              0

       NANCY BAZADONA
2375                                       IRA ROLLOVER                   11 POPLAR CIR                  PEEKSKILL NY              10566   10566
       CHARLES SCHWAB & CO INC CUST

                                           ROTH IRA VFTC AS
2376   AIMEE JOHNSON                                                      30 AMARILLO DR                 HOUMA LA 70360-7286               70360
                                           CUSTODIAN

2377   JAMES A WHITE &                     SUSAN R WHITE JTWROS           2990 OAK BLVD.                 WHITELAND IN 46184                46184

                                                                                                         HAMPTON BAYS       NY 11946-
2378   FMT CO CUST IRA                     FBO CLEVELAND J DODGE          194 SPRINGVILLE ROAD                                             11946
                                                                                                         3064

2379   ZACHARIAH A PEACOCK                 2108 CARLTON DR                NEW ALBANY          IN 47150                                     47150




   EAST\171666354.4
                                    Case 20-10290-LSS      Doc 1      Filed 02/09/20      Page 193 of 328




                           A                               B                               C                                D                       E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3            Name and Address Line 4           Postcode


2380   JASON V DARTER                       735 VIRGINIA LN                ARDMORE                 OK 73401                                     73401

                                                                           LAKE GENEVA WI 53147-
2381   WILLIAM C DELOACH                    N2725 WALDEN LN                                                                                     53147
                                                                           3440
                                                                           NASHUA              NH 03063-
2382   WALTER ALLAN FORREST                 225 MILLWRIGHT DR                                                                                   3063
                                                                           5001

                                                                           STOCKTON               NJ 08559-
2383   MARK FINKELSTEIN                     8 HIGGINS FARM RD                                                                                   8559
                                                                           1024

2384   FMTC CUSTODIAN - ROTH IRA            FBO THOMAS RHODES              1505 DUNLAP CT                     DIXON        CA 95620-4208        95620


2385   RONALD T SIEBENTHALER                3766 RIEHLE RD                 CINCINNATI OH 45247-5011                                             45247


2386   SOLEYMAN SHAMASH &                   SAEID SHAMASH JT TEN           83-59 ABINGDON RD                  KW GARDNES NY 11415-1713          11415

                                                                                                              ARLINGTON HEIGHTS IL
2387   KYLE R WILHELM &                     ALINDA J WILHELM JT TEN        728 N BEVERLY LN                                                     60004
                                                                                                              60004

2388   STIFEL CONSULTING SERVICES           501 N BROADWAY                 SAINT LOUIS MO 63102-2188                                            63102


2389   BRIAN GOSNELL                        381 PARK AVE                   GRAYSLAKE IL 60030-2340                                              60030


2390   AARON DUBLIN                         47 THORSEN RD                  HANCOCK ME 04640                                                     4640


2391   BRAD ALAN SEVERSON                   981 MAGEE RD                   SEWICKLEY PA 15143                                                   15143

       FRANK M DELFINO JR                                                                                     2nd floor
2392                                        ROTH CONTRIBUTORY IRA          2077 west 9th street                                                 11223
       CHARLES SCHWAB & CO INC CUST                                                                           BROOKLYN NY               11223

2393   >MR PANKAJ DESAI                     531 GARDENVIEW SQ              PICKERING ON L1V 4R7                                                 0




   EAST\171666354.4
                                         Case 20-10290-LSS       Doc 1       Filed 02/09/20      Page 194 of 328




                            A                                   B                                 C                             D                    E


       Name and Address Line 1                   Name and Address Line 2          Name and Address Line 3         Name and Address Line 4        Postcode


2394   JONATHAN MASTERS                          104 BARCLAY DR                   NUTLEY        NJ 07110-3907                                    7110


2395   JAMES C HOWARD                            2300 BILL OWENS PARKWAY          APARTMENT 724                   LONGVIEW TX 75604-3055         75604

       KEVIN J GOODMAN                                                                                            E-47
2396                                             ROTH CONTRIBUTORY IRA            1852 CENTRAL PLACE SO.                                         98030
       CHARLES SCHWAB & CO INC CUST                                                                               KENT WA             98030

                                                 AMERITRADE CLEARING
2397   SAMUEL P RICCARDI ROLLOVER IRA TD                                          7818 79TH ST                    GLENDALE NY 11385-7436         11385
                                                 CUSTODIAN

2398   ROBERT CURT STIER & DEBORA ANN            POOLE JT TEN                     5081 WASHINGTON ST W            CROSS LANES WV 25313-1526      25313

                                                 ROTH IRA VFTC AS
2399   JIAQI HUANG                                                                6311 29TH AVE S                 SEATTLE WA 98108-3718          98108
                                                 CUSTODIAN
                                                 AMERITRADE CLEARING
2400   DENNIS ASCHE ROTH IRA TD                                                   1140 270TH ST                   EAGLE GROVE IA 50533-8116      50533
                                                 CUSTODIAN

2401   FMTC CUSTODIAN - ROTH IRA                 FBO CATHERINE E NUNES            3 HIGHVIEW AVE                  BEDFORD        MA 01730-1578   1730


2402   Nordea Danmark Fihal af Nordea Bank       Attn: Jesus Semano Biames        Helgeshoej Alle 33              DK íÇô 2630 Taastrup Denmark   0


2403   ANANTA PAINE                              30 WINDELIN DR                   HENRIETTA NY 14467-8918                                        14467


2404   TRACY ALLEN MOTE                          2909 A NE 103RD LOOP             VANCOUVER WA 98662                                             98662


2405   JOHN A MCNELIS                            255 CARTERET AVE                 CARTERET NJ 07008-2151                                         7008


2406   ROBIN PITZER                              105 NORTHOAK DR                  1141 N. LOOP 1604 E. #105-618   SAN ANTONIO TX 78232-1209      78232


2407   SRIHARI R DUGGIRALA                       4025 TOBIANO TRL                 CUMMING GA 30040-1392                                          30040




   EAST\171666354.4
                                   Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 195 of 328




                           A                             B                             C                            D                    E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3     Name and Address Line 4        Postcode


2408   SUMAIYA R CHOWDHURY                 123 DEMURRAGE WAY              FOLSOM CA 95630-8123                                       95630


2409   BRADLEY G KILE                      1377 DOGWOOD RD                BREMEN IN 46506-8602                                       46506


2410   REBECCA L RAY                       1178 OLD MOUNT VERNON RD       BETHPAGE TN 37022-8265                                     37022


2411   TOM W IGNATIEFF                     IRA E*TRADE CUSTODIAN          674 RAMBLETON DR            VACAVILLE CA 95688-9247        95688


2412   TONY R BOUCHARD                     109 NORTH BEND RD              ELLSWORTH ME 04605-2402                                    4605


2413   VANDANA PATEL &                     ATUL PATEL JTWROS              21339 VILLAGE GREEN CIR     GERMANTOWN MD 20876-6961       20876


2414   THOMAS C WILLIAMS                   9146 BARRICK ST #103           FAIRFAX VA 22031-1935                                      22031


2415   ZHENHAI LI                          508 DUSTIN DR                  COLUMBIA MO 65203-9169                                     65203


2416   CHRISTOPHER WARNER                  9 BEAVER TRACK DR              GREER SC 29651-2803                                        29651


2417   AMRUTA S PARICHARAK                 6093 NW 170TH AVE              N/A                         PORTLAND OR 97229-7114         97229

       BERNARD & JUDITH KRISTAL TRUS                                                                  12326 N GOLF DR
2418                                       BERNARD KRISTAL &              JUDITH A KRISTAL TTEES                                     53092
       UAD 12/28/1993                                                                                 MEQUON WI 53092-2447

2419   JEFFREY J ROBERTS                   4100 MORCO LN                  SAGINAW MI 48604-9766                                      48604


2420   JULIE C PAULSON                     108 MORNING DEW                CIBOLO           TX 78108                                  78108

       USAA FEDERAL SAVINGS BANK
2421                                       FBO JOHN F DONOVAN             24 SUMMERHILL LN            CHESTERFIELD        MO 63017   63017
       IRA ROLLOVER



   EAST\171666354.4
                                  Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 196 of 328




                           A                              B                           C                                D                       E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3         Name and Address Line 4           Postcode


2422   CLINTON J SIPLES                   MICHELLE M SIPLES              6445 MUSTANG VLY                CIBOLO            TX 78108        78108


2423   ARUN VIRICK                        1512 FOXBOROUGH LN             PLANO            TX 75093                                         75093


2424   TOAN VAN PHAM                      1309 GIBBS CT                  BEL AIR          MD 21014                                         21014

                                                                         SCOTTSDALE         AZ 85250-
2425   KAITLIN JENNIFER GODDARD           7800 E LINCOLN DR UNIT 1081                                                                      85250
                                                                         7931

                                                                         1324 S WINCHESTER BLVD
2426   JAMAL ZARRINKAMARI                 SOLMAZ FARZANEHMOMTAZ                                          SAN JOSE       CA 95128-4324      95128
                                                                         APT 92

                                                                                                         GARDEN CITY        NY 11530-
2427   YOGESH R PATEL                     ANANTA Y PATEL                 11 WARTON PL                                                      11530
                                                                                                         3033
                                                                         LA JOLLA         CA 92037-
2428   RUOYI GAO                          3195 MORNING WAY                                                                                 92037
                                                                         1915

2429   ANDREAS G KAMBOURIS                30 EAST 71ST STREET            APT 5B                          NEW YORK          NY 10021-4956   10021

                                          770 N ELDRIDGE PKWY APT        HOUSTON          TX 77079-
2430   DANIEL KOZINA                                                                                                                       77079
                                          340                            4538

                                                                         NORWELL          MA 02061-
2431   MARJORIE D MANNIX                  2 CLAPP BROOK RD                                                                                 2061
                                                                         1256

                                                                         WEAVERVILLE         NC 28787-
2432   GEORGIA SLATER                     103B BROWN STREET EXT                                                                            28787
                                                                         9141
                                                                                                         MONROE TWP         NJ 08831-
2433   JERRY MOONSAMMY                    ANGELA MOONSAMMY               15 RACHEL LN                                                      8831
                                                                                                         4056

                                                                         WOOD RIDGE         NJ 07075-
2434   NEHA SHILPI                        83 ROOSEVELT DR                                                                                  7075
                                                                         2500
                                                                         MORRISTOWN          NJ 07960-
2435   REGINALD GERNE STANTON             17 STARLIGHT DR                                                                                  7960
                                                                         2524



   EAST\171666354.4
                                   Case 20-10290-LSS       Doc 1     Filed 02/09/20     Page 197 of 328




                           A                               B                            C                                 D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3           Name and Address Line 4           Postcode

                                                                          NEW ALBANY           OH 43054-
2436   BOLONG CAO                          7022 CUNNINGHAM DR                                                                                 43054
                                                                          9063

                                                                          LEESBURG           FL 34788-
2437   IFEOMA UCHE                         34133 PARK LN                                                                                      34788
                                                                          3511

2438   SHEILA G SOLEIMANI                  MASSOUD SOLEIMANI              14720 S SEMINOLE DR               OLATHE         KS 66062-4751      66062


2439   BALKARAN SINGH                      PARMJIT KAUR                   16656 S LIND RD                   OLATHE         KS 66062-7870      66062


2440   NFS/FMTC IRA                        FBO MYRNA M GARDON             3 LAMBORN AVE                     CONGERS            NY 10920       10920


2441   NFS/FMTC SEP IRA                    FBO MICHAEL E ERNST            1985 MORNINGVIEW DR               HOFFMAN EST          IL 60192     60192

       USAA FEDERAL SAVINGS BANK
2442                                       FBO STEVEN D BAUM              109 S STONEHENGE DR               TUCSON            AZ 85748        85748
       TRADITIONAL IRA

       USAA FEDERAL SAVINGS BANK                                          4674 TOWN CENTER PKWY
2443                                       FBO ANDREW W BOSCHERT                                            JACKSONVILLE          FL 32246    32246
       ROTH IRA                                                           APT 363

2444   DUNDEE LTD                          13808 CAMDEN AVE               OMAHA             NE 68164-6096                                     68164

       JASON T GITKIN                      THE GITKIN REVOCABLE                                             4252 E LOMA VISTA ST
2445                                                                      U/A 2/25/03                                                         85295
       KATHLEEN GITKIN TTEE                FAMILY TR                                                        GILBERT       AZ 85295-7767

       BERT LARKIN MURPHY TTEE             BERT & CAROLYN MURPHY                                            4418 E ECHO LN
2446                                                                      U/A 04/23/2002                                                      85302
       CAROLYN L MURPHY TTEE               LIV TRU                                                          GLENDALE       AZ 85302-6606

                                                                          MONMOUTH BCH           NJ
2447   JENNIFER HOFFMANN                   32 RIVERDALE AVE                                                                                   7750
                                                                          07750-1449

                                                                          AMHERST            OH 44001-
2448   TERRI WATSON                        48248 TINA LN                                                                                      44001
                                                                          9667

2449   STAVROS PAVLIDES                    TALIA ROSE FORBES              6000 PARADISE PL                  TAMARAC           FL 33321-4162   33321




   EAST\171666354.4
                                 Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 198 of 328




                           A                             B                             C                                 D               E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3            Name and Address Line 4   Postcode

                                                                        PARK RIDGE          IL 60068-
2450   JASON T HARRIS                    304 W TOUHY AVE APT 33                                                                      60068
                                                                        4250

                                                                        DOUGLASVILLE           GA
2451   CRAIG HARVEY BANKS                1829 DOVER COURT                                                                            30135
                                                                        30135-7800

2452   ENRIQUE DOMINGO PEREIRA           126 E 19TH ST                  HIALEAH            FL 33010-2720                             33010


2453   ALBERT MCCULLEN                   4 BRODZIAK RD                  DENVILLE NJ 07834                                            7834


2454   VISWA PRAKASH MANTENA &           SWARNA GADIRAJU JT TEN         8 JERRICK CT                       MT LAUREL NJ 08054        8054

                                         TD AMERITRADE CLEARING
2455   RAGAVENDER MAILWAR IRA                                           10815 N FIELDGROVE DR              DUNLAP IL 61525-9472      61525
                                         CUSTODIAN

2456   DEWIE ISON &                      DANA JEAN ISON JT TEN          7526 HIGHWAY 172                   WEST LIBERTY KY 41472     41472


2457   THOMAS YEH                        5 ELM LN                       MANALAPAN NJ 07726                                           7726

                                                                        NORTH LAS VEGAS NV
2458   ROMEO GUMARANG                    2712 SLIDE CANYON AVE                                                                       89081
                                                                        89081

                                         TD AMERITRADE CLEARING
2459   SHERYL LYNN GRIMES IRA                                           4401 SWANDALE AVE                  LAS VEGAS NV 89121        89121
                                         CUSTODIAN

2460   GREGORY D HAWKINS                 4607 HAMBURG ST                LAS VEGAS NV 89147-6010                                      89147

                                                                        LAUDERDALE BY THE SEA
2461   LUIS E TRUJILLO                   281 ALLENWOOD DR                                                                            33308
                                                                        FL 33308-543

                                                                        HARRINGTON ME 04643-
2462   JUNE BURKE                        PO BOX 168                                                                                  4643
                                                                        0168

2463   ROBERT T OGDEN                    5911 OLD CAPITOL TRL           WILMINGTON DE 19808-4836                                     19808




   EAST\171666354.4
                                    Case 20-10290-LSS        Doc 1    Filed 02/09/20    Page 199 of 328




                           A                                 B                          C                            D                 E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3     Name and Address Line 4     Postcode

                                                                           MURRELLS INLET SC 29576-
2464   ROGER W SIMPKINS JR                  4572 FIRETHORNE DR                                                                     29576
                                                                           6377

2465   MICHAEL STASKOWIAK                   2023 DENBURY DR                DUNDALK MD 21222                                        21222

                                            TD AMERITRADE CLEARING
2466   CLIFFORD J PLEASANT ROLLOVER IRA                                    9875 CREEKSIDE WAY          STREETSBORO OH 44241-6521   44241
                                            CUSTODIAN

2467   CALEB DUBLIN                         85 MILBRIDGE RD                CHERRYFIELD ME 04622                                    4622

                                            TD AMERITRADE CLEARING
2468   JOSEPH P ERICKSEN ROTH IRA                                          836 SANDUSKY ST             CONNEAUT OH 44030           44030
                                            CUSTODIAN

                                                                           GREEN COVE SPRINGS FL
2469   MARK S DOHERTY                       3152 BYRON RD                                                                          32043
                                                                           32043

2470   JEROME DONLEY                        21 SHAWNEE DR                  GREENSBURG PA 15601                                     15601

                                                                           SAINT GEORGE UT 84790-
2471   CLOYD C COX TOD                      3168 E 2930 S                                                                          84790
                                                                           1366

       CONSTANCE J CALLAWAY IRA                                            6999 W COUNTRY CLUB DR
2472                                        PALM AIRE                                                  SARASOTA FL 34243-3509      34243
       TD AMERITRADE CLEARING CUSTODIAN                                    N APT 122

2473   EUGENE ALFONSO TOD                   PO BOX 1339                    KILAUEA HI 96754                                        96754

       ROBERT BERGS AND PATRICIA BERGS                                                                 FORT WALTON BEACH FL
2474                                        U/A 05/14/1997                 1955 CHESAPEAKE RDG                                     32547
       TRUS                                                                                            32547
                                            TD AMERITRADE CLEARING
2475   LAURA RHEA BOUDREAUX ROTH IRA                                       1 FREEPORT CIR              HOUMA LA 70360              70360
                                            INC CUSTODIAN

                                            CUSTOMER OMNIBUS               UNIT 303 LEVEL 3 LIBERTY
2476   MUBASHER FINANCIAL SERVICES DIFC                                                                DUBAI         AE            0
                                            ACCOUNT                        HOUSE DIFC

2477   DAVID G VISSER                       6403 SHORTLAND DR.             DALLAS           TX 75248                               75248




   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 200 of 328




                           A                             B                             C                                 D                        E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3          Name and Address Line 4            Postcode


2478   THEODORE E HALL                     866 E SHERRI DRIVE             GILBERT          AZ 85296                                           85296

       MR KARL G WYCKLENDT OR              SURVIVORSHIP MARITAL
2479                                                                      4485 N WOODBURN ST               SHOREWOOD WI 53211-1554            53211
       MRS CLAIRE M WYCKLENDT              PROPERTY

2480   FMT CO CUST IRA                     FBO STEPHEN A COLE             1206 S ANDERSON ST               ELWOOD         IN 46036-2823       46036


2481   FMT CO CUST IRA ROLLOVER            FBO MARK C ARNOLD              101 MONTGOMERY ST                FALLS CITY        OR 97344-9756    97344


2482   FMT CO CUST IRA ROLLOVER            FBO RAMAN M PATEL              18802 N FRIO RIVER CIR           CYPRESS        TX 77433-4023       77433


2483   FMT CO CUST IRA ROLLOVER            FBO PETER BEANE                6127 PARKSIDE MEADOW DR          TAMPA         FL 33625-5760        33625


2484   FMTC CUSTODIAN - ROTH IRA           FBO BRIAN FRIEDENTHAL          269 N TITMUS DR                  MASTIC        NY 11950-1523        11950


2485   FMT CO CUST IRA ROLLOVER            FBO MARK KALWINSKI             4037 JOHNSON AV                  HAMMOND            IN 46327-1236   46327


2486   FMT CO CUST IRA                     FBO KAMALAJA MODALI            1014 THORNDALE DR                LANSDALE          PA 19446-4424    19446


2487   FMT CO CUST IRA                     FBO MELISSA R FRY              478 UTE JUNCTION CIR             DURANGO           CO 81303-6894    81303

       UNION BANK CUST
2488                                       FBO BETTY JEAN WILKINSON       1633 DIAMOND ST                  SAN FRANCISCO          CA 94131    94131
       ROTH IRA

                                                                          PROVIDENCE         RI 02903-
2489   DAVID L HALPERN                     92 CARPENTER ST APT 2                                                                              2903
                                                                          3025

2490   RHONDA RENAE WALSH LITTLETON        2514 WYNDEN MEADOW LN          CONROE           TX 77304-3098                                      77304

                                                                                                           LEWIS CENTER        OH 43035-
2491   AMINE H KIDANE                      HANETZA G MEHRETEAB            1386 ROYAL OAK DR                                                   43035
                                                                                                           8760



   EAST\171666354.4
                                       Case 20-10290-LSS         Doc 1      Filed 02/09/20    Page 201 of 328




                           A                                    B                             C                              D                       E


       Name and Address Line 1                    Name and Address Line 2        Name and Address Line 3       Name and Address Line 4           Postcode

                                                                                 SMITHTOWN         NY 11787-
2492   SILVANA PENAVIC                            3 THREE POND RD                                                                                11787
                                                                                 1830

2493   FMT CO CUST IRA ROLLOVER                   FBO BELDON KEITH SCOTT         18050 SW PHEASANT LN          ALOHA         OR 97003-3728       97003


2494   FMTC CUSTODIAN - ROTH IRA                  FBO MING WEI                   8 WOODS LN                    CRANSTON          RI 02921-5201   2921

                                                                                                               SUGAR LAND         TX 77479-
2495   FMT CO CUST IRA ROLLOVER                   FBO GARY MOORE                 7422 GUINEVERE DR                                               77479
                                                                                                               6186

2496   FMT CO CUST IRA ROLLOVER                   FBO RHONDA KENNY               137 S VERDE DR                ONTARIO        OR 97914-2030      97914


2497   FMT CO CUST IRA ROLLOVER                   FBO LAWRENCE H WHITE JR        90 FRED MALLETT RD            CARRIERE       MS 39426-7504      39426

       FMTC TTEE                                                                                               APT 1624
2498                                              FBO GILBERT HERNANDEZ III      1010 N RIDGE RD                                                 67212
       TEXTRON SAVINGS PLAN                                                                                    WICHITA        KS 67212-6076

                                                                                                               BLYTHEWOOD          SC 29016-
2499   FMT CO CUST IRA                            FBO DAVID A SOVDE              218 MAPLE RIDGE RD                                              29016
                                                                                                               8392

       DR ROBERT SILVERMAN
2500                                              JT TEN/WROS                    1716 SOMERSET ST              DRESHER PA 19025-1315             19025
       DR RANDI LEAVITT

       KARL J CALDWELL TTEE
2501                                              U/A DTD 12/11/2003             510 E ROSE HILL               MARSHALL MO 65340-3450            65340
       KARL J CALDWELL REVOC TRUST

       MICHAEL ROCCO                                                                                           WEST YARMOUTH MA 02673-
2502                                              JT TEN/WROS                    166 SILVERLEAF LN                                               2673
       ANN ROCCO                                                                                               5531
       MORRIS NATHAN SYMSON TTEE                                                                               4621 WHITE OAK AVE
2503                                              U/A 8/30/17                    FBO MORRIS SYMSON                                               91316
       MORRIS N SYMSON REVOCABLE TRU                                                                           ENCINO       CA 91316-3832

                                                  FBO THOMAS EDWARD
2504   FMT CO CUST IRA ROLLOVER                                                  7413 HIDDENCREEK DR           DALLAS        TX 75252-6325       75252
                                                  MONTGOMERY
                                                                                                               UNIT 100              SAN
2505   FMTC TTEE                 QC 401(K) PLAN   FBO SUSHEEL YADAGIRI           18741 CAMINITO PASADERO                                         92128
                                                                                                               DIEGO      CA 92128-6140



   EAST\171666354.4
                                    Case 20-10290-LSS      Doc 1      Filed 02/09/20     Page 202 of 328




                           A                              B                              C                          D                         E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3    Name and Address Line 4           Postcode

       FMTC TTEE                                                                                      APT. 114
2506                                        FBO S DENDUKURIVENKATA         20875 VALLEY GREEN DR.                                       95014
       SABA 401(K)                                                                                    CUPERTINO         CA 95014-1732

2507   LEON L UFTRING                       36189 CHRIS DRIVE              CRYSTAL LAKES MO 64024                                       64024


2508   HONGYING MO                          91 HOLLY RD                    ISELIN NJ 08830                                              8830


2509   RANDAL S HARRIS & ANGELA H           NEWMAN-HARRIS JT TEN           2301 SUMMERSET CIR         FLORENCE KY 410428220             41042

                                            AMERITRADE CLEARING
2510   BRIAN ERIC SHORES ROLLOVER IRA TD                                   15132 FRENCH DR N          HUGO MN 55038                     55038
                                            CUSTODIAN

2511   ALLEN MOORHEAD JR &                  LILLIAN MOORHEAD JT TEN        PO BOX 2234                BAYTOWN TX 77522-2234             77522


2512   BRETT T HEALEY                       416 NEW FREEDOM RD             BERLIN NJ 08009-9514                                         8009


2513   ALBERT G. MAR                        7623 W VISTA WAY               SACRAMENTO CA 95831                                          95831


2514   ALFREDO RAMON RIVERA                 PO BOX 8725                    BAYAMON PR 00960                                             960

       JYOTHI PURAM & CHANDRA Y
2515                                        JT TEN                         4191 AUTUMN CREEK DR       SPRINGFIELD OH 45504-5108         45504
       SEKHARUDU

2516   CORAZON AGCAOILI                     1026 BEXTON ST                 CHARLOTTE NC 28273-4983                                      28273


2517   PETER C MCFADDEN & CATHERINE A       MCFADDEN JT TEN                7 KETTLE HOLE RD           MANORVILLE NY 11949-2850          11949


2518   THANH CHAU                           8500 LITTLE RIVER TPKE         ANNANDALE VA 22003-3601                                      22003


2519   JOHN D. ANKERPONT                    1860 GAYLORD ST                APT B                      DENVER CO 80206-1211              80206




   EAST\171666354.4
                                    Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 203 of 328




                           A                               B                            C                          D                  E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3   Name and Address Line 4      Postcode

                                            336 COUNSELORS WAY APT
2520   NISHEBA NICOLE BENSON                                               FORT MILL SC 29708-8653                                29708
                                            105

2521   WILLIAM LIDE JR                      206 MOCKSVILLE AVE             APT 4                     SALISBURY NC 28144-3347      28144

       WILLIAM HEAGERTY BENEFICIARY IRA     AMERITRADE CLEARING
2522                                                                       12 W TOWNSHIP LINE RD     NORRISTOWN PA 19401-1559     19401
       OF JOAN HEAGERTY IRA TD              CUSTODIAN

       IHAB MOHAMED ELSAMAHI ROLLOVER       TD AMERITRADE CLEARING
2523                                                                       10327 EMERALD ROCK DR     OAKTON VA 22124-2705         22124
       IRA                                  CUSTODIAN

                                            AMERITRADE CLEARING
2524   YOONSUNG JUNG ROTH IRA TD                                           14711 E RED BAYBERRY CT   CYPRESS TX 77433-5413        77433
                                            CUSTODIAN

2525   THOMAS JAMES HORA                    13355 N HIGHWAY 183 APT 933    AUSTIN TX 78750-7125                                   78750

                                            AMERITRADE CLEARING
2526   ELLIOT SHAPIRO ROTH IRA TD                                          16 LAKE LOUISE RD         MORGANVILLE NJ 07751-1349    7751
                                            CUSTODIAN

2527   JASON DUNTON                         118 WENMOUNT CT                GREENWOOD SC 29646-7566                                29646

                                            AMERITRADE CLEARING
2528   JOHN DODGE MENTHEN IRA TD                                           958 RAMBLEWOOD DR         EAST LANSING MI 48823-1399   48823
                                            CUSTODIAN

2529   SUMERU PRADHAN                       111 W 4TH ST                   GORDON NE 69343-1258                                   69343


2530   TROY BROWN                           317 GRANVILLE AVE              BELLWOOD IL 60104-1309                                 60104


2531   ERICA M FISHER-MAINA                 1070 JOYNER ST                 NORFOLK VA 23513-1836                                  23513


2532   JAMES DEFINE & JEANENE DEFINE JT     TEN                            6720 E ROLAND ST          MESA AZ 85215-4349           85215


2533   SALEEM MAHMOOD &                     YASMEEN FATIMA JT TEN          38288 COLUMBINE PL        NEWARK CA 94560-4625         94560




   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20     Page 204 of 328




                           A                             B                              C                           D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3     Name and Address Line 4           Postcode


2534   CHAU KIM CHIEM                      TOD                            1980 LAFAYETTE STREET       SAN GABRIEL CA 91776              91776

                                           CATHERINE WITHROW LONG
2535   DERYL L LONG &                                                     5213 GIVENS RD              LASCASSAS TN 37085-4713           37085
                                           JT TEN

2536   SID M HENRY JR &                    FRANCES I HENRY JT TEN         4158 BEAVER BROOK LN        DALLAS TX 75229-5350              75229


2537   MILTON A LUE                        255 MILLER AVE                 BROOKLYN NY 11207-3105                                        11207

                                           TD AMERITRADE CLEARING
2538   PATRICK J LOVERDE IRA SEP                                          3242 WINDSOR AVE            TOMS RIVER NJ 08753               8753
                                           CUSTODIAN

2539   LENORE WILSON                       1495 W FLORIDA ST              BEAUMONT TX 77705-4808                                        77705


2540   MADHAVA WALPOLA                     TOD                            115 AVAS LOOP               CHAPEL HILL NC 27516-4387         27516


2541   AIPING LU PRIVETT                   6478 N SAN GABRIEL BLVD        SAN GABRIEL CA 91775-1630                                     0


2542   CATHERINE MARY FORBES               1 VEERINGS CRES                TWIN WATERS QLD 4564        AUSTRALIA                         0

                                                                          SPANAWAY WA
2543   JAMIE LEE SMITH                     20412 82ND AVENUE CT E                                                                       98387
                                                                          98387

       PRISCILLA BAER
2544                                       ROTH CONTRIBUTORY IRA          150 E 93RD ST APT 5F        NEW YORK NY               10128   10128
       CHARLES SCHWAB & CO INC CUST

       DAVID LEVITT
2545                                       IRA CONTRIBUTORY               2321 MELLOW CT              BALTIMORE MD              21201   21201
       CHARLES SCHWAB & CO INC CUST

2546   MOTY KAMENEZKY &                    DENA KAMENEZKY JT TEN          2700 GEARTNER ROAD          BALTIMORE MD              21209   21209

       DONALD A EWING
2547                                       SEP-IRA                        262 NW 43RD                 SEATTLE WA            98107       98107
       CHARLES SCHWAB & CO INC CUST



   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 205 of 328




                           A                              B                            C                                  D                        E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3           Name and Address Line 4            Postcode

       MARIANN DENISE ISOLA                                                                                 SACRAMENTO CA
2548                                       ROTH CONTRIBUTORY IRA          5313 SANDBURG DR                                                     95819
       CHARLES SCHWAB & CO INC CUST                                                                         95819

2549   ARKADY ZHOROV &                     GALINA ZHOROV JT TEN           127 JOE PYE LN                    BANNER ELK NC              28604   28604

                                                                          GRAND JUNCTION CO
2550   JOEL DEAN BERWICK                   740 RUBY RANCH DR                                                                                   81505
                                                                          81505

       ANIL KUMAR JAIN           CHARLES
2551                                       IRA ROLLOVER                   4403 BERKSHIRE RD                 ROYAL OAK MI              48073    48073
       SCHWAB & CO INC CUST

       FRANK HANS SCHULMEISTER                                                                              BLOOMFIELD TOWNSHIP MI
2552                                       SIMPLE IRA                     969 N READING RD                                                     48304
       CHARLES SCHWAB & CO INC CUST                                                                         48304

2553   SON HONG NGUYEN                     10680 BRUNS DR                 TUSTIN CA            92782                                           92782

                                                                          NEWINGTON CT
2554   WILLIAM ANTHONY LANZA               82 ALLSTON RD                                                                                       6111
                                                                          06111

2555   DOROTHY ALSTON JONES                3211 DENTON DRIVE              AUGUSTA GA                30906                                      30906

       H HARVEY-HORN & C HORN TTEE
2556                                       U/A DTD 04/29/1994             299 BELVUE                        LOS GATOS CA              95032    95032
       HORN REVOCABLE TRUST

2557   YANHONG SONG                        10809 CALLANISH PARK DR        AUSTIN TX 78750-3577                                                 78750

                                                                          PHOENIXVILLE PA 19460-
2558   SUSAN M VON MECHOW                  247 WASHINGTON AVE                                                                                  19460
                                                                          3716

2559   RONALD BRUCE WILLIAMS               PO BOX 22898                   HOT SPRINGS AR 71903-2898                                            71903

                                           ROTH IRA VFTC AS
2560   THOMAS J STRICKLAND                                                3116 W MARLIN AVE                 TAMPA FL 33611-3706                33611
                                           CUSTODIAN
                                           TRAD IRA VFTC AS
2561   RICHARD WILLIAM GUIDISH                                            1003 DAKOTA CIR                   NAPERVILLE IL 60563-9301           60563
                                           CUSTODIAN



   EAST\171666354.4
                                    Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 206 of 328




                           A                               B                            C                               D                        E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3        Name and Address Line 4            Postcode


2562   LANCE MCDAYTER                       95 WESLEY ST                   ETOBICOKE ON M8Y 2W8                                              0


2563   MR. ALAN S CREE                      543 SHERBROOKE ST              PETERBOROUGH ON K9J 2P4                                           0


2564   MR. JAMES NJOROGE KIMANI             3077 VICTORIA HEIGHTS CRES     GLOUCESTER ON K1T 3M7                                             0

       STEPHEN E BANKOFF &                  15324 LAKES OF DELRAY
2565                                                                       APT 202                        DELRAY BEACH FL 33484-4369         33484
       MARILYN L BANKOFF JT WROS            BLVD

2566   LAM KIN-HIN                          312 WHISKER ST                 LONDON ON N5X 4L4                                                 0

                                                                           BROOKLYN NY
2567   FERHAT AIT CHERIF                    8119 3RD AVE APT 2F                                                                              11209
                                                                           11209
       CHRISTOPHER JAY WARD
2568                                        IRA CONTRIBUTORY               5846 DICKINSON TRAIL           HAMILTON OH               45011    45011
       CHARLES SCHWAB & CO INC CUST

2569   DOUGLAS L SMITH &                    ANNI GITTIG SMITH JT TEN       1120 N. VIA TRANQUILA          WASHINGTON UT              84780   84780

       BEVERLY JANE RAYMAN &                                               400 SULPHUR BANK DR LOT        CLEARLAKE OAKS CA
2570                                        DESIGNATED BENE PLAN/TOD                                                                         95423
       PHILLIP J RAYMAN                                                    148                            95423

2571   JAMES PETER DELONGCHAMP              5723 OAKMONT DR.               BANNING CA             92220                                      92220


2572   JOANNE BELL HALL                     DESIGNATED BENE PLAN/TOD       9210 BRUNSON RD                PENSACOLA FL              32514    32514

                                                                           DUNNELLON FL
2573   CHRISTINE LYNN DESSANTI              3707 SW POMPANO RD                                                                               34431
                                                                           34431

       PHILLIP J RAYMAN           CHARLES                                  400 SULPHUR BANK DR LOT        CLEARLAKE OAKS CA
2574                                        IRA ROLLOVER                                                                                     95423
       SCHWAB & CO INC CUST                                                148                            95423
       PHILLIP J RAYMAN &                                                  400 SULPHUR BANK DR LOT        CLEARLAKE OAKS CA
2575                                        DESIGNATED BENE PLAN/TOD                                                                         95423
       BEVERLY JANE RAYMAN                                                 148                            95423



   EAST\171666354.4
                                    Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 207 of 328




                           A                               B                            C                            D                        E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3     Name and Address Line 4            Postcode

       CHARLES C TRUAX                                                                                 EL DORADO HILLS CA
2576                                        IRA ROLLOVER                   1783 ARROYO VISTA WAY                                          95762
       CHARLES SCHWAB & CO INC CUST                                                                    95762

       DEBRA DIANE YATES
2577                                        IRA CONTRIBUTORY               4480 COLUMBIA 7             EMERSON AR                71740    71740
       CHARLES SCHWAB & CO INC CUST
       RON CASEY TTEE
2578                                        U/A DTD 09/12/2008 *           3387 LAKE ELLEN             NEWCASTLE OK               73065   73065
       RON CASEY REVOCABLE TRUST

       CHARLES ALAN TELESE
2579                                        IRA ROLLOVER                   ADDRESS ON FILE WITH KCC
       CHARLES SCHWAB & CO INC CUST

       CHARLES SCHWAB TRUST BANK TTEE
2580                                        FBO PAUL FREESE                41 MISTY MEADOW DR          REINHOLDS PA              17569    17569
       NEXANS USA INC 401K RET SVGS P

       ERS OF TEXAS BOARD OF TTEES TT
2581                                        FBO YI ZHANG                   6741 PONCHA PASS            AUSTIN TX            78749         78749
       TEXA$AVER 401K PLAN

2582   STIFEL CONSULTING SERVICES           501 N BROADWAY                 SAINT LOUIS MO 63102-2131                                      63102

                                                                           EAST BRUNSWICK NJ 08816-
2583   SURESH T PURATHATTIL TOD             120 MAGEE CT                                                                                  8816
                                                                           5801

                                                                           BOWLING GREEN KY 42104-
2584   WILLIAM J PARRY                      410 VETERANS AVE                                                                              42104
                                                                           7453

                                                                           NEW WINDSOR NY 12553-
2585   GLENN U GOLDSMITH                    5312 TERRACE DR                                                                               12553
                                                                           8484

                                            ROTH IRA VFTC AS
2586   RICHARD M REESER                                                    685 MERAMEC VIEW DR         EUREKA MO 63025-3717               63025
                                            CUSTODIAN

2587   LI LU IRA                            JPMS LLC CUST.                 16065 55TH AVE N            PLYMOUTH MN 55446-3769             55446


2588   PATRICK J RYAN TOD                   8301 RIDGE BLVD APT 5H         BROOKLYN NY 11209-4346                                         11209

                                                                           SAN FRANCISCO CA 94134-
2589   JEFFREY HOANG                        520 CAMPBELL AVE                                                                              94134
                                                                           2204



   EAST\171666354.4
                                      Case 20-10290-LSS        Doc 1    Filed 02/09/20    Page 208 of 328




                           A                                B                                C                              D               E


       Name and Address Line 1                Name and Address Line 2        Name and Address Line 3          Name and Address Line 4   Postcode


2590   CARLOS A MARTINEZ GOMEZ                17303 CURRAWONG CT             CYPRESS TX 77433-6729                                      77433


2591   TIM SEELEY                             216 FLORIDA AVE                AMSTERDAM NY 12010-5415                                    12010

                                                                             GRANADA HILLS CA 91344-
2592   MARDEN M BRINTON                       11814 KAMAN CT                                                                            91344
                                                                             2114

                                              FREDERIQUE A BARBIER
2593   ROBERT E FLAMM &                                                      31-31 32ND ST                    ASTORIA NY 11106-2532     11106
                                              JTWROS

2594   STEVEN M HERNANDEZ                     16159 CHASE ST                 NORTH HILLS CA 91343-6202                                  91343

                                                                             MOORESTOWN NJ 08057-
2595   VALERIE E ARMSTEAD                     725 KINGS HWY                                                                             8057
                                                                             2621
       JONATHAN MEYER
2596                                          21021 N 56TH ST                                          1006   PHOENIX AZ 85054-5566     85054
       ROTH IRA E*TRADE CUSTODIAN

2597   CARLY CHARALAMBOU                      576 WASHINGTON ST APT 1        BROOKLINE MA 02446-4552                                    2446


2598   WILLIAM N STRAWBRIDGE                  11 GRACEFUL ELM CT             THE WOODLANDS TX 77381                                     77381

       DONALD ZUK C/F
2599                                          UNDER CA UTMA                  22023 GOLD CANYON DRIVE          SANTA CLARITA CA 91360    91360
       KARLIE GRACE MICHELLE LEONARD

2600   JOHN TODD                              3586 WISHBONE WAY              ENCINITAS CA 92024-7282                                    92024


2601   KEITH M WILLIAMS                       830 W 104TH ST                 LOS ANGELES CA 90044-4408                                  90044


2602   ROSS E GASKIN           55**           36 EDINBURGH RD                KITCHENER ON N2B 1M5                                       0


2603   PATRICK N FOOTE                        96 RIVERVIEW RD                ALLISTON ON L9R 1R7                                        0




   EAST\171666354.4
                                      Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 209 of 328




                           A                                 B                            C                              D                       E


       Name and Address Line 1                Name and Address Line 2        Name and Address Line 3       Name and Address Line 4           Postcode


2604   RONALD J HEINZ (IRA)                   WFCS AS CUSTODIAN              8114 HEINZ RD                 NEW DOUGLAS IL 62074              62074

                                              & AMANDA M HOLDSWORTH
2605   JOHN H HOLDSWORTH                                                     8942 E CAROL WAY              SCOTTSDALE AZ 85260-5002          85260
                                              JT WROS

2606   KIRSTEN L O'BRIEN (ROTH IRA)           WFCS AS CUSTODIAN              4 LARABEE LANE                WINFIELD WV 25213-9785            25213


2607   JEFFERY SCOTT PARKER                   910-40 OLD MILL RD             OAKVILLE ON L6J 7W2                                             0


2608   >MR GARTH JOHNSON                      75 BEER CRES                   AJAX ON L1S 0A3                                                 0


2609   MEGAN WIGHTMAN                         403-8117 114 AVE NW            EDMONTON AB T5B 0C1                                             0


2610   MR JING SHENG YU                       192 STERLING AVE               WINNIPEG MB R2M 2R7                                             0


2611   MRS SHARON MA                          3638 MCKAY DR                  RICHMOND BC V6X 3R7                                             0


2612   MEY CHEA                               12610 GILBERT-BARBIER AVE      MONTREAL QC H1E 4A3                                             0


2613   MR NICHOLAS LATTA                      6 PALISADES ST                 BLACKFALDS AB T4M 0G9                                           0

                                                                             25611 FOREST BOULEVARD
2614   FMT CO CUST IRA ROLLOVER               FBO ELIZABETH SWARTOUT                                       WYOMING           MN 55092-9615   55092
                                                                             LN

2615   AHMAD M ABUKWEIK                       19203 ROSEGARDEN ST.           ROSEVILLE MI 48066                                              48066

                                                                             MIDDLEBURY        IN 46540-
2616   SHELLY J HOLDREAD                      13739 COUNTY ROAD 12                                                                           46540
                                                                             9514

2617   MRS DEBRA HERMANN                      69-46213 HAK'WELES RD          CHILLIWACK BC V4Z 0C6                                           0




   EAST\171666354.4
                                  Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 210 of 328




                           A                              B                           C                              D                    E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3       Name and Address Line 4        Postcode

       ALAN N GORAN REV LIVING TRUST
2618                                      ALAN N GORAN TTEE              2030 S OCEAN DR 2007          HALLANDALE BEACH FL 33009      33009
       UAD 08/07/2006

2619   JENNIFER JOHNSTON JR               7139 N MCKENNA AVE             PORTLAND OR 97203-5127                                       97203

                                                                         AVENTURA         FL 33180-
2620   KIRT ALEXANDER                     2950 NE 201ST TER APT E110                                                                  33180
                                                                         2092

                                                                         SARATOGA SPGS      UT
2621   GEORGE P MCILRATH                  511 W ROLLING SAGE WAY                                                                      84045
                                                                         84045-5371

                                                                         WAKE FOREST NC 27587-
2622   JAMAN TRIPOLI                      4105 FAWN LILY DR                                                                           27587
                                                                         3955

                                                                         COTTRELLVILLE MI 48039-
2623   GLORIA L DIAZ                      6650 MCKINLEY                                                                               48039
                                                                         1122
                                                                         6430 VILLAGE PARK DR APT      W BLOOMFIELD       MI 48322-
2624   FMT CO CUST IRA ROLLOVER           FBO HEIDI RICHARDS                                                                          48322
                                                                         104                           2160

2625   FMT CO CUST IRA                    FBO TAMI S COLE                1206 S ANDERSON ST            ELWOOD         IN 46036-2823   46036


2626   VINEET PANDEY                      2023 COUNTRYHAVEN CT           ENCINITAS CA 92024-3101                                      92024

                                                                         RIO GRANDE CITY TX
2627   CRUCITO BARCENAS                   486 S FM 2360                                                                               78582
                                                                         78582-9322

2628   JIM E FORNER                       806 PROMENADE LN               MOUNT AIRY MD 21771-4001                                     21771

                                                                         LUMBERTON         NC 28358-
2629   SIMS DEAN                          302 W 34TH STREET                                                                           28358
                                                                         2809

                                                                         MIDLOTHIAN       TX 76065-
2630   ZACHARY BENESCH                    213 CANTERBURY CT                                                                           76065
                                                                         1418

2631   MR. STEPHEN SZOSTAK                280 WOODFIELD RD SW            CALGARY AB T2W 3V9                                           0




   EAST\171666354.4
                                 Case 20-10290-LSS         Doc 1     Filed 02/09/20    Page 211 of 328




                           A                               B                             C                                D                        E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3          Name and Address Line 4           Postcode

       SHIBU JACOB CHACKO
2632                                       IRA ROLLOVER                   776 N 11TH AVE                   ADDISON IL            60101       60101
       CHARLES SCHWAB & CO INC CUST

2633   JAMES JOHN HANLON                   PO BOX 36                      GANADO AZ 86505-0036                                               86505

                                           TD AMERITRADE CLEARING
2634   PEGGY SIEGEL LOFLIN IRA                                            5612 LAKE SHORE DR               KNOXVILLE TN 37920                37920
                                           CUSTODIAN

       FMTC TTEE                                                                                           SUNNYVALE          CA 94087-
2635                                       FBO EITAN BEN-NUN              1454 TEAL DR                                                       94087
       CISCO 401(K) PLAN                                                                                   3730

2636   ANTHONY LOFFREDO                    16 VANESSA LN                  RINGWOOD              NJ 07456                                     7456


2637   WADE GRAUNKE                        21W315 SUNNYSIDE DR            ITASCA             IL 60143                                        60143

       JORGE ORTIZ &
2638                                       EST DE SAN FERNANDO            E3 CALLE 6                       CAROLINA PR 00985-5217            985
       NEISA WALKER JT TEN

                                           TD AMERITRADE CLEARING
2639   CHRISTOPHER M BEYERS ROLLOVER IRA                                  4206 GRAND AVE S                 MINNEAPOLIS MN 55409-1912         55409
                                           CUSTODIAN

                                           1189 MOUNTAIN QUAIL
2640   SINTIAT TE                                                         SAN JOSE CA 95120-4155                                             95120
                                           CIRCLE

2641   MR CHASE SHYMKIW                    22811 GILBERT DR               MAPLE RIDGE BC V4R 0G4                                             0

                                           JACQUELINE A KOLES
2642   NICHOLAS A KOLES C/F                                               140 KENT ROAD                    TENAFLY NJ 07670-2306             7670
                                           UTMA/NJ
                                                                                                           1161 SE 22ND AVE
       STEVEN PAUL PAVLINEC                                               CHRISTOPHER JAN
2643                                       JAN & KATRINA PAVLINEC                                          POMPANO BEACH         FL 33062-   33062
       JONATHAN PAVLINEC                                                  PAVLINEC
                                                                                                           7045
                                                                          LOS ANGELES CA 90049-
2644   LILIAN ASIKIN                       PO BOX 492411                                                                                     90049
                                                                          8411

                                                                                                           INDIAN TRAIL       NC 28079-
2645   FMT CO CUST IRA                     FBO ROHAN K KAPADIA            9002 FINE ROBE DR                                                  28079
                                                                                                           5540



   EAST\171666354.4
                                  Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 212 of 328




                           A                            B                             C                               D                       E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3        Name and Address Line 4           Postcode

                                                                         PITTSBURGH         PA 15236-
2646   SCOTT A HOLMES II                  5247 ADOBE DR                                                                                   15236
                                                                         2837

                                                                         1340 WASHINGTON BLVD
2647   NFS/FMTC IRA                       FBO JAMES GOODSON                                             STAMFORD           CT 06902       6902
                                                                         UNIT 425

2648   TAYLOR R LYONS                     IRA E*TRADE CUSTODIAN          2920 TALBERT CT                FINKSBURG MD 21048-1948           21048

       WILLIAM ERROLL ASHBY
2649                                      SEP-IRA                        6240 MEADOW RUN CT             NORCROSS GA               30092   30092
       CHARLES SCHWAB & CO INC CUST

2650   PHILIP KUGLE & SUZANNE KUGLE JT    TEN                            1759 OAKLEY DR                 DOVER PA 17315-3847               17315


2651   JOSEPH J THARANIYIL                144 CABIN TRAIL CRES           STOUFFVILLE ON L4A 0S7                                           0


2652   PTC CUST SEP IRA FBO               SHERI R HERSOM                 1070 50TH ST 12C               WEST DES MOINES IA 50266          50266


2653   ADETUTU BELLO                      2076 MARGARET ST.              SAINT PAUL MN 55119-3924                                         55119


2654   CURT DAWSON                        231 S SHORE DR                 TOMS RIVER NJ 08753                                              8753

       FRANK CAPORASO
2655                                      JT TEN/WROS                    82 IU WILLETS ROAD             OLD WESTBURY NY 11568-1521        11568
       MARY ELIZABETH CAPORASO

2656   NOEIL LUTHER                       4524 GLIMMER LN                TURLOCK CA 95382                                                 95382

                                          TD AMERITRADE CLEARING
2657   KENNETH GOETZ IRA                                                 1610 CHICKASAW LAKE RD         ARDMORE OK 73401                  73401
                                          CUSTODIAN

2658   FURMAN B KEITH JR                  701 WALT JOHNSON RD            LILLINGTON NC 27546                                              27546

       THOMAS DOMINICK SICILIANO JR                                                                     CHATSWORTH CA
2659                                      TDS MANAGEMENT INC.            22138 SONOMA PL                                                  91311
       CHARLES SCHWAB & CO INC CUST                                                                     91311



   EAST\171666354.4
                                  Case 20-10290-LSS      Doc 1      Filed 02/09/20     Page 213 of 328




                           A                            B                              C                          D                       E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3    Name and Address Line 4           Postcode

       NORTHERN TRUST COMPANY TTEE
2660                                      FBO WADE GREEN                 134 N 450 W                HYRUM UT 84319-1077               84319
       RR DONNELLEY SAVINGS PLAN

                                          ROTH IRA VFTC AS
2661   MICHAEL JOHNSON JR                                                30 AMARILLO DR             HOUMA LA 70360-7286               70360
                                          CUSTODIAN

2662   DUSTIN A DIKEMAN &                 DAEMON A DIKEMAN JTWROS        4411 WHITE AVE             BALTIMORE MD 21206-2818           21206

                                                                         STURGEON FALLS ON P2B
2663   MRS KATHIE SMITH                   830 L'ETANG RD                                                                              0
                                                                         2K7

                                                                                                    DISCOVERY BAY CA 94505-
2664   DERRICK C CARSON &                 NATALYA CARSON JTWROS          1110 SAINT ANDREWS DR                                        94505
                                                                                                    9295

2665   ARIS DREKE                         23223 ORCHARD AVE              CARSON CA 90745-4631                                         90745


2666   FMT CO CUST IRA                    FBO RICK LEACH                 114 DUPONT DR              MC DONALD         PA 15057-2190   15057

                                                                         GERMANTOWN MD 20874-
2667   TOMY JOHN                          13618 DUHART RD                                                                             20874
                                                                         1453

       DAVOUD SHAMASH &
2668                                      TOD                            51 ARLEIGH RD              GREAT NECK NY 11021               11021
       NAZITA AMINPOUR JT TEN

                                          ROTH IRA E*TRADE
2669   CHARLES D EDELMAN                                                 221 ASHWOOD COURT          HOWELL NJ 07731-3090              7731
                                          CUSTODIAN

                                                                                                    WESLEY CHAPEL       FL 33544-
2670   FMT CO CUST IRA ROLLOVER           FBO NGHIEP TAN LAM             5337 SPECTACULAR BID DR                                      33544
                                                                                                    1579

2671   FMT CO CUST IRA                    FBO TIMOTHY J TOWER            4 COTTAGE FARMS RD         CAPE ELIZ      ME 04107           4107

       WILLIAM Y LEE                                                                                6516 TIMBERVIEW DR
2672                                      1989 LEE LIVING TRUST          U/A 3/8/89                                                   95120
       AMY C LEE TTEE                                                                               SAN JOSE     CA 95120-4533

2673   HARRY R SEYMOUR                    TOD                            845 BURNHAM ST             EAST HARTFORD CT 06108            6108




   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 214 of 328




                           A                              B                            C                              D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3       Name and Address Line 4           Postcode

                                                                                                        MANITOU BEACH MI 49253-
2674   DON CRAWFORD IRA TD AMERITRADE      CLEARING CUSTODIAN             3541 GENEVA HWY                                                 49253
                                                                                                        9120

                                                                          LAFAYETTE         LA 70506-
2675   DEREK H HOGUE                       202 STEEPLE CHASE DR                                                                           70506
                                                                          5063
                                                                          ARVADA           CO 80004-
2676   JOSH POSEY                          6680 VAN GORDON CT                                                                             80004
                                                                          2440

       VOYA INSTITUTIONAL TRUST CO TT
2677                                       FBO JEFFREY J MARCIANO         629 AZURE HILLS DR            SIMI VALLEY CA            93065   93065
       CITY OF LA BOARD DEF COMP PLAN

       STATE STREET BANK & TR CO
2678                                       FBO MIGUEL HENRIQUES           120 STRAWTOWN RD              WEST NYACK NY 10994               10994
       UPS 401(K) SAVINGS PLAN

       ROSEMARIE O PAZOLA ROTH IRA TD
2679                                       219 N WALNUT ST UNIT I         SUITE I                       BENSENVILLE IL 60106-1977         60106
       AMERITRADE CLEARING CUSTODIAN
       ANNE MARIE GAVOTTO &
2680                                       JT TEN WROS                    8943 COLLETT AVE              NORTH HILLS CA 91343-3009         91343
       TIMOTHY JOHN GAVOTTO

2681   CHARLES W ACOSTA                    1961 N C ST. 6817              OXNARD CA 93031-4102                                            93031


2682   MS LANG TRAN                        17 KLONDIKE TRAIL              BRAMPTON ON L6R 3M2                                             0


2683   ANTHONY D DE SILVA                  113 VALENTINE PL APT 971       ITHACA NY             14850                                     14850

                                                                          SAYREVILLE        NJ 08872-
2684   MOMOH ROGERS                        28 WINDING WOOD DR APT 3A                                                                      8872
                                                                          2715
                                           TD AMERITRADE CLEARING         11105 LOWER AZUSA RD APT
2685   KATIE TING FANG ROLLOVER IRA                                                                     EL MONTE CA 91731                 91731
                                           CUSTODIAN                      E

                                                                          BOUND BROOK NJ 08805-
2686   RYAN FOLEY                          861 SEBRING AVE                                                                                8805
                                                                          1512

2687   JOSEPH DIANGELO TOD                 2710 BRIDGET                   ROCHESTER HILLS MI 48307                                        48307




   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20     Page 215 of 328




                           A                             B                              C                          D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3    Name and Address Line 4           Postcode


2688   PHILIP CROW TOD                     5725 TEMBROOKE WAY             BARGERSVILLE IN 46106                                        46106


2689   JONATHAN S COMITZ                   87 SCENICVIEW DR               DALLAS PA 18612                                              18612


2690   RAJENDER CHILKEPALLI                1046 W HUNTINGTON DR APT 3     ARCADIA CA 91007                                             91007


2691   WILLIAM N AUTH SR &                 HAZEL G AUTH TEN COM           11604 HOPKINS LN           SMITHSBURG MD 21783               21783

                                           6025 JEFFREYS GROVE
2692   AVERN LES MURRAY III                                               RALEIGH NC 27612                                             27612
                                           SCHOOL RD

2693   ROBERT VIOLA                        5273 HEWITT PKWY               LEWISTON NY 14092-1945                                       14092


2694   FMT CO CUST IRA                     FBO DAVID A STROBEL            8406 STANDING FIELD CT     CYPRESS        TX 77433-3542      77433

       FPT CO CUST HSA
2695                                       9020 SOUTHWESTERN BLVD         APT 2202                   DALLAS        TX 75214-1535       75214
       FBO LUIS E BRUM

2696   FMTC CUSTODIAN - ROTH IRA           FBO BECHARA SAID TOHME         PO BOX 1897                TROY         MI 48099-1897        48099


2697   FMTC CUSTODIAN - ROTH IRA           FBO KUN HAN SHEN               8228 JO ELLEN DR           FISHERS       IN 46038-5296       46038

       FMT CO CUST IRA ROLLOVER
2698                                       5604 KIPLING PARKWAY           APT 108                    ARVADA         CO 80002-2168      80002
       FBO ERIC HENDRIX

       FMTC TTEE
2699                                       FBO LYLE HOLYOAK               33 W 4TH S                 DUBOIS        ID 83423-0000       83423
       NTCA SAVINGS PLAN

2700   FMT CO CUST IRA ROLLOVER            FBO BRUCE W WIGHAMAN           580 GLENWOOD DR            VALPARAISO        IN 46385-8877   46385

       GORDON L FUNG
2701                                       JT TEN/WROS                    1837 10 TH AVENUE          SAN FRANCISCO CA 94122-4601       94122
       PEGGY FUNG



   EAST\171666354.4
                                       Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 216 of 328




                           A                                   B                              C                                 D                       E


       Name and Address Line 1                 Name and Address Line 2        Name and Address Line 3             Name and Address Line 4           Postcode

                                                                              VERO BEACH            FL 32962-
2702   ANNE D MITCHELL                         2005 GREY FALCON CIR SW                                                                              32962
                                                                              8616

                                                                              HILLIARD            OH 43026-
2703   MYUNG W HAN                             6002 MORGANWOOD SQ                                                                                   43026
                                                                              7175
                                                                              ELK GROVE            CA 95624-
2704   PRABHJIT HANJRAH                        9508 CRISSWELL DR                                                                                    95624
                                                                              6054

                                                                              PRINCETON JCT          NJ 08550-
2705   POUL STRANGE                            34 BERKSHIRE DR                                                                                      8550
                                                                              1232

2706   KELLY N HO                              70 IVYWOOD                     IRVINE          CA 92618-3999                                         92618

                                               385 RIVER OAKS PKWY APT
2707   VIJAYAPANDIA UNNIKRISHNAN                                              SAN JOSE            CA 95134-3642                                     95134
                                               5105
                                                                              OLD FORGE            PA 18518-
2708   NICHOLAS PARISE                         109 ALICIA ST                                                                                        18518
                                                                              1975

2709   ANDREW V GIDDINGS                       2220 MATTHEWS ST SE            HUNTSVILLE              AL 35801                                      35801


2710   DANIEL A PIETRO                         19 HUNTER LANE                 CANTON MA 02021-1731                                                  2021

       CHARLES L VINSON &                      95158 SUMMERWOODS CIR
2711                                                                                                      2001    FERN BCH FL 32034-5691            32034
       GAIL N VINSON JTWROS                    UNIT

       SSBT TTEE                 EDISON 401K
2712                                           FBO LEONARD BARELA             1754 255TH ST                       LOMITA CA            90717        90717
       SAVINGS PLAN

       BARBARA BLUIETT
2713                                           IRA ROLLOVER                   40 HIGHLAND MANOR CT                INDIANAPOLIS IN           46228   46228
       CHARLES SCHWAB & CO INC CUST

       GRAHAM B CLINTON                                                       500 JEFFERSON AVE UNIT
2714                                           ROTH ACCOUNT                                                       REDWOOD CITY CA 94063-1882        94063
       IRA VFTC AS CUSTODIAN                                                  1021
                                               ROTH IRA VFTC AS
2715   MICHAEL G NIKLAS                                                       PO BOX 24                           ELLICOTTVILLE NY 14731-0024       14731
                                               CUSTODIAN



   EAST\171666354.4
                                             Case 20-10290-LSS        Doc 1        Filed 02/09/20    Page 217 of 328




                               A                                     B                               C                              D                    E


       Name and Address Line 1                       Name and Address Line 2            Name and Address Line 3     Name and Address Line 4          Postcode


2716   MR. CHRISTOPHER M WATLING                     24 ESGORE DR                       NORTH YORK ON M5M 3R3                                        0


2717   MR. RAKAN JAMAL MOH SHADID                    191 FLODDEN WAY                    NEPEAN ON K2G 7E2                                            0


2718   MISS ELIZABETH LISA MAGGIORE                  46 THIRD ST                        ORANGEVILLE ON L9W 2B1                                       0


2719   A ROBERTSON                                   2182 BADER CRES                    BURLINGTON ON L7P 4N5                                        0


2720   PATRICIA A SMITH                              IRA E*TRADE CUSTODIAN              1316 CAPE FEAR NATIONAL     LELAND NC 28451-6477             28451


2721   MATHIAS A FOWUNG                              5 ROLAND WAY                       MILFORD MA 01757-5601                                        1757


2722   ALAN O GUERRERO-PEREZ                         701 VASSAR WAY                     IDAHO FALLS ID 83402-3203                                    83402


2723   STEPHANIE M LEMUS              3D**           25 DUNLOP ST                       RED DEER AB T4R 2H3                                          0


2724   Ustocktrade Securities Inc.                   275 Grove Street Suite 2400        Newton MA                   02466 United States of America   0

       CHARLES E WAUGHTEL
2725                                                 725 LEE CIRCLE                     B8                          JOHNSON CITY NY 13790            13790
       R/O IRA E*TRADE CUSTODIAN

2726   ROSS E GASKIN               55**              36 EDINBURGH RD                    KITCHENER ON N2B 1M5                                         0

       PETER ARMENIA IRA TD AMERITRADE
2727                                                 201 W109 ST                        3E                          NEW YORK NY 10025                10025
       CLEARING CUSTODIAN

2728   PAUL KAYSER                                   1853 S OPFER LENTZ RD              ELMORE OH 43416-9789                                         43416

                                                                                        CHESTERFIELD MO 63017-
2729   KAREN HORN                                    2020 SCHOETTLER VALLEY DR                                                                       63017
                                                                                        7648



   EAST\171666354.4
                                    Case 20-10290-LSS        Doc 1    Filed 02/09/20    Page 218 of 328




                           A                              B                             C                           D                 E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3    Name and Address Line 4     Postcode


2730   MELVIN BIRD                          807 N. MAIN                    WICHITA KS 67203                                       67203

                                            AMBER PB PFEFFERKORN JT
2731   ANDRES G PFEFFERKORN &                                              6630 SW 63RD CT            SOUTH MIAMI FL 33143-3333   33143
                                            TEN
       MARSHALL GJEBRE ROTH IRA TD
2732                                        INC CUSTODIAN                  5600 MAPLE ST              HOBART IN 46342             46342
       AMERITRA

2733   WILLIAM REMMER                       3526 OAK CLIFF DR              FALLBROOK CA 92028-9411                                92028

                                                                           CHANDLER AZ
2734   TERENCE BACUITA                      5103 S FERN CT                                                                        85248
                                                                           85248

       ERICK LUCERA              CHARLES
2735                                        IRA ROLLOVER                   ADDRESS ON FILE WITH KCC
       SCHWAB & CO INC CUST
                                                                           CAPE CORAL FL
2736   CRAIG LANE COLLYER                   331 NE 17TH STREET                                                                    33909
                                                                           33909

2737   WILFRED J RADLER                     65 STAMFORD AVE                PROVIDENCE RI 02907-3735                               2907


2738   PATRICK A CUNNINGHAM                 9903 ONTARIO LN                DALLAS TX 75220                                        75220

       SAMANTHA STARR HUNTER ROLLOVER
2739   IRA                                  93 KINGSLAND AVE.              3F                         BROOKLYN NY 11222           11222
       TD AMERITRADE CLEARING CUSTODIAN

2740   ORLANDO ABAD                         716 N. VENTURA RD              OXNARD                     CA                93030     93030


2741   MARC J BAUMGARTNER                   SEP IRA E*TRADE CUSTODIAN      20796 NORBERT WEBER LN     ROGERS MN 55374-4746        55374


2742   CARTER B KNOPKE                      11593 LA COLINA RD             SAN DIEGO CA 92131-1431                                92131


2743   MR JEREMY R BROOKS                   14 TRAIL BLVD                  SPRINGWATER ON L9X 0S6                                 0



   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 219 of 328




                           A                             B                             C                               D                    E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3        Name and Address Line 4        Postcode

                                                                          FORT MCMURRAY AB T9K
2744   MR MARK JEREBIC                     221 HARPE WAY                                                                                0
                                                                          2K8

2745   PENNY M STRICKLAND                  141 WALTON CIR                 PARIS TN 38242-9400                                           38242

                                                                          APPLE VALLEY       MN 55124-
2746   ALLEN T HUNT                        7600 157TH ST W APT 300                                                                      55124
                                                                          9182

2747   FMTC CUSTODIAN - ROTH IRA           FBO KI SUN YOO                 4612 DEMBY DR                  FAIRFAX        VA 22032-1707   22032


2748   FMT CO CUST IRA ROLLOVER            FBO SCOTT R HABERER            19814 HOPPERS CREEK DR         KATY         TX 77449-6627     77449


2749   JOSEPH C ZELLER                     1127 REGIMENT DR NW            ACWORTH           GA 30101                                    30101


2750   WILLIAM KENDALL STAVELY             PO BOX 811                     SALLISAW OK 74955                                             74955


2751   RUTH HILTON                         2412 RED OAK DR                WAYCROSS GA 31501                                             31501

                                                                                                         SHREWSBURY        MA 01545-
2752   FMTC CUSTODIAN - ROTH IRA           FBO SON HAI VO                 4 COBBLESTONE WAY                                             1545
                                                                                                         1568

                                                                          LOUISVILLE       KY 40216-
2753   MICHAEL H LUCAS                     4421 MALCOLM RD                                                                              40216
                                                                          5452

                                                                          DANBURY          CT 06811-
2754   SEAN DAVID BRINCKERHOFF             35 HILLANDALE RD                                                                             6811
                                                                          3610

                                                                          BLOOMFIELD        CT 06002-
2755   TIANA REID                          9 KNOLLWOOD RD                                                                               6002
                                                                          3404

2756   SMITHA NAIR                         6 GALLOPING HILL RD            CHERRY HILL NJ 08003-5149                                     8003

       IRA HANTZ ROLLOVER IRA TD
2757                                       5200 MEADOWCREEK DR            APT 1025                       DALLAS TX 75248-4048           75248
       AMERITRADE CLEARING CUSTODIAN



   EAST\171666354.4
                                    Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 220 of 328




                           A                              B                               C                             D                       E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3        Name and Address Line 4           Postcode


2758   THITIRAT JENJIRATTHITIKARN           9522 SAPPHIRE HILL LN.         KATY TX             77494                                        77494

                                                                           NAPERVILLE IL
2759   SUZAN ANN GUALANO                    1536 BONAVENTURE DRIVE                                                                          60563
                                                                           60563
                                            ROTH IRA VFTC AS
2760   SELENE VIRIDIANA TELLEZ                                             621 LIME AVE                   LONG BEACH CA 90802-1538          90802
                                            CUSTODIAN

                                                                           SALT LAKE CTY      UT 84124-
2761   CLIFFORD D LYON                      4253 S OLYMPUS VIEW DR                                                                          84124
                                                                           3247

                                                                                                          ALBUQUERQUE        NM 87120-
2762   FMTC CUSTODIAN - ROTH IRA            FBO WILLIE SANDERS JR          1908 YARBROUGH PL NW                                             87120
                                                                                                          6228

       RAO S DONTHAMSETTY
2763                                        IRA CONTRIBUTORY               609 GOLDENROD DR               BOLINGBROOK IL            60440   60440
       CHARLES SCHWAB & CO INC CUST

2764   CAROLYN J BESSLER                    IRA E*TRADE CUSTODIAN          936 IVY LANE                   CARY NC 27511-4753                27511


2765   MR SUGIANTO TJANDRA OR               MRS. JACQUIE TJANDRA           8 WANITA RD                    SCARBOROUGH ON M1C 3X8            0


2766   MISS JENNA M GOODHAND                1832 SEYMOUR CRES              LONDON ON N6G 5N3                                                0

                                            FBO JOHNATHEN P                                               ELMWOOD PARK         IL 60707-
2767   FMTC CUSTODIAN - ROTH IRA                                           2207 N 74TH CT APT 2                                             60707
                                            STASINAKOS                                                    2670

2768   PATRICK NOTO &                       SCOTT NOTO TEN COM             7 WILLOW CT                    WALDWICK NJ 07463                 7463


2769   EDWARD PATRICK TYRRELL               1040 W WOOSTER ST              BOWLING GREEN OH 43402                                           43402

                                            TD AMERITRADE CLEARING
2770   WEI ZHEN IRA                                                        6741 BURNS ST APT 308          FOREST HILLS NY 11375             11375
                                            CUSTODIAN
       CUST FPO
2771                                        FBO AGUSTIN HERNANDEZ          2745 BAL HARBOR LN             HAYWARD CA 94545-3403             94545
       AGUSTIN HERNANDEZ IRA



   EAST\171666354.4
                                        Case 20-10290-LSS      Doc 1      Filed 02/09/20      Page 221 of 328




                           A                                  B                               C                          D                       E


       Name and Address Line 1                  Name and Address Line 2        Name and Address Line 3     Name and Address Line 4           Postcode

                                                                                                           EAST ROCKAWAY NY 11518-
2772   JOAN ANSKAT                              IRA R/O ETRADE CUSTODIAN       60 PHIPPS AVE                                                 11518
                                                                                                           1528

2773   ARTHUR F GUERRERO &                      KAREN GUERRERO JTWROS          1210 MOKAPU BLVD            KAILUA HI 96734-1847              96734


2774   FMT CO CUST IRA                          FBO KEVIN MA                   3715 STRANG AVE             ROSEMEAD          CA 91770-2160   91770


2775   FMT CO CUST IRA ROLLOVER                 FBO PRABHJIT HANJRAH           9508 CRISSWELL DR           ELK GROVE         CA 95624-6054   95624


2776   FMT CO CUST IRA ROLLOVER                 FBO HUELON LYGHTS JR           2731 HILL ST                OXNARD         CA 93035-2521      93035


2777   FMT CO CUST IRA ROLLOVER                 FBO LAZARO SUAREZ              12918 SW 47TH TER           MIAMI        FL 33175-4522        33175


2778   DARYL BAKKE                              76 17TH AVE                    MILTON WA 98354-9703                                          98354

                                                ROTH IRA E*TRADE
2779   MICHELLE L KOLES                                                        140 KENT ROAD               TENAFLY NJ 07670-2306             7670
                                                CUSTODIAN

2780   MICHAEL G WALLER          3E**           336 BIGELOW ST                 PORT PERRY ON L9L 1N2                                         0


2781   HONGKONG AND SHANGHAI BANKING            HSBC-AUS CLIENTS A/C (15/00)   1 QUEENS ROAD CENTRAL       HONG KONG                         0


2782   MR EBEN NORMAN                           203-2280 VINE ST               VANCOUVER BC V6K 3K4                                          0


2783   STEVEN SOBO                              55 EAGLES NOTCH DR             ENGLEWOOD NJ 07631-5061                                       7631


2784   JOSEPH E DIVIETRO                        19 WILBUR AVE                  AUBURN NY 13021                                               13021


2785   SHKELZEN KAPIDANI                        9063 E PARADISE DR             SCOTTSDALE AZ 85260-6888                                      85260




   EAST\171666354.4
                                      Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 222 of 328




                           A                                  B                           C                             D                       E


       Name and Address Line 1                Name and Address Line 2        Name and Address Line 3      Name and Address Line 4           Postcode


2786   EQUITY TRUST COMPANY TTEE              ROSLYN B HAIN                  526 RUTLAND AVE              TEANECK NJ 07666-2923             7666


2787   PATRICK PHELAN                         2219 N HOYNE                   UNIT 3                       CHICAGO IL 60647-3309             60647


2788   THOMAS M CALOGERO                      2955 RIDGELAKE #114            METAIRIE LA 70002-4947                                         70002


2789   JASON D MULFORD                        510 LAKE SHORE DR. APT. 11     LAKE PARK FL 33403-3560                                        33403


2790   JOSEPH MOCA                            KAROLINA MOCA                  1482 CAMERON CT              HOFFMAN EST       IL 60010-5602   60010

                                                                             INTERLAKEN       NY 14847-
2791   LAURA ANN THOMAS                       7806 ROUTE 89                                                                                 14847
                                                                             9642

2792   RAQUEL FOX                             35718 TIMBERLANE DR            ABBOTSFORD BC V3G 1G3                                          0


2793   ROSS E GASKIN           55**           36 EDINBURGH RD                KITCHENER ON N2B 1M5                                           0


2794   MARCEL R COULOMBE                      61 7TH ST SE                   CHESLEY ON N0G 1L0                                             0

                                                                             60 W TERRA COTTA AVE APT
2795   WILLIAM WOJEWNIK                       COVERDELL ESA                                               CRYSTAL LAKE IL 60014-3548        60014
                                                                             196

       REGINA EASLEY
2796                                          10205 WASHINGTONIAN BLVD       APT 244                      GAITHERSBURG MD 20878-8315        20878
       ROTH IRA E*TRADE CUSTODIAN

       DAVID BERKSTRESSER &                                                                               3956 E NORA CIR
2797                                          UA 06-04-1999                  BERKSTRESSER REV TRUST                                         85215
       ELIZABETH M FALK TR                                                                                MESA AZ 85215-1078

2798   M STEVE ANGERS                         440 RTE DU QUAI                DONNACONA QC G3M 1N4                                           0

                                                                             CLIFFSIDE PARK NJ
2799   CHRISTOPHER DIRATSOUIAN                445 COLUMBIA AVE                                                                              7010
                                                                             07010



   EAST\171666354.4
                                   Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 223 of 328




                           A                               B                           C                             D                    E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3      Name and Address Line 4        Postcode


2800   CYNTHIA BOWER                       PO BOX 1003                    CLAREMORE OK 74018-1003                                     74018

       ALBERT E RICE
2801                                       IRA ROLLOVER                   3314 ASBURY GLEN CT          SPRING TX            77386     77386
       CHARLES SCHWAB & CO INC CUST

2802   DALE DARLING                        91 N PARADISE DR               OREM UT 84097-4811                                          84097


2803   DENIS PERISIC                       300 COUNTRY VIEW CT            LAKE MARY FL 32746-4826                                     32746

                                                                          RICHMOND HILL NY 11418-
2804   ANAND R DAHARRY                     9135 113TH ST                                                                              11418
                                                                          3027

2805   MICHAEL J BONANZA                   4595 VERONA ST                 VERNON NY 13476-3841                                        13476


2806   RONALD K SHELTON                    407N 7TH ST                    FORT COBB OK 73038                                          73038


2807   MEHRAN UMERANI                      509 SAN FELICIA WAY            LOS ALTOS CA 94022-1755                                     94022

                                                                                                       WAXAHACHIE         TX 75165-
2808   FMT CO CUST IRA                     FBO SUZANNE T BELL             669 BROOKVISTA CT W                                         75165
                                                                                                       6145

                                           FBO MEHLAM
2809   FMT CO CUST IRA ROLLOVER                                           4201 CANYONSIDE TRL          AUSTIN        TX 78731-2857    78731
                                           BHIWANDIWALA

       ANNETTE RICHARDS & GREGORY
2810                                       JT TEN                         27424 SE EAGLE CREEK RD      ESTACADA OR 97023-9723         97023
       RICHARDS

2811   MONSIEUR MARTIN FRECHETTE           PO BOX 642                     14 LAC DAVID                 CHIBOUGAMAU QC G8P 0A8         0


2812   LINDA D VARGO                       IRA E*TRADE CUSTODIAN          4828 MILESTRIP RD            BLASDELL NY 14219-3002         14219


2813   EVA MARCELA MARTIN                  5030 N MARINE DR APT 2003      CHICAGO IL           60640                                  60640




   EAST\171666354.4
                                   Case 20-10290-LSS        Doc 1    Filed 02/09/20     Page 224 of 328




                           A                             B                              C                             D                    E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3       Name and Address Line 4        Postcode

                                                                                                        BIRMINGHAM        AL 35242-
2814   FMT CO CUST IRA ROLLOVER            FBO TODD COX                   1001 BLUE HERON PT                                           35242
                                                                                                        6891

2815   GABRIELLE WRBANEK                   RICHARD S WRBANEK              ADDRESS ON FILE WITH KCC

                                                                          RISING SUN        IN 47040-
2816   KEITH ARMSTRONG                     4245 STATE ROUTE 56 N                                                                       47040
                                                                          9338

                                           NICOLETTE PAIGE GARDINI
2817   ANTHONY M GARDINI CUST                                             168 W ISLIP RD                WEST ISLIP     NY 11795-4538   11795
                                           UTMA NY

2818   MICHAEL S PAYNE                     PO BOX 3700                    SAN JOSE CA 95156-3700                                       95156

                                           FBO DEIRDRE MARY                                             LONDONDERRY        NH 03053-
2819   FMTC CUSTODIAN - ROTH IRA                                          101 AUBURN RD                                                3053
                                           KNOWLTON                                                     2232

2820   NORMAN MILLENDER &                  MICHELLE MILLENDER JT TEN      6601 CANTERBURY DR            FRISCO TX 75035                75035


2821   MARK BUTCHER TOD                    94 N 1800TH ST                 FLAT ROCK IL 62427                                           62427

       PANDURANG K PATIL
2822                                       MAHARASHTRA                    GUDHE 415112                  INDIA                          0
       TALUKA PATAN DISTRICT SATARA

2823   EDWARD J JONNET                     -TOD-                          2260 BREEZEWAY DRIVE          MANSFIELD OH 44904-1405        44904

                                                                          GERMANTOWN TN
2824   BELINDA G. WATKINS                  1983 E ARDEN OAKS DR                                                                        38139
                                                                          38139

2825   KEVIN SMITH                         PO BOX 1021                    BETHANY OK 73008-1021                                        73008

                                           ROTH IRA E*TRADE
2826   LEOPOLDO GARCIA                                                    7364 OAK ST                   TAYLOR MI 48180-2211           48180
                                           CUSTODIAN

2827   ABRAHAM E GARCIA                    1623 OAK TREE LN               STOCKTON CA 95209-4581                                       95209




   EAST\171666354.4
                                        Case 20-10290-LSS       Doc 1     Filed 02/09/20     Page 225 of 328




                           A                                    B                            C                             D                    E


       Name and Address Line 1                  Name and Address Line 2        Name and Address Line 3       Name and Address Line 4        Postcode


2828   JEANETTE L GRAHAM                        201 N FLORIDA AVE              COLUMBUS KS 66725-1126                                       66725


2829   DONALD R BROEDLIN &                      KELLY BROEDLIN JT WROS         54 CREST RD                   NEW PROVIDNCE NJ 07974-2546    7974


2830   KELLY BROEDLIN                           WFCS CUSTODIAN TRAD IRA        54 CREST RD                   NEW PROVIDNCE NJ 07974-2546    7974


2831   MR. PATRIK PRENGA                        29 OAK ST                      TORONTO ON M5A 0A2                                           0


2832   BRITTANY SAYLES                          4321 SILVERLEAF DR             YPSILANTI MI          48197                                  48197

       FMTC TTEE                                                                                             BALTIMORE         MD 21222-
2833                                            FBO WILLIAM P POPLOVSKI        3400 DUNRAN RD                                               21222
       CBS 401(K) PLAN                                                                                       5946

2834   HAMID D ZEHDAR                           1981 FANWOOD AVE               LONG BEACH CA 90815-4547                                     90815


2835   GABRIELLE WRBANEK CUST                   BROCK P WRBANEK UTMA CA        ADDRESS ON FILE WITH KCC


2836   GABRIELLE WRBANEK CUST                   COLE H WRBANEK UTMA CA         ADDRESS ON FILE WITH KCC

                                                AMANDA JOY GARDINI UTMA
2837   ANTHONY M GARDINI CUST                                                  168 W ISLIP RD                WEST ISLIP     NY 11795-4538   11795
                                                NY

2838   BRENT ALEXANDER                          1995 EAST COALTON ROAD         36-204                        SUPERIOR CO 80027-4419         80027


2839   DAVID A SIGLER &                         NAZMIN SIGLER JTWROS           4923 VINTAGE GROVE CT         KATY TX 77449-4592             77449


2840   ARON PRITCHARD                           5870 KAPPA ST                  LA MESA CA 91942-2823                                        91942


2841   KIRK J MARSHALL           4D**           709-75 CHAROLAIS BLVD          BRAMPTON ON L6Y 2R8                                          0




   EAST\171666354.4
                                   Case 20-10290-LSS        Doc 1     Filed 02/09/20     Page 226 of 328




                           A                                B                            C                             D                     E


       Name and Address Line 1             Name and Address Line 2         Name and Address Line 3       Name and Address Line 4         Postcode

       FRED DILORENZO
2842                                       JT TEN/WROS                     3677 YOSEMITE COURT           NAPLES FL 34116-7301            34116
       BARBARA DILORENZO

2843   FMT CO CUST IRA ROLLOVER            FBO BRENDA L CAMACHO            1759 OAKWOOD AVE              NEW ULM         MN 56073-2051   56073


2844   FMT CO CUST IRA ROLLOVER            FBO JALAJ SRIVASTAVA            15228 KESTRELRISE DR          LITHIA       FL 33547-4834      33547

                                                                           CHESAPEAKE        VA 23327-
2845   RICHARD J FITZSIMMONS               PO BOX 3071                                                                                   23327
                                                                           3071

2846   MRS CRYSTAL ALBRECHT                100 EASTMAN CRES                RED DEER AB T4R 1Y3                                           0

       ANIL DHAWAN &
2847                                       JT TEN WROS                     92 HAZEL CT                   DAYTON NJ 08810-1312            8810
       SIMPLE GUJRAL
       GARY L OAKDEN
2848                                       ROTH ACCOUNT                    6 SHIRLEEN DR                 HILTON NY 14468-8701            14468
       IRA VFTC AS CUSTODIAN

2849   DANIEL WEITZ                        21150 NE 38TH AVE               APT 1104                      AVENTURA FL 33180-4036          33180

                                                                           JAMAICA PLAIN MA 02130-
2850   SHEILA MARIE MCGAREY                29 CUSTER ST APT 3                                                                            2130
                                                                           3134
                                                                           PHOENIXVILLE PA 19460-
2851   THEODORE E VON MECHOW III           247 WASHINGTON AVE                                                                            19460
                                                                           3716

2852   MR. WALTER BARTA                    6415 11 AVE NW                  EDMONTON AB T6L 4A1                                           0

                                           688 RUE NOTRE-DAME O APP
2853   MR. STEVEN TSHAKATUMNA                                              MONTREAL QC H3C 0S5                                           0
                                           310

2854   MISS TING TING ZHANG                10125 109 ST NW UNIT 303        EDMONTON AB T5J 3P1                                           0


2855   MR. GOVERDHAN REDDY BANDA           2001 118 ST SW                  EDMONTON AB T6W 0E4                                           0




   EAST\171666354.4
                                    Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 227 of 328




                           A                              B                             C                             D                 E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3     Name and Address Line 4      Postcode


2856   MS. DARLENE WIERSKI-DEVOE            1192 MCMULLEN CRES             MILTON ON L9T 6X1                                        0

                                            5184 BOUL COUSINEAU
2857   MR. RYBAKOV ETIENNE CHERY                                           SAINT-HUBERT QC J3Y 0E1                                  0
                                            BUREAU 154

2858   MR. STEVEN MOON LAM YANG             2651 KITCHENER ST              VANCOUVER BC V5K 3C9                                     0


2859   MISS. SHELLEY A KINSMAN              9490 BALDWIN ST                ASHBURN ON L0B 1A0                                       0


2860   MR MARC HUGO N DE RAEVE              12126 126 ST NW                EDMONTON AB T5L 0W7                                      0


2861   MRS. THI THANH HUONG NGUYEN          149 LONGSHIRE CIR              NEPEAN ON K2J 4L2                                        0

       STEPHEN E BANKOFF &                  15324 LAKES OF DELRAY
2862                                                                       APT 202                     DELRAY BEACH FL 33484-4369   33484
       MARILYN L BANKOFF JT WROS            BLVD

2863   SETH R LEWIS                         WFCS CUSTODIAN ROTH IRA        1453 MARILYN DR             OGDEN        UT 84403-0426   84403


2864   MR. GATIS KALNINS                    159 HIGHBOURNE RD UNIT 6       TORONTO ON M5P 2J8                                       0

                                            ROTH IRA VFTC AS
2865   LEROY JENKINS                                                       8530 SE 159TH PL            SUMMERFIELD FL 34491-5567    34491
                                            CUSTODIAN

       LIANA D BASCEANU-SARBU
2866                                        1945 S OCEAN DR APT 1414       HALLANDALE BEACH FL         33009-6086                   33009
       TRAD IRA VFTC AS CUSTODIAN

       CHRISTOPHER J BICKMORE &
2867                                        JT TEN WROS                    1728 STONEHENGE DR          LAFAYETTE CO 80026-9114      80026
       WENDY SULLIVAN

       JACOB VADAKEKALAM &
2868                                        JT TEN WROS                    ADDRESS ON FILE WITH KCC
       SHINY VADAKEKALAM
                                            ROTH IRA VFTC AS
2869   EVA LOVELADY                                                        357 N POST OAK LN APT 310   HOUSTON TX 77024-5900        77024
                                            CUSTODIAN



   EAST\171666354.4
                                 Case 20-10290-LSS        Doc 1      Filed 02/09/20    Page 228 of 328




                           A                             B                             C                             D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3      Name and Address Line 4           Postcode

                                                                          CLARKLAKE MI
2870   MICHAEL LYNN THORREZ                716 LAKEVIEW DRIVE                                                                            49234
                                                                          49234

       ALFRED L MARSH
2871                                       ROTH CONTRIBUTORY IRA          139 HICKORY RIDGE LN         CROSSVILLE TN             38558   38558
       CHARLES SCHWAB & CO INC CUST
                                           CHARMAINE M SUMMERS JT                                      N. CLARENDON VT
2872   DAYTON C SUMMERS &                                                 270 MIDDLE ROAD                                                5759
                                           TEN                                                         05759

       ROGER ALLEN GUINN         CHARLES
2873                                       IRA ROLLOVER                   856 FM RD. 2210              BRIDGEPORT TX             76426   76426
       SCHWAB & CO INC CUST

2874   MR CHAD G JONES                     5312 63 ST                     PONOKA AB T4J 1V8                                              0


2875   LARRY LYNN LASSEN                   3114 KWONESUM CT S             SALEM OR             97306                                     97306


2876   CHARLES ALAN TELESE &               IRENE T TELESE JT TEN          ADDRESS ON FILE WITH KCC


2877   JOHN B JOHNS &                      JENNIFER B JOHNS JT TEN        12261 PEBBLEPOINTE PASS      CARMEL IN            46033        46033

       CHARLES SCHWAB TRUST BANK TTEE
2878                                       FBO BRETT C JESIONOWSKI        2835 W 4TH AVE               DENVER CO             80219       80219
       IAC/INTERACTIVECORP RET SVGS P

       MATTHEW JAMES ZIVICK &
2879                                       DESIGNATED BENE PLAN/TOD       4119 N KOSTNER AVE           CHICAGO IL           60641        60641
       DAWN MARIE ZIVICK

2880   SRINIVASARAO BONTHU                 73 ISABELLA GARDEN LANE        STOUFFVILLE ON L4A 0L4                                         0

                                           ROTH IRA ETRADE
2881   LESA G MALECOT                                                     3433 WELLESLY AVE            SAN DIEGO CA 92122-2338           92122
                                           CUSTODIAN

       ROBERT MARIEN &
2882                                       JT TEN WROS                    6469 ROYAL OAKLAND PL        INDIANAPOLIS IN 46236-4826        46236
       KIM E MARIEN

2883   SHIAN SIMMS                         308 W 103RD STREET             #3B                          NEW YORK NY 10025-4462            10025




   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 229 of 328




                           A                            B                            C                           D                 E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3    Name and Address Line 4     Postcode

                                                                        COLLIERVILLE TN 38017-
2884   ATHANASIA B LEWIS                 1447 WOLF HUNT DR                                                                     38017
                                                                        8638

2885   WALTER JEFFERSON SPEARS           20911 MCINTOSH PLACE           LEESBURG VA 20175-6373                                 20175

                                                                        SAN FRANCISCO CA 94116-
2886   LARRY L PIPPIN                    2925 PACHECO ST                                                                       94116
                                                                        1134

2887   BRAD BARKER                       8607 CORD DRIVE                PASCO WA 99301-7995                                    99301

                                                                                                   BROADVIEW HTS OH 44147-
2888   JAMES S SIPOS                     IRA E*TRADE CUSTODIAN          8425 AVERY RD                                          44147
                                                                                                   1653

2889   MARY J VILLAVICENCIO              327 E CORNELL DR               RIALTO CA 92376-5101                                   92376

       SETH RICH LEWIS TR
2890                                     U/A DTD 10/03/1996             1453 MARILYN DR            OGDEN      UT 84403-0426    84403
       SETH R LEWIS TTEE

                                         31-31 OAKWORTH CRESCENT
2891   SADAT KHAN                                                       SCARBOROUGH ON M1K 3T7                                 0
                                         CRES

2892   JEFFERY SCOTT PARKER              910-40 OLD MILL RD             OAKVILLE ON L6J 7W2                                    0


2893   WILLIAM BEATTIE                   24 PEPIN CRT                   BARRIE ON L4M 7J4                                      0


2894   RUSSELL WILSON (IRA)              WFCS AS CUSTODIAN              2125 CHARLIE DAYER DRIVE   CONWAY AR 72034-7787        72034


2895   DEMETRIO PEGUERO (IRA)            WFCS AS CUSTODIAN              905 BEECHWOOD LANE         VESTAL      NY 13850-2501   13850


2896   UNIB ABBAS                        5958 OSPREY BLVD               MISSISSAUGA ON L5N 8K1                                 0


2897   RAVICHANDRAN THOMAS               17 PROVINCETOWN                SCARBOROUGH ON M1C 5G7                                 0




   EAST\171666354.4
                                 Case 20-10290-LSS        Doc 1     Filed 02/09/20    Page 230 of 328




                           A                              B                           C                           D               E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3    Name and Address Line 4   Postcode


2898   SHARDUL FREY                       406-1 BEDFORD RD               TORONTO ON M5R 2B5                                   0


2899   MR ANDREW WATSON                   200 RUTTAN RD                  GRAFTON ON       K0K 2G0                             0


2900   MR TOM TOBIN                       38 LEGALLAIS ST                PAB NL   A0M 1C0                                     0


2901   MR VALTER CUNHA                    2028 DUFFERIN ST               TORONTO ON M6E 3R5                                   0

                                                                         CAMPBELLCROFT ON L0A
2902   DAVID WALKER                       9648 WALKER RD                                                                      0
                                                                         1B0

2903   >MS SARAH ORR                      29 CURRIE AVE                  TORONTO ON M4C 1C3                                   0


2904   314 FARM LLC ATTN EDWARD BRYAN     HATCHETT                       723 COUNTRY CLUB EST       GLASGOW KY 42141-9040     42141


2905   GUY EVANS                          915 MEDA AVE                   LANCASTER OH 43130-2135                              43130

       RICHARD ROBSON TR FBO RICHARD
2906                                      MAR 25 2015                    3811 BUENA VISTA DR S      ELLENTON FL 34222-4739    34222
       ROBSON REVOCABLE LIVING TRUST UA

2907   RODNEY ALAN BARNES & KIMBERLY      BARNES JT TEN                  402 CAROLINA PL            JACKSON MO 63755-8329     63755


2908   ANTHONY F DUHAIME                  29 PATTON ST                   COVENTRY RI 02816-7423                               2816


2909   DAVID MEREDITH PRICE               PO BOX 991085                  NAPLES FL 34116-6389                                 34116


2910   MARGARET W HARVEY                  3737 PALOMINO CIR APT 2B       SOUTH BEND IN 46628-6066                             46628

       JAMES M KAR ROLLOVER IRA TD
2911                                      PO BOX 25724                   PO BOX 025724              MIAMI FL 33102-5724       33102
       AMERITRADE CLEARING CUSTODIAN



   EAST\171666354.4
                                 Case 20-10290-LSS         Doc 1      Filed 02/09/20    Page 231 of 328




                           A                               B                            C                           D                E


       Name and Address Line 1             Name and Address Line 2         Name and Address Line 3    Name and Address Line 4    Postcode


2912   STEVEN K COWART                     TOD                             5318 MANUEL DR             LAS VEGAS NV 89149-4613    89149

       ZAIM HAMZA
2913                                       BATIMENT 13 APT 9               LIDO MOHAMADIA 16290       ALGERIA                    0
       CITE 162 LOGEMENTS

2914   ANTHONY ARNOLD                      6097 AFRICAN HOLLY TRL          SAN DIEGO CA 92130-6900                               92130

                                                                           PORT SAINT LUCIE FL
2915   DAVID RIVERA JR                     320 SW UNDALLO RD                                                                     34953
                                                                           34953-6024

                                                                           MANITOU BEACH MI 49253-
2916   DON CRAWFORD                        3541 GENEVA HWY                                                                       49253
                                                                           9120

                                                                           COMMERCE CITY CO 80022-
2917   SAMUEL NYARKO                       15676 E 107TH WAY                                                                     80022
                                                                           9580

2918   YOMTOV DIRNFELD                     C/O ABRAHEM DIRNFELD            18 TAFT LN                 SPRING VALLEY NY 10977     10977

                                                                           PEMBROKE PINES FL 33028-
2919   LIZARDO ESPINO                      850 NW 168TH AVE                                                                      33028
                                                                           1481

2920   CHACKO T PHILIP &                   ELSA C PHILIP JT TEN JTWROS     11681 NW 23RD ST           PLANTATION FL 33323-2042   33323

       FRANK HARRY MCKELVIE TR FBO
2921                                       UA 06/06/2017                   1516 PICO AVE              CLOVIS CA 93611-4514       93611
       FRANK HARRY MCKELVIE LIVING TRUST

2922   SHERRY MANNING                      1 NORTHSIDE PIERS PH 9          APT PH 9                   BROOKLYN NY 11249-3190     11249


2923   MICHAEL A NEAG &                    KAREN U NEAG JT TEN             236 COUNTRY CLUB RD        TORRINGTON CT 06790        6790


2924   WILSON ACOSTA                       2901 NE 1ST AVE APT 1812        MIAMI FL 33137-5332                                   33137


2925   JYLINDA WHITE                       PO BOX 3803                     MERRIFIELD VA 22116-3803                              22116




   EAST\171666354.4
                                    Case 20-10290-LSS        Doc 1    Filed 02/09/20    Page 232 of 328




                           A                                B                           C                           D                  E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3    Name and Address Line 4      Postcode


2926   JANET LYNN HEPP & GREG HEPP JT TEN   1506 PARKWAY DR                MCCOOK NE 69001-2135                                    69001


2927   CRAIG B CLARK & CHARLOTTTE ANN       CLARK JT TEN                   354 E RIVER DR             PARK RAPIDS MN 56470-9024    56470


2928   CHRIS W SITTIG                       3 S DOW AVE                    WALDWICK NJ 07463-1743                                  7463


2929   ANEESH PANOLI                        876 SOLANA DR                  LAFAYETTE CA 94549-5029                                 94549


2930   TODD GAUTHIER                        3233 FAIRHAVEN DR              ALLEGAN MI 49010-8200                                   49010


2931   MARTIN S MEADOWS                     1430 ERWIN ST                  ELKHART IN 46514-3766                                   46514

                                            AMERITRADE CLEARING
2932   SCOTT R KNUTSON SEP IRA TD                                          10184 QUARRY HILL PL       PARKER CO 80134-3748         80134
                                            CUSTODIAN

       KURT JON ANDREWS CUST FOR
2933                                        UNTIL AGE 21                   ADDRESS ON FILE WITH KCC
       MICHAEL WILEY ANDREWS UNJUTMA

                                                                           BLAIRSTOWN NJ
2934   JOHN S SHOAF                         150 LANNING RD                                                                         7825
                                                                           07825

                                            10040 EAST HAPPY VALLEY        SCOTTSDALE AZ
2935   DONALD POLANSKY                                                                                                             85255
                                            ROAD #                         85255

       RAVI SAINI                                                          2922 NORTHERN BLVD APT     LONG ISLAND CITY NY
2936                                        ROTH CONTRIBUTORY IRA                                                                  11101
       CHARLES SCHWAB & CO INC CUST                                        1814                       11101

2937   JOHN J BORER III                     333 Riverside Drive            Apt. 1A                    New York NY          10025   10025

       VELMA BELANGER                                                                                 MOUNT CLEMENS MI
2938                                        IRA ROLLOVER                   72 GALLUP ST                                            48043
       CHARLES SCHWAB & CO INC CUST                                                                   48043
                                                                           SAINT CLAIR SHORES MI
2939   DEBRA ANN BRISKE                     22708 RIDGEWAY ST                                                                      48080
                                                                           48080



   EAST\171666354.4
                                   Case 20-10290-LSS        Doc 1    Filed 02/09/20    Page 233 of 328




                           A                                B                          C                            D                         E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3     Name and Address Line 4             Postcode

       JUAN OROPESA PEREZ
2940                                       IRA ROLLOVER                   3800 HILLCREST DR APT 222   HOLLYWOOD FL                33021   33021
       CHARLES SCHWAB & CO INC CUST

                                                                          CUPERTINO CA
2941   SHAOFEN GAO                         18921 LOREE AVE                                                                                95014
                                                                          95014
       ALFRED JOHN HEWETT          UTA     IRA CONTRIBUTORY DTD                                       SAN FRANCISCO CA
2942                                                                      175 LANSDALE AVE                                                94127
       CHARLES SCHWAB & CO INC             04/13/84                                                   94127

                                                                                                      STEWARTSVILLE NJ
2943   J BROOKE WALDT &                    SUSANNE M WALDT JT TEN         8 HERLEMAN RD                                                   8886
                                                                                                      08886

                                                                          7786 LAKESIDE BLVD APT
2944   ARLENE PREIS                        DESIGNATED BENE PLAN/TOD                                   BOCA RATON FL              33434    33434
                                                                          636

2945   DAVID ENEKS &                       CHRISTINE ENEKS JT TEN         15814 WINDING MOSS DR       HOUSTON TX                77068     77068

       JUDY LYNNE DRABIN INH IRA           CHARLES SCHWAB & CO INC
2946                                                                      18409 COLLINS ST UNIT C     TARZANA CA                91356     91356
       BENE OF SALLIE DRABIN               CUST

                                           CARYL COYNE DOETSCH JT
2947   MARTHA ANNE BECHTOLD &                                             1220 DEPOT ST UNIT 206      GLENVIEW IL           60025         60025
                                           TEN
                                                                          19601 VAN AKEN BLVD APT
2948   JUDITH F RELMAN                     DESIGNATED BENE PLAN/TOD                                   BEACHWOOD OH                44122   44122
                                                                          32

2949   ANNETTE BLANK                       265 EAST 66 ST                 APT 33C                     NEW YORK NY               10065     10065

       WILLIAM AUSTIN STEPHAN
2950                                       IRA CONTRIBUTORY               25 GLENBROOK RD APT 605     STAMFORD CT               06902     6902
       CHARLES SCHWAB & CO INC CUST

                                                                          LOS ANGELES CA
2951   ARIEL B SMITH                       6457 WEST 81ST STREET                                                                          90045
                                                                          90045

                                                                          TORRANCE CA
2952   DELFIN DEVASSY                      2025 W 177TH ST                                                                                90504
                                                                          90504
       JOSEPH J TRAINOR
2953                                       IRA ROLLOVER                   5805 HATTERAS PALM WAY      TAMPA FL             33615          33615
       CHARLES SCHWAB & CO INC CUST



   EAST\171666354.4
                                  Case 20-10290-LSS      Doc 1      Filed 02/09/20      Page 234 of 328




                           A                            B                               C                                D                       E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3           Name and Address Line 4           Postcode


2954   PAVLO DEMCHUK                      10 RIVER RD                    APT. 11L                          NEW YORK NY               10044   10044

                                                                                                           OVERLAND PARK KS
2955   CHARLES H MURPHY JR &              DAWN M MURPHY JT TEN           5705 W 152ND PL                                                     66223
                                                                                                           66223
                                                                         ALHAMBRA CA
2956   KAREN HEBBERD                      2815 W ROSS AVE                                                                                    91803
                                                                         91803

       KAMBIZ ILCHI
2957                                      IRA ROLLOVER DTD 04/04/1995    414 WINDING ROSE DR               ROCKVILLE MD              20850   20850
       CHARLES SCHWAB & CO INC CUST

       PHOEBE A STILES                                                                                     COLORADO SPRINGS CO
2958                                      IRA ROLLOVER                   1426 CUSTER AVE                                                     80903
       CHARLES SCHWAB & CO INC CUST                                                                        80903

       ANTHONY GERARD SIMONE
2959                                      IRA ROLLOVER                   73 ROLLING HILLS DR               WAYNE NJ             07470        7470
       CHARLES SCHWAB & CO INC CUST

2960   RUSSELL BRIAN CRANDALL             18107 RAVENFIELD DR            HOUSTON TX                77084                                     77084

       TEAMSTER-UPS NATIONAL 401(K)
2961                                      FBO RYAN SMITH                 538 S OLD BELAIR ROAD             GROVETOWN GA 30813-5300           30813
       TAX DEFERRED SAVINGS PLAN

2962   IRA FBO NUSRAT N KHAN              TRP TRUST CO CUSTODIAN         PO BOX 66058                      ORANGE PARK FL 32065-0018         32065

                                          KATHLEEN S. MILLARD JT
2963   DAVID E. MILLARD AND                                              ADDRESS ON FILE WITH KCC
                                          TEN

                                                                         5450 WHITLEY PARK
2964   ALFRED SCHWIMER &                  CHERYL SCHWIMER JTWROS                                           BETHESDA MD 20814                 20814
                                                                         TERRACE

2965   JOHN PAULSEN &                     CHRISTINE PAULSEN JTWROS       53 N BROKENFERN DR                THE WOODLANDS TX 77380            77380

       FIO BANKA AS                       MILLENIUM PLAZA V CELNICI
2966                                                                     V CELNICI 10                      PRAGUE 1 117 21                   0
       MASTER 15%-                        10

2967   HUNG NGUYEN &                      TAI BUU TRIEU JT TEN           9429 WISDOM VALLEY AVE            LAS VEGAS NV 89149-0162           89149




   EAST\171666354.4
                                    Case 20-10290-LSS        Doc 1     Filed 02/09/20    Page 235 of 328




                           A                                 B                              C                             D                    E


       Name and Address Line 1               Name and Address Line 2        Name and Address Line 3         Name and Address Line 4        Postcode


2968   DARREN SPERLING                       1749 NE MIAMI CT               APT 415                         MIAMI FL 33132-1247            33132


2969   ERIC FERRELL ROTH IRA TD AMERITRADE   INC CUSTODIAN                  P.O. BOX 2837                   PEACHTREE CITY GA 30269        30269


2970   JOE DEW & CAROL DEW JT TEN            P. O. BOX 788                  MONROE GA 306550788                                            30655

       SATNAM BANGA & SATWANT BANGA JT
2971                                         164 BAKER AVE.                 WHARTON NJ 07885                                               7885
       TEN

       ROSITA C KAW                          TD AMERITRADE CLEARING
2972                                                                        3161 BUTLER AVE                 LOS ANGELES CA 90066           90066
       IRA SEP                               CUSTODIAN

       RAVI S BAYYA                          TD AMERITRADE CLEARING
2973                                                                        24060 DEVONSHIRE DR             NOVI MI 48374-3760             48374
       IRA ROLLOVER                          CUSTODIAN

2974   LENARD LIU                            1372 GENEVA AVE                SAN FRANCISCO CA 94112                                         94112


2975   MAHENDRA P NANDU &                    BHARATI M NANDU JT TEN         4943 BRENDLYNN DR               SUWANEE GA 30024               30024

                                             KATHERINE M FLETCHER JT
2976   JOHN R FLETCHER &                                                    5607 S WINDSOR RD               MIDDLEFIELD OH 44062-9614      44062
                                             TEN

2977   CHRISTINE M MCLAWCHLIN                5021 AVE O                     SANTA FE TX 77510-9348                                         77510


2978   KUAN-YING SUNG                        220 W MARSHALL ST              SAN GABRIEL CA 91776                                           91776


2979   JAMES CHAPMAN HUNTER                  3563 FAZIO RD                  ALPINE          CA 91901-1546                                  91901


2980   TIANRUN MA                            10809 CALLANISH PARK DR        AUSTIN          TX 78750-3577                                  78750


2981   KHADER BARHOUMEH                      FAIROUZ K BARHOUMEH            4737 N KOSTNER AVE APT 2        CHICAGO        IL 60630-4072   60630




   EAST\171666354.4
                                  Case 20-10290-LSS      Doc 1      Filed 02/09/20     Page 236 of 328




                           A                             B                             C                                 D                       E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3           Name and Address Line 4           Postcode

                                                                         CARROLLTON           TX 75007-
2982   JOHNNY Y KANG                      1106 MAGNOLIA DR                                                                                   75007
                                                                         4849

2983   MICHAEL J FINO                     MARYBETH T FINO                1114 MARCY RD                     HARDING        PA 18643-7169      18643


2984   GABRIELLE WRBANEK                  ADDRESS ON FILE WITH KCC


2985   PETER BEANE                        6127 PARKSIDE MEADOW DR        TAMPA          FL 33625-5760                                        33625

                                                                         STOCKTON           NJ 08559-
2986   GREG BAIRD                         41 KINGWOOD STOCKTON RD                                                                            8559
                                                                         1706

                                                                         WEST CHESTER         PA 19382-
2987   JOSEPH HA MANH NGUYEN              168 APPLEGATE DR                                                                                   19382
                                                                         5589

2988   NFS/FMTC IRA                       FBO BRIAN MURRAY               27802 BERING CROSSING DR          KATY           TX 77494           77494

       ANN WELLMAN TTEE                                                                                    SANTA BARBARA          CA
2989                                      U/A 4/9/02                     PO BOX 3708                                                         93130
       ANN WELLMAN LIVING TRUST                                                                            93130

2990   DAVID J SULLIVAN                   1462 STONEMILL CIR N           CARMEL            IN 46032-8988                                     46032

                                                                         CHARLOTTE           NC 28213-
2991   TIFFANY SANTRINA SANDERS           13416 GLASGOW GREEN LN                                                                             28213
                                                                         4279

                                                                         HOLDEN            MA 01520-
2992   CATHLEEN ANN DOHERTY               203 UNION ST                                                                                       1520
                                                                         2550

2993   CHRISTIE MAE TAN REMIGIO           JAYSON REMIGIO                 1157 PARKVIEW DR                  OCEANSIDE         CA 92057-1963   92057

                                                                         FITCHBURG          WI 53711-
2994   KIRK B GRIMES                      2425 APACHE DR                                                                                     53711
                                                                         4704
                                                                         HARRISON           NY 10528-
2995   MOHAMMAD IMTIAZ FARUQUE            70 WEST ST APT B8                                                                                  10528
                                                                         4018



   EAST\171666354.4
                                 Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 237 of 328




                           A                           B                              C                                D                       E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3         Name and Address Line 4            Postcode


2996   SUPHAP NANTHAVONGDOUANGSY         1327 COMISKEY CT               PERRIS        CA 92571-0823                                        92571

                                                                        WAUKESHA           WI 53186-
2997   JAMIE HAUPT                       510 OAKLAND AVE                                                                                   53186
                                                                        5573

2998   THERESA SAGE                      ADDRESS ON FILE WITH KCC


2999   KURT ANDREWS                      ADDRESS ON FILE WITH KCC

                                                                        CORDOVA           TN 38018-
3000   CHRISTOPHER EDWARD BUTLER         7134 MIRAGE LN                                                                                    38018
                                                                        2804

3001   MITHUN KUMAR VODDINENI            8258 LAKESHORE TRAIL E DR      APT 338                         INDIANAPOLIS       IN 46250-4622   46250

                                                                        BRENTWOOD           TN 37027-
3002   NAJIB N JAMOUS                    149 PEWITT DR                                                                                     37027
                                                                        5208

                                         31075 WOODLAND ST APT
3003   NIRANJAN N MADHAVAN                                              WIXOM          MI 48393-2696                                       48393
                                         19302

                                                                        SPRINGFIELD        VA 22152-
3004   CHRISTOPHER POTTS                 8534 KENTFORD DR                                                                                  22152
                                                                        3243

                                                                        NAPERVILLE         IL 60565-
3005   ROSS M LENZI                      2331 KINGSLEY CT                                                                                  60565
                                                                        1203

3006   SCOTT R HABERER                   19814 HOPPERS CREEK DR         KATY          TX 77449-6627                                        77449

                                                                        GARLAND           TX 75040-
3007   GIANG MINH TRAN                   2102 PECAN GROVE DR                                                                               75040
                                                                        2876

3008   SCOTT PTAK                        646 LAWNRIDGE AVE SE           HURON          SD 57350-2621                                       57350


3009   NINA SOLHEIM                      OPPSJOMARKA 85                 1385 ASKER                      NORWAY                             0




   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 238 of 328




                           A                           B                             C                               D                   E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3        Name and Address Line 4       Postcode


3010   TIMOTHY TESI                      4277 HWY 59 SOUTH              LINDEN TX 75563                                              75563


3011   STACY COLLINS &                   GEOFF COLLINS JTWROS           158 TURNBERRY LANE             COPPELL TX 75019-2081         75019

                                         12646 SPRINGBROOK DR UNIT
3012   SURYA P CHILUKURI                                                SAN DIEGO CA 92128-5031                                      92128
                                         C

3013   AXEL E ALICEA                     PSC 558 BOX 3017               FPO           AP 96375                                       96375


3014   BRUCE DAVIDSON                    TOD BENE ON FILE               3047 NE 183RD LN               AVENTURA           FL 33160   33160


3015   DEBRA K MILLER-BROWNE             TOD BENE ON FILE               21075 TOMLEE AVE               TORRANCE           CA 90503   90503

                                                                                                       THE WOODLANDS TX 77381-
3016   JOSEPH GOMES &                    HERINDRA GOMES JT TEN          106 ZEPHYR BEND PLACE                                        77381
                                                                                                       4296

3017   BORIS GLASSER                     1413 20TH ST APT 408           MIAMI BEACH         FL 33139                                 33139

                                         2121 W SCHILLER ST APT
3018   BRAD OSWALD                                                      CHICAGO IL 60622-8896                                        60622
                                         COACH
                                                                        815 NORTH WEBSTER
3019   CHARLES CUSH &                    JEAN L CUSH JTWROS                                            NAPERVILLE IL 60563-3059      60563
                                                                        STREET

                                                                        SUMMERVILLE SC 29484-
3020   JEFF METTS                        PO BOX 334                                                                                  29484
                                                                        0334

3021   DAVID E BAKER JR                  1733 COLLEGE ST                PHILOMATH OR 97370-9227                                      97370


3022   MARK SPRAGUE                      4554 E HIGHWAY 34              ITALY TX 76651-4012                                          76651


3023   MARION E HERRING                  IRA ETRADE CUSTODIAN           31744 YELLOW BAY LN            BIGFORK MT 59911-8282         59911




   EAST\171666354.4
                                   Case 20-10290-LSS        Doc 1        Filed 02/09/20    Page 239 of 328




                           A                                B                               C                           D                       E


       Name and Address Line 1               Name and Address Line 2          Name and Address Line 3     Name and Address Line 4           Postcode

       ALFRED B SCHWIMER &
3024                                         5450 WHITLEY PARK TERR           UNIT 211                    BETHESDA MD 20814-2008            20814
       CHERYL M SCHWIMER JTWROS

       JAMES CHOON CHYE KAM
3025                                         TAMAN SAUJANA PERMAI             BUKIT MERTAJAM              14000 MALAYSIA                    0
       60 JLN SAUJANA PERMAI 2

3026   CAROLYN J BESSLER                     936 IVY LANE                     CARY NC 27511-4753                                            27511

                                             1470 SPRING GARDEN RANCH         DE LEON SPRINGS FL 32130-
3027   RICHARD C SCHEIDE                                                                                                                    32130
                                             RD                               4211

                                                                              NEW HYDE PARK NY 11040-
3028   CHETAK K JAIN                         322 HILLSIDE DRIVE SOUTH                                                                       11040
                                                                              2720

3029   SHANTILAL I PATEL &                   HEMLATA S PATEL JT/TIC           39 HUNT DR                  PISCATAWAY NJ 08854-6270          8854


3030   FMT CO CUST IRA ROLLOVER              FBO LYNNE D HAMILTON             ADDRESS ON FILE WITH KCC

                                                                                                          COLORADO SPGS        CO 80905-
3031   FMTC CUSTODIAN - ROTH IRA             FBO DAVID WADDELL                472 GOLD CLAIM TER                                            80905
                                                                                                          4269

                                                                                                          SOUTH WALES        NY 14139-
3032   FMT CO CUST IRA ROLLOVER              FBO BRIAN EUSCHER                5912 MERLAU RD                                                14139
                                                                                                          9743

3033   FMT CO CUST IRA ROLLOVER              FBO LAWRENCE D VALURE            17014 CHEROKEE LAKE LN      HOUSTON         TX 77044-1354     77044

       BLJ AND SONS LLC TTEE       BLJ AND                                                                90 PEBBLE WOODS DR
3034                                         401(K) U/A DTD 01/01/2016        FBO BRIAN L JONES                                             18901
       SONS LLC 401K PROFIT                                                                               DOYLESTOWN PA 18901-2967

3035   ARTHUR VALENTI                        16 EDWIN LANE                    HUNTINGTON NY 11743-2333                                      11743


3036   MOGULS LTD                            C/O FRANCIS SUDOL                6280 JASON COURT            NEW ALBANY OH 43054-9521          43054

       FMTC TTEE
3037                                         FBO RAVINDER DOMA                590 DAWN CT                 DES PLAINES       IL 60016-4847   60016
       TENNECO 401K PLAN



   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20      Page 240 of 328




                           A                             B                               C                                 D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3            Name and Address Line 4           Postcode

       JAMES ZITO                          RBC CAPITAL MARKETS LLC
3038                                                                      123 MORRISON AVE                   HIGHTSTOWN NJ 08520-3804          8520
       INDIVIDUAL RETIREMENT ACCOUNT       CUST

       FMTC TTEE                                                                                             SANTA CLARA         CA 95051-
3039                                       FBO ASHOK SHIVAMMA RAJ         2036 KLAMATH AVE APT 5                                               95051
       DIGITAL REALTY TRUST                                                                                  2523
                                                                                                             EAST ELMHURST        NY 11369-
3040   FMT CO CUST IRA ROLLOVER            FBO FOUAD ELSHIEKH             3207 87TH ST                                                         11369
                                                                                                             2137

3041   FMT CO CUST IRA ROLLOVER            FBO MERILEE GEORGE             5808 HERBERT ST                    BURKE         VA 22015            22015

                                                                                                             WEST PALM BCH        FL 33404-
3042   FMTC CUSTODIAN - ROTH IRA           FBO JORDAN H STEINBERG         2800 N OCEAN DR APT A7A                                              33404
                                                                                                             3221

3043   RENEE M MCMANUS                     1513 CHAPARRAL DR              SALADO             TX 76571-5684                                     76571

                                                                                                             SCHAUMBURG          IL 60193-
3044   FMT CO CUST IRA                     FBO SMITA P JOSHI              240 GROVENOR DR                                                      60193
                                                                                                             4113

3045   FMT CO CUST IRA SEPP                FBO RICHARD L RICHEL           7505 RIVER PARK DR                 MCKINNEY          TX 75071-5697   75071

                                                                                                             SAN FRANCISCO        CA 94112-
3046   FMT CO CUST IRA                     FBO ANITA H CHAN               760 PRAGUE ST                                                        94112
                                                                                                             4515

3047   FMT CO CUST IRA ROLLOVER            FBO HUNG P NGUYEN              376 NE HILLWOOD DRIVE              HILLSBORO         OR 97124-3465   97124

       BARRETT C OTT TTEE                                                                                    PO BOX 307
3048                                       U/A 7/23/12                    FBO BARRETT C OTT                                                    83340
       LUCILLE M DRACKETT GIFTING TR                                                                         KETCHUM           ID 83340-0299

3049   CAROL S JACOBSEN                    ROBERT C JACOBSEN              PO BOX 2835                        CAREFREE          AZ 85377-2835   85377

                                                                                                             610 E ST NE
       JILL BARANICK
3050                                       ANNETTE F BARANICK TR          U/A 6/4/01                         WASHINGTON          DC 20002-     20002
       LISA CARYN MILLER TTEE
                                                                                                             5230
                                                                                                             BRECKSVILLE        OH 44141-
3051   FMTC CUSTODIAN - ROTH IRA           FBO AUREL MIU                  3511 SWEETWATER DR                                                   44141
                                                                                                             4102



   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 241 of 328




                           A                             B                             C                             D                        E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3     Name and Address Line 4             Postcode


3052   FMT CO CUST IRA ROLLOVER            FBO THILLAI KOOTHAN            4322 NOBLE OAK TRAIL        HOUSTON         TX 77059-3302       77059


3053   FMTC CUSTODIAN - ROTH IRA           FBO ANDREA BENNETT             109 POPLAR DR               PITTSBURGH          PA 15238-1627   15238


3054   FMTC CUSTODIAN - ROTH IRA           FBO BRETT D FREEMAN            40 RINCON WAY               ALISO VIEJO        CA 92656-1624    92656

                                           FBO DARRELL LYNN
3055   FMT CO CUST IRA ROLLOVER                                           97 SUNNYSIDE DR             HANOVER            PA 17331-8425    17331
                                           RAUBENSTINE

                                           FBO EDUARDO RAMIREZ                                        SAN ANTONIO         TX 78260-
3056   FMT CO CUST IRA ROLLOVER                                           27602 WILD BLOOM                                                78260
                                           ENRIQUEZ                                                   1440

3057   FMT CO CUST IRA                     FBO JOSEPH D GRABOWSKI         5384 LAKE BLUFF TER         SANFORD         FL 32771-7107       32771


3058   FMT CO CUST IRA ROLLOVER            FBO LETICIA A DELOSSANTOS      1248 HARDING AVE            UNION         NJ 07083-3738         7083


3059   FMTC CUSTODIAN - ROTH IRA           FBO NEAL J SHAH                1979 MILKY WAY              VERONA         WI 53593-9179        53593


3060   FMT CO CUST IRA ROLLOVER            FBO RICHARD M HYBNER           12235 S HONAH LEE CT        PHOENIX        AZ 85044-3456        85044


3061   FMT CO CUST IRA ROLLOVER            FBO STEVEN EDDY                8400 OLD STATE ROAD 25 N    LAFAYETTE          IN 47905-9733    47905

       FMT CO CUST IRA ROLLOVER
3062                                       107 BEACH 60TH STREET          UNIT 2A                     ARVERNE         NY 11693            11693
       FBO SULEIMAN JARARA

3063   FMTC CUSTODIAN - ROTH IRA           FBO RAE JOHNSON                119 W JINKINS CIR           SANFORD         FL 32773-5845       32773


3064   FMT CO CUST IRA                     FBO JOSELITO A QUINOL          1 S DU BOIS AVE             ELGIN         IL 60123-6120         60123


3065   DANAMARIE PIETRANICO                25 HARBOR ACRES                SANDS POINT NY 11050-2523                                       11050




   EAST\171666354.4
                                    Case 20-10290-LSS       Doc 1      Filed 02/09/20    Page 242 of 328




                           A                                B                            C                             D                     E


       Name and Address Line 1               Name and Address Line 2        Name and Address Line 3      Name and Address Line 4         Postcode

       PERRY J RICE
3066                                         JT TEN/WROS                    11114 SWEETWATER PATH        WOODBURY MN 55129-5293          55129
       SARAH RICE

       WILLIAM MC CAFFERY
3067                                         JT TEN/WROS                    6301 MISTFLOWER CIRCLE       PROSPECT KY 40059-6604          40059
       MARION MC CAFFERY

3068   MARK P LOCKERBY                       2 SCARBOROUGH PARK             ROCHESTER NY 14625-1300                                      14625

                                             TD AMERITRADE CLEARING
3069   SUZANE L BOHLEN ROLLOVER IRA                                         4410 N 269TH ST              VALLEY NE 68064-4410            68064
                                             CUSTODIAN
       MAJED A ALSALMI
                                                                                                         MAKKAH AL MUKARRAMAH
3070   6286 ALKANSA - MAKKAH AL              24238 - 3268                   MAKKAH                                                       24238
                                                                                                         SA 24238
       MUKARRAMAH

3071   EQUITY TRUST COMPANY TRUSTEE OF       FBO: CRAIG C KONKEL IRA        359 MONTECITO DRIVE          SATELLITE BEACH      FL 32937   32937


3072   KAREN D GREENE                        8700 E. EAGLE FEATHER RD       TUCSON            AZ 85749                                   85749

       THE FILIPINA A SILVESTRE 2003 TRUST
3073                                         FILIPINA SILVESTRE TTEE        3842 SEQUOIA STREET          SAN DIEGO         CA 92109      92109
       U/A/D 04/28/2003

                                             CARRERA 52 #14-200 BODEGA
3074   ANDRES RAMIREZ                                                       MEDELLIN           CO                                        0
                                             101

3075   EQUITY TRUST COMPANY TRUSTEE OF       FBO: AMANDA T CORTEZ IRA       11503 RUPLEY LANE            DALLAS         TX 75218         75218


3076   LARRY RAYMOND SHAAK                   6211 CHAMBERS HILL ROAD        HARRISBURG PA 17111-3315                                     17111


3077   ROBERT J LUZETSKY                     24 MAPLE ST                    BEACHWOOD NJ 08722-4643                                      8722

                                                                            DORCHESTER MA 02125-
3078   MAXIM BAKHVALOV                       48 PENINSULA PL APT 115                                                                     2125
                                                                            3262

3079   FRANK J FANTIGROSSI                   4 DOGWOOD HOLLOW LN            MILLER PLACE NY 11764                                        11764



   EAST\171666354.4
                                   Case 20-10290-LSS        Doc 1    Filed 02/09/20     Page 243 of 328




                           A                                B                           C                           D               E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3     Name and Address Line 4   Postcode


3080   ROBERT WILLIAM FRANKLIN             26421 8TH AVE S                DES MOINES WA 98198                                   98198


3081   JOHN P CARAPINHA                    14040 WATER AVE                SAN MARTIN CA 95046                                   95046

                                           TD AMERITRADE CLEARING
3082   WENDY COLE ROLLOVER IRA                                            236 WINGED FOOT CIR         JACKSON MS 39211          39211
                                           CUSTODIAN

       DIANNA JEAN COXHEAD TRUSTEE FBO                                    13723 N PLACITA MESETA DE
3083                                       U/A 05/19/1993                                             ORO VALLEY AZ 85755       85755
       COXH                                                               ORO

3084   BHARAT DARJI                        100 MANOR DR                   MADISON AL 35756                                      35756


3085   ETHEL M PATTON                      6101 CREPE MYRTLE CIR          TUSCALOOSA AL 35405                                   35405


3086   JEFFREY L MALWITZ &                 BECKY S N MALWITZ JT TEN       PO BOX 2227                 ELIZABETH CO 80107-2227   80107

                                           ELLIOTT W JACOBS JT TEN
3087   CAROL F JACOBS &                                                   10 SANDPIPER LN             ORMOND BEACH FL 32174     32174
                                           TOD

       JOKERS INVESTMENT CLUB A            ATTN: JOHN MAZUREK AND
3088                                                                      811 LAKEVIEW DR             PITTSBURG KS 66762        66762
       PARTNERSHIP                         DOUGLAS STUCK

3089   SHERYL LYNN GRIMES                  4401 SWANDALE AVE              LAS VEGAS NV 89121                                    89121

                                           AMERITRADE CLEARING                                        MONMOUTH JUNCTION NJ
3090   SAMEENA AZMATH SEP IRA TD                                          6 WEXFORD DR                                          8852
                                           CUSTODIAN                                                  08852-2711

3091   KEVIN E MCLAUGHLIN                  8 GEORGIA DR                   FRANKLIN MA 02038-1043                                2038

       THE CARLA JEAN BARKER REVOCABLE
                                                                                                      UNIT E
3092   TRUS                                CARLA JEAN BARKER TR           2709 10TH ST APT E                                    94710
                                                                                                      BERKELEY CA 94710-2608
       UA JUL 16 2013
                                                                          VALLEY STREAM NY 11581-
3093   MATTHEW BAILEY                      14 ORLEANS RD                                                                        11581
                                                                          3420



   EAST\171666354.4
                                  Case 20-10290-LSS         Doc 1     Filed 02/09/20    Page 244 of 328




                           A                              B                             C                          D                       E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3   Name and Address Line 4           Postcode

                                            LIVING TRUST UA MAY 04
3094   LEONID LANDAU TR FBO LEONID LANDAU                                  25140 CHERRY RIDGE DR     SANTA CLARITA CA 91387            91387
                                            2010

3095   JOYCE WOELBEL &                      ED WOELBEL TEN ENT             1736 NE ABERDEEN DR       LEES SUMMIT MO 64064              64064

                                            TD AMERITRADE CLEARING
3096   ANDREW J VARLEY ROLLOVER IRA                                        80 GROVE AVE              WOODBRIDGE NJ 07095               7095
                                            CUSTODIAN

                                                                           NORTH BILLERICA MA
3097   STEVEN WALL                          26 LIBERTY DR                                                                              1862
                                                                           01862

3098   WILLIAM C SHATTUCK JR                3758 CHAMBERS LN UNIT 1        COCOA FL 32926                                              32926

                                            TD AMERITRADE CLEARING
3099   MARGARET P PHAM ROTH IRA                                            1011 ROUMFORT AVE         CHERRY HILL NJ 08034              8034
                                            CUSTODIAN
       PEGGY J HUI                                                                                   #2503
3100                                        IRA ROLLOVER                   20201 E COUNTRY CLUB DR                                     33180
       CHARLES SCHWAB & CO INC CUST                                                                  AVENTURA FL               33180

3101   MRS. RENEE BOUDREAU-JENSEN           91 HAVENWOOD PL                WHITBY ON L1N 9V6                                           0


3102   MR. KHANDARA KAING                   5155 6E AV O APP 5             QUEBEC QC G1H 6Y7                                           0


3103   SIMON J TRACE                        728 WOODLAND WAY               NASHVILLE TN 37209-5207                                     37209

       ANDREW MICHAEL SUTTON
3104                                        IRA ROLLOVER                   255 E 74TH ST APT 10B     NEW YORK NY               10021   10021
       CHARLES SCHWAB & CO INC CUST

                                                                           THE WOODLANDS        TX
3105   MARTIN ANDERSON                      3 ABBEY BROOK PL                                                                           77381
                                                                           77381-3074

3106   JOHN B ARSVOLD                       2316 N CASTLE WAY              LYNNWOOD WA 98036-8329                                      98036


3107   JOHN EDWIN DAVIS                     2406 RED OAK DR                WAYCROSS GA 31501                                           31501




   EAST\171666354.4
                                        Case 20-10290-LSS      Doc 1      Filed 02/09/20     Page 245 of 328




                           A                                  B                              C                             D                    E


       Name and Address Line 1                  Name and Address Line 2        Name and Address Line 3       Name and Address Line 4        Postcode


3108   GREGORY C YASUTAKE &                     MONA L. YASUTAKE JT TEN        3734 PIN OAK DRIVE            STOW OH             44224      44224

       IRA HANTZ -CONV ROTH IRA
3109   TD AMERITRADE CLEARING INC               5200 MEADOWCREEK DRIVE         APT 1025                      DALLAS TX 75248-4048           75248
       CUSTODIAN

3110   MR. MARK L JENSEN                        91 HAVENWOOD PL                WHITBY ON L1N 9V6                                            0


3111   AARON W BECK                             IRA E*TRADE CUSTODIAN          2910 NE VIEWPARK PL           LEES SUMMIT MO 64086-7106      64086


3112   RAYMOND F BALL                           241 MAIN STREET                C12                           READING MA 01867-3650          1867


3113   RHONDA L MATHESON         4E**           114 ROBINSON AVE               PENHOLD AB T0M 1R0                                           0


3114   MARK R DRUM                              37 PRINCETON CIR               SHAMONG NJ 08088-8693                                        8088


3115   KEVIN MICHAEL GEARY &                    NANCY LYNN GEARY JT TEN        2832 TEAKWOOD LANE            PLANO TX             75075     75075


3116   T DUBROW LLC                             ATTN: TANYA DUBROW             52 LLOYD RD                   MONTCLAIR         NJ 07042     7042

       FMT CO CUST IRA ROLLOVER                                                                              SANTA MONICA       CA 90401-
3117                                            1507 7TH ST                    APT 199                                                      90401
       FBO LOAY ELBASYOUNI                                                                                   2605

                                                391 BEN FRANKLIN HIGHWAY       DOUGLASSVILLE PA 19518-
3118   GEORGE R HARTOS                                                                                                                      19518
                                                WEST                           9537

3119   DAWN LEE BARABAS                         TOD DESIREE BARRON             6724 TENNESSEE AVE            HAMMOND            IN 46323    46323

                                                                               CHARLESTON        WV 25312-
3120   AARON AARON WRIGHT                       2001 CHAPEL HILL LN                                                                         25312
                                                                               5945

                                                                               COLONIAL HEIGHTS VA
3121   VICTORIA LEONOR                          101 GILCREFF PL                                                                             23834
                                                                               23834



   EAST\171666354.4
                                        Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 246 of 328




                           A                                  B                             C                              D                       E


       Name and Address Line 1                  Name and Address Line 2        Name and Address Line 3       Name and Address Line 4           Postcode


3122   LAURA M SMYTH                            9626 LEMON AVE                 LA MESA CA 91941-4421                                           91941

                                                                               RANGE 11 SE 1/4 35-34-1-W5
3123   LYNN M SIMPSON            4E**           PO BOX 48                                                    BOWDEN AB T0M 0K0                 0
                                                                               345

3124   MR. HSUAN CHIENG YU                      7711 MINORU BLVD UNIT 4        RICHMOND BC V6Y 3R7                                             0

                                                                               FORT SASKATCHEWAN AB
3125   MISS TINTU PAPPACHAN                     139 WESTPARK WAY                                                                               0
                                                                               T8L 4L6

3126   SUMMIT DHILLON                           1890 E EVERGLADE AVE           FRESNO        CA 93720-1956                                     93720


3127   WARDELL BELLANGER                        3600 BEE CREEK RD              SPICEWOOD TX 78669-6868                                         78669

                                                                                                             ALEXANDRIA         TN 37012-
3128   FMT CO CUST IRA ROLLOVER                 FBO JOHN DAVID BURKS           3076 LIBERTY HILL RD                                            37012
                                                                                                             5302

3129   FMTC CUSTODIAN - ROTH IRA                FBO HILARY E GOLDBERG          5673 MARNE AVE                SAN DIEGO         CA 92120-4706   92120


3130   FMT CO CUST IRA ROLLOVER                 FBO JOSHUA J PIZUR             W147S7272 DURHAM CT           MUSKEGO           WI 53150-3618   53150


3131   ERIC J LUMSDEN                           9202 TRAVELLER ST              MANASSAS VA 20110-4939                                          20110


3132   CARL L DUTY                              PO BOX 1040                    500 WEST GRAHAM AVE           LAKE ELSINORE CA 92531-6001       92531

                                                ROTH IRA E*TRADE
3133   MARCIA GRACE TROPIN                                                     50 PORT JEFFERSON RD          SOUND BEACH NY 11789-1119         11789
                                                CUSTODIAN

3134   DAVID J CORCORAN                         R/O IRA E*TRADE CUSTODIAN      3401 DELEVAN DR               SAGINAW MI 48603-1709             48603

                                                ROTH IRA VFTC AS
3135   MELANIE J DANLEY                                                        831 LAKELAND ST               GROSSE POINTE MI 48230-1272       48230
                                                CUSTODIAN



   EAST\171666354.4
                                          Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 247 of 328




                           A                                    B                               C                         D                      E


       Name and Address Line 1                    Name and Address Line 2        Name and Address Line 3   Name and Address Line 4           Postcode


3136   MS. JULIE LAIDLAW                          1814 SHORE RD UNIT 76          LONDON ON N6K 0C6                                           0


3137   MR CODY MICHAEL MANN                       136 EAGLE RIDGE PT             STONY PLAIN AB T7Z 0A7                                      0


3138   GREGORY KLAHN                              177 AZALEA DR                  HOBART IN 46342                                             46342

                                                                                 FORT COLLINS CO 80524-
3139   JON D TSCHIRLEY                            907 GREENFIELD CT                                                                          80524
                                                                                 8412

3140   GARY W ELLINGTON                           11802 DALE LN                  CHESTER VA 23831-1908                                       23831


3141   DANIEL INDRIES                             7697 HENSLEE DR                HIGHLAND CA 92346-5993                                      92346

                                                  AMERITRADE CLEARING            529 ENGLISH SETTLEMENT
3142   JAMES M RUPERT ROLLOVER IRA TD                                                                      OGDENSBURG NY 13669-5267          13669
                                                  CUSTODIAN                      RD

                                                                                 NEW PORT RICHEY FL
3143   DAVID DOYLE                                4546 MITCHER RD                                                                            34652
                                                                                 34652-3171

                                                  AMERITRADE CLEARING
3144   JOHN MOORE HOLLAND ROTH IRA TD                                            784 ALDIS CV              COLLIERVILLE TN 38017-3518        38017
                                                  CUSTODIAN

       DILIP C PATEL
3145                                              IRA ROLLOVER                   P O BOX 500301            SAN DIEGO CA              92127   92127
       CHARLES SCHWAB & CO INC CUST

                                                                                 BREMERTON WA
3146   ZACHARY KNOWLES                            6116 KITSAP WAY TRLR 51                                                                    98312
                                                                                 98312

3147   RONALD M PASCOCELLO                        TOD                            4731 NATIONAL DR          MYRTLE BEACH SC 29579-7213        29579


3148   FMT CO CUST IRA ROLLOVER                   FBO LINDA THOMASSINI           31 E LOCUST AVE           COLONIA        NJ 07067-1408      7067


3149   FMTC TTEE                 IR ESP           FBO MICHAEL F PHILLIPS         1718 REDBUD AVE           TYLER        TX 75701-4540        75701




   EAST\171666354.4
                                  Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 248 of 328




                           A                             B                            C                                D                    E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3         Name and Address Line 4        Postcode

                                                                                                         GRAND ISLAND       NY 14072-
3150   FMT CO CUST IRA ROLLOVER           FBO BAYRAM ARMAN               16 THE COMMONS                                                 14072
                                                                                                         2953
                                                                                                         2800 N OCEAN DR APT A7A
       JORDAN H STEINBERG ET AL TTEE                                     FBO JORDAN H STEINBERG
3151                                      U/A 05/01/03                                                   WEST PALM BCH FL 33404-        33404
       THE JSTS REVOCABLE TRUST                                          ET AL
                                                                                                         3221
                                                                                                         SPRING VALLEY      NY 10977-
3152   FMT CO CUST IRA ROLLOVER           FBO GREGORY MELLINA            21 HEMPSTEAD RD                                                10977
                                                                                                         2817

                                          CYNTHIA L COPLEN JT TEN
3153   DONALD WAYNE COPLEN &                                             30 ASPEN POINTE DR              SAINT PETERS MO 63376          63376
                                          TOD
                                          TD AMERITRADE CLEARING
3154   HOWARD A SHETZ ROTH IRA                                           10238 JEANES ST                 PHILADELPHIA PA 19116          19116
                                          CUSTODIAN

3155   BRADLEY FIDLER                     225 UPPER GRASSY HILL RD       WOODBURY CT 06798-2526                                         6798

       ALFREDO ENRIQUE SANCHEZ GAMBOA
3156                                      MEDICAL CITY MCI 22/9          JEDDAH 21423                    SAUDI ARABIA                   0
       MAKKAH ROAD KING ABDULAZIZ

                                                                         STATEN ISLAND NY 10309-
3157   IGORIS STEPANOVAS                  15 BAYVIEW LANE                                                                               10309
                                                                         3631

3158   ALAN J MOONEY                      8827BROUSAVE                   PHILADELPHIA PA 19152                                          19152


3159   LEONOR DENISON                     360 ARROYO GRANDE              EL PASO TX 79932-2333                                          79932

                                                                         N MIAMI BEACH       FL 33162-
3160   MIREILLE LIBERAL                   300 NE 164TH ST                                                                               33162
                                                                         3534

                                                                         798 BALTIMORE ANNAPOLIS         SEVERNA PARK       MD 21146-
3161   HECTOR R BLANCO                    SHIRLEY GARNICA                                                                               21146
                                                                         BLVD                            4652

3162   SHAWN JUNGMEYER                    ADDRESS ON FILE WITH KCC

                                                                         BILLERICA        MA 01821-
3163   BRIAN ROBERTS                      10 GOVERNOR DOHERTY RD                                                                        1821
                                                                         2040



   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20     Page 249 of 328




                           A                             B                              C                              D                    E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3        Name and Address Line 4        Postcode

                                                                          CORP CHRISTI      TX 78418-
3164   EDWIN EDWARDS                       14957 CANADIAN MIST DR                                                                       78418
                                                                          6226

3165   SANTHOSH KUMAR SATHIANESAN          105 HAMPTON BLVD               LAKE BLUFF IL 60044-1163                                      60044

                                           FBO RAPIN OSATHANONDH
3166   TIAA FSB CUSTODIAN CUST                                            1 PICKEREL TER                 WELLESLEY MA 02482-4211        2482
                                           IRA

                                           2901 N DALE MABRY HWY
3167   BRANT BENTLEY                                                      APT 612                        TAMPA FL 33607                 33607
                                           APT. 2411

                                                                          SOLANA BEACH CA 92075-
3168   PANTEHA KELLY                       549 SANTA VICTORIA                                                                           92075
                                                                          1627

                                                                          LEWISTON ME
3169   CHERYL JANE FORTIN                  5 BOLDUC STREET                                                                              4240
                                                                          04240
                                                                          SHERMAN OAKS CA 91403-
3170   BRETT E LUPFER                      4347 NOBLE AVE                                                                               91403
                                                                          4015

3171   LAURA NGUYEN                        115 ALTO VISTA DR              IRVING TX 75062                                               75062

                                           TD AMERITRADE CLEARING
3172   SEAN W BOYLE ROLLOVER IRA                                          42 JANELLE DR                  WESTFIELD MA 01085             1085
                                           CUSTODIAN

                                                                          STATEN ISLAND      NY 10312-
3173   JOSEPH SALVATORE BONANNO            99 VAN BRUNT ST                                                                              10312
                                                                          3727

                                                                                                         WEST ORANGE        NJ 07052-
3174   FMT CO CUST IRA ROLLOVER            FBO STUART K BACHRACH          5 LAPIS CIR                                                   7052
                                                                                                         2100

                                                                                                         LONDONDERRY        NH 03053-
3175   FMTC CUSTODIAN - ROTH IRA           FBO ERIC KNOWLTON              101 AUBURN RD                                                 3053
                                                                                                         2232

                                                                          NORTH LAS VEGAS NV
3176   ROBERTA ANGELL                      3942 COLEMAN ST                                                                              89032
                                                                          89032-3089
                                                                          OAKLAND GDNS        NY
3177   NORMA E PERRONI                     21110 73RD AVE APT 6E                                                                        11364
                                                                          11364-2878



   EAST\171666354.4
                                   Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 250 of 328




                           A                               B                           C                              D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3      Name and Address Line 4            Postcode


3178   JOHN VASQUEZ                        5611 87 TH ST                  LUBBOCK TX 79424-4547                                           79424


3179   MRS. NORMA-LYNN STEWART             2275 VALLEYVIEW DR             KAMLOOPS BC V2C 4C8                                             0


3180   JAMAR MORTON                        3707 SHETLAND WAY              WESTVILLE NJ 08093-1504                                         8093

                                           ROTH IRA E*TRADE
3181   RESHMA SHAH                                                        8 SPICEBUSH COURT            HOPKINTON MA 01748-2793            1748
                                           CUSTODIAN

3182   >MISS KELLY IRENE SUMNER            281A VIERS CRES                PO BOX 831                   REVELSTOKE BC V0E 2S0              0


3183   JOSEPH S TROBUNELLA                 PO BOX 11581                   SCOTTSDALE AZ 85271-1581                                        85271

                                                                          111 KELLOGG BLVD E APT
3184   FMT CO CUST IRA ROLLOVER            FBO TRAVIS M HACKER                                         SAINT PAUL         MN 55101-1203   55101
                                                                          416

                                           MEGAN BUCHANAN GREENE
3185   RUSSELL BENJAMIN GREENE &                                          150 LEDFORD LN               WOODSTOCK GA 30188                 30188
                                           JT TEN

                                           45 MEODOWLANDS PRKWY
3186   LEONARD BLUE                                                       SECAUCUS NJ 07094                                               7094
                                           211

3187   EQUITY TRUST COMPANY TRUSTEE OF     FBO: JOSHUA B MAKINDE IRA      5203 KINGS CROSSING N        BROOKLYN PARK          MN 55443    55443

                                           FBO PHILIP CHARLES                                          OVERLAND PARK         KS 66212-
3188   FMT CO CUST IRA ROLLOVER                                           9723 ENGLAND DR                                                 66212
                                           NIEDERBREMER                                                5025
       GREGG A & SANDRA WILLOUGHBY TTEE                                   FBO GREGG/SANDRA             280 ESSEX ST
3189                                       U/A 9/18/08                                                                                    1940
       WILLOUGHBY FAMILY TRUST                                            WILLOUGHBY                   LYNNFIELD          MA 01940-1291

                                                                          BROOKLYN         NY 11203-
3190   THEOPHILUS A WILLIAMS               138 E 57TH ST                                                                                  11203
                                                                          3731
                                                                                                       BELLINGHAM          WA 98229-
3191   FMT CO CUST IRA ROLLOVER            FBO GAYLE BRIGHTWELL           59 HONEYCOMB LN                                                 98229
                                                                                                       0000



   EAST\171666354.4
                                  Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 251 of 328




                           A                             B                              C                        D                       E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3   Name and Address Line 4           Postcode


3192   KIM ANH DONG                       1907 NAPLES DRIVE              SAN JOSE CA 95122-1920                                      95122


3193   SUZANNE R KLOPFER                  TOD STEPHAN R VRBANEC          1717 NATURE CT            PALM BCH GDNS        FL 33410     33410


3194   GWENDOLYN SUMTER-DAVIS             1065 FAVINGER RD               POTTSTOWN PA 19465-8617                                     19465


3195   KELLY COLLETTE                     55 GREEN STREET                UNIT D179                 CLINTON MA 01510-3043             1510

                                          KETURAH MCKINNEY UTMA                                    FT LAUDERDALE       FL 33312-
3196   ROCHELLE P MCKINNEY CUST                                          3312 SW 14TH ST                                             33312
                                          FL                                                       3656

3197   MR. KOJO BRENYA ASAMOAH            6 CONRON PL                    TORONTO ON M9N 1P3                                          0

       GMI INVESTMENT TRUST TTEE
3198                                      FBO GREGORY A GLENN SR.        9315 SARDIS GLEN DR       MATTHEWS NC               28105   28105
       GENERAL MILLS INC 401K SAV PL

       GURPAL S BAINS &
3199                                      COMM/PROP                      PO BOX 26930              FRESNO CA            93729        93729
       BALVIR K BAINS

                                          TD AMERITRADE CLEARING
3200   JOHN MCCANN IRA                                                   1916 FOWLER AVE           BRONX NY 10462                    10462
                                          CUSTODIAN

3201   JOHN EUBANKS                       607 ADDISON ST                 EDGEFIELD SC 29824-1280                                     29824


3202   SUNGJOO KIM & EUNMI YANG JT TEN    242 CASTLE DR                  SEVERANCE CO 80550-4889                                     80550

                                          DAWN SIEGEL MEISINGER JT                                 FORT LAUDERDALE SUNRISE F
3203   ROBERT MEISINGER &                                                4809 NW 95 AVE                                              33351
                                          TEN                                                      33351

       KURT ALAN MCKEE CUST FOR
3204                                      UNTIL AGE 21                   5419 MONTVILLE DR         MEDINA OH             44256       44256
       GREGORY J MCKEE UOHUTMA
                                                                         SOLANA BEACH CA 92075-
3205   KEVIN D NOAR                       1121 SANTA HELENA PARK CT                                                                  92075
                                                                         1541



   EAST\171666354.4
                                        Case 20-10290-LSS      Doc 1       Filed 02/09/20    Page 252 of 328




                           A                                  B                              C                                D                    E


       Name and Address Line 1                  Name and Address Line 2         Name and Address Line 3         Name and Address Line 4        Postcode


3206   >MS CHRISTINA READER                     16891 ISLAND RD                 PORT PERRY ON L9L 1B4                                          0


3207   ASHLEY KEELEY TOD                        2277 HOLYOKE LN                 SUPERIOR CO 80027-8228                                         80027


3208   DBS BANK LTD                             6 SHENTON WAY                   DBS BUILDING TOWER ONE          SINGAPORE 068809               0


3209   SATNAM JANJUA                            42 OLD EAST NECK RD             PVT HOUSE                       MELVILLE NY 11747-2817         11747


3210   STEPHEN HELFRICH                         119 NEWTON DR                   NASHUA NH 03063-3248                                           3063

       SUSAN C NGOV CUST                                                                                        HACIENDA HEIGHTS CA
3211                                            CA UNIF TRNS MIN ACT            15236 FOLGER ST                                                91745
       ELIZABETH N CHOU                                                                                         91745-2139

3212   MARCIN R WNETRZAK                        16452 NEWBURY CT                CREST HILL IL 60403-0793                                       60403


3213   SHANNON L BEVAN           47**           5234 16 AVE                     EDSON AB T7E 1H1                                               0

                                                                                PFLUGERVILLE        TX 78660-
3214   OCTAVIO VILLARROEL                       19501 WEARYALL HILL LN                                                                         78660
                                                                                4188

                                                                                                                MIDDLETOWN         CT 06457-
3215   FMT CO CUST IRA                          FBO ROBERT JAKUBIEC             225 COLEMAN RD                                                 6457
                                                                                                                5072

3216   EDWARD JONES TRUST CO AS CUST            FBO TIM R FLIAM           RTH   7067 SHARP RD                   SWARTZ CREEK MI 48473-9428     48473


3217   STEVE T JENSEN &                         SONYA JENSEN JT TEN             2742 N 2575 W                   FARR WEST UT 84404             84404

                                                AMERITRADE CLEARING
3218   ALLAN SCHWARTZ SEP IRA TD                                                1365 E 19TH ST                  BROOKLYN NY 11230-6103         11230
                                                CUSTODIAN
                                                                                HICKORY          NC 28601-
3219   SEAN MAHER                               3025 33RD AVE NE                                                                               28601
                                                                                8261



   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 253 of 328




                           A                             B                             C                          D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3   Name and Address Line 4           Postcode


3220   JACKLIN YOUSSEF                     SEP IRA VFTC AS CUSTODIAN      11 MATANO CT              MONROE TWP NJ 08831-8725          8831


3221   OPES EQUITIES INC                   30 WATERSIDE PLAZA STE 7       NEW YORK NY 10010-2622                                      10010

       WILLIE TURNER ROTH IRA TD
3222                                       INC CUSTODIAN                  7260 ZEPHYR PL            SAINT LOUIS MO 63143-2310         63143
       AMERITRADE

       LAWRENCE JACOBSON & SUSAN
3223                                       JT TEN                         511 GARDEN PRAIRIE DR     WAUKESHA WI 53186-6830            53186
       JACOBSON

3224   GREGORY E LEE                       210 WEST HAMILTON AVE          STATE COLLEGE PA 16801                                      16801

       RAPIN OSATHANONDH
3225                                       IRA CONTRIBUTORY               1 PICKEREL TERRACE        WELLESLEY MA              02482   2482
       CHARLES SCHWAB & CO INC CUST
                                                                          5057 LOS MORROS WAY
3226   TYLER WILLIAM ADKERSON              DESIGNATED BENE PLAN/TOD                                 OCEANSIDE CA              92057   92057
                                                                          UNIT 109

                                                                          MOUNT VERNON NY 10550-
3227   KIMARLEY THORPE                     445 S 4TH AVE APT 3G                                                                       10550
                                                                          4478

3228   LORI CIRCEO                         16 HANGDOG LN                  SOMERS CT 06071-1322                                        6071

                                           AMERITRADE CLEARING
3229   JEIHONG LUO ROLLOVER IRA TD                                        173 BERRY HILL ROAD       SYOSSET NY 11791-2640             11791
                                           CUSTODIAN

3230   MISS KIMBERLEY JAYNE CHRISTENS      PO BOX 146                     EDGERTON AB T0B 1K0                                         0

                                                                          SAN FRANCISCO CA
3231   JONATHAN HWA                        1285 SUTTER ST UNIT 902                                                                    94109
                                                                          94109

                                                                          ELKINS PARK PA
3232   JACOB JOSEPH PETRISKO               13 BREYER COURT                                                                            19027
                                                                          19027

3233   MRS. YUJIN KIM                      3612 119 ST NW APT 306         EDMONTON AB T6J 2X6                                         0




   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 254 of 328




                           A                           B                             C                               D                    E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3        Name and Address Line 4        Postcode

                                                                        BLOOMINGTON IN 47404-
3234   JOHN M DUNBAR                     4663 W HARVEST LN                                                                            47404
                                                                        9140

                                         ROTH IRA E*TRADE
3235   DAVID A GBADEBO                                                  7880 FREDERICKSBURG RD         SAN ANTONIO TX 78229-3418      78229
                                         CUSTODIAN

3236   BARINDER SANDHU                   6 FORT WILLIAMS DR             BRAMPTON ON L6X 0W5                                           0


3237   JIAJU ZENG                        184 AUBURN GLEN CLOSE SE       CALGARY AB T3M 2P4                                            0

                                                                        SEVERN        MD 21144-
3238   CODY VERATANON                    1832 QUEBEC ST                                                                               21144
                                                                        1542

                                                                                                       MCFARLAND         WI 53558-
3239   DANIEL M BROWN II                 5923 EXCHANGE STREET           UNIT 3                                                        53558
                                                                                                       9446

3240   DUSTIN CORNELL                    JENNIFER CORNELL               2460 CLARKS POINT DR           LAUREL        MT 59044-8513    59044

                                                                        NEW EAGLE        PA 15067-
3241   SLADE PEPKE                       120 4TH AVE                                                                                  15067
                                                                        1502

3242   ADRIANA PENDEA                    391 PLEASANT ST                APT#202                        MELROSE        MA 02176-4546   2176

                                                                                                       STORMVILLE        NY 12582-
3243   HOWARD HENDRICKS                  SANDRA A HENDRICKS             280 JUDITH DRIVE                                              12582
                                                                                                       5262

                                                                        BASKING RIDGE      NJ 07920-
3244   MARK JUDE STACHOWSKI              43 PHEASANT RUN DR                                                                           7920
                                                                        2675

3245   NANCY PASQUARIELLO                69 NEW ST                      NEW HOPE PA 18938-1206                                        18938


3246   MICHAEL J POTTER                  2908 HARWOOD RD APT 107D       BEDFORD TX 76021-3791                                         76021


3247   CUONG K DAO                       9920 LOUDOUN AVE               MANASSAS VA 20109-3234                                        20109




   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 255 of 328




                           A                             B                             C                                 D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3          Name and Address Line 4           Postcode


3248   SHISHIR P SHAH                      13989 ROUND PRAIRIE LN         FRISCO TX 75035-2469                                               75035


3249   JAY LOVE PATEL                      4437 RIVERVIEW LN              PHILADELPHIA PA 19129                                              19129

                                           TD AMERITRADE CLEARING
3250   CHARLES GERAMITA ROTH IRA                                          1026 THORNWOOD DR                PITTSBURGH PA 15234               15234
                                           CUSTODIAN

3251   FMTC CUSTODIAN - ROTH IRA           FBO ELHAM IZADI                1550 CRESPO DR                   LA JOLLA        CA 92037-3842     92037

                                                                                                           SOUTH WALES        NY 14139-
3252   FMTC CUSTODIAN - ROTH IRA           FBO BRIAN EUSCHER              5912 MERLAU RD                                                     14139
                                                                                                           9743

                                                                                                           COTTAGE GROVE       MN 55016-
3253   FMTC CUSTODIAN - ROTH IRA           FBO RYAN SINN                  8738 67TH STREET CT S                                              55016
                                                                                                           1600
                                                                          POINT PLEASANT BEACH NJ
3254   CARLY ANN LAMANNA                   407 CHANNEL DR                                                                                    8742
                                                                          08742

3255   RAFAEL CASTRO                       3 INDIAN ROCK ROAD             WARREN NJ 07059-5313                                               7059

                                                                          DANVILLE         PA 17821-
3256   LAURA MENTCH                        102 GRUBB HILL RD                                                                                 17821
                                                                          9248

3257   WASSAM ASHRAF                       21W123 KENSINGTON RD           LOMBARD IL 60148-5152                                              60148

       ROSEANN MARIE DAMERON
3258                                       ROTH CONTRIBUTORY IRA          1140 PICKERING DR                FAIRBANKS AK              99709   99709
       CHARLES SCHWAB & CO INC CUST

       MARLA J SAMADIFARD
3259                                       IRA CONTRIBUTORY               505 MULBERRY ST                  ZIONSVILLE IN             46077   46077
       CHARLES SCHWAB & CO INC CUST

3260   LISA ARNDT & DILLON ARNDT JT TEN    338 KEMERER DR                 GREENSBURG PA 15601-1052                                           15601


3261   JACOB NANA KOLOKOLO                 13740 MONTFORT DR APT 1015                               1015   DALLAS TX 75240-4464              75240




   EAST\171666354.4
                                  Case 20-10290-LSS        Doc 1    Filed 02/09/20    Page 256 of 328




                           A                            B                             C                           D                     E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3    Name and Address Line 4         Postcode


3262   EDWIN RIVAS                        PSC 81 BOX 175                 APO           AE 09724                                     9724

                                                                                                    SNOHOMISH          WA 98296-
3263   FMT CO CUST IRA ROLLOVER           FBO QUANG H NGUYEN             6301 154TH ST SE                                           98296
                                                                                                    4299
                                                                         0N801 FRIENDSHIP WAY
3264   ROBERT A KNOTT                     JUDITH E KNOTT                                            GENEVA         IL 60134-6226    60134
                                                                         UNIT 1351

3265   NFS/FMTC IRA                       FBO WADE GRAUNKE               21W315 SUNNYSIDE DR        ITASCA            IL 60143      60143


3266   MAMADOU A CISSE                    1410 9TH ST                    OAKLAND CA 94607-1908                                      94607

       KEVIN P HESLIN TTEE
3267                                      FBO MICHAEL W BLACKMON         1000 ABERNATHY RD          ATLANTA         GA 30328-5606   30328
       WESTROCK COMPANY 401K

3268   JOHN T OFFENBACHER                 1875 RIVERBEND DR              ZANESVILLE OH 43701-1761                                   43701


3269   SAIED SHAMASH &                    JACKLIN SHAMAS JT TEN          10 CATALINA DR             GREAT NECK NY 11024-1102        11024

       STATE STREET BANK & TRUST CO TR    FBO ANDREW FREDERICK
3270                                                                     14595 KILDARE ST           HOMER GLEN IL 60491-5611        60491
       UPS 401(K) SAVINGS PLAN            SPORAR

3271   STEVEN KRAHL                       227 SKYLINE DR                 ARCHBALD PA 18403-1969                                     18403

                                                                         CANYON LAKE TX 78133-
3272   TAN NGUYEN                         128 PALOMA DR                                                                             78133
                                                                         5400

3273   MR NAZAR MLYNKO                    382 HYACINTHE BLVD             MISSISSAUGA ON L5A 3L1                                     0

                                                                                                    RICHLAND CENTER WI 53581-
3274   JOSEPH R HINKE                     R/O IRA E*TRADE CUSTODIAN      13748 TAR HOLLOW DRIVE                                     53581
                                                                                                    7919

3275   MS. JUNG EUN LIM                   814 LAWRENCE CRT NW            EDMONTON AB T6R 3M3                                        0




   EAST\171666354.4
                                       Case 20-10290-LSS        Doc 1      Filed 02/09/20     Page 257 of 328




                           A                                   B                              C                          D                       E


       Name and Address Line 1                   Name and Address Line 2        Name and Address Line 3    Name and Address Line 4           Postcode

       THOMAS WEBSTER &
3276                                             JT TEN WROS                    8893 HARRISON PIKE         CLEVES OH 45002-9459              45002
       MOLLY CHRISTINE WEBSTER

                                                 AMERITRADE CLEARING
3277   DAWOUD ADEYOLA ROTH IRA TD                                               PO BOX 7756                HENRICO VA 23231-0256             23231
                                                 CUSTODIAN

3278   BRIAN YARGEAU                             291 ROLLING GREEN LN           ELMA NY 14059-9245                                           14059


3279   DARSHAN PARIKH                            725 MAINSAIL LANE              SECAUCUS NJ 07094-2228                                       7094

       IRA FBO ERIC L STEIN
3280                                             ROLLOVER ACCOUNT               312 E HENRY ST             MT PLEASANT IA 52641-1746         52641
       TRP TRUST CO CUSTODIAN

       ALLEN ROBIN
3281                                             ROTH CONTRIBUTORY IRA          3276 NW 62ND LANE          BOCA RATON FL             33496   33496
       CHARLES SCHWAB & CO INC CUST
       JASON RODRICK AGNOO
3282                                             GAJADHAR LANDS                 PRINCES TOWN               TRINIDAD AND TOBAGO               0
       9 SECOND AVENUE

3283   LESLIE WENGER                             353 MUSEUM VILLAGE RD          MONROE NY 10950                                              10950


3284   SAVERIO A. D'ANGELO                       34 MELROSE PLACE               WEST CALDELL NJ 07006                                        7006


3285   WILLIAM SCHWAN                            704 HANSON CT                  ONALASKA WI 54650-2418                                       54650

       JEFFREY TURNER ROTH IRA TD
3286                                             INC CUSTODIAN                  520 WATERFORD DR           EVANS GA 308093858                30809
       AMERITRAD

       VFTC TR                   HANFORD O & E
3287                                             FBO JOSEPH FRANCIK             3114 W WILCOX DR           PASCO WA 99301-3235               99301
       PLAN

       MARY K HAGSTROM                           TD AMERITRADE CLEARING
3288                                                                            533 N 182ND ST             SHORELINE WA 98133-4312           98133
       IRA                                       CUSTODIAN

3289   ANGEL A ABRIL                             16275 HIGHLAND MESA DR         ESCONDIDO CA 92025-3500                                      92025




   EAST\171666354.4
                                    Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 258 of 328




                            A                               B                             C                                D                        E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3           Name and Address Line 4            Postcode

                                                                           GALLUPVILLE NY 12073-
3290   DEREK BUSCH                          PO BOX 3                                                                                            12073
                                                                           0003

3291   SHIRLEY J W SITU &                   CALVIN C H ZHOU JT TEN         107 SWEENY ST                     SAN FRANCISCO CA 94134             94134


3292   ALFREDO P NARCISO &                  EMILY K NARCISO JT TEN         98-1976 WILOU ST                  AIEA HI            96701           96701

       DEJI REMI OKUBOYE
3293                                        ROTH CONVERSION IRA            2849 SNEAD CT NE                  CONOVER NC                28613    28613
       CHARLES SCHWAB & CO INC CUST

3294   PATRICIA J VARTANIAN &               RONALD J VAUGHAN JT TEN        15 WALTON ST                      WALTHAM MA                 02451   2451


3295   WALTER PETRIS &                      ASLY P PETRIS JT TEN           935 MICHIGAN AVE                  SAN JOSE CA           95125        95125


3296   DONALD J CARDINAL                    4755 FOOTHILL RD               VENTURA CA                93003                                      93003

                                                                           DESTREHAN LA
3297   MATTHEW GEORGE GABLER                21 WEST WOODLAWN DRIVE                                                                              70047
                                                                           70047

                                                                           HAWTHORNE CA
3298   MAURO RODRIGUEZ                      3939 W. 119TH ST.                                                                                   90250
                                                                           90250

                                                                           BLOOMINGTON MN
3299   SHAKIL PERVEZ                        11052 TRAIL WEST RD                                                                                 55437
                                                                           554373347

                                                                           EAST LONGMEADOW MA
3300   DIANNE MARIE EVANS                   24 MILL RD                                                                                          1028
                                                                           01028-3022

       SANDRA L ROSE-AZARY IRA TD
3301                                        INC CUSTODIAN                  PO BOX 13236                      OAKLAND CA 94661-0236              94661
       AMERITRAD

3302   DAVID MARC ZALKOWITZ                 500 E 83RD ST                  APT 9F                            NEW YORK NY 10028-7245             10028


3303   GLENN SILVA                          104 BRADY AVE                  SALEM NH 03079-4005                                                  3079




   EAST\171666354.4
                                  Case 20-10290-LSS          Doc 1    Filed 02/09/20    Page 259 of 328




                           A                              B                             C                           D                 E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3    Name and Address Line 4     Postcode


3304   ROBERT H MILLER JR                   14 MCKINLEY TER                WESTFIELD MA 01085-3824                                1085

                                                                           STATEN ISLAND NY 10309-
3305   MICHAEL LARSEN                       16 CRANBERRY CT APT 2                                                                 10309
                                                                           1987
                                                                           FRAMINGHAM MA 01701-
3306   PHYLLIS K ROTBERG                    1 CORNELL RD                                                                          1701
                                                                           3918

3307   RICHARD MATTHEW TABIN                8580 REMINGTON DR              PITTSBURGH PA 15237-5734                               15237

       JORGE C GONZALEZ-LABORIN ROLLOVER
3308                                        CUSTODIAN                      4313 W PLANTATION ST       TUCSON AZ 85741-4000        85741
       IRA TD AMERITRADE CLEARING

                                                                                                      SAINT AUGUSTINE FL 32095-
3309   DANTE MUNGIOLI JR & BARBARA ANN      MUNGIOLI JT TEN                140 SWEET OAK WAY                                      32095
                                                                                                      8997

3310   ASSATA FONDIO & FATIM TOURE JT TEN   2141 ATLANTA HWY SE            STATHAM GA 30666-2632                                  30666


3311   SEAN W KRUMBINE-BRESNAK TOD          274 ALPINE CIR                 RIVERVALE NJ 07675-6101                                7675


3312   MRS KATHY IRENE COOK NOBLE           6146 HINDLEY CRT               UNION ON N0L 2L0                                       0

                                                                           LOS ANGELES CA
3313   JAMES ROTHWELL                       1420 EL PASO DR                                                                       90065
                                                                           90065

       SARA R WARNTZ CUST
3314                                        SC UNIF GIFT MIN ACT           621 BLUFF LOOP RD          ROCK HILL SC 29730-0047     29730
       ELLIOTT F WARNTZ

                                            2083 SHAUGHNESSY ST UNIT       PORT COQUITLAM BC V3C
3315   MR. WESLEY GORDON BROWN                                                                                                    0
                                            15                             3C4

3316   YOON CHOI                            PSC 558 BOX 4252               FPO AP 96375-0043                                      96375

                                                                           POUGHKEEPSIE NY 12603-
3317   SARAN K BOMMAKANTI                   17 BUSHWICK RD                                                                        12603
                                                                           3805



   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20     Page 260 of 328




                           A                           B                              C                          D                  E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3    Name and Address Line 4      Postcode


3318   JOE G LAVALLE                     7260 S. RED PADGETT RD         PERRY FL 32348-0709                                     32348


3319   ANDREAS SANTOS                    4867 REINHARDT DRIVE           OAKLAND CA 94619-2949                                   94619

                                                                                                   EAST ROCKAWAY NY 11518-
3320   DANIEL A ANSKAT                   R/O IRA E*TRADE CUSTODIAN      60 PHIPPS AVE                                           11518
                                                                                                   1528

                                                                        FARMINGVILLE NY 11738-
3321   WILLIAM D BOTT                    96 HETTYS PATH                                                                         11738
                                                                        1367

                                                                        SAN FRANCISCO CA 94103-
3322   MELVIN R FORD JR                  1060 HOWARD ST                                                                         94103
                                                                        2820

       JOSEPH B EMBRES &
3323                                     5300 NE24TH TER                UNIT 431C                  FT LAUDERDALE FL 33308       33308
       SUSAN EMBRES JTWROS

3324   LEONARD ADAMS                     2812 POINT ARENA CT            ANTIOCH CA 94531-7110                                   94531

       JENNIFER L KNOTOWICZ
3325                                     3637 TIMBERGLEN RD             APT 9107                   DALLAS TX 75287-3596         75287
       IRA E*TRADE CUSTODIAN

3326   DOMINIC S SCALIA                  IRA E*TRADE CUSTODIAN          6 FAGGS MANOR LANE         PAOLI PA 19301-1906          19301

                                                                        ABITA SPRINGS LA 70420-
3327   MICHAEL S WATTIGNY                903 COMANCHE DRIVE                                                                     70420
                                                                        3356

                                                                        WILLIAMSVILLE NY 14221-
3328   KOREY E SCHMITT                   268 DONNA LEA BLVD                                                                     14221
                                                                        3170

3329   ANNIE QUEARY                      R/O IRA E*TRADE CUSTODIAN      P.O.BOX 215                FREMONT CA 94537-0215        94537

                                         UNIT 38-5201 OAKMOUNT
3330   MS LAVINIA LEONG                                                 BURNABY BC V5H 4P2                                      0
                                         CRESCENT
       NOOR A NISAR LTD PARTNERSHIP                                                                2 RIO VISTA DR
3331                                     NOOR A NISAR                   MOHAMMED M NISAR                                        8820
       A PARTNERSHIP                                                                               EDISON       NJ 08820-2321



   EAST\171666354.4
                                   Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 261 of 328




                           A                               B                           C                               D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3        Name and Address Line 4           Postcode

       MOHAMMED M NISAR TTEE
3332                                       PL TR                          1895 OAK TREE RD               EDISON        NJ 08820-2122       8820
       MOHAMMED M NISAR MD PA EMPL PEN

                                                                          PORT SANILAC       MI 48469-
3333   CYNTHIA KAY PIWINSKI                273 S LAKE ST                                                                                   48469
                                                                          9727
                                                                                                         MELBOURNE          FL 32940-
3334   MARIE RATLIFF                       SCOTT A RATLIFF                652 CANDLEWOOD WAY                                               32940
                                                                                                         1728

                                                                          LAKEWOOD          CA 90713-
3335   JAMES M JOHNSON                     5924 EDGEFIELD AVE                                                                              90713
                                                                          1202

                                                                          OOSTBURG         WI 53070-
3336   HARRY MAKOUTZ                       PO BOX 700485                                                                                   53070
                                                                          0485

                                                                          CORALVILLE        IA 52241-
3337   JASON ERIC SWARTZENDRUBER           2530 SAGE CT                                                                                    52241
                                                                          3316

3338   SEAN MACE                           74 WIMBLEDON DR                DOVER         DE 19904-9442                                      19904


3339   YONG HE MD                          7903 STANFORD AVE              DALLAS         TX 75225-8211                                     75225


3340   KEITH L POWELL                      897 FORDING ISLAND RD          UNIT 1804                      BLUFFTON          SC 29910-8806   29910


3341   MELISSA WORKLEY                     PATRICK WORKLEY                ADDRESS ON FILE WITH KCC


3342   HOKAN L OJERT                       ANDREA OJERT                   ADDRESS ON FILE WITH KCC

                                                                          DURHAM           NC 27703-
3343   JOANNE TAMMARO                      145 TEE PEE TRL                                                                                 27703
                                                                          8374

3344   SCOTT D ABBOTT                      ADDRESS ON FILE WITH KCC

                                                                          HOUSTON          TX 77038-
3345   KENNETH E MARTINAK                  3102 FALLBROOK DR SPC 5                                                                         77038
                                                                          1907



   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 262 of 328




                           A                            B                            C                               D                       E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3        Name and Address Line 4           Postcode

                                                                        ROYAL OAK        MI 48067-
3346   MICHAEL MORROW                    710 IRVING AVE                                                                                  48067
                                                                        2879

3347   JON C STEPHANS                    ADDRESS ON FILE WITH KCC

                                         JOHN ANTHONY
3348   DIANA VACCARELLO                                                 ADDRESS ON FILE WITH KCC
                                         VACCARELLO

3349   KEVIN M LEE                       408 E PALM AVE                 TAMPA         FL 33602-2717                                      33602

                                                                        ANN ARBOR        MI 48104-
3350   MICHAEL TAYLOR                    1601 WESTMINSTER PL                                                                             48104
                                                                        4358

                                                                        FORT WORTH        TX 76102-
3351   ARISTIDES N PHOUTRIDES            PO BOX 17825                                                                                    76102
                                                                        0825
                                                                        EVANSVILLE       IN 47715-
3352   DAWN L CIMELEY                    5036 STABLES DR                                                                                 47715
                                                                        7341

3353   JIMMIE DARICK WOODS               408 SOUTH MAIN ST.             EULESS        TX 76040-4658                                      76040


3354   MARTIN LOSCO                      FRANCINE LOSCO                 1006 WASHINGTON AVE            WESTBURY          NY 11590-5502   11590

                                                                        BRIDGEWATER        NJ 08807-
3355   GARY FALLON                       7 DELANEY CT                                                                                    8807
                                                                        5568

3356   NFS/FMTC IRA                      FBO JOHN THOMAS DISANTO        13665 W HOLLY ST               GOODYEAR            AZ 85395      85395


3357   NFS/FMTC SEP IRA                  FBO JOHN L RAMSEY              16443 W CHUPAROSA LN           SURPRISE          AZ 85387        85387

                                                                        SOUTH WINDSOR CT 06074-
3358   MICHAEL J HUTCHINS                8 CINNAMON SPRINGS                                                                              6074
                                                                        3624

3359   ROBERT HESLIN                     3054 E HERMOSA VISTA DR        701C                           MESA AZ 85213-2471                85213




   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 263 of 328




                           A                           B                             C                             D                     E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3      Name and Address Line 4         Postcode


3360   FREDERICK J BOHN &                LUCILLE M BOHN JTWROS          14 POINT GROVE RD            SOUTHWICK MA 01077-9657         1077

                                         VASUNDHARA KAPPETTU
3361   SANJAY SHRIDHAR &                                                1028 GARRITY WAY             SANTA CLARA CA 95054-4170       95054
                                         JTWROS

3362   DAVID MICHAEL TAPPING             1450 FOUNTAIN VIEW DR          BRIGHTON MI 48114-9102                                       48114


3363   BRUCE WERZANSKI                   3 CLARIDGE CT S                PALM COAST FL 32137-8350                                     32137


3364   JEFFREY P KAISER                  307 NE THORNTON PL APT 310     SEATTLE WA 98125-8043                                        98125


3365   STEPHEN M SASS                    R/O IRA E*TRADE CUSTODIAN      120 ORLEANS ROAD             MONROE NJ 08831-5964            8831

       HOWARD S COHEN                                                                                BLDG #L APT 540
3366                                     TOD TARA KOLNICK               SAXONY DRIVE                                                 33446
       TOD JASON COHEN                                                                               DELRAY BEACH         FL 33446

3367   THOMAS L MENTES                   ELIZABETH B CRAWFORD           101 GLENEAGLE CIR            IRMO           SC 29063         29063


3368   EDWARD IVERSEN                    ANITA IVERSEN                  46 BOMBAY ST                 STATEN ISLAND        NY 10309   10309


3369   JASON M GAFA                      3949 LAURELHILL LN             MEMPHIS TN 38135-1731                                        38135


3370   MANO JEYARATNAM                   3200 FOXBERRY CIR              CARBONDALE IL 62901-5235                                     62901

       JORGE LAW CHU &
3371                                     APARIADO 0831-02325            PANAMA                       PANAMA                          0
       LUISA CHAN FUNG DE LAW JTWROS

3372   RYAN HOLBROOK                     350 K ST UNIT 502              SAN DIEGO CA 92101-6995                                      92101


3373   TIMOTHY OREILLY                   2012 COUNCIL FIRE CIRCLE       INDIAN TRAIL NC 28079-5527                                   28079




   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 264 of 328




                           A                             B                             C                              D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3       Name and Address Line 4           Postcode

                                                                          BROOKLYN          NY 11223-
3374   STEVEN PARZEN                       1802 OCEAN PKWY APT C2                                                                         11223
                                                                          3062

       FMT CO TTEE FRP PS A/C                                                                           1354 BRIDGEWATER LN
3375                                       FBO CHARLES A POKOSKI          P/ADM CHARLES A POKOSKI                                         60047
       CHARLES POKOSKI                                                                                  LONG GROVE     IL 60047
                                                                                                        GARDEN CITY        NY 11530-
3376   FMT CO CUST SEPP IRA                FBO LEROY ARTHUR BOISON        41 BROMPTON RD                                                  11530
                                                                                                        4225

                                                                          111 N WHEATON AVE UNIT
3377   FMT CO CUST IRA ROLLOVER            FBO THOMAS E HECHT                                           WHEATON           IL 60187-5195   60187
                                                                          304

                                                                                                        CARMICHAEL         CA 95608-
3378   FMT CO CUST IRA ROLLOVER            FBO WINNIE T TAN               1125 KINGSFORD DR                                               95608
                                                                                                        6161

                                           FBO QALI ELIZABETH
3379   FMT CO CUST IRA ROLLOVER                                           2446 LEIMERT BLVD             OAKLAND           CA 94602-2020   94602
                                           VARTANIAN
                                                                                                        CARMICHAEL         CA 95608-
3380   FMTC CUSTODIAN - ROTH IRA           FBO AUNG-WIN CHIONG            1125 KINGSFORD DR                                               95608
                                                                                                        6161

                                                                                                        FARMINGDALE         NY 11735-
3381   FMT CO CUST IRA ROLLOVER            FBO PETER CHAI-WAI NG          47 DAFFODIL DR                                                  11735
                                                                                                        7000

                                                                                                        WOODBRIDGE          CT 06525-
3382   FMTC CUSTODIAN - ROTH IRA           FBO YANCHUN HE                 72 NEWTON RD                                                    6525
                                                                                                        1517

3383   FMT CO CUST IRA ROLLOVER            FBO DANTE S ALANO              2546 ANJELINA CIR W           CO SPGS       CO 80916-2908       80916

                                                                                                        CARMICHAEL         CA 95608-
3384   FMTC CUSTODIAN - ROTH IRA           FBO AUNG-WIN CHIONG            1125 KINGSFORD DR                                               95608
                                                                                                        6161

3385   FMT CO CUST IRA ROLLOVER            FBO AARON WRIGHT               6872 E HIGH ST                LOCKPORT          NY 14094-5327   14094


3386   FMTC CUSTODIAN - ROTH BDA           NSPS GEO J GEORGE              5808 HERBERT ST               BURKE         VA 22015-3632       22015

                                                                                                        OAKLAND GDNS         NY 11364-
3387   FMT CO CUST IRA ROLLOVER            FBO FRANK J PERRONI            21110 73RD AVE # APT6E                                          11364
                                                                                                        2856



   EAST\171666354.4
                                 Case 20-10290-LSS         Doc 1    Filed 02/09/20    Page 265 of 328




                           A                               B                             C                       D                   E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3   Name and Address Line 4       Postcode

       STATE STREET TTEE
3388                                      FBO KUN HAN SHEN               8228 JO ELLEN DR          FISHERS       IN 46038-5296   46038
       US ROCHE 401K PLAN

       STATE STREET BANK AND TRUST TTEE                                  6170 CANTERBURY DR APT    CULVER CITY       CA 90230-
3389                                      FBO JOHN D ELLIS                                                                       90230
       NGSP                                                              124                       7192

3390   MICHAEL D WILONS                   6600 QUAIL POINTE CIR N        MEMPHIS TN 38120-1328                                   38120

       STUART LESLIE                                                     NORTHERN IRELAND
3391                                      COLERAINE LONDONDERRY                                    UNITED KINGDOM                0
       FERGUSON HOUSE QUEEN STREET                                       BT521BG

3392   RICHARD LEVINE                     APT 12M                        139 E 35TH ST             NEW YORK NY 10016-4108        10016

                                          TD AMERITRADE CLEARING
3393   STEPHEN D MARKLEY IRA                                             481 N 1600 RD             LAWRENCE KS 66049-9000        66049
                                          CUSTODIAN

3394   CINDY COOK-MARTIN                  3417 FAIRWAY LN                DURHAM NC 27712                                         27712


3395   LINDA L HIGGINS &                  WILLIAM R HIGGINS JT TEN       210 TRENT TRL             CLEVELAND GA 30528-6738       30528

                                          KAREN K GRUSZECZKA JT
3396   JAN JOSEPH GRUSZECZKA &                                           4934 CLUBVIEW CT E        BRADENTON FL 34203            34203
                                          TEN

       BENNIE C SCHMIDT AND ANNITTA F
3397                                      U/A 08/20/1997                 PO BOX 337                BIXBY OK 74008                74008
       SCHMI

3398   ALICE BURNETT                      52 S 1ST ST                    SURF CITY NJ 08008-4818                                 8008


3399   RANDALL GLOVER                     10544 PLEASANT BLVD            RIVERVIEW FL 33569-5915                                 33569


3400   JOHN K LITTLEJOHN                  1196 MALLARD MARSH DR          OSPREY FL 34229-6811                                    34229

                                          TD AMERITRADE CLEARING
3401   MARK D FUERST ROLLOVER IRA                                        45872 270TH ST            PARKER SD 57053               57053
                                          CUSTODIAN



   EAST\171666354.4
                                  Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 266 of 328




                           A                            B                             C                           D                 E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3    Name and Address Line 4     Postcode


3402   MYRLEINE ELVEUS TOD                18 PROSPECT ST APT 2C          SOUTH ORANGE NJ 07079                                  7079


3403   MARY ANN WITKOWSKI                 730 GREYMONT ST                PHILADELPHIA PA 19116                                  19116


3404   JENNIFER AIELLO &                  ANTHONY AIELLO JT TEN          1454 32ND AVE SW           VERO BEACH FL 32968-5903    32968

                                          TD AMERITRADE CLEARING
3405   SURINDER K ARORA IRA                                              3026 KATHLEEN LN           FLOSSMOOR IL 60422          60422
                                          CUSTODIAN

                                          TD AMERITRADE CLEARING
3406   JUSTIN D BIDLER ROTH IRA                                          5808 RIVERVIEW LANE        CHAMPLIN MN 55316           55316
                                          INC CUSTODIAN

       CUST FPO
3407                                      FBO VERONICA EGGERS            3101 S DEEGAN DR           SANTA ANA CA 92704-6612     92704
       VERONICA EGGERS IRA
       KIRK VAN VESSEN
3408                                      JT TEN/WROS                    8039 FOREST AVENUE         MUNSTER IN 46321-1142       46321
       DEBRA VAN VESSEN

       IKE ABADY                                                         1612 KINGS HIGHWAY 2ND
3409                                      STE 201                                                   BROOKLYN NY 11229-1210      11229
       C/O COMPUTER SOFTWARE PLUS                                        FL

       MICHAEL L DOMBAL CUST              NY UNF TRANSFER TO
3410                                                                     26 JONES LANE              HUNTINGTON NY 11743-6311    11743
       AMANDA LAUREN STOERBACK DOMBAL     MINORS ACT

       ALFRED SCHWIMER                                                                              5450 WHITLEY PARK TERRACE
3411                                      JT TEN/WROS                    STE 211                                                20814
       CHERYL SCHWIMER                                                                              BETHESDA MD 20814-2008

3412   MICHAEL L DOMBAL                   26 JONES LANE                  HUNTINGTON NY 11743-6311                               11743


3413   MARIA CARUSO                       15 DOGWOOD AVENUE              MALVERNE NY 11565-1206                                 11565

       SHARON D COLEMAN
3414                                      JT TEN/WROS                    2809 DOGWOOD AVENUE        GILLETTE WY 82718-2027      82718
       MARK D COLEMAN
       LAUREN E KNIGHT
3415                                      JT TEN/WROS                    35 SCHAEFFER CIRCLE        HUDSON NH 03051-5422        3051
       ANNA GALLO KNIGHT



   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 267 of 328




                           A                             B                                C                        D                   E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3    Name and Address Line 4       Postcode

                                           LAWRENCE A KNIGHT JT
3416   MICHAEL A KNIGHT                                                   35 SCHAEFFER CIRCLE        HUDSON NH 03051-5422          3051
                                           TEN/WROS

3417   JESUNETTE DOLCE                     1150 NE 133RD ST               NORTH MIAMI FL 33161                                     33161

                                           CONNOR THOMAS HOUSTON
3418   THOMAS EDWARD HOUSTON AS CUST FOR                                  43867 THOMAS BRIDGES CT    CHANTILLY VA 20152            20152
                                           UTMA VA

                                                                                                     SUGAR LAND        TX 77479-
3419   FMTC CUSTODIAN - ROTH IRA           FBO NIYATI KIRIT HARIYANI      4019 HARWOOD DR                                          77479
                                                                                                     5165

3420   KANG ZHENG                          852 53RD ST 1 FL               BROOKLYN NY 11220-2912                                   11220


3421   GREG E FITZ &                       CARLA-SUE FITZ JTWROS          6563 GAY RD # 109          GAY GA 30218-2770             30218


3422   ADRIAN WILLIAMS                     6514 GLENN DALE RD             GLENN DALE MD 20769-9286                                 20769


3423   MR. MATTHEW J WASS                  16 SUNRISE CIR SW              MEDICINE HAT AB T1B 4N6                                  0

                                           AMERITRADE CLEARING
3424   WILSON ACOSTA ROLLOVER IRA TD                                      5236 NW 15TH ST            MARGATE FL 33063-3785         33063
                                           CUSTODIAN

                                                                          WEST NEWTON MA 02465-
3425   ZACHARY LUNIN                       22 SHAW ST                                                                              2465
                                                                          2305

3426   PAMELA MARIE WEBB                   TOD                            324 16TH ST SE             LE MARS IA 51031-2761         51031


3427   CLAUDIA MASSELL & MICHAEL POTEETE   JT TEN                         6400 181ST PL              TINLEY PARK IL 60477-4257     60477


3428   ROBERT K PRICE JR                   5375 US HIGHWAY 285            MORRISON CO 80465-9139                                   80465


3429   MR. ABHISHEK SINGH                  653 MCALLISTER LOOP SW         EDMONTON AB T6W 1M6                                      0




   EAST\171666354.4
                                 Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 268 of 328




                           A                            B                            C                             D                       E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3      Name and Address Line 4           Postcode

                                                                        SEDRO WOOLLEY WA 98284-
3430   ERLAND LOFQUIST                   21079 PRAIRIE RD                                                                              98284
                                                                        8565

3431   ADEBANJO O OLOWONIRA              2390 E ASBURY AVE              APT # 108                    DENVER         CO 80210-4333      80210


3432   STEVE GUTIERREZ                   1558 N ELMWOOD ST              ORANGE CA 92867                                                92867

                                                                        CAMBRIDGE CITY IN 47327-
3433   BRANDON WILLIAM FORTMAN           328 W MAPLE ST                                                                                47327
                                                                        1128

                                                                                                     SUMMERFIELD         NC 27358-
3434   FMT CO CUST IRA                   FBO JOHN E ROTRUCK             7419 STRAWBERRY RD                                             27358
                                                                                                     7207

3435   FMT CO CUST IRA SEPP              FBO GIANG MINH TRAN            2102 PECAN GROVE DR          GARLAND           TX 75040-2876   75040


3436   FMT CO CUST IRA                   FBO CHARLES L LUND             371 WINTHROP RD              TEANECK        NJ 07666-3020      7666


3437   CORY W FENTON                     133 ELY RD                     MONSON MA 01057-9785                                           1057


3438   LEO J PYZYNSKI                    ROSEMARY C PYZYNSKI            84 GOLDEN SPRUCE DR          CALVERTON          NY 11933       11933


3439   IRIS MUNDO                        264 SPRINGWOOD DR              AIKEN        SC 29803-5895                                     29803


3440   DAVID ESPOSITO                    1 14TH STREET                  APT. 310                     HOBOKEN           NJ 07030-6710   7030

       EDWARD R VARGO
3441                                     4828 MILESTRIP                 RD                           BLASDELL NY 14219-3002            14219
       IRA E*TRADE CUSTODIAN

3442   KVANRAJIT SUKASAME                291 HOPE ST.                   APT A12                      STAMFORD CT 06906                 6906

                                         AMERITRADE CLEARING
3443   ANTHONY BADARACCO ROTH IRA TD                                    4 CAMELOT PL                 SEWELL NJ 08080-2308              8080
                                         CUSTODIAN



   EAST\171666354.4
                                     Case 20-10290-LSS      Doc 1      Filed 02/09/20       Page 269 of 328




                           A                                B                               C                               D                       E


       Name and Address Line 1               Name and Address Line 2        Name and Address Line 3         Name and Address Line 4             Postcode

       Jonathan Coy
3444                                         APT 12                         Des Moines IA                   50321 United States of America      0
       4400 Park Avenue

3445   PHILIP J DESANTO (ROTH IRA)           WFCS AS CUSTODIAN              36A SPRING STREET               DANVERS MA 01923                    1923

                                             1195 CLEARVIEW AVE NE APT
3446   LE SONG CHAMPION                                                     KEIZER          OR 97303-4687                                       97303
                                             61

3447   ERIC COHEN                            9753 WREN BLUFF DRIVE          SAN DIEGO CA 92127-3462                                             92127

                                             8339 SOUTH SAHNGAMON
3448   DARRIN RAINES                                                        CHICAGO             IL 60620                                        60620
                                             STREET

3449   SCOTT PAUL JAKOPOVIC & DANIELLE       JAKOPOVIC JT TEN               344 N JEFFERSON ST              PAPILLION NE 68046-2342             68046


3450   ABUBAKARR KAMARA                      265 BROOKSIDE AVE              EWING NJ 08638-3637                                                 8638


3451   JOSEPH J TAGLAIRINO TOD               8201 POLK DR                   WHARTON NJ 07885                                                    7885


3452   LUDMILA CHMELIWSKYJ                   44 OAK RIDGE LN                WEST HARTFORD CT 06107                                              6107


3453   JOHN G AUSTIN III                     100 PAGELAND RD                DOTHAN AL 36305-3230                                                36305


3454   DAMIAN BRADLEY                        129 N LAMER ST APT A           BURBANK CA 91506-2328                                               91506

                                                                                                            MOUNTAIN HOME          AR 72653-
3455   FMT CO CUST IRA ROLLOVER              FBO GLENDON L SPARGO           1084 COUNTY ROAD 733                                                72653
                                                                                                            6863

3456   FMTC CUSTODIAN - ROTH IRA             FBO HONG WU                    21106 JADE BLUFF LN             KATY           TX 77450-6154        77450


3457   FMT CO CUST IRA ROLLOVER              FBO CARLOS FUNG                997 E RIVER OAKS DR             INDIALANTIC         FL 32903-4632   32903




   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 270 of 328




                           A                             B                              C                                D                     E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3          Name and Address Line 4         Postcode


3458   FMTC CUSTODIAN - ROTH IRA           FBO PETER JOSEPH BACKIEL       264 GROVE ST                     CLINTON        MA 01510-4229    1510

                                                                                                           PEACHTREE CTY      GA 30269-
3459   FMT CO CUST IRA ROLLOVER            FBO MAFIZUR R BHUIYA           1609 CASCADE OVERLOOK                                            30269
                                                                                                           3066
       FMTC CUSTODIAN - ROTH IRA                                                                           OVERLAND PARK       KS 66214-
3460                                       10501 GODDARD ST.              APT. 269                                                         66214
       FBO DANIEL MILLER                                                                                   3703

3461   JUSTIN A PAPPAS                     APT 5K                         26 WEST ST                       BROOKLYN NY 11222-6274          11222


3462   MONIKA SCHLAWINSKY                  143 PLEASANT STREET            PROVIDENCE RI 02906-1665                                         2906


3463   LENORE BACCARELLA                   2486 NATTA BLVD                BELLMORE NY 11710-3140                                           11710


3464   BROOKE SCHMELTER                    1435 NIGHTSHADE RD UNIT 21     MILPITAS CA 95035-4045                                           95035


3465   RITA M DIFELICE                     IRA ETRADE CUSTODIAN           1203 ROBERTS LANE                MARLTON NJ 08053-1399           8053

                                                                          ANNAPOLIS         MD 21403-
3466   PATRICK D WALSH                     1213 CRUMMELL AVE                                                                               21403
                                                                          4616

                                                                          MILWAUKIE          OR 97222-
3467   DAVID KENNEDY                       10050 SE WAVERLY CT APT 6                                                                       97222
                                                                          3411

                                                                          N LAS VEGAS        NV 89085-
3468   PAUL D VISONE                       4321 DESERT HOME AVE                                                                            89085
                                                                          2317

                                                                          KINGMAN           AZ 86409-
3469   THOMAS SPIGELMOYER                  2011 GENE AUTRY DR                                                                              86409
                                                                          3190

                                                                          HANOVER PARK         IL 60133-
3470   MATTHEW J ZORN                      7590 CUMBERLAND DR                                                                              60133
                                                                          2623
                                                                          WARRENSBURG          MO
3471   PAUL ARUTA RIZZO                    707 E. MARKET ST                                                                                64093
                                                                          64093-2009



   EAST\171666354.4
                                    Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 271 of 328




                           A                              B                             C                              D                   E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3       Name and Address Line 4       Postcode

                                                                                                         CHEVY CHASE       MD 20815-
3472   ABDUL RAZACK                         4757 CHEVY CHASE DRIVE         APT.208                                                     20815
                                                                                                         6443

3473   NIDHI MAHESHWARI                     65 WESTGATE DR                 EDISON        NJ 08820-1159                                 8820


3474   DHARMAKRISHNAN KOTTUMUKULUR R        IRA ETRADE CUSTODIAN           6201 DEER CREEK PL            ALPHARETTA GA 30004-5032      30004


3475   HESHAM M DABBAS                      3735 UPLAND DRIVE              MARIETTA GA 30066-3060                                      30066


3476   JOANNA C SLEIGHT                     19-2001 34 AVE SW              CALGARY AB T2T 2C4                                          0


3477   EZA DESTINE                          8 OLIVE ST                     EAST ORANGE NJ 07017-3417                                   7017


3478   KRISTIN L KINSMAN                    13733 A LA ENTRADA ST          CORP CHRISTI TX 78418-6059                                  78418

                                                                           GRANADA HILLS CA 91344-
3479   DONALD W LEE                         16619 DEVONSHIRE ST                                                                        91344
                                                                           6631

3480   JOHN H LIBBY II                      107 VERANDA ST                 PORTLAND ME 04103-5541                                      4103


3481   BRUCE A JEZEWSKI                     1406. KINGSBRIDGE              SAN ANTONIO TX 78253-6044                                   78253

       M ETIENNE ST-PIERRE
3482                                        **************************     3513 RUE MESSIER              MONTREAL QC H2K 3R6           0
       ***MAUVAISEADRESSE20191007

                                                                           SINCLAIRVILLE NY
3483   BRENT ANDERSON                       2303 EDSON RD                                                                              14782
                                                                           14782

3484   BRIAN D CONEAL                       3021 BUTTONWOOD LN             CLAYTON NC 27520-7334                                       27520

       KATHRYN ROSE HANZLICEK ROLLOVER
3485                                        CUSTODIAN                      4515 S HANNIBAL ST            AURORA CO 80015-1404          80015
       IRA TD AMERITRADE CLEARING



   EAST\171666354.4
                                   Case 20-10290-LSS        Doc 1     Filed 02/09/20    Page 272 of 328




                           A                              B                             C                           D                   E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3    Name and Address Line 4       Postcode


3486   JOSHUA LEBRUN                        98 N FIELDCREST DR             NORTH EAST MD 21901-1127                                 21901

                                                                           CROWN POINT IN 46307-
3487   ERIC M NAVARRO                       1931 W 132ND PL                                                                         46307
                                                                           0092

3488   CHARLES HENRY SCOTT GOODWIN          26 HALLSWELL ST                WANGANUI 4500              NEW ZEALAND                   0

                                            AMERITRADE CLEARING                                       ARLINGTON HEIGHTS IL
3489   PAULA LEE BERENSON ROTH IRA TD                                      408 W BRAMPTON LN                                        60004
                                            CUSTODIAN                                                 600047447

                                            AMERITRADE CLEARING            3708 LOWER HONOAPIILANI
3490   DONALD L FOX ROLLOVER IRA TD                                                                   LAHAINA HI 96761-5952         96761
                                            CUSTODIAN                      RD APT 27

3491   HELENA YEO                           1394 S SAN ANTONIO AVE         POMONA CA 91766-3753                                     91766


3492   JEFFREY SHARP                        47 N AYERS RD                  COVENTRY CT 06238-2003                                   6238

                                                                           EVANSVILLE WI
3493   DANIEL FREIBERG                      10832 W US HWY 14                                                                       53536
                                                                           53536
                                                                           WATSONVILLE CA
3494   JESUS CASTILLO                       250 CLIFFORD AVE APT B                                                                  95076
                                                                           95076

3495   FRANKIE B RAMSOOK SR                 369 SKY VALLEY                 CLERMONT FL 34711                                        34711

       IRA FBO BRIAN BIGGI
3496                                        ROLLOVER ACCOUNT               15 LIVINGSTON LANE         LUMBERTON NJ 08048-6211       8048
       PERSHING LLC AS CUSTODIAN

                                                                           PETALUMA CA
3497   MATTHEW GWYNN WILLIAMS               610 KELLER ST                                                                           94952
                                                                           94952

       KRANTI K PODUPUGANTI RESP INDV FBO   AMERITRADE CLEARING
3498                                                                       992 SWALLOW TAIL LN        BREINIGSVILLE PA 18031-1872   18031
       ANANSHI PODUPUGANTI ESA TD           CUSTODIAN
                                            ROTH IRA E*TRADE
3499   RYAN M BRONS                                                        7706 S 96TH ST             LA VISTA NE 68128-3134        68128
                                            CUSTODIAN



   EAST\171666354.4
                                   Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 273 of 328




                           A                             B                             C                               D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3        Name and Address Line 4           Postcode

       COURTNEY S ELLIS
3500                                       UNIT B                         2755 MEADOW BROOK DR           WOODBURY MN 55125-4377            55125
       WFCS CUSTODIAN ROTH IRA

3501   KRISHEN SAMUEL                      8 WILLOWLEA DR                 TORONTO ON M1C 1J5                                               0

                                           TD AMERITRADE CLEARING
3502   SERGEY M MIKHNOVSKY ROTH IRA                                       355 N WEST POINTE DR           VERNON HILLS IL 60061             60061
                                           CUSTODIAN

3503   STEVE PITTSINGER                    209 MOONLIT PATH DR            DENTON TX 76208                                                  76208

                                           FBO FELIPE HERNANDEZ
3504   FMTC CUSTODIAN - ROTH IRA                                          2832 GLASGOW DR                CERES        CA 95307-2044        95307
                                           MENDOZA

                                                                          DAYTON           OH 45432-
3505   LISA SAGENDORPH                     4730 ARCADIA BLVD                                                                               45432
                                                                          3112
                                                                          SOUDERTON          PA 18964-
3506   TRAVIS LEE COPENHAVER               670 CENTRAL AVE                                                                                 18964
                                                                          1124

3507   JONATHAN RYKER                      10318 KEY WEST ST              TEMPLE CITY CA 91780-3476                                        91780


3508   DANIEL C TRAVIS                     368 DALLAS ST                  DENVER CO 80230-6549                                             80230

                                           KATHLEEN A DESCOTEAUX JT
3509   ALAN J DESCOTEAUX &                                                61 LANGLEY LANE                TEWKSBURY MA              01876   1876
                                           TEN

3510   BENJAMIN JAMES FAULKENBERRY         463 DISCOVERY RD               KERSHAW SC 29067-8253                                            29067

       PROCAPITAL
3511                                       TOUR ARIANE -                  5 PLACE DE LA PYRAMIDE         92088 LA DEFENSE CEDEX            0
       BRUSSELS-USA/R SINGLE ACC AGENCY

       STATE STREET TTEE
3512                                       FBO EFFRIN HOLMES              100 MAGALENE CT                GEORGETOWN SC 29440               29440
       INTERNATIONAL PAPER HOURLY SAVIN

3513   EMMA LOUISE COOPER                  11 GOODACRE AVE                WINSTON HILLS NSW 2153         AUSTRALIA                         0




   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 274 of 328




                           A                             B                             C                             D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3      Name and Address Line 4           Postcode

       ANDY H NGUYEN                       TD AMERITRADE CLEARING
3514                                                                      873 RIVER SONG PLACE         CARY NC 27519                     27519
       IRA ROLLOVER                        CUSTODIAN

                                           ROTH IRA ETRADE
3515   MALVINA VITENKO                                                    410 EAST 6-TH ST APT.8D      NEW YORK NY 10009-6409            10009
                                           CUSTODIAN
                                                                          LAKE ELSINORE CA 92532-
3516   JOSHUA B MCGOWAN                    34245 AURORA CT                                                                               92532
                                                                          2583

3517   JARRETT MENZIES                     7755 181 AVE NW                EDMONTON AB T5Z 0L4                                            0


3518   MR WEI SUN                          3493 ST PATRICK'S DR           WINDSOR ON N9E 3H5                                             0

                                                                          NEVADA           MO 64772-
3519   TRAVIS L EATON                      RR 1 BOX 76                                                                                   64772
                                                                          9712
                                                                          PALMYRA          PA 17078-
3520   TINA CHEN-SMITH                     422 STAUFFERS CHURCH RD                                                                       17078
                                                                          9608

3521   NANDAGOPAL SUBRAMANI                47112 WARM SPRINGS BLVD        APT 315                      FREMONT         CA 94539-7816     94539

                                                                          CHESTERFIELD MO 63017-
3522   DAVID KINSEY                        14884 GRANTLEY DR                                                                             63017
                                                                          5565

3523   ELESIA NGUYEN                       13960 ROCKLAND VILLAGE DR      # 201                        CHANTILLY VA 20151-2981           20151

                                                                                                       PLEASANTON         CA 94566-
3524   FMT CO CUST IRA                     FBO SRI DURGA GARIKIPATI       3522 BAKER DR                                                  94566
                                                                                                       3704

3525   FMTC CUSTODIAN - ROTH IRA           FBO JERAME B LARSEN            14373 S FOX CREEK DR         HERRIMAN          UT 84096-3458   84096


3526   CHARLES O OGAGAN                    1 DAVID RD                     RANDOLPH MA 023681518                                          2368

                                           IRIS FOX COMMUNITY
3527   PATRICK FOX SR &                                                   30333 SILICATE DR            MENIFEE CA 92584                  92584
                                           PROPERTY



   EAST\171666354.4
                                  Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 275 of 328




                           A                             B                            C                          D                       E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3   Name and Address Line 4           Postcode


3528   RAQUEL COLLADO                     2250 BEAVER LAKE DR            KODIAK AK 99615-6695                                        99615


3529   FOX KERI                           602 FRONT ST                   MARION MA 02738-1438                                        2738


3530   FMT CO CUST IRA ROLLOVER           FBO ELIZABETH BERGSTROM        2703 RUTLAND RD           NAPERVILLE        IL 60564-4779   60564


3531   BRENDA JEANNE MICALI               GEORGE T WALKER                2435 INDIAN TRL           HIAWASSEE          GA 30546       30546


3532   KATHLEEN A MURZYN                  5958 S KARLOV AVE              CHICAGO IL 60629-4913                                       60629


3533   AYHAM YACOUB                       2831 PECAN DRIVE               WHITEHALL PA 18052-3773                                     18052


3534   LEIGH-ANDREW SAMPSON               825 S. 800 WEST                SALT LAKE CITY UT 84104                                     84104

                                                                         GLEN BURNIE MD 21061-
3535   AMANDA E JORDAN SINCLAIR           5 IDLEWOOD STREET                                                                          21061
                                                                         2764

                                          MARSHA BABETTE ABNEY JT
3536   ALPHONSO ABNEY &                                                  2015 ARROWPOINT DR        SAINT LOUIS MO            63138   63138
                                          TEN

3537   AMY ADAMS KELLY                    ADDRESS ON FILE WITH KCC

                                                                         MURFREESBORO TN 37130-
3538   MORGAN A TUCKER                    1503 JOURNEY DR                                                                            37130
                                                                         3283

       ALEXANDER ROBERT LEAL ROLLOVER     TD AMERITRADE CLEARING
3539                                                                     4516 STONEY BRANCH DR     CHARLOTTE NC 28216-6626           28216
       IRA                                CUSTODIAN

3540   YOUNG SU SHIN IRA TD AMERITRADE    CLEARING CUSTODIAN             7303 W CHESTNUT AVE       YAKIMA WA 98908-1576              98908

                                          YOLANDA TUCKER JT TEN
3541   LADON TUCKER &                                                    5634 TULIP GROVE DRIVE    BARTLETT TN 38135                 38135
                                          JTWROS



   EAST\171666354.4
                                    Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 276 of 328




                           A                               B                            C                           D                   E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3    Name and Address Line 4     Postcode

       ROBERT J WAGENAAR IRA TD
3542                                        INC CUSTODIAN                  1777 CONNECTICUT AVE       MARYSVILLE MI 48040-1724    48040
       AMERITRADE

3543   CYNTHIA M CARMONA                    864 N HIDDEN VIEW WAY          STAR ID 83669-6501                                     83669

                                                                                                      SANTA CLARITA CA 91350-
3544   ASIF N SIDDIQUI                      TOD                            22010 BARRINGTON WAY                                   91350
                                                                                                      5742

                                            JULIETTE RAE STOGER UTMA
3545   CHRISTOPHER J STOGER AS CUST FOR                                    20 MARION PL               ISLAND PARK NY 11558-1009   11558
                                            NY

3546   KELLY DOBIN                          114 VILLAGE RD                 WILMOT NH 03287-4636                                   3287


3547   WENDY COLE & JAMES J COLE III JT     TEN                            236 WINGED FOOT CIR        JACKSON MS 39211-2529       39211

                                                                           CHESTERFIELD MI 48051-
3548   ROBERT AUGUSTE FISTLER               26633 24 MILE RD                                                                      48051
                                                                           1516

                                                                           SANTA CLARA NM 88026-
3549   SONIA GONZALEZ                       PO BOX 161                                                                            88026
                                                                           0161

3550   STANFORD GEORGE DOUGLAS JR           73 EVERGREEN AVE               HARTFORD CT 06105-4019                                 6105


3551   ABDESSAMAD FAHILI                    5088 HEATHERSTONE DR           KISSIMMEE FL 34758-2232                                34758


3552   FEMI ODULANA                         21 SPRING DRIVE                BURLINGTON NJ 08016                                    8016


3553   HENRY RIDGE                          188 DWIGHT SCOTT RD            WOODRUFF SC 29388-8283                                 29388


3554   ROBERTO TORRES                       LAS CUMBRES                    CALLE LOS PIRINEOS # 168   RIO PIEDRAS PR 00926        926


3555   DEBORAH C MCKENZIE                   212 DRURY LN                   MAULDIN SC 29662-2228                                  29662




   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 277 of 328




                           A                           B                             C                           D                       E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3    Name and Address Line 4           Postcode

                                                                        HELLERTOWN PA
3556   ALYSSHA EVE CSUK                  PO BOX 237                                                                                  18055
                                                                        18055

                                                                        BELLMAWR NJ
3557   LOUIS A PROCIDA                   132 DEVON AVE.                                                                              8031
                                                                        08031
       DANNY BRUCE HERREN
3558                                     IRA ROLLOVER                   2300 SIX AND TWENTY RD     PENDLETON SC              29670   29670
       CHARLES SCHWAB & CO INC CUST

3559   KEVIN P KENNEDY                   2032 N CLEVELAND AVE           APT 1                      CHICAGO IL           60614        60614


3560   MRS. C.-M. CORBETT-NOSEWORTHY     2444 RADCLIFF AVE              WINDSOR ON N8P 1V5                                           0

                                         QUINN L LUNDBERG JR
3561   QUADE L LUNDBERG &                                               7 NORTH ST                 BROCKWAY PA 15824-1507            15824
                                         JTWROS

3562   IAN S SANDOVAL                    R/O IRA E*TRADE CUSTODIAN      5463 NEWCASTLE AVE APT 8   ENCINO CA 91316-2079              91316


3563   JOSEPH C SHIPLEY                  2911 BOBCAT DR                 NAMPA ID 83687-9102                                          83687


3564   MERL A PEARSON                    6651 ST. IVES COURT            FORT MYERS FL 33966-7501                                     33966


3565   COREY D BURNS                     41698 CHATTMAN ST              NOVI MI 48375-4223                                           48375


3566   EMMANUEL SARMIENTO                2725 CARRIAGE LN               FLORENCE SC 29505-6498                                       29505


3567   WALTER MASKO                      18 BRANCH AVE                  ETOBICOKE ON M8W 1M7                                         0

                                                                        NEW WESTMINSTER BC
3568   MS YAOQING SHEN                   1005-610 VICTORIA ST                                                                        0
                                                                        V3M 0A5
                                                                        RICHMOND HILL ON L4C
3569   AMIR ZAND-KARIMI                  4 HART ST                                                                                   0
                                                                        7T7



   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20     Page 278 of 328




                           A                            B                             C                              D                    E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3        Name and Address Line 4        Postcode

                                                                        SIMI VALLEY CA 93065-
3570   MORGAN FRAGOSO                    2877 BRIARPATCH DR                                                                           93065
                                                                        5165

3571   DUSTIN M GILLIAM                  550 PRICE RD                   SPRING CITY TN 37381-4480                                     37381


3572   BOB SAHNI &                       LOVELEEN SAHNI JTWROS          18 LEROY PL                    CHAPPAQUA NY 10514-3207        10514


3573   DAWN LOVELL                       22452 TREADAWAY ST             MANDEVILLE LA 70471-8040                                      70471


3574   LOUIS J GRUCA JR                  4015 ELROVIA AVE               EL MONTE CA 91731-2137                                        91731


3575   ANNIE QUEARY                      P.O.BOX 215                    FREMONT CA 94537-0215                                         94537


3576   RORY TOMA                         350 E TAYLOR ST APT 5213       SAN JOSE CA 95112-3167                                        95112


3577   CHARLES D BROWN                   6064 KINGS HWY SOUTH           ZIONSVILLE PA 18092-2022                                      18092


3578   JAMES STEVEN DOMNITZ &            JUDY ANN DOMNITZ JT TEN        404 8TH STREET                 TYBEE ISLAND GA 31328-9517     31328


3579   LEO MARCO MUZZIN                  6626 LANDOVER BLVD             SPRING HILL FL 34608-1317                                     34608


3580   JEFFREY NUTCHE                    107 PINECREST AVE              DALLAS         PA 18612-1625                                  18612


3581   AMY KELLY                         ADDRESS ON FILE WITH KCC

                                                                                                       SOUTH HADLEY       MA 01075-
3582   ANTHONY M SOWERS                  KIERSTEN K ASBECK              317 EAST ST                                                   1075
                                                                                                       2148
                                                                        SAMMAMISH         WA 98075-
3583   ZHIYING GUO                       23326 SE 16TH PL                                                                             98075
                                                                        8111



   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20      Page 279 of 328




                           A                             B                               C                               D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3          Name and Address Line 4           Postcode


3584   AARON GRINDLE                       ADDRESS ON FILE WITH KCC

                                                                          CENTENNIAL          CO 80112-
3585   WILLARD HENRY LOVELL III            6867 E LONG AVE                                                                                   80112
                                                                          2508
                                                                          MADISON            WI 53703-
3586   MATHIAS A HIBBARD                   512 W WILSON ST APT 207                                                                           53703
                                                                          3652

3587   TAM A FITZPATRICK                   17481 KILLDEER DR              BEND           OR 97707-2319                                       97707


3588   JERMAINE VAUGHN                     ADDRESS ON FILE WITH KCC


3589   TY HAUGHEY                          ADDRESS ON FILE WITH KCC

                                                                          ORANGE SPGS          FL 32182-
3590   LYNN E CIARDO                       PO BOX 412                                                                                        32182
                                                                          0412

3591   MARCEL FRANK                        24650 BASHIAN DR               NOVI           MI 48375-2926                                       48375


3592   JENNA HRUBAN                        ADDRESS ON FILE WITH KCC


3593   FPT CO CUST HSA                     FBO RYAN MORTIER               2717 47TH ST                     DES MOINES        IA 50310-3133   50310


3594   FMTC CUSTODIAN - ROTH IRA           FBO LARRY J GALLAGHER MD       5625 N ARM DR                    MOUND          MN 55364-8227      55364

       FMT CO CUST IRA ROLLOVER
3595                                       477 THIRD STREET               APT. 3D                          BROOKLYN          NY 11215-2919   11215
       FBO EDWARD S ZAS

3596   FMTC CUSTODIAN - ROTH IRA           FBO MICHAEL MERCK              133 IRVINE RD                    CENTRAL        SC 29630-9695      29630


3597   FMT CO CUST IRA ROLLOVER            FBO RICHARD D SIMONETTA        155 ERIN CT                      LEMONT         IL 60439-7478      60439




   EAST\171666354.4
                                   Case 20-10290-LSS        Doc 1    Filed 02/09/20      Page 280 of 328




                           A                                B                            C                          D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3     Name and Address Line 4           Postcode


3598   FMT CO CUST IRA ROLLOVER            FBO SUSAN E ALDRIDGE           928 OLIVE ST                DENVER         CO 80220-4816      80220


3599   JAMIE CARLONE                       82 PIERCE AVE APT F3           APT F3                      HAMBURG NY 14075-6254             14075


3600   JAMES VOSS                          3117 PHILLIPS AVE              STEGER IL 60475                                               60475


3601   MCKYNLEE WESTMAN                    5600 CENTURY DR                SMITHVILLE MO 64089                                           64089

                                           TD AMERITRADE CLEARING
3602   PAULA ROBINSON IRA                                                 609 CREEK RD                KENNETT SQUARE PA 19348           19348
                                           CUSTODIAN

3603   SANDRA SMITH                        PO BOX 5136                    SUGARLOAF CA 92386-0836                                       92386


3604   MARC LEE MALECEK                    668 SINA AVE                   WINSTON SALEM NC 27127                                        27127

       JOHN S HOWE AND DEANNA BARBARA
3605                                       U/A 03/18/2014                 1111 DANFORTH DR            COLUMBIA MO 65201                 65201
       DIKEM

                                           TD AMERITRADE CLEARING
3606   EDUARDO M AUSTRIA IRA                                              3030 EDEN ST                OXNARD CA 93033                   93033
                                           CUSTODIAN

3607   FLORIAN A DREXLER &                 VIVIAN M DREXLER JT TEN        1005 E LOGAN                GETTYSBURG SD 57442               57442

                                           TD AMERITRADE CLEARING
3608   ROBERT D BURK ROTH IRA                                             108 UNOLE TRL               VONORE TN 37885                   37885
                                           CUSTODIAN

3609   WILLIAM J HEYLIN                    10 E SOUTH STAGE RD SPC 72     SPACE 72                    MEDFORD OR 97501-8839             97501

       JUST2TRADE ONLINE LIMITED           VIEWPOINT TOWER 28TH
3610                                                                      4TH FLOOR                   LIMASSOL          CY 3035         0
       CLIENT OMNIBUS ACCOUNT              OCTOBER AVENUE
       FMTC CUSTODIAN - ROTH IRA
3611                                       37 ROBINSON AVENUE             APT A                       GLEN COVE         NY 11542-3284   11542
       FBO LAURI KRETSCHMER



   EAST\171666354.4
                                 Case 20-10290-LSS        Doc 1    Filed 02/09/20     Page 281 of 328




                           A                           B                              C                          D                       E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3    Name and Address Line 4           Postcode


3612   SHAWN WRIGHT                      AMY WRIGHT WRIGHT              ADDRESS ON FILE WITH KCC


3613   JASPAL SINGH                      498 W LAFAYETTE ST             LOUISVILLE CO 80027-1663                                     80027


3614   LISA D ABBOTT &                   JEFFREY PORCH JTWROS           171 BRIXTON WOODS E. DR    PITTSBORO IN 46167-8920           46167


3615   ERIK IWANSKI                      1127 LINCOLNWOOD RD            MISSOULA MT 59802-3037                                       59802


3616   GEORGE O BAFFOE                   13222 156TH ST                 JAMAICA NY 11434-3626                                        11434


3617   ROBERT MACDONALD                  4095 PARDEE LAKE RD            HOWELL MI 48843-6405                                         48843


3618   MR. JOHNNY CALLERI                226 THOMAS PHILLIPS DR         AURORA ON L4G 0T6                                            0


3619   JAMES GILLISPIE                   2872 IVY ST                    SAN DIEGO CA 92104-5528                                      92104

       JASON MORGAN KAUFMAN
3620                                     IRA CONTRIBUTORY               4 CARIBOU CT               HUNTINGTON NY             11743   11743
       CHARLES SCHWAB & CO INC CUST

       ADAM DANIEL CUTLER                                                                          MAMARONECK NY
3621                                     ROTH CONTRIBUTORY IRA          845 CLAFLIN AVE                                              10543
       CHARLES SCHWAB & CO INC CUST                                                                10543

3622   KATHY COX TR FBO STEVEN D COX     TRUST UA OCT 13 2003           3043 N 25 W                PROVO UT 84604-3812               84604


3623   SATYA PRASAD KAKANI               9301 SPECTRUM DRIVE            APT # 1922                 AUSTIN TX 78717-4128              78717

                                                                        ISLIP TERRACE NY 11752-
3624   COLIN GONZALEZ                    41 FISCHER AVE                                                                              11752
                                                                        1509

3625   DAVID P MONTIJO                   94-833 KALAIAHA PL             WAIPAHU HI 96797-4527                                        96797




   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 282 of 328




                            A                             B                            C                               D                   E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3        Name and Address Line 4       Postcode


3626   MARIO L DI CESARE                   9809 BLACKBURN ST              LIVONIA MI 48150-2862                                        48150


3627   KAMOLIDDIN HAMZAYEVá                46729 MANCHESTER TERRACE       STERLING VA 20165-7546                                       20165

                                                                          WEST BLOOMFIELD MI
3628   TRAMAIN ARMSTRONG                   5051 GREENWARD COURT                                                                        48322
                                                                          48322-3968

                                                                          LOGANVILLE         GA 30052-
3629   LEE CLARKE                          905 ARBOR DR                                                                                30052
                                                                          8024

                                                                          DUNEDIN          FL 34698-
3630   SCOTT DAVID FAIRCLOUGH              628 SCOTLAND ST                                                                             34698
                                                                          7121

3631   KELLY ANN ARD-DANI                  13615 E AVIARA PL              VAIL           AZ 85641                                      85641

                                           535 CHALAN PALE RAMON
3632   MICHAEL P AYLES                                                    PMB 1053 SUITE 116             YIGO        GU 96929-2423     96929
                                           HAYA

                                                                                                         STATESBORO        GA 30461-
3633   TERENCE STEPHENSA                   JESSICA STEPHENS               2026 GLEN OAKS DR                                            30461
                                                                                                         4420

                                                                          EDEN PRAIRIE       MN 55347-
3634   JUSTIN M TRAUTWEIN                  17197 VANTAGE CT                                                                            55347
                                                                          3418

3635   PATRICIA BARTLETT JOHNSON           DUANE RICHARD JOHNSON          68 HEARTHSTONE LN              FELTON        DE 19943-1951   19943


3636   NFS/FMTC IRA - BDA                  NSPS RONALD JESSE BOORD        13615 E AVIARA PL              VAIL          AZ 85641        85641

                                                                          BURNSVILLE        MN 55337-
3637   EDWIN BOGONKO                       3228 SUNSET LAKE DR                                                                         55337
                                                                          7703

                                                                          BECKLEY          WV 25801-
3638   CHRISTOPHER P COSTELNOCK            660 OLD ECCLES RD                                                                           25801
                                                                          8998

3639   JOSEPH A SKIBA II                   SUSAN REED SKIBA               2235 KENNEDY DR                SALEM         OH 44460-2513   44460




   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 283 of 328




                           A                             B                             C                               D                    E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3        Name and Address Line 4        Postcode

                                                                          NEW LONDON         CT 06320-
3640   GEORGE VOURTSIS                     26 ROSEMARY ST                                                                               6320
                                                                          5870

3641   SHERWIN L STARKS                    4063 E BETSY CT                GILBERT          AZ 85296                                     85296


3642   STEPHEN D MELENDEZ                  682 CASUAL LN                  LEAGUE CITY TX 77573-9099                                     77573


3643   LEONOR MENOR OLIVER                 IRA ETRADE CUSTODIAN           7642 ORCAS PL NW               BREMERTON WA 98311-9180        98311

                                                                          BEVERLY HILLS CA 90210-
3644   HELEN DEBORAH JACOBS LEPOR          9770 APRICOT LANE                                                                            90210
                                                                          1502

3645   FMTC CUSTODIAN - ROTH IRA           FBO TIMOTHY O TESI             PO BOX 450                     LINDEN        TX 75563-0450    75563

       FMTC CUSTODIAN - SIMPLE             FBO HEATHER KAY                11006 BLUEWATER LAGOON
3646                                                                                                     CYPRESS        TX 77433-7163   77433
       OIL FIELD DEVELOPMENT ENGINEER      ROBINSON                       CIR

3647   RYAN ELLER                          994 PRINCETON PL               WARWICK PA 18974                                              18974


3648   PATHIK SHAH                         15112 CIMARRON WAY             ROSEMOUNT MN 55068                                            55068


3649   RICHARD A SCHOETTMER II             2341 W COUNTRY CLUB RD         CONNERSVILLE IN 47331                                         47331

                                           149 SADDLEBROOK LN UNIT
3650   GREG W WELLS                                                       FLORENCE KY 41042                                             41042
                                           563

3651   LISA D MCKAY                        25809 W MEMORY LN              MAGNOLIA TX 77355-7939                                        77355


3652   FAZLI ERDEM                         8404 OVERLOOK ST               VIENNA VA 22182-5144                                          22182

       TAWNIA L EROSHEVICH TRUST
3653                                       TAWNIA L EROSHEVICH TTEE       12 OLD MILL ROAD EAST          RICHMOND HILL GA 31324-5222    31324
       UAD 04/10/01



   EAST\171666354.4
                                  Case 20-10290-LSS       Doc 1      Filed 02/09/20      Page 284 of 328




                           A                             B                               C                            D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3       Name and Address Line 4           Postcode

                                           ROTH IRA VFTC AS
3654   JOSE SCHLOETER                                                     1511 HONEYSUSKLE LN           SUGAR LAND TX 77479               77479
                                           CUSTODIAN

       JOHN P EKBERG III TTEE     EKBERG
3655                                       FBO JOHN P EKBERG III          10 BROOK DR                   GREENWICH CT              06830   6830
       FAMILY LAW GRP 401K PSP

3656   MARTIN ALCARAZ-GOMEZ                164 S WESTON AVE               ELGIN IL 60123-6077                                             60123


3657   DANE WEBER                          WFCS CUSTODIAN ROTH IRA        360 HEIDI CT                  MORGAN HILL CA 95037-4208         95037


3658   YUAN CHEN                           12 MARIELE DR                  FAIRFAX CA            94930                                     94930


3659   JOHN FREDERICK OLSEN &              MARIE ELANIE OLSEN JT TEN      7031 N BROOMTAIL DR           TUCSON AZ              85743      85743

       YUAN CHEN
3660                                       IRA CONTRIBUTORY               12 MARIELE DR                 FAIRFAX CA             94930      94930
       CHARLES SCHWAB & CO INC CUST

3661   MARC PINE                           PO BOX 5005                    PARSIPPANY NJ 07054-6005                                        7054

                                           AMERITRADE CLEARING
3662   JAMI L COYLE ROTH IRA TD                                           4055 MAIN ST                  SKOKIE IL 60076-2778              60076
                                           CUSTODIAN

                                           TD AMERITRADE CLEARING                                       WEST NEW YORK NJ 07093-
3663   VERONICA V GUZMAN ROTH IRA                                         5800 WASHINGTON ST # 303                                        7093
                                           CUSTODIAN                                                    1229

                                           TD AMERITRADE CLEARING         500 NORTHSIDE CIR NW APT
3664   JONATHAN M HAYNES ROLLOVER IRA                                                                   ATLANTA GA 30309-2124             30309
                                           CUSTODIAN                      PP2

       CUST FPO
3665                                       FBO NITIN A LIMBACHIA          681 S RANDOLPHVILLE RD        PISCATAWAY NJ 08854-5060          8854
       NITIN A LIMBACHIA IRRA

                                                                          BLOOMINGDALE IL 60108-
3666   CHRIS VENERIS                       319 ORCHARD LN                                                                                 60108
                                                                          2528

3667   WOODROW H BARNES II                 WILBUR H BARNES                3913 RIDGEWOOD DR SE          SMYRNA            GA 30080        30080




   EAST\171666354.4
                                 Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 285 of 328




                           A                            B                            C                                D                      E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3         Name and Address Line 4          Postcode

                                                                        BREMERTON            WA
3668   RAYMOND WHITMAN                   3018 AUSTIN DR APT B302                                                                         98312
                                                                        98312

                                                                        PONTE VEDRA BEACH FL
3669   ERIC S WEINROTH                   112 HIDDEN COVE LANE                                                                            32082
                                                                        32082-2154
                                                                        BENTONVILLE         AR 72712-
3670   DAVID RICKER                      1610 ROBINHOOD RD                                                                               72712
                                                                        4537

                                                                        ATTLEBORO          MA 02703-
3671   JULIE FLEURIMA                    34 QUINTON AVE APT 2                                                                            2703
                                                                        8404

3672   KATHLEEN LANG                     ADDRESS ON FILE WITH KCC

                                                                                                        DOWNERS GROVE        IL 60516-
3673   USHA RATHI                        SUNIL K RATHI                  6413 PRIDEHAM ST                                                 60516
                                                                                                        2421
                                                                        AUBURN           NY 13021-
3674   PHALGUNI MITRA                    PO BOX 363                                                                                      13021
                                                                        0363

                                                                        SOUTH PARK         PA 15129-
3675   LAWRENCE MARTIN                   500 HIDDEN RIDGE CT APT 102                                                                     15129
                                                                        5911

3676   SUSAN LONERGAN                    GREGORY LEO LONERGAN           ADDRESS ON FILE WITH KCC

                                                                        WAXAHACHIE          TX 75165-
3677   SUZANNE T BELL                    669 BROOKVISTA CT W                                                                             75165
                                                                        6145

                                                                        LINCOLN          NE 68512-
3678   KRISTINE A FILIPI                 2459 NICK RD                                                                                    68512
                                                                        9593

3679   MAGEN CHERRY                      BRADLEY C CHERRY               ADDRESS ON FILE WITH KCC

                                                                        NORTH WALES         PA 19454-
3680   ERIC LION                         1235 TURNBURY LN                                                                                19454
                                                                        3662
                                                                        CALABASAS          CA 91302-
3681   LILIYA KARPEL                     23489 PARK SORRENTO                                                                             91302
                                                                        1301



   EAST\171666354.4
                                 Case 20-10290-LSS        Doc 1    Filed 02/09/20    Page 286 of 328




                           A                              B                           C                                 D                    E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3           Name and Address Line 4        Postcode

                                                                        MIRAMAR           FL 33027-
3682   JEROME A GLENISTER                14072 SW 32ND ST                                                                                33027
                                                                        3979

                                                                        BLAIRSVILLE        PA 15717-
3683   JOSEPH MILAZZO                    811 INDIANA AVE                                                                                 15717
                                                                        7930
                                                                        EUREKA SPRINGS        AK
3684   JEROME LEE                        530 COUNTY ROAD 2560                                                                            72631
                                                                        72631-8040

                                                                        HOUSTON           TX 77027-
3685   REZA SAFAVI                       3112 ALABAMA CT                                                                                 77027
                                                                        5913

                                                                        RIVERTON          UT 84065-
3686   STEPHANIE MEARS                   13081 S 2420 W                                                                                  84065
                                                                        2227

3687   DARIN W BRUGGEMAN                 700 R STREET                   UNIT 83274                        LINCOLN        NE 68501-0278   68501


3688   AMY MORRIS                        ADDRESS ON FILE WITH KCC


3689   MARK L FULP                       ADDRESS ON FILE WITH KCC

                                                                        ARLINGTON          TX 76005-
3690   DEBORAH S HENNARD                 4002 MELODY POND WAY                                                                            76005
                                                                        4537

                                         14461 REFRESHING GARDEN
3691   BENJAMIN D ELSBURY                                               FISHERS       IN 46038-5925                                      46038
                                         LN

3692   BRENTON LUDWIG                    1410 N NOBLE ST APT BF         CHICAGO           IL 60642-2415                                  60642


3693   JOHN CHESTNUTT                    CARLA T CHESTNUTT              ADDRESS ON FILE WITH KCC


3694   JAIZE K ASHANTI                   3920 VALLEY VIEW DR S          EAGAN         MN 55122-3911                                      55122

                                                                        JOHNSON CITY        NY 13790-
3695   WILLIAM TROWBRIDGE                310 DEYO HILL RD                                                                                13790
                                                                        5113



   EAST\171666354.4
                                   Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 287 of 328




                           A                               B                           C                              D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3       Name and Address Line 4           Postcode


3696   TODD D FUHRMEISTER                  2957 W 4390 S                  ROY         UT 84067-9533                                       84067

                                           1 WASHINGTON SQUARE
3697   LAWRENCE J WHITE                                                   APT 10B                       NEW YORK          NY 10012-1607   10012
                                           VILLAGE
                                                                          CORTLAND         NY 13045-
3698   DAVID BLOCK                         3 MILLER ST                                                                                    13045
                                                                          1211

3699   CHRISTOPHER C GREGORY               DEBBIE A GREGORY               ADDRESS ON FILE WITH KCC

       USAA FEDERAL SAVINGS BANK                                          4890 N CLOVERDALE RD APT
3700                                       FBO ROBERT C OLDING                                          BOISE          ID 83713           83713
       IRA ROLLOVER                                                       207

3701   HARRY P LONG JR                     PO BOX 1272                    BIRMINGHAM AL 35201-1272                                        35201


3702   JAMEY A KROUSKOUPF                  2600 ODESSA DR                 ZANESVILLE OH 43701-8255                                        43701


3703   JASON J ANTOINE                     895 EAST 38ST                  BROOKLYN NY 11210-3537                                          11210


3704   CEDRIC J DYER                       152 EAST SHORES                MONROE LA 71203-8858                                            71203


3705   JASON TOUSIGNANT                    32 THORNDIKE ST                CONCORD NH 03301-3633                                           3301


3706   JAMES FRIEND                        4705 BAYCREST DRIVE            TAMPA FL 33615-4401                                             33615


3707   LIYA M LU                           224 HAWKS RIDGE CT             COLUMBUS GA 31904-2042                                          31904


3708   BENJAMIN SMITH                      28 TULIP DRIVE                 COMMACK NY 11725                                                11725


3709   DENTON L MYRIE                      53 HAMILTON LANE               WILLINGBORO        NJ 08046                                     8046




   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20     Page 288 of 328




                           A                           B                              C                             D                E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3       Name and Address Line 4    Postcode


3710   MAEVE PAMBIANCHI                  7 COACH AND FOUR ROAD          ANNANDALE          NJ 08801                              8801


3711   HUGH GAFFNEY                      72 WOODLAWN AVE                SAINT JAMES NY 11780                                     11780


3712   LOU M BUTLER                      TOD                            104 WREN CV                   GRIFTON NC 28530-8562      28530


3713   RONALD BULLER &                   BETTY BULLER JT TEN            PO BOX 208                    YAKUTAT AK 99689-0208      99689


3714   JOHN MEJAC                        4621 S 113TH ST                GREENFIELD WI 53228-2526                                 53228


3715   ALICE A HAWES                     10201 FM 1925 LOT 39           EDCOUCH TX 78538                                         78538


3716   BILL HERNDON TOD                  25967 N DESERT MESA DR         SURPRISE AZ 85387                                        85387


3717   ROBERT KEVIN HASTY &              BONNIE LEIGH HASTY JT TEN      10014 CROOKED OAK WAY         LOUISVILLE KY 40291-5355   40291


3718   IRTAQUA JAMIL                     18 PARKSIDE DR                 JERICHO NY 11753                                         11753


3719   KARL KORDALIS                     2755 OLD WHIPP CT              CENTERVILLE OH 45440                                     45440


3720   LADONNA MCVAY                     23658 LAWRENCE 1090            MONETT MO 65708                                          65708

                                         TD AMERITRADE CLEARING
3721   LEANNE MARIE MOLTER ROTH IRA                                     1630 SHADE RD                 AKRON OH 44333             44333
                                         CUSTODIAN

3722   KENNETH W NOTTIDGE TOD            10513 SANTA ANITA TER          DAMASCUS MD 20872                                        20872


3723   ROOSEVELT TURNER &                TYRIE TURNER JT TEN            PO BOX 1117                   SPRING TX 77383            77383




   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 289 of 328




                           A                             B                               C                         D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3    Name and Address Line 4           Postcode


3724   JAMES SANTOSUOSSO                   3410 AGATE BAY LN              BELLINGHAM WA 98226                                          98226


3725   RONALD RICHARD JR &                 SHELLI RICHARD TEN ENT         1721 PEEK DR               PLANO TX 75075                    75075

                                           ANITA N RAMCHANDANI TEN
3726   NARI P RAMCHANDANI &                                               43 TYRREL CT               DANVILLE CA 94526                 94526
                                           ENT

3727   DAVID SERRAHN &                     LINDSAY SERRAHN TEN ENT        257 HALF MILE RD           ALGOMA WI 54201-9428              54201

       STATE STREET BK AND TR CO TTEE      FBO LASHAUNE M EDWARDS-                                   ENGLEWOOD          NJ 07631-
3728                                                                      17 PRESIDENTIAL DR                                           7631
       SSP                                 SPRINGER                                                  3939

3729   FMT CO CUST IRA ROLLOVER            FBO ROBERT WAX                 260 MADISON RD             SCARSDALE         NY 10583-6444   10583


3730   FMT CO CUST IRA ROLLOVER            FBO MELISSA CLAIRE             ADDRESS ON FILE WITH KCC

                                                                                                     WATERBURY          CT 06705-
3731   FMT CO CUST IRA ROLLOVER            FBO ROBERT MARUCCI             111 TOWNSEND AVE                                             6705
                                                                                                     3060

                                                                                                     ELLICOTT CITY      MD 21043-
3732   FMTC CUSTODIAN - ROTH IRA           FBO JINGSONG ZHU               8834 PAPILLON DR                                             21043
                                                                                                     4000

                                                                          8601 WILSHIRE BLVD APT     BEVERLY HILLS       CA 90211-
3733   FMT CO CUST IRA                     FBO ARMAN TIRMIZI                                                                           90211
                                                                          902                        3014

                                                                                                     CEDAR POINT        NC 28584-
3734   FMT CO CUST IRA ROLLOVER            FBO KYLIE H BUTLER             306 MARSH ISLAND DR                                          28584
                                                                                                     9337

                                                                          750 CLYDE RIVER RD UNIT
3735   FMT CO CUST IRA                     FBO ANITA PENNY NAISH                                     OXNARD          CA 93036-5585     93036
                                                                          401

                                           FBO RICHARD RANDALL
3736   FMT CO CUST IRA                                                    2436 SARANAC CT            GLENVIEW          IL 60026-1042   60026
                                           MIKOS
                                                                          439 S CATALINA AVE APT
3737   FMT CO CUST IRA ROLLOVER            FBO ROBERT MARK WISHNER                                   PASADENA          CA 91106-3346   91106
                                                                          308



   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 290 of 328




                           A                             B                                C                                D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3            Name and Address Line 4           Postcode


3738   FMT CO CUST IRA                     FBO JEFF L ENGEL               2485 300TH ST                      SPENCER        IA 51301-7414      51301


3739   FMT CO CUST IRA ROLLOVER            FBO HENG L LY                  615 N LINCOLN AVE                  ADDISON        IL 60101-2509      60101


3740   FMTC CUSTODIAN - ROTH IRA           FBO GREGORY ROETTGER           2548 153RD LANE NW                 ANDOVER           MN 55304-2760   55304


3741   FPT CO CUST HSA                     FBO MAYRA S MONTESINOS         2068 DULCE DR                      OXNARD         CA 93036-2484      93036

                                                                                                             SUMMERFIELD         NC 27358-
3742   FMT CO CUST IRA ROLLOVER            FBO AIMEE B ROTRUCK            7437 STRAWBERRY RD                                                   27358
                                                                                                             7207

3743   FMT CO CUST IRA ROLLOVER            FBO MONA KAY RIFI              ADDRESS ON FILE WITH KCC

                                                                          SHAWNEE MSN            KS 66216-
3744   JUDY C SHERRY                       13417 W 78TH PL                                                                                     66216
                                                                          3098

3745   FMTC CUSTODIAN - ROTH IRA           FBO MAHMOUD R RIFI             236 ALBI RD APT 2                  NAPLES        FL 34112-3112       34112

                                                                          BOULDER             CO 80303-
3746   SEAN M SIMPSON                      5196 FORSYTHE PL                                                                                    80303
                                                                          1212

                                                                          PHILADELPHIA MS 39350-
3747   MORGAN TANNER HARDY                 10050 ROAD 448                                                                                      39350
                                                                          4474

3748   MICHAEL SULLIVAN DEFINE             PO BOX 1810                    SUN CITY AZ 85372-1810                                               85372


3749   CODY ALAN MORGISON                  18441 NAOMI DR                 CASHION OK 73016-9692                                                73016

                                                                          NEW HYDE PARK NY 11040-
3750   DOROTHY RACIMO                      103 TERRACE BLVD                                                                                    11040
                                                                          4330
                                           AMERITRADE CLEARING
3751   ELMER GABRIEL FEGALE IRA TD                                        121 S CENTRAL EXPY                 RICHARDSON TX 75080-6305          75080
                                           CUSTODIAN



   EAST\171666354.4
                                  Case 20-10290-LSS        Doc 1    Filed 02/09/20    Page 291 of 328




                           A                               B                          C                           D                 E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3    Name and Address Line 4     Postcode

                                                                         PORT WASHINGTON NY
3752   ADAM ARGUIJO                       5 WILDWOOD GDNS APT A1                                                                11050
                                                                         11050-2313

3753   REX PORTE                          4207 N CHRYSLER DR             FAYETTEVILLE AR 72703                                  72703


3754   RAYFERD COLBURN & ANGELA COLBURN   JT TEN                         126 COUNTY ROAD 3370       CLEVELAND TX 77327-8709     77327


3755   ZACHARY DANIEL MORENO              2206 32ND ST                   LUBBOCK TX 79411-1720                                  79411


3756   JOSEPH CARR JR                     13010 MINK RUN                 HUDSON FL 34669-2843                                   34669

                                                                         TARPON SPRINGS FL 34689-
3757   CARLOS J DAVILA                    1009 JAMAICA WAY                                                                      34689
                                                                         2808
                                                                                                    SAINT SIMONS IS GA 31522-
3758   CRAIG W JOHNSON                    TOD                            119 N WINDWARD DR                                      31522
                                                                                                    1110

       ALBERT BERKOWITZ TRUSTEE FBO
3759                                      U/A 03/15/2000                 2278 SIERRA BLVD APT C     SACRAMENTO CA 95825         95825
       ALBERT

       STATE STREET BANK & TRUST CO TR
3760                                      FBO SAMMIE FOSTER JR           115 CLUBHOUSE LN           NORTHBRIDGE MA 01534-1293   1534
       UPS 401(K)

3761   MATTHEW BOHMS                      2528 E IDAHO TRL               JANESVILLE WI 53546-9546                               53546

                                          AMERITRADE CLEARING                                       GRAND JUNCTION CO 81503-
3762   EDWARD DEL DUCA ROTH IRA TD                                       194 27 RD                                              81503
                                          CUSTODIAN                                                 3201

3763   GEORGE DAVIS                       13210 BELDEN AVE               CLEVELAND OH 44111-2560                                44111

                                                                         BLOOMINGTON IN 47404-
3764   DIANE HASLER                       5107 N LOGAN VW                                                                       47404
                                                                         9596

3765   RANDY SANCHEZ SR                   135 LOUISIANA DR               NORFOLK VA 235053503                                   23505




   EAST\171666354.4
                                  Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 292 of 328




                           A                              B                              C                               D                         E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3           Name and Address Line 4             Postcode


3766   SRIKANTH GUMMULA                   351 STATE HIGHWAY 121 BYP      APT 621                           LEWISVILLE TX             75067     75067

       SAGAR BHANDERI
3767                                      ROTH CONTRIBUTORY IRA          6373 BLUEBONNET CMN               LIVERMORE CA              94551     94551
       CHARLES SCHWAB & CO INC CUST
                                                                         LONGMONT CO
3768   ANGELA ORLANDO                     803 SHERMAN ST UNIT B                                                                                80501
                                                                         80501

                                                                         MOUNT HOLLY NJ
3769   MARGO SILK                         1 WELSFORD WAY                                                                                       8060
                                                                         08060

       WILLARD C WEISSMAN JR                                                                               MOUNT POCONO PA
3770                                      IRA CONTRIBUTORY               356 GRANGE RD                                                         18344
       CHARLES SCHWAB & CO INC CUST                                                                        18344

       GLEN A WOLFE
3771                                      ROTH CONVERSION IRA            PO BOX 172                        SACRAMENTO PA               17968   17968
       CHARLES SCHWAB & CO INC CUST
                                                                         JACKSONVILLE FL
3772   GURGEN E PETROSYAN                 6277 CREETOWN DR                                                                                     32216
                                                                         32216

3773   JIM HUY DOAN                       P.O. BOX 4645                  DES MOINES IA             50305                                       50305

                                                                                                           PANAMA CITY BEACH FL
3774   FRANK M CAMPIS                     DESIGNATED BENE PLAN/TOD       21726 SUNSET AVE                                                      32413
                                                                                                           32413

       JANET GWEN HUISINGA
3775                                      IRA CONTRIBUTORY               9025 E EBOLA AVE                  MESA AZ             85208           85208
       CHARLES SCHWAB & CO INC CUST

       GREAT-WEST TRUST COMPANY L TTEE
3776                                      FBO DANIEL J J GEHLING         1925 320TH ST                     DENISON IA 51442-7521               51442
       SMITHFIELD FOODS INC. BARGAININ

       GREAT-WEST TRUST COMPANY TTEE
3777                                      FBO TROY M LASSEN              3330 S NORWOOD AVE                INDEPENDENCE MO 64052-2724          64052
       FERRELL COMPANIES INC. 401(K) I

3778   RODTEZ WOODY                       12314 FOREST GROVE AVE         CLEVELAND OH 44108-3941                                               44108

       KEVIN E CARR                       TD AMERITRADE CLEARING
3779                                                                     65 HEDGEROW DR                    MORRISVILLE PA 19067-5981           19067
       IRA SEP                            CUSTODIAN



   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 293 of 328




                           A                           B                             C                           D                  E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3    Name and Address Line 4      Postcode


3780   LYNN F GIBBS                      3559 OLD ONSLOW RD             GREENSBORO NC 27407                                     27407

                                                                        5327 MOUNT VERNON
3781   SHELLEY M CAULEY (IRA)            WFCS AS CUSTODIAN                                         MURRAYVILLE GA 30564-1453    30564
                                                                        PRESERVE CT
                                                                        NORTH VANCOUVER BC
3782   MARIAN GAJDOS                     304-615 ST GEORGES AVE                                                                 0
                                                                        V7L 3H4

3783   MR DENNIS HUTZUL                  201-5 ANCHORAGE CRES           COLLINGWOOD ON L9Y 0Y6                                  0

                                         PUSHPALATHA NALAM
3784   VASANTH K NALAM &                                                103 GLENLEVEN DRIVE        LAFAYETTE LA 70503-8416      70503
                                         JTWROS

3785   DAVID M MILLER                    14345 WALNUT CREEK PIKE        ASHVILLE OH 43103-9325                                  43103


3786   EFREN RODRIGUEZ JR                9103 BRISTOL PLAZA WAY         ELK GROVE CA 95624-1491                                 95624

                                         102 WONDER WORLD DR # 304-
3787   STACI M WADE                                                     SAN MARCOS TX 78666-6076                                78666
                                         108

3788   RICHARD S WRBANEK                 ADDRESS ON FILE WITH KCC


3789   COREY W JONES                     4936 PEMBRIDGE LN NW           KENNESAW GA 30152-5463                                  30152


3790   ERIC SWENTON &                    JULIA SWENTON JTWROS           201 WOODWARD BLVD.         TULSA OK 74114-1245          74114


3791   JASON R MCGINN                    48 MONTELLA CIRCLE             POTTSTOWN PA 19464-8002                                 19464


3792   ALEX GONZALEZ                     2295 N TUSTIN ST               UNIT 82                    ORANGE CA 92865-3733         92865


3793   JEFFREY M STOLTE                  R/O IRA E*TRADE CUSTODIAN      2600 JONES ROAD #29        WALNUT CREEK CA 94597-7836   94597




   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 294 of 328




                           A                            B                            C                                D                    E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3         Name and Address Line 4        Postcode


3794   ATC AS CUST FOR IRA               NANCY A SCALIA                 400 MARSDEN AVE                 ESSINGTON PA 19029-1233        19029


3795   JUDY HYNES                        112 GREGORIO AVE               ANCASTER ON L9G 0E9                                            0


3796   JARED M HERNANDEZ TOD             1326 AVENUE K                  GALVESTON TX 77550-6133                                        77550


3797   GAZMIR MARKJA TOD                 8045 BIG LAUREL ST             HENDERSON NV 89074-2885                                        89074

       JP MORGAN CHASE BANK N.A. TTE                                                                    SOUTH SAN FRANCISCO CA
3798                                     FBO CARLOS A VELASQUEZ         567 BADEN AVE APT 2                                            94080
       SAVINGS PLUS PROGRAM 457                                                                         94080

3799   MELISSA GOIKHMAN                  1855 E 12TH ST APT 6J          BROOKLYN NY 11229-2774                                         11229


3800   AMY LI                            WFCS CUSTODIAN TRAD IRA        2060 STONEFIELD LN              SANTA ROSA     CA 95403-0951   95403


3801   MRS KRISHNA SAMAD                 448 BARONDALE DR               MISSISSAUGA ON L4Z 3W2                                         0

                                                                        PHILADELPHIA PA 19119-
3802   WAYNE R CLARKE                    447 E VERNON RD                                                                               19119
                                                                        1951

                                         8599 A C SKINNER PKWY UNIT
3803   CHRIS JOSEPH BEST                                                UNIT 3400                       JACKSONVILLE FL 32256-0860     32256
                                         3400

                                                                        LOUISVILLE        CO 80027-
3804   SHIVANG P PATEL                   1146 N FRANKLIN AVE                                                                           80027
                                                                        1612
                                                                        MARBLEHEAD MA 01945-
3805   LORI D KNOWLES                    80 PITMAN RD                                                                                  1945
                                                                        1453

                                                                        STATEN ISLAND       NY 10306-
3806   MARIE BOORAS                      38 COTTER AVE                                                                                 10306
                                                                        1147
                                                                        FAIRPORT         NY 14450-
3807   CHARLES FORDHAM                   146 BRENTWOOD LN                                                                              14450
                                                                        2208



   EAST\171666354.4
                                  Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 295 of 328




                           A                              B                           C                                  D                       E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3           Name and Address Line 4           Postcode

                                                                         WILLIAMSTOWN         NJ
3808   MANUEL ESCOBAR                     50 AVERY DR                                                                                        8094
                                                                         08094-1911

                                                                         DEER PARK         TX 77536-
3809   ANTHONY MIKES                      4310 GRACELAND DR                                                                                  77536
                                                                         1406
                                          DALTON BRET HORNBARGER                                           GREENCASTLE         PA 17225-
3810   WILLIAM M HORNBARGER II CUST                                      2073 HYKES RD                                                       17225
                                          UTMA PA                                                          9648

                                                                         CENTRAL SQUARE        NY
3811   BONNIE HABERER                     1465 CO RT 12                                                                                      13036
                                                                         13036

3812   BOM B CHHETRI                      5102 N 176TH ST                OMAHA            NE 68116-3178                                      68116

                                                                         SMYRNA           DE 19977-
3813   ROBIN KNIGHT                       169 CLIMBING VINE AVE                                                                              19977
                                                                         3947

3814   MATT HORNBACK                      389 W 40 S                     LINDON UT 84042-1908                                                84042

                                          10635 CALLE MAR DE
3815   JASPREET BASI                                                                                5304   SAN DIEGO CA 92130-8689           92130
                                          MARIPOSA

3816   MARIO FRANJGA                      430 WALLACE WAY                ROCKMART GA 30153-6493                                              30153

       PATRICIA A WEBER-SCHMIDT TTEE                                     FBO PATRICIA ANN WEBER-           10204 CROSBY PL
3817                                      U/A 9/4/98                                                                                         34986
       PATRICIA A WEBER-SCHMIDT TRUST                                    SCHMIDT                           PORT ST LUCIE   FL 34986-3052

                                          NSPS JOSEPH SALVATORE                                            STATEN ISLAND       NY 10312-
3818   FMTC CUSTODIAN - IRA BDA                                          99 VAN BRUNT ST                                                     10312
                                          BONANNO                                                          3727

                                                                                                           STATEN ISLAND       NY 10312-
3819   FMTC CUSTODIAN - IRA BDA           NSPS SALVATORE J BONANNO       315 KINGHORN ST                                                     10312
                                                                                                           6050

                                          NSPS DANIELLE THERESA
3820   FMTC CUSTODIAN - IRA BDA                                          7 CARLA CT                        HOLMDEL           NJ 07733-1248   7733
                                          SCIANDRA

3821   FMT CO CUST IRA ROLLOVER           FBO TIMOTHY O TESI             PO BOX 450                        LINDEN        TX 75563-0450       75563




   EAST\171666354.4
                                    Case 20-10290-LSS       Doc 1     Filed 02/09/20     Page 296 of 328




                               A                           B                             C                                     D                  E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3          Name and Address Line 4           Postcode


3822   CHRISTINA HARDWOODWARD               43231 CITATION                 NOVI MI 48375-4134                                                 48375


3823   STERLING POST & MARTHA POST JT TEN   3087 CONNESTEE TRL             BREVARD NC 28712-7433                                              28712

       DALE HORVATH & SUSAN HORVATH JT
3824                                        2183 SEMINOLE AVE              SPFD OH 45506                                                      45506
       TEN

3825   ROBERT MULKERIN                      156 TAROLI STREET              OLD FORGE PA 18518-1953                                            18518


3826   JHOVANI SALGADO                      25222 ATWOOD BLVD              NEWHALL CA 91321-2404                                              91321


3827   MISS MEGAN MCLEAN                    61 BOLTON ST UNIT 2            BOBCAYGEON ON K0M 1A0                                              0

       GARY LEE DODSON
3828                                        IRA ROLLOVER                   1324 THORSEN AVE                 MODESTO CA                95355   95355
       CHARLES SCHWAB & CO INC CUST

       Sebastian Wickenburg
3829                                        Apt 518                        Bellevue WA                      98004 United States of America    0
       10333 Northeast 1st Street

3830   NATHAN ONDISH                        12208 COBBLESTONE DR           FISHERS IN 46037-3903                                              46037


3831   ABNER DE LA TORRE                    3980 WINDY SHORE DR            SNELLVILLE GA 30039-8623                                           30039


3832   BRUCE L HALL                         7865 COUNTY DOWN CT            ORLANDO FL 32822-7833                                              32822


3833   SUZANNE NOLL                         PO BOX 1281                    DOVER DE 19903-1281                                                19903


3834   HENRY OSTERLOH                       1009 PINE VALLEY ROAD          LITTLE ROCK AR 72207-2624                                          72207


3835   ROBERT GRIFFITH                      9663 Santa Monica Blvd.                                  1413   Beverly Hills CA       90210      90210




   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20      Page 297 of 328




                           A                             B                               C                             D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3       Name and Address Line 4            Postcode


3836   DAVID ALVAREZ                       DESIGNATED BENE PLAN/TOD       23 HEMINGWAY DR               DIX HILLS NY             11746     11746


3837   UTTARA CHOUDHURY                    212 WARREN STREET              APT 6R                        NEW YORK NY               10282    10282


3838   ATO VICTOR WILBERFORCE              849 SYLVAN PL SW               ATLANTA GA 30310-4938                                            30310

       ANDREW PERONET THOMPSON
3839   ROLLOVER IRA TD AMERITRADE          CUSTODIAN                      29 N 38TH ST                  HARRISBURG PA 17109-2502           17109
       CLEARING

3840   TYRONE DAWSON                       153 CARDEN PL APT G            MEBANE NC 27302-6080                                             27302


3841   ORLANDO FERNANDEZ                   16 TIMBERLAND CIR N            FORT MYERS FL 33919-7536                                         33919

                                           TD AMERITRADE CLEARING
3842   FRANCIS MICHAEL SOUCY ROTH IRA                                     17 HARRISON DR                WOLCOTT CT 06716                   6716
                                           CUSTODIAN

3843   MANOJ JAIN                          58 MILES AVE #58               ALBERTSON NY 11507                                               11507

                                           PAMELA A SEVERSON TEN
3844   DONALD D BIGELOW &                                                 2673 HICKORY AVE              ROCKFORD IL 61114                  61114
                                           ENT

3845   CHAIM Z FRANKEL                     5014 16TH AVE APT 242          BROOKLYN NY 11204                                                11204


3846   KAREN L BAGWELL                     5507 ARCH BRIDGE COURT         ARLINGTON          TX 76017                                      76017

       CUST FPO
3847                                       FBO SHRIKANT S PINGALE         10025 CHIANA CIR              FORT MYERS FL 33905-5407           33905
       SHRIKANT S PINGALE IRA
       FMTC CUSTODIAN - SIMPLE                                                                          WEST CHESTER         PA 19380-
3848                                       FBO MARTIN LANGDON             26 N NEW ST                                                      19380
       PARTNERS IN VISION                                                                               2905

3849   FMTC CUSTODIAN - ROTH BDA           NSPS CHRISTOPHER M GRIPP       324 EDSTAN WAY                PARAMUS            NJ 07652-5712   7652



   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 298 of 328




                           A                             B                                C                         D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3     Name and Address Line 4           Postcode


3850   FMT CO CUST IRA                     FBO VIJAY MADDALA              4860 LILY GARDEN DR         APEX         NC 27539-9602        27539


3851   FMTC CUSTODIAN - IRA BDA            NSPS CARL KRAZEL GILPIN        5401 N BOWES RD             TUCSON         AZ 85749-8596      85749


3852   FMT CO CUST IRA                     FBO MARY C DUBOIS              P.O. BOX 1263               SILVERTON         OR 97381-0075   97381

                                                                                                      LEWIS CENTER       OH 43035-
3853   FMTC CUSTODIAN - ROTH IRA           FBO HANETZA G MEHRETEAB        1386 ROYAL OAK DR                                             43035
                                                                                                      8760

                                                                                                      NEW CANAAN         CT 06840-
3854   FMT CO CUST IRA ROLLOVER            FBO CHRISTOPHER J HEVESY       34 BRAEBURN DR                                                6840
                                                                                                      5105

                                                                                                      NEW ORLEANS         LA 70130-
3855   FMTC CUSTODIAN - ROTH IRA           FBO MICHAEL ROBB               1233 COLISEUM ST                                              70130
                                                                                                      4305

3856   FMT CO CUST IRA ROLLOVER            FBO LEPOLION L L ROSE          2248 EMERSON PL             FAIRFIELD      CA 94533-2657      94533


3857   TONI HURST                          4640 S VANDALIA                TULSA OK 74135-4715                                           74135


3858   LINDA HALL                          1013 PHEASANT RUN DR APT B     FORT PIERCE FL 34982-5143                                     34982


3859   PETER R HILLE                       3154 ALFRED AVE                SAINT LOUIS MO 63116-1923                                     63116


3860   FORREST G DENO                      IRA E*TRADE CUSTODIAN          742 PINECREST DR            COLUMBIA CITY IN 46725-1251       46725

                                                                          VIRGINIA BCH VA 23456-
3861   MICHAEL R AMBROSI                   2948 CHAMBERS DR                                                                             23456
                                                                          7530

3862   JERRY L KRALLMAN                    4938 CLUBVIEW COURT EAST       BRADENTON FL 34203-4075                                       34203


3863   ROBERT DANIEL SULLIVAN II           MELODY M SULLIVAN              428 N HANOVER ST            HERSHEY        PA 17033-2429      17033




   EAST\171666354.4
                                   Case 20-10290-LSS       Doc 1     Filed 02/09/20      Page 299 of 328




                           A                               B                             C                                 D                         E


       Name and Address Line 1             Name and Address Line 2          Name and Address Line 3          Name and Address Line 4           Postcode


3864   CHRISTOPHER MARTIN DUNN             ADDRESS ON FILE WITH KCC


3865   HUYEN D NGUYEN                      22840 WINDWARD MDW               PORTER        TX 77365-3488                                        77365


3866   GEORGE BOWDEN                                                 3617   SABINE DR.                       LITTLE ELM        TX 75068-1576   75068

                                                                            BROOKLYN          NY 11210-
3867   ERNST INNOCENT                      942 E 38TH ST FL 2ND                                                                                11210
                                                                            3538

                                           11006 BLUEWATER LAGOON
3868   HEATHER KAY ROBINSON                                                 CYPRESS          TX 77433-7163                                     77433
                                           CIR

                                                                            KINGWOOD           TX 77339-
3869   ROBERTO CHAIRES                     1206 MASTERS WAY                                                                                    77339
                                                                            3022
                                                                            WEST HAVEN         UT 84401-
3870   NICHOLS CASAZZA                     3310 W 4150 S                                                                                       84401
                                                                            8604

                                                                            SOUTHFIELD         MI 48033-
3871   JAMES BUTLER                        22428 PROSPER DR                                                                                    48033
                                                                            6741

                                                                            LONG BEACH         CA 90814-
3872   SUSAN WRIGHT                        4645 E BARKER WAY                                                                                   90814
                                                                            3054

                                                                            FRANKLIN         MA 02038-
3873   DAVID J BARRY                       16 HOWARD ST                                                                                        2038
                                                                            2428

3874   JONATHAN LORMAN                     114 NORTH WILLARD AVE            SAN JOSE CA 95126-2815                                             95126


3875   LUIS BAEZ                           CARMEN HILLS DRIVE #70           SAN JUAN PR 00926-8692                                             926

       SHASHANK KAILASH
3876                                       1311 VERSANT DR                  APT 303                          BRANDON FL 33511-8884             33511
       APEX C/F ROTH IRA

3877   FMTC CUSTODIAN - ROTH IRA           FBO TIMOTHY J DOUGHERTY          2444 DOWNING DR                  CINCINNATI        OH 45208-1102   45208




   EAST\171666354.4
                                 Case 20-10290-LSS        Doc 1    Filed 02/09/20    Page 300 of 328




                           A                            B                            C                               D                        E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3        Name and Address Line 4            Postcode


3878   PATRICIO C GARGOLLO               2742 SHERBURN LN SW            ROCHESTER MN 55902-1756                                           55902


3879   DREW SPEARS                       36 BIG BIRD RD                 SUMRALL MS 39482-4079                                             39482

                                         TD AMERITRADE CLEARING
3880   BRENDEN K HALE SEP IRA                                           413 COKER VALLEY DR            KENNEDALE TX 76060                 76060
                                         CUSTODIAN

       FRANK LEONE
3881                                     ROTH CONTRIBUTORY IRA          56 7TH AVE #17L                NEW YORK NY               10011    10011
       CHARLES SCHWAB & CO INC.CUST

3882   ANDREA H TENCZA                   1244 OLD HENRIETTA RD          FOREST CITY NC 28043-8762                                         28043


3883   ANNA MEYER                        3328 PILOT CIRCLE              NAPLES FL 34120-0712                                              34120


3884   PATRICK R HARPER                  3014 W NIGHT OWL LN            PHOENIX AZ 85085-5543                                             85085


3885   FREDERICK ADCOCK                  941 BUCKINGHAM CIR NW          ATLANTA      GA 30327-2701                                        30327


3886   JEREMY RENARD RUSSELL             605 TRELAGO WAY APT 105        MAITLAND FL 32751-4387                                            32751

                                         9400 FAIRWAY VIEW PL APT       RANCHO CUCAMONGA CA
3887   MARK A DAWSON TOD                                                                                                                  91730
                                         4318                           91730

3888   EDILBERTO AMIGON                  6772 W 88TH PL                 OAK LAWN IL 60453-1021                                            60453


3889   MICHAEL J BAILEY                  72 MILLINGTON AVE 1 FLOOR      NEWARK NJ 07108-1417                                              7108


3890   CHARLES T. STARKS                 2020 LUKE LN                   BENTON LA              71006                                      71006


3891   MARTIN BECKERMAN                  DESIGNATED BENE PLAN/TOD       120 JOYLAND RD                 MONTICELLO NY              12701   12701




   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 301 of 328




                           A                             B                              C                             D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3       Name and Address Line 4           Postcode

       ROY ALAN MARCUM
3892                                       ROTH CONTRIBUTORY IRA          951 N STATE HIGHWAY 123       HARTFORD AL               36344   36344
       CHARLES SCHWAB & CO INC CUST

3893   K TOVSKY-MCCLENATHAN                2163 BROWN STREET              2 FL                          BROOKLYN NY               11229   11229

                                                                          WHITE SETTLEMENT TX
3894   RAY D ROMERO                        704 DALE LN APT 218                                                                            76108
                                                                          76108

                                                                          WASHINGTON PA
3895   LISA POST                           240 ANNUITY DR                                                                                 15301
                                                                          15301

                                                                          EL DORADO HILLS CA
3896   STEPHEN F REIFF                     197 MUSE DR                                                                                    95762
                                                                          95762

3897   DAVID ROWSE                         1015 N ALVARO                  MESA        AZ 85205-5468                                       85205


3898   ALBERTO LASSO                       3 ARLINGTON ST APT 2A          YONKERS       NY 10710-6139                                     10710


3899   MR. CHENG WANLI PENG                115 MAIN ST E UNIT 1705        HAMILTON ON L8N 1G5                                             0


3900   WILLIAM LAWLOR &                    TARA LAWLOR JT WROS            3 POTTER HILL DR              GUILFORD     CT 06437-2176        6437


3901   KEVIN BLAKE                         2250 AV CHADILLON              DORVAL QC H9P 1L4                                               0


3902   LEZA M MESIAH                       12325 CEDAR BEND DR            DALLAS TX 75244-7010                                            75244


3903   TSHAKA SCOTT                        4202 SEATONS PROMISE DR        BOWIE MD 20720-5603                                             20720


3904   CHRISTINE E LYDIKSEN-POFF           203 FLEMINGTON DR              PARSIPPANY NJ 07054-3023                                        7054


3905   CURTIS HALL                         365 S 400 E                    EPHRAIM UT 84627-1433                                           84627




   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 302 of 328




                           A                            B                            C                                D                      E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3        Name and Address Line 4           Postcode

                                                                        WOODBRIDGE VA 22191-
3906   DAVID A WOODMAN                   2203 CULPEPER DRIVE                                                                             22191
                                                                        2601

3907   SUNDARARAJAN SELVARAJ             134 CORBIN AVE APT 202         JERSEY CITY NJ 07306-5230                                        7306


3908   JONATHAN D PEDERSEN               5555 14TH AVE NW APT 546       SEATTLE WA 98107-3792                                            98107


3909   JONATHAN ALVIS                    2510 HARDING AVE               C                              BROOMALL PA 19008-2338            19008


3910   HERBERT L ANDLER                  4788 LISA CT                   SAINT JOSEPH MI 49085-8631                                       49085


3911   SHALEKA COX                       215 STONEHENGE WAY             ATHENS GA 30606-0741                                             30606

                                                                        BLOOMINGTON IN 47403-
3912   KEVIN M HAMMOCK                   6854 W MAY RD                                                                                   47403
                                                                        9377

3913   SANDEEP CHHABRA                   7316 PALUXY DR                 IRVING TX 75039-3362                                             75039


3914   TYSON JOLLIFFE                    310 ABBEY CT APT H1            BILOXI MS            39531                                       39531

       VALERIE EDWARDS                                                                                 VALE GY6 8LP
3915                                     RUE DE LA GRANDE MAISON        PLEINHAEUME                                                      0
       LA MAISON DE BAS                                                                                GUERNSEY

3916   CHERYL LYNN SWITALSKI             DESIGNATED BENE PLAN/TOD       1410 DEER CROSSING             VALLEY CITY OH            44280   44280

                                                                        TORRANCE CA
3917   SARINA CORNETT                    2430 W 239TH STREET                                                                             90501
                                                                        90501

3918   MATTHEW JOSEPH HADERSPECK         4945 N NOTTINGHAM AVE          CHICAGO IL             60656                                     60656

       JAMES J STRUTT
3919                                     IRA ROLLOVER                   43 OLD COACH ROAD              BASKING RIDGE NJ          07920   7920
       CHARLES SCHWAB & CO INC.CUST



   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 303 of 328




                           A                             B                             C                                  D                   E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3           Name and Address Line 4       Postcode

       IRA FBO LUCINDA W LORENZO
3920                                       ROLLOVER ACCOUNT               4400 ROCKPORT DR NW               WILSON NC 27896-9511          27896
       TRP TRUST CO CUSTODIAN

3921   ANURAG RAUNIYAR                     3507 CALIBRE CREEK PKWY        ROSWELL GA                30076                                 30076

       BANK OF NY MELLON TTEE                                             1242 CRESTMONT PLACE
3922                                       FBO GREGORY PLUMMER                                              MISSOURI CITY TX 77489-1455   77489
       KOCH INDUSTRIES SAVINGS PLAN                                       LOOP

       IRA FBO STEVEN L COBURN
3923                                       ROLLOVER ACCOUNT               591 LAKE COVEN CT.                LAKE MARY FL 32746-2628       32746
       PERSHING LLC AS CUSTODIAN

       NATHAN M. LEIPZIGER
3924                                       SUBJECT TO STA TOD RULES       22760A MANDEVILLE PLACE           BOCA RATON FL 33433-4037      0
       TOD EILEEN R. LEIPZIGER

       CURTIS MONTAGUE & ESTELLE
3925                                       JT TEN                         2847 WAYNE AVE                    CAMDEN NJ 08105-4430          8105
       MONTAGUE

3926   ALICIA PONEN TOD                    5 WAVERLY PLACE                VALLEY STREAM NY 11580                                          11580

                                           AMERITRADE CLEARING            800 W QUEEN CREEK RD APT
3927   MADELSON RAYMOND ROLLOVER IRA TD                                                                     CHANDLER AZ 85248-3319        85248
                                           CUSTODIAN                      2129

3928   ELENA SUKHORUKOV                    14293 W WELDON AVE             GOODYEAR AZ 85395-8411                                          85395


3929   LESLIE A COHEN                      22722 S 4160 RD UNIT B         UNIT B                            CLAREMORE OK 74019-1837       74019


3930   APHINYA DELEY                       321 CROSMAN TER                ROCHESTER NY 14620-1821                                         14620

                                           AMERITRADE CLEARING
3931   ADAM DAVID BEAUDIN IRA TD                                          941 DRUMMOND DR                   PROSPER TX 75078-3205         75078
                                           CUSTODIAN

3932   MAURICIO SEBASTIAN QUIROGA          PO BOX 1980                    HALLANDALE FL 33008-1980                                        33008


3933   ANDREW CARR                         30643 YOSEMITE DR              CASTAIC CA 91384-3738                                           91384




   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 304 of 328




                           A                            B                            C                           D                E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3    Name and Address Line 4    Postcode


3934   PATRICK GRAHAM GIBSON             1010 HIGH POINT DR             ROCKTON IL 61072-3311                                 61072


3935   JEROME D GRAVATT                  316 PINECREST PL               ANDOVER KS 67002                                      67002


3936   MARIO JOSE GONZALES II            30709 HORSESHOE PATH           BULVERDE TX 78163-2339                                78163

       THIDACHAN TRISTAN TANOVAN-FOX
3937                                     CLEARING CUSTODIAN             15795 SW BOBWHITE CIR      BEAVERTON OR 97007-8228    97007
       ROLLOVER IRA TD AMERITRADE

                                                                        RANDALLSTOWN MD 21133-
3938   LASOHN SMITH                      9708 AMES CT                                                                         21133
                                                                        2504

3939   REGINA MCKEE                      8816 SECTION RD                PORT ALLEN LA 70767-5112                              70767


3940   HARVEY LEVIN &                    NANCY LEVIN JT TEN             209 E CHEROKEE CIR         FOX POINT WI 532172715     53217


3941   KRISTINE M BLANDEBURGO            14 MOZART LN                   BETHPAGE NY 11714-6008                                11714

                                         TD AMERITRADE CLEARING
3942   RODNEY D BELCHER ROLLOVER IRA                                    8108 OLD MOUNT OLIVE RD    GARDENDALE AL 35071-3133   35071
                                         INC CUSTODIAN

3943   SUSAN DOLGAN &                    GENE DOLGAN JT TEN             1151 INDIAN DR             LAKE ARIEL PA 18436-8072   18436

       EDDIE WEBB AS CUST FOR CAMRON
3944                                     UTMA IA                        324 16TH ST SE             LE MARS IA 51031-2761      51031
       WEBB

                                                                        RANCHO CUCAMONGA CA
3945   SUBHASH DOGRA                     5579 EASTWOOD AVE                                                                    91737
                                                                        91737-2100

3946   LAURETTA A FOXWELL                272 SONGBROOK                  LAKE ORION MI 48359-1760                              48359


3947   JESSICA NGUYET TRAN               2034 W SAN LORENZO AVE         SANTA ANA CA 92704-6138                               92704




   EAST\171666354.4
                                   Case 20-10290-LSS           Doc 1    Filed 02/09/20    Page 305 of 328




                           A                                   B                          C                           D                E


       Name and Address Line 1                Name and Address Line 2        Name and Address Line 3    Name and Address Line 4    Postcode


3948   STEPHANIE R SELLERS                    481 PARKWOOD BLVD              SEQUIM WA 98382-8225                                  98382

                                              TD AMERITRADE CLEARING
3949   ARTHUR G GODBOIS IRA                                                  95 LOVELL AVE              WINDSOR CT 06095           6095
                                              CUSTODIAN
                                              TD AMERITRADE CLEARING
3950   ANDREA DESIREE KNECHT ROTH IRA                                        165 LUNDY AVE              TOWANDA PA 18848           18848
                                              CUSTODIAN

                                                                             SAINT CLAIR SHORES MI
3951   STEPHEN G NEMECKAY                     22628 ALGER ST                                                                       48080
                                                                             48080

3952   JAMAINE MOORE                          921 HASTINGS CT                CHESAPEAKE VA 23320-2501                              23320

                                              TD AMERITRADE CLEARING
3953   ELMA SOLIDUM MANIKAN SEP IRA                                          8705 SAGE BRUSH WAY        COLUMBIA MD 21045          21045
                                              CUSTODIAN
                                              TD AMERITRADE CLEARING
3954   FRANCIS MICHAEL SOUCY IRA                                             17 HARRISON DR             WOLCOTT CT 06716           6716
                                              CUSTODIAN

3955   MARGARET ANNE THOMPSON                 1028 LUTTRELL ST               KNOXVILLE TN 37917                                    37917

                                              TD AMERITRADE CLEARING
3956   JAMES PHILLIP SKODINSKI ROLLOVER IRA                                  1176 JONES RD BOX #8       SMITHVILLE TX 78957        78957
                                              CUSTODIAN

3957   HER BIR SINGH                          21 GLENSIDE DR                 NEW CITY NY 10956                                     10956

       CHRISTOPHER A PERRONE AND ABBY
3958                                          U/A 05/30/2014                 4262 E FLYING EAGLE CT     INVERNESS FL 34453         34453
       PERRO

                                                                             RANCHO CUCAMONGA CA
3959   VINCENT TORRES                         7765 AMETHYST AVE                                                                    91730
                                                                             91730

3960   EDDIE A WEBB AS CUST FOR TAMDEN        WEBB TATE UTMA IA              324 16TH ST SE             LE MARS IA 51031-2761      51031

                                              TD AMERITRADE CLEARING                                    JEFFERSON CITY MO 65109-
3961   PATRICK G FINDER IRA                                                  406 SUMMERHILL DR                                     65109
                                              CUSTODIAN                                                 4101



   EAST\171666354.4
                                    Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 306 of 328




                           A                              B                             C                            D                       E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3     Name and Address Line 4           Postcode


3962   IVAN ROBERT DSOUZA                   41 DICKERSON RD                FRANKLIN GA 30217-3647                                        30217


3963   CYNTHIA M CARMONA                    864 N HIDDEN VIEW WAY          STAR ID 83669-6501                                            83669

                                                                           CITRUS HEIGHTS CA 95621-
3964   ADAM TROY BREILING                   6827 SUSANNA CT                                                                              95621
                                                                           4210

3965   DON OMAHONY                          30 GLEN ELLEN AVE              SWORDS COUNTY DUBLIN        IRELAND                           0

       BISWAS INDRANEEL & BISWAS ANUPAMA                                                               SINGAPORE 436915
3966                                        122 TANJONG RHU ROAD           #01-01 CASUARINA COVE                                         0
       JT TEN                                                                                          SINGAPORE

3967   ANDREA J LASICHAK                    8135 STONEHEDGE RD             GREGORY          MI 48137                                     48137

       CETERA INV SVCS AS C-F IRA
3968                                        FBO LAURICE E MCNUTT           2510 PALOMAR CIRCLE         COLUMBIA TN 38401                 38401
       DAN MCNUTT DCSD

3969   EQUITY TRUST COMPANY TRUSTEE OF      FBO: ANDREA J LASICHAK IRA     8135 STONEHEDGE RD          GREGORY           MI 48137        48137


3970   JOSE C VALLADARES                    15 CALLE D 7-68 ZONA 13        GUATEMALA                   GUATEMALA           GT 01013      1013


3971   RICHARD EADE &                       CAROL EADE JT TEN              5246 SW 120TH AVE           FORT LAUDERDALE FL 33330          33330

       FMTC CUSTODIAN - ROTH IRA
3972                                        412 68TH STREET                UNIT 18                     GUTENBERG         NJ 07093-2442   7093
       FBO TERRENCE A HOLMES

                                                                                                       DALLASTOWN         PA 17313-
3973   FMT CO CUST IRA ROLLOVER             FBO MARY F PHILLIPS            325 MAJESTIC CIR                                              17313
                                                                                                       9439

                                                                                                       BOYNTON BEACH        FL 33473-
3974   FMT CO CUST IRA ROLLOVER             FBO STUART A BERGER            12235 BEAR RIVER RD                                           33473
                                                                                                       5040

3975   FPT CO CUST HSA                      FBO ROBERT A CLARK             303 MAGNOLIA ST             JACKSON        MS 39203-2526      39203




   EAST\171666354.4
                                  Case 20-10290-LSS        Doc 1    Filed 02/09/20     Page 307 of 328




                           A                               B                           C                            D                    E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3      Name and Address Line 4        Postcode


3976   FMT CO CUST IRA ROLLOVER           FBO MICHAEL D MILLER           ADDRESS ON FILE WITH KCC

                                                                                                      PRINCETON JCT     NJ 08550-
3977   FMT CO CUST IRA ROLLOVER           FBO ARABINDA ROY               56 WARWICK RD                                               8550
                                                                                                      3283
                                                                                                      WEST ORANGE        NJ 07052-
3978   MAYRA BACHRACH                     STUART K BACHRACH              5 LAPIS CIR                                                 7052
                                                                                                      2100

                                                                                                      LOS ANGELES       CA 90045-
3979   FMT CO CUST IRA                    FBO SPENCER W BEARD            6541 FIREBRAND ST                                           90045
                                                                                                      1210

                                                                                                      VERNON HILLS      IL 60061-
3980   FMT CO CUST IRA ROLLOVER           FBO TERA M BIGSBEE             408 PINE LAKE CIR                                           60061
                                                                                                      1202

                                                                                                      LOS ANGELES       CA 90045-
3981   FMT CO CUST IRA                    FBO SHARRON R BEARD            6541 FIREBRAND ST                                           90045
                                                                                                      1210
       STACE HORINE MD JASON HUNT TTEE                                                                80 PEACHTREE RD STE 200
3982                                      401(K) PFT SHRING PL           FBO MEGHANN TURNBULL                                        28803
       CAROLINA MTN EMERG MED PA                                                                      ASHEVILLE     NC 28803-3160

3983   ERIC A HULTEN                      3808 S LYON CT                 SEATTLE           WA 98118                                  98118


3984   KAPIL D PERSAUD                    8 WELLINGTON ST                HEMPSTEAD NY 11550-1723                                     11550


3985   ROBERT L BEEBE JR                  479 MACASSAR DR                PITTSBURGH PA 15236-2724                                    15236


3986   KEVIN HANCOCK                      1410 HARBOR VIEW DR            GALVESTON TX 77550-3179                                     77550


3987   ROBERT C DAUGHERTY III             133 WINDSFORD CT               MURFREESBORO TN 37130                                       37130


3988   JOSH JOHNSON                       2300 E 40TH ST                 DES MOINES IA 50317-5624                                    50317


3989   ERICA J LOPEZ-JARECKI              653 PINE STREET                DEERFIELD IL 60015-4009                                     60015




   EAST\171666354.4
                                    Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 308 of 328




                           A                               B                            C                               D                       E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3        Name and Address Line 4           Postcode


3990   ALTIMON A KELLY                      PO BOX 52325                   BOSTON MA 02205-2325                                             2205


3991   JOHN T TASKER JR &                   LISA M TASKER JTWROS           1022 ALLEN ROAD                BIRDSBORO PA 19508-1002           19508

                                                                           STATEN ISLAND NY 10309-
3992   JASON B RICCARDELLI                  975 RENSSELAER AVE                                                                              10309
                                                                           2227

3993   ANTHONY VINCENT DELUCA               3229 W PAUL AVE                FRESNO        CA 93711-1057                                      93711

                                                                           STOCKTON         CA 95206-
3994   MARCUS MCCONICO                      1834 BURNEY FALLS DR                                                                            95206
                                                                           4505

                                                                           SARASOTA         FL 34242-
3995   DAVID PATRICK WILLIAMS               8897 MIDNIGHT RD APT 401                                                                        34242
                                                                           3844
                                                                                                          CHAGRIN FALLS       OH 44023-
3996   WILLIAM THEODORE RONEY III           MARGARET ANN RONEY             17095 CATSDEN RD                                                 44023
                                                                                                          6305

                                                                           FARMINGDALE        NJ 07727-
3997   CHARLES E MORSE                      30 CAMELOT DR                                                                                   7727
                                                                           3874

3998   JOSEPH PARKER                        ADDRESS ON FILE WITH KCC


3999   STEVEN GELLATLY                      ADDRESS ON FILE WITH KCC


4000   JEANNETTE VARGAS                     JOSE M VARGAS                  1100 APPLEGATE AVE             ELIZABETH         NJ 07202-2404   7202

                                                                           HOLLY SPRINGS      NC 27540-
4001   GREGORY S ANDERTON                   1549 OLDE MCKENZIE DR                                                                           27540
                                                                           7270

                                                                           WILLIAMSBURG        VA
4002   MICHAEL C STEPHANS                   3204 WINDSOR RDG S                                                                              23188
                                                                           23188-1435
                                                                           PEMBROKE PNES       FL
4003   MILAGROS TAFUR                       13581 NW 6TH ST APT 201                                                                         33028
                                                                           33028-2278



   EAST\171666354.4
                                 Case 20-10290-LSS        Doc 1    Filed 02/09/20    Page 309 of 328




                           A                              B                          C                               D                       E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3        Name and Address Line 4           Postcode


4004   GREGORY ABBOTT                    ADDRESS ON FILE WITH KCC

                                                                        SANDY HOOK         CT 06482-
4005   JOSEPH FRANCIS GRILLS             1 CHERRY HEIGHTS TER                                                                            6482
                                                                        1101

4006   SYED U AHMED                      207 PLAINFIELD AVENUNE         PISCATAWAY         NJ 08854                                      8854


4007   EDWARD F F MULDOON                KIRSTEN C MULDOON              729 BLUEWOOD DR SE             HUNTSVILLE        AL 35802-3601   35802


4008   RENEE RIGA                        ADDRESS ON FILE WITH KCC

                                                                                                       JONESBOROUGH        TN 37659-
4009   CHANTAL NEWELL-LIGHT              MICHAEL LIGHT                  109 COTTONWOOD DR                                                37659
                                                                                                       4345
                                                                        WILMINGTON         MA 01887-
4010   MICHAEL J HENNESSEY               2 HARVARD AVE                                                                                   1887
                                                                        2048

                                                                        FORT MYERS        FL 33967-
4011   PHILIP H COGGINS                  9957 COUNTRY OAKS DR                                                                            33967
                                                                        6207

4012   MARTIN D HUGHES                   ADDRESS ON FILE WITH KCC

                                                                        NORWALK          CA 90650-
4013   JERONIMO DANIEL DIAZ              13122 GOLLER AVE                                                                                90650
                                                                        3218

                                                                        RIVERTON         UT 84065-
4014   STEPHANIE MEARS                   13081 S 2420 W                                                                                  84065
                                                                        2227

                                                                        ENGLEWOOD          FL 34224-
4015   WILLIAM L WILSON                  7347 EBRO RD                                                                                    34224
                                                                        8449

                                                                        8411 FOREST HILLS DR APT       CORAL SPRINGS      FL 33065-
4016   MARY JEAN PENDARVIS               TIMOTHY ALLEN PENDARVIS                                                                         33065
                                                                        101                            5404
                                                                        VALPARAISO        IN 46385-
4017   MICHAEL WEBB                      551 GLENWOOD DR                                                                                 46385
                                                                        8822



   EAST\171666354.4
                                 Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 310 of 328




                           A                           B                             C                               D                     E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3        Name and Address Line 4         Postcode

                                                                        HAVERHILL        MA 01832-
4018   GHALEB N RIHANI                   3 LAURELWOOD CIR                                                                              1832
                                                                        1512

                                                                        MOUNT HOLLY        NJ 08060-
4019   THOMAS J DREXLER                  12 NORTHUMBERLAND DR                                                                          8060
                                                                        3212
                                                                        SAN RAFAEL        CA 94903-
4020   KENNETH CORTES                    15 EL PAVO REAL CIR                                                                           94903
                                                                        3520

                                                                        TROUT LAKE        WA 98650-
4021   ANDREW REICHARDT                  11 GULER RD                                                                                   98650
                                                                        9702

                                                                                                       MYRTLE BEACH       SC 29575-
4022   NORMA J BENZ                      WENDY S CUSHING                5907 S KINGS HWY UNIT 394                                      29575
                                                                                                       8921

4023   JEREMY JONES                      KIM JONES                      306 BALDWIN ST                 HUTTO         TX 78634-5472     78634

                                                                        PIEDMONT         SC 29673-
4024   TOMMY HOPKINS                     2747 W GEORGIA RD                                                                             29673
                                                                        8671

                                                                        SANTA ANA        CA 92705-
4025   DAVID T AHN                       1771 LA LOMA DR                                                                               92705
                                                                        3056

4026   KENNETH J BLACKWELL               57 YORKSHIRE CIR               EWING         NJ 08628-3248                                    8628


4027   RYAN HENRY PETERS                 6122 MEADOW RD                 DALLAS        TX 75230-5059                                    75230

                                                                        PETALUMA         CA 94954-
4028   TIMOTHY L CREEDON                 1426 DEBRA DR                                                                                 94954
                                                                        5425

4029   CAROLYN D WATSON                  CHARLIE E JONES                2010 OAKCREEK DR               NORMAN          OK 73071-1257   73071


4030   NIC POWERS                        ADDRESS ON FILE WITH KCC


4031   KENDRA WELCH WELCH HEFFLEY        LEE PATRICK HEFFLEY            ADDRESS ON FILE WITH KCC




   EAST\171666354.4
                                  Case 20-10290-LSS       Doc 1     Filed 02/09/20     Page 311 of 328




                           A                             B                             C                               D                       E


       Name and Address Line 1            Name and Address Line 2        Name and Address Line 3         Name and Address Line 4           Postcode


4032   JEFFREY ZAJAC                      ADDRESS ON FILE WITH KCC


4033   JOAKIM S SANDBERG                  CONNOR SANDBERG                1403 NW BUCHANAN AVE            CORVALLIS         OR 97330-5838   97330

                                                                         SANTA BARBARA         CA
4034   JAMES CHEYOVICH BURGE              3217 CALLE MARIPOSA                                                                              93105
                                                                         93105-2744

4035   JENNY ZIMMER                       ADDRESS ON FILE WITH KCC


4036   SHELLEY A HALL                     ADDRESS ON FILE WITH KCC

                                                                         AURORA            CO 80011-
4037   DANIEL DELATORREBOTELLO            564 SALEM CT                                                                                     80011
                                                                         8434
                                                                         JERSEY CITY        NJ 07302-
4038   LYN BRESSLER                       35 HUDSON ST APT 1910                                                                            7302
                                                                         6617

                                                                         SAN ANTONIO         TX 78249-
4039   HABEEB UMAR ALI ALKAF              6061 DE ZAVALA RD APT 1314                                                                       78249
                                                                         2223

                                                                         ROSEVILLE         CA 95678-
4040   CODY MICHAEL CAVACO                207 DANTE CIR                                                                                    95678
                                                                         2921
                                                                         ALTOONA           PA 16602-
4041   MICHAEL STOLTZ                     1631 SAINT FRANCIS LN                                                                            16602
                                                                         7321

4042   RICHARD STEVEN WRBANEK             IRA E*TRADE CUSTODIAN          ADDRESS ON FILE WITH KCC


4043   CHINMAY P MODI                     6123 PADDOCK GLEN DR           APT 303                         TAMPA FL 33634-5328               33634


4044   FMT CO CUST IRA ROLLOVER           FBO ALBERT SCOTT GARCIA        2616 BLASE RD                   ROSENBERG         TX 77471-8574   77471

                                                                         FLORHAM PARK NJ 07932-
4045   NIXON ALEXANDRE                    139 BRIARWOOD RD                                                                                 7932
                                                                         2526



   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 312 of 328




                           A                            B                            C                                D                       E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3         Name and Address Line 4           Postcode

                                         TD AMERITRADE CLEARING
4046   PATRICIA KNOSE ROTH IRA                                          3735 BRIARWOOD DR               INDIANAPOLIS IN 462403510         46240
                                         INC CUSTODIAN
       VINCENT GEORGE HAYES TD
4047   AMERITRADE I                      VIZCAYA                        6101 34TH ST W APT 7A           BRADENTON FL 34210-3714           34210
       CUSTODIAN

4048   JOHN D CLEMENT                    PO BOX 3256                    MISSOULA MT 59806-3256                                            59806

                                                                        WINTER GARDEN FL 34787-
4049   KELLEY SHERWOOD                   309 WEIR DR                                                                                      34787
                                                                        2799
                                                                        SAN ANTONIO TX 78232-
4050   FRANK GUTIERREZ                   2515 THOUSAND OAKS DR                                                                            78232
                                                                        4101

4051   REID CONNER                       5349 N KENMORE AVE UNIT 1N     UNIT 1N                         CHICAGO IL 60640-2773             60640

                                         AMERITRADE CLEARING
4052   NGA YAN TONG ROLLOVER IRA TD                                     173 BERRY HILL RD               SYOSSET NY 11791-2640             11791
                                         CUSTODIAN
                                                                        MOUNT JULIET TN
4053   DIANE FERREIRA                    104 POLLY ANN DR                                                                                 37122
                                                                        37122

                                                                        CENTENNIAL CO
4054   MARY L ARENDS                     851 EAST EASTER PLACE                                                                            80122
                                                                        80122

                                                                                                        MINNETONKA MN
4055   LORI BROWN &                      MARK G BROWN JT TEN            5013 HIGHLAND ROAD                                                55345
                                                                                                        55345

4056   JANET GWEN HUISINGA               DESIGNATED BENE PLAN/TOD       9025 E EBOLA AVE                MESA AZ             85208         85208


4057   SEAN LAVELLE HARGROW              626 W. AMOROSO DR.             GILBERT AZ           85233                                        85233

       LONNELL WARREN AUSTIN &
4058                                     16601 Riverwood Dr.                                      302   LITTLE FALLS MN           56345   56345
       COLLEEN M AUSTIN JT TEN

4059   BRIAN G LIVINGSTON                325 NE GRAHAM STREET #9        PORTLAND OR 97212                                                 97212



   EAST\171666354.4
                                  Case 20-10290-LSS        Doc 1     Filed 02/09/20     Page 313 of 328




                              A                          B                              C                            D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3    Name and Address Line 4             Postcode


4060   MATNEY M ELLIS                      ADDRESS ON FILE WITH KCC


4061   SAMUEL CRAWFORD JR                  10326 S 27TH CIR               BELLEVUE NE 68123-4475                                         68123


4062   M STEPHAN MICHEL                    261 BOUL MORIN                 ASBESTOS QC J1T 3B5                                            0

                                           GLORIA JEAN HAMILTON JT
4063   DAVID WILLIAM HAMILTON &                                           1815 NORTH RED CLIFF       MESA AZ               85207         85207
                                           TEN

                                                                          PHILADELPHIA PA 19150-
4064   WINSOME M MILLER                    7922 TEMPLE RD                                                                                19150
                                                                          2116

4065   EVERETT G RUSSELL                   316 N 13TH AVENUE              ARCADIA FL 34266-8922                                          34266


4066   MILES A WICKER JR                   IRA E*TRADE CUSTODIAN          1693 WESTMINSTER RD        HANOVER PA 17331-9708               17331


4067   FAITH PIZZO &                       GREGORY PIZZO JTWROS           4516 DAFFODIL TRAIL        PLANO TX 75093-7223                 75093


4068   DERK A DEGROOT                      6217 DIXON DR                  RALEIGH NC 27609-3607                                          27609


4069   kadeem hodges-morris                1426 LORING AVENUE             BROOKLYN                   NY                  11208           11208


4070   Anna Sibiga                         7761 West Wilson Avenue        Norridge IL                60706 United States of America      0

       AJAMU OFFORD
4071                                       ROTH CONTRIBUTORY IRA          53 CRESCENT AVENUE.        JERSEY CITY NJ              07304   7304
       CHARLES SCHWAB & CO INC CUST

       KYLE A COX                                                                                    SPARTANBURG SC
4072                                       ROTH CONTRIBUTORY IRA          7 SAXON HEIGHTS                                                29301
       CHARLES SCHWAB & CO INC CUST                                                                  29301

4073   WENDY MARTIN & JASON DAVID MARTIN   JT TEN                         1509 MAPLE RIDGE RD        WILMINGTON NC 28411-7566            28411




   EAST\171666354.4
                                   Case 20-10290-LSS        Doc 1    Filed 02/09/20    Page 314 of 328




                           A                             B                             C                          D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3   Name and Address Line 4           Postcode

                                                                          YOUNGSTOWN OH 44514-
4074   JEFFREY ROBERT SUSANY               28 GREYSTONE                                                                               44514
                                                                          4205

4075   CANDACE NICOLE ASBERRY              4773 EDWINA LN SW              ATLANTA GA 30331-6803                                       30331


4076   JEFFREY VANICKY                     553 POPLAR CREEK RD            EFFORT PA 18330-8155                                        18330


4077   THOMAS P VICTOR JR                  1400 RALPH NEW SALEM RD        NEW SALEM PA 15468-1136                                     15468

                                                                          SAINT PETERSBURG FL
4078   PHILLIP C SWANSON                   6991 17TH LN N                                                                             33702
                                                                          33702

4079   JOSEPH R LATINA &                   RITA M LATINA JT TEN           1938 WOODS DR             STREETSBORO OH 44241-4657         44241

                                           TD AMERITRADE CLEARING
4080   EDWARD D MULLINS ROLLOVER IRA                                      1110 COOK RD 5C           GIBSONVILLE NC 27249              27249
                                           CUSTODIAN

4081   DALYN LEE BUETTNER                  9573 S MILLER FLATS DR         TUCSON AZ 85747-6268                                        85747

                                           FBO HUGO EDUARDO
4082   FMT CO CUST IRA ROLLOVER                                           2419 SW 22ND TER          MIAMI         FL 33145-3417       33145
                                           BETANCOURT

       FMT CO CUST IRA ROLLOVER                                                                     JACKSONVILLE        FL 32244-
4083                                       5641 CALIFORNIA AVE            APT 204                                                     32244
       FBO SHANEKA C BROWN                                                                          1244

                                           FBO LANCE STEPHEN
4084   FMTC CUSTODIAN - ROTH IRA                                          2033 2ND AVE APT 4B       NEW YORK          NY 10029-4769   10029
                                           REYNOLDS

4085   FMTC CUSTODIAN - ROTH IRA           FBO BOM B CHHETRI              5102 N 176TH ST           OMAHA          NE 68116-3178      68116

                                                                                                    GROVER BEACH        CA 93433-
4086   FMT CO CUST IRA ROLLOVER            FBO JOSEPH ALAN KERSHAW        679 NEWPORT AVE                                             93433
                                                                                                    1613
       FMTC CUSTODIAN - ROTH BDA                                                                    GREAT FALLS        MT 59404-
4087                                       WARD OLIVIA NELL GRIPP         1000 DURANGO DR                                             59404
       CONS ALESHA MAY GRIPP                                                                        3710



   EAST\171666354.4
                                   Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 315 of 328




                           A                             B                             C                               D                   E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3        Name and Address Line 4       Postcode

                                                                                                         GREAT FALLS       MT 59404-
4088   FMTC CUSTODIAN - ROTH BDA           NSPS WILLIAM DAVID GRIPP       1000 DURANGO DR                                              59404
                                                                                                         3710

4089   WALAIPORN INTARAPAPONG &            MATHEW STEPHEN JT TEN          1301 WOOD HILL RD.             COLUMBIA MO 65203-1547        65203


4090   RANDY MOYER                         1715 S FARES AVE               EVANSVILLE IN 47714-3407                                     47714


4091   BRIAN E WALKER                      32 SARATOGA ST                 LYNN MA 01902-1454                                           1902


4092   SUZETTE GARDNER                     2210 STOTESBURY WAY            WELLINGTON FL 33414-6444                                     33414


4093   VINCENT G SAINT                     3661 MT. ALADIN AVE            SAN DIEGO CA 92111-4036                                      92111


4094   JEFFREY J CORDISCO                  PO BOX 751                     BROOKFIELD CT 06804-0751                                     6804


4095   RYAN SZAMOSSZEGI                    600 S ORANGEGROVE BLV #2       PASADENA CA 91105-3541                                       91105


4096   GABRIELLE MOFFITT                   401 COLORADO ST                AUGUSTA GA 30901-2019                                        30901


4097   DEVIN M MCCLURE                     4612 WESTWAY AVE               MCALLEN TX 78501-3666                                        78501


4098   MATTHEW G TOPILKO                   8738 W BUTLER DR               PEORIA        AZ 85345-2501                                  85345

                                                                          PEMBROKE PNES        FL
4099   JEREMY S LASSMAN                    19116 SW 5TH ST # 202                                                                       33029
                                                                          33029-5423

                                                                          MANDEVILLE         LA 70448-
4100   RONDA W PORTERA                     1260 SYCAMORE PL                                                                            70448
                                                                          1033
                                                                          NEWARK           NJ 07104-
4101   JOSEPH HUNTE                        540 PARKER ST                                                                               7104
                                                                          1512



   EAST\171666354.4
                                   Case 20-10290-LSS        Doc 1    Filed 02/09/20     Page 316 of 328




                           A                                B                           C                                 D                     E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3           Name and Address Line 4         Postcode

                                                                          FORT MYERS          FL 33967-
4102   KYLE MILLS                          18213 COLUMBINE RD                                                                               33967
                                                                          5216

                                                                          CANFIELD          OH 44406-
4103   ERIC C HADEN                        208 HIGH ST                                                                                      44406
                                                                          1625
       USAA FEDERAL SAVINGS BANK
4104                                       FBO CATHERINE B MILLER         810 FIELDSTONE DR                 CHESTER SPRGS        PA 19425   19425
       TRADITIONAL IRA

                                                                          STOCKTON           CA 95219-
4105   ANTHONY MOLINA                      5815 BEACON PORT WAY                                                                             95219
                                                                          7256

                                                                          GLENDORA            CA 91740-
4106   SUNG S KIM                          1115 CROWN ST                                                                                    91740
                                                                          5307

                                                                          HOMER GLEN           IL 60491-
4107   GAGAN SINGH                         16151 RIDGEWOOD DR                                                                               60491
                                                                          8482
                                                                          LINCOLN           NE 68516-
4108   RANEY S ALLEN                       5432 S 78TH ST                                                                                   68516
                                                                          6357

                                           ANDREW GAINES HADEN
4109   ERIC C HADEN CUST                                                  208 HIGH ST                       CANFIELD       OH 44406-1625    44406
                                           UTMA PA

                                                                          TROPHY CLUB          TX 76262-
4110   TERESA GRANDINETTI                  2820 MONA VALE RD                                                                                76262
                                                                          3478

4111   MICHAEL G BLACK                     6509 SO. GREENWOOD AVE         UNIT 3                            CHICAGO        IL 60637-5260    60637

                                                                          BELLPORT           NY 11713-
4112   JEFF A REVELLO                      1210 ORCHID CIR                                                                                  11713
                                                                          3011

                                                                          BROOKLYN            NY 11208-
4113   NICOLETTE BARBA                     911 EUCLID AVE APT 1                                                                             11208
                                                                          5523

4114   ELISE N CORDOVA                     5047 S RENEWAL LN              TUCSON            AZ 85747-5908                                   85747

                                                                          MIDDLETOWN           RI 02842-
4115   JUSTIN SCARPULLA                    10 CEDAR AVE                                                                                     2842
                                                                          5306



   EAST\171666354.4
                                 Case 20-10290-LSS       Doc 1     Filed 02/09/20    Page 317 of 328




                           A                             B                           C                              D               E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3       Name and Address Line 4   Postcode

                                                                        BEECH MTN        NC 28604-
4116   ROGER L HERMAN                    120 WOODRIDGE RD                                                                       28604
                                                                        8253

                                                                        LAKEWAY          TX 78734-
4117   ANNE ALLEN                        37 CASA VERDE                                                                          78734
                                                                        3419

4118   DALTON STEWART                    PO BOX 850001                  MOBILE        AL 36685-0001                             36685

                                         DUGAN EWELT-MCAULIFFE
4119   DANIEL MCAULIFFE C/F                                             9351 E 5TH AVE                DENVER CO 80230-6514      80230
                                         UTMA/CO

4120   BRIAN RICHARD                     PO BOX 1116                    COLUMBUS NC 28722-1116                                  28722


4121   SELVA KUMAR CHELLACHAMY           9120 CUMBERLAND DR             IRVING TX 75063-6612                                    75063

                                                                        SHREWSBURY MA 01545-
4122   NANCY E BELINSKY                  10 ORCHARD ROAD                                                                        1545
                                                                        2718

4123   CASEY L HICKS                     6735 E BARIVSTA DR             VERONA PA 15147                                         15147


4124   VALERIE A SLAUGHTER               IRA E*TRADE CUSTODIAN          287 REMINGTON AVE             GALLATIN TN 37066-7550    37066


4125   JASON W HART                      6368 VIRGINIA AVE              BASSETT VA 24055-4683                                   24055


4126   ALEX CASE                         632 N SAN ANTONIO AVE          UPLAND CA 91786-4534                                    91786


4127   JOHN CHRISTIE                     987 3RD AVENUE WEST            TWIN FALLS ID 83301-5406                                83301


4128   KIM HONG                           1325 OBERLIN DR               GLENDALE CA 91205-3733                                  91205


4129   AKEEM LAMINA                      2076 MARGARET STREET           SAINT PAUL MN 55119-3924                                55119




   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 318 of 328




                           A                              B                            C                              D                        E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3      Name and Address Line 4             Postcode

                                                                          7977 COUNTRYSIDE DR # D-
4130   FMT CO CUST IRA ROLLOVER            FBO GUSTAVO A NOLAZCO                                       NIWOT          CO 80503-7045        80503
                                                                          102

4131   FMT CO CUST IRA ROLLOVER            FBO GARRY E FORD               6109 BANDERA AVE APT D       DALLAS         TX 75225-3338        75225


4132   FMTC CUSTODIAN - ROTH IRA           FBO TENNILLE WASEK             92 1ST AVE                   LITTLE FALLS        NJ 07424-1533   7424

                                                                          FAIRPORT         NY 14450-
4133   DAVID A DADETTA                     17 CLARET DR                                                                                    14450
                                                                          4609

                                                                                                       SAN TAN VLY         AZ 85140-
4134   FMTC CUSTODIAN - ROTH IRA           FBO MARIBEL SIEGUE             372 E CHELSEA DR                                                 85140
                                                                                                       5112

4135   FMT CO CUST IRA ROLLOVER            FBO CHRISTA MARIE DODGE        14619 PARK ARBOR CT          CYPRESS         TX 77429-1593       77429

                                                                                                       CALVERTON           NY 11933-
4136   FMTC CUSTODIAN - ROTH IRA           FBO ALFRED W YAKABOSKI         1857 SOUND AVE                                                   11933
                                                                                                       1015

4137   FMTC CUSTODIAN - ROTH IRA           FBO LESLIE D GARCIA            600 S SIERRA VISTA AVE       ALHAMBRA            CA 91801-4513   91801


4138   FMTC CUSTODIAN - ROTH IRA           FBO JACOB RATCLIFF             105 AMETHYST LN              BRANDON            MS 39047-6376    39047


4139   ROBERT C CHUBB                      2619 FAWNLAKE TRL              ORLANDO FL 32828                                                 32828


4140   SUSHIL S LULLA &                    MAMTA S LULLA JT TEN           5925 ORANGEWOOD LN           VERO BEACH FL 32967                 32967

                                           KATHLEEN T REYNOLDS JT
4141   PETER REYNOLDS &                                                   3401 OLD WAGON RD            MARIETTA GA 30062                   30062
                                           TEN

4142   MATTHEW MALLON                      818 COLUMBIA DR                SAN MATEO CA 94402-3212                                          94402

                                           AMERITRADE CLEARING
4143   MARK STEVEN JONES IRA TD                                           4119 LAKESIDE DR             SELLERSBURG IN 47172-1761           47172
                                           CUSTODIAN



   EAST\171666354.4
                                  Case 20-10290-LSS        Doc 1      Filed 02/09/20    Page 319 of 328




                           A                              B                              C                                  D                        E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3           Name and Address Line 4             Postcode


4144   KAVERI BALAN URKALAN                 2236 LOMBARDY ST               LONGMONT CO 80503-4189                                                80503


4145   TRACEY GARZA ISOM STOWE              454442 E 1715 LN               HONOBIA OK 74549-8301                                                 74549


4146   ADRIANA CRISTINA DUPREE              72 MILTON AVE                  SAG HARBOR NY 11963-3219                                              11963


4147   HAROLD R FISHER & SHIRLEY O FISHER   JT TEN                         5326 NUTMEG AVE                   SARASOTA FL 34231-2525              34231

       JERRY CLIFTON COSBY ROTH IRA TD
4148                                        1325 E GRAND AVE               UNIT B                            EL SEGUNDO CA 902454368             90245
       AMERITRADE CLEARING CUSTODIAN

                                            TD AMERITRADE CLEARING
4149   GENE F DOLGAN IRA                                                   1151 INDIAN DR                    LAKE ARIEL PA 18436-8072            18436
                                            CUSTODIAN

4150   ADAM JASON SCLAFANI                  89 DEN RD                      STAMFORD CT 06902-1114                                                6902


4151   ALEXANDRA MELISSA SAGE               503 EVELYN WAY                 SWEDESBORO NJ 08085-3237                                              8085


4152   TRAVIS HARWELL                       12150 W CALLE MADERO           TUCSON AZ 85743                                                       85743

       MARGO SILK
4153                                        ROTH CONTRIBUTORY IRA          1 WELSFORD WAY                    MOUNT HOLLY NJ              08060   8060
       CHARLES SCHWAB & CO INC CUST

4154   ANDREW A MACGREGOR                   242 FAIRMOUNT AVE              CHATHAM NJ                07928                                       7928

       BOGDAN J GRYGA
4155                                        ROTH CONTRIBUTORY IRA          1421 ANSLEY LN                    MUNDELEIN IL              60060     60060
       CHARLES SCHWAB & CO INC CUST

       JAMES TRAIL ROGERS                                                                                    3966 Moon Vista Dr.
4156                                        ROTH CONTRIBUTORY IRA          3966 Moon Vista Dr.                                                   89436
       CHARLES SCHWAB & CO INC CUST                                                                          SPARKS NV             89436
                                                                           SUMMERVILLE SC
4157   PAUL ALEXANDER JR                    102 ALAN CT                                                                                          29485
                                                                           29485



   EAST\171666354.4
                                    Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 320 of 328




                             A                             B                             C                           D                    E


       Name and Address Line 1              Name and Address Line 2        Name and Address Line 3   Name and Address Line 4          Postcode


4158   Henryk Ufniarz                       7455 W Argyle St               Harwood Heights IL        60706 United States of America   0


4159   Eric Yatie                           10879B BALDWIN CIRCLE          FORT DRUM                 NY                  13603        13603

       Ewa Mankowski
4160                                        unit 2n                        Chicago IL                60634 United States of America   0
       7649 West Irving Park Road

4161   JAMES O USDIN                        918 EDGEWOOD AVE               LANCASTER PA 17603-4809                                    17603


4162   DANIEL P ABRESCH                     333 NEILSEN RD                 SAN ANDREAS CA 95249                                       95249


4163   EDGAR Y NICOLAU &                    JENET D JANUTO JTWROS          5207 40TH AVE SW          SEATTLE WA 98136-1218            98136

                                            MAYAH S GIORDANY
4164   NADINE CHARLES DE GIORDANY C/F                                      2124 SW 149 AVENUE        MIRAMAR FL 33027-4352            33027
                                            UTMA/FL

4165   ANNE-MARIE GAVOTTO &                 TIMOTHY J GAVOTTO JTWROS       8943 COLLETT AVE          NORTH HILLS CA 91343-3009        91343


4166   NADINE CHARLES DE GIORDANY C/F       TAHJ A GIORDANY UTMA/FL        2124 SW 149 AVENUE        MIRAMAR FL 33027-4352            33027

                                                                           REDONDO BEACH CA 90277-
4167   IAN J WOOD                           131 N PACIFIC COAST HWY                                                                   90277
                                                                           3149

4168   PATRA SUKPHRANEE                     6428 MEANDERING CREEK DR       ARGYLE TX 76226-2377                                       76226


4169   TAMMY A MINOR                        125 EAST MANNSIDING ROAD       HARRISON MI 48625-9501                                     48625


4170   BENJAMIN WANG                        8 WATSON LN                    WOBURN MA 01801-4573                                       1801


4171   RUSSELL A ADAMS                      71 ASPEN LN                    WILLISTON VT 05495-9121                                    5495




   EAST\171666354.4
                                  Case 20-10290-LSS       Doc 1     Filed 02/09/20      Page 321 of 328




                           A                             B                              C                              D                       E


       Name and Address Line 1            Name and Address Line 2          Name and Address Line 3       Name and Address Line 4           Postcode


4172   >MR MICHAEL PETERS                 72 LEON BELL DR                  WINNIPEG MB R3T 5X1                                             0


4173   ARTHUR FLETCHER                    P O BOX 2753                     DOUGLAS GA 31534-2753                                           31534


4174   NATHAN ARBEAU                      -502 GOODFELLOW                  PLASTER ROCK NB E7G 1S6                                         0

                                                                           NORTH MIAMI BEACH FL
4175   MICHAEL WROCLAWSKI                 231 174TH ST APT 1916                                                                            33160
                                                                           33160

4176   RYAN JOHNSON                                                  499   STRATFORD RD                  BROOKLYN NY               11218   11218

       SSBT TTEE                          FBO MICHAEL ROCKEFELLER
4177                                                                       311 CREEKMEADOW LANE          LEWISVILLE TX             75067   75067
       TRINET 401(K) COLLEAGUE PLAN       IV

4178   MS SANTINA JOHNSON                 21 KING GEORGE RD                BRANTFORD ON N3R 5J8                                            0


4179   MISS KATRINA MARIE WONG            2664 ASIMA DR                    LONDON ON N6M 0E9                                               0

                                                                           ROUND ROCK TX
4180   THOMAS E MILLER                    3720 SANDY BROOK DR                                                                              78665
                                                                           78665

4181   BRENDAN R BAUERS                   585 HOBART DR                    SOUTH ELGIN IL 60177-3071                                       60177


4182   THOMAS EWERS                       3329 W FRANKLIN ST               RICHMOND      VA 23221-1513                                     23221


4183   MRS OLUBUNMI OLAYINKA              188 KINCORA HILL NW              CALGARY AB T3R 0A8                                              0


4184   >MR RODERICK MACDONALD             4 BY-PASS CRT                    TORONTO ON M1T 1L1                                              0


4185   WENONA N HALLMARK                  834 NATIONAL FOREST RD 121       HOUSTON AL 35572-2726                                           35572




   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20      Page 322 of 328




                           A                           B                               C                            D                      E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3     Name and Address Line 4            Postcode


4186   STEVE LINSER                      2559 TELLURIDE TRL UNIT A      GREEN BAY WI 54313-3908                                        54313


4187   BENEDETTO CARUSO                  20 MANOR CT                    HEMPSTEAD NY 11550-3534                                        11550


4188   BROCK ERWIN                       40 FOLLY FIELD RD              APT C13                     HILTON HEAD SC 29928-6862          29928


4189   JOSEPH A GASPAR &                 DIANE E GASPAR JTWROS          524 ROOKWOOD CT             WAKE FOREST NC 27587-2292          27587

                                         CHRISTOPHER K KILLION
4190   MARION L KILLION C/F                                             102 FIELDSTONE WAY          LANSDALE PA 19446-4371             19446
                                         UTMA/PA

4191   DENNIS W MALLEN JR                IRA E*TRADE CUSTODIAN          2203 SHAUNA COURT           SEBRING FL 33872-4141              33872

                                                                        NORTONVILLE KY 42442-
4192   JAMES K FERGUSON                  245 NEW SALEM CIR                                                                             42442
                                                                        9764

                                                                        BROWNS MILLS NJ 08015-
4193   TOSHERIAH TAYLOR                  111 COVILLE DR                                                                                8015
                                                                        3735

4194   Richard Sloniker                  15062 HWY 101 S                Brookings OR                97415 United States of America     0


4195   SHIRLEY MCDOUGALL                 205-1775 9TH AVE E             OWEN SOUND ON N4K 6T3                                          0

                                                                        VIRGINIA BEACH VA
4196   DERRICK COLEMAN                   1705 EVEREST CIRCLE                                                                           23454
                                                                        23454

       ALLEN ROBIN
4197                                     SEP-IRA                        3276 NW 62ND LANE           BOCA RATON FL              33496   33496
       CHARLES SCHWAB & CO INC CUST

                                                                        SEABROOK TX
4198   ELLIOTT JORDAN                    PO BOX 552                                                                                    77586
                                                                        77586
                                                                        PEARLAND TX
4199   VENKATESH MATHA                   13109 TRAIL MANOR DR                                                                          77584
                                                                        77584



   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 323 of 328




                           A                            B                            C                            D                E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3     Name and Address Line 4    Postcode


4200   ANDRES A RAMIREZ                  136 REID ST                    ELIZABETH NJ 07201-2626                                7201


4201   IRA FBO JAMES T WALSH             TRP TRUST CO CUSTODIAN         4400 ROCKPORT DR NW         WILSON NC 27896-9511       27896


4202   AKACHI AND ORIMILLI CORP ATTN     NWAMAKA S NNAMA                2050 SHAGBARK LANE          OKEMOS MI 48864            48864

                                                                        WASHINGTON DC 20020-
4203   JERROLD ALAN HUDSON               1527 23RD ST SE                                                                       20020
                                                                        5303

4204   RASHEDA RACHELLE DAVIS            15163 MOULTRIE POINTE RD       ORLANDO FL 32828-6655                                  32828


4205   IRA LUSTGARTEN                    26 EXTON ST                    SOUTH RIVER NJ 08882-2014                              8882

                                                                        HUNTERSVILLE NC 28078-
4206   CLAIRE SOKLEY                     8837 GLENSIDE ST                                                                      28078
                                                                        6704

4207   CHRISTOPHER WARREN BOYD JR        7598 OCTOBER ROSE DR           MEMPHIS TN 38119-9125                                  38119


4208   WALTER CASTRO                     1732 LAVUE AVENUE              #3                          LAKE WORTH FL 33460        33460


4209   DAVID MCCLOUD                     708 3RD AVE                    MARLINTON WV 24954-1142                                24954


4210   PAMELA TURK                       1216 HERSCHELL VICKERS RD      AMBROSE GA 31512-3653                                  31512

                                         4347 ROSEMEADE PKWY APT
4211   ABIGAIL MZILA                                                    DALLAS TX 75287-2980                                   75287
                                         338

                                         TD AMERITRADE CLEARING                                     COMMERCE TOWNSHIP MI
4212   MARLA SCHLOSSBERG ROLLOVER IRA                                   7970 FARRANT ST                                        48382
                                         CUSTODIAN                                                  48382

4213   JACK ALAN KOWALSKI                1423 1ST AVE                   FLOOR 2                     WATERVLIET NY 12189-2820   12189




   EAST\171666354.4
                                   Case 20-10290-LSS       Doc 1     Filed 02/09/20     Page 324 of 328




                           A                               B                            C                             D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3       Name and Address Line 4           Postcode


4214   FRANCISCO PAPARELLA                 1720 TUNA CANYON ROAD          TOPANGA CA 90290                                                90290


4215   HERBERT BEYER COMPTON               2206 CAMBRIDGE CT N            LEAGUE CITY TX 77573                                            77573


4216   DAVID BUCKWALTER                    4519 WILSON BLVD               ARLINGTON VA 22203-1518                                         22203

                                           BRANDON CHARLES
4217   WANDA L BRAYNEN AS CUST FOR                                        20315 NW 3RD CT               BRAYNEN W/B FL 33169              33169
                                           BRAYNEN UTMA FL

                                                                          PHILADELPHIA PA 19143-
4218   ERIC RICHARDS                       445 S 49TH ST                                                                                  19143
                                                                          1730

                                           C/O CARONDELET SPORTS &
4219   RON R FAROTTO DC PC                                                5820 S GRAND BLVD             SAINT LOUIS MO 63111-2305         63111
                                           HEALTH

4220   RAM NARAYANAN &                     JAYA NARAYANAN JT TEN          PO BOX 2646                   MARTINSBURG WV 25402              25402

       SHRIKANT PINGALE C/F
4221                                       UNTIL AGE 21                   10025 CHIANA CIR              FORT MYERS FL 33905-5407          33905
       HARSHAL PINGALE UTMA/FL

                                           FBO VINCENT L SANTANGELO
4222   FMT CO CUST IRA                                                    10158 WINDSOR WAY             POWELL         OH 43065-7668      43065
                                           JR

                                                                                                        FRAMINGHAM         MA 01701-
4223   FMTC CUSTODIAN - ROTH IRA           FBO JENNIFER J O'CONNOR        18 RANDY RD                                                     1701
                                                                                                        4530

                                                                          NEW YORK          NY 10025-
4224   KYLER J CHASE                       536 W 111TH ST APT 67                                                                          10025
                                                                          1936

4225   FMT CO CUST IRA ROLLOVER            FBO JAMES L AUSTIN             4633 MARINE AVE UNIT 139      LAWNDALE          CA 90260-1276   90260


4226   FMT CO CUST IRA ROLLOVER            FBO SHERRIE RODDA              9948 CANEY CREEK DR           WACO          TX 76708-6197       76708


4227   FMT CO CUST IRA ROLLOVER            FBO SURESH J SHAH              7832 TIPPERARY CT             DUBLIN        OH 43017            43017




   EAST\171666354.4
                                   Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 325 of 328




                           A                             B                             C                              D                       E


       Name and Address Line 1             Name and Address Line 2        Name and Address Line 3       Name and Address Line 4           Postcode

                                           FBO SALVATORE GIOVANNI
4228   FMTC CUSTODIAN - ROTH IRA                                          1523 S KIMBALL AVE APT 6      CALDWELL          ID 83605-4569   83605
                                           VITALE

4229   FMT CO CUST IRA ROLLOVER            FBO MATTHEW PEREZ              PO BOX 57                     RALLS         TX 79357-0057       79357

       FMTC CUSTODIAN - ROTH IRA UTMA      KALEB ROHAN JOYKUTTY                                         OKLAHOMA CITY        OK 73142-
4230                                                                      13101 BOX CANYON RD                                             73142
       DIVYA JOYKUTTY CUST                 UTMA OK                                                      6203

4231   FMTC CUSTODIAN - ROTH IRA           FBO JOSEPH LAROCCA             287 OAK DOWNS DR              PEARL RIVER       LA 70452-6430   70452


4232   FMT CO CUST SEPP IRA                FBO LYNNE M TONNA              20 WOODHAVEN LN               WORCESTER         MA 01609        1609

       FMTC P/ADM TTEE                     FBO ADEBANJO O                                               APT # 108
4233                                                                      2390 E ASBURY AVE                                               80210
       DENVER H&H 457 PLAN                 OLOWONIRA                                                    DENVER         CO 80210-4333
       FMTC TTEE                           FBO HUDSON THOMAS
4234                                                                      7415 S 70TH EAST CT           TULSA         OK 74133-3039       74133
       INVESTMENT PLUS PLAN                HUDSON

4235   WARRICK J BIRCH                     PO BOX 1523                    PALMETTO          GA 30268                                      30268


4236   ANDREW P CREVELING                  539 PAW PAW COVE CT            ANNAPOLIS          MD 21401                                     21401


4237   JOHN STOKLEY                        3406 KESWICK CT.               ATLANTA GA 30341-2613                                           30341

                                           ELIZABETH C GLANVILL
4238   ADRIAN R GLANVILL &                                                7400 SPRUCE COURT             PLAIN CITY OH 43064-2540          43064
                                           JTWROS

4239   CHENQI TAO                          635 W. 165TH ST                RM 902                        NEW YORK NY 10032-3724            10032

                                                                          LEES SUMMIT MO 64064-
4240   STEPHANIE N SEE                     3809 NE BEECHWOOD DR                                                                           64064
                                                                          1867

4241   JOHN SHERMAN &                      KAREN A SHERMAN JTWROS         101 N LAKE DR                 ATLANTA IL 61723-8819             61723




   EAST\171666354.4
                                 Case 20-10290-LSS        Doc 1    Filed 02/09/20    Page 326 of 328




                           A                              B                          C                                 D                    E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3          Name and Address Line 4        Postcode


4242   HARRY L COLLINS JR                731 G ST SPC C26               CHULA VISTA CA 91910-3465                                       91910


4243   DIVIDEND REINVESTMENT ACCOUNT     HARBORSIDE 2                   200 HUDSON ST STE 501            JERSEY CITY NJ 07311-1220      7311


4244   DOUGLAS B MATTHEWS                124 BRANTON ST                 BROOKLYN NY 11236-1408                                          11236


4245   LOURDES M MONTEAGUDO              R/O IRA E*TRADE CUSTODIAN      3307 N HARDING AVE               CHICAGO IL 60618-5103          60618

                                                                        FLORAL PARK NY 11001-
4246   CHRISTOPHER M VIOLA               147 LOCUST ST                                                                                  11001
                                                                        3305

                                                                        FORT LAUDERDALE FL
4247   NATASHA METZLER                   5309 NE 3RD AVE                                                                                33334
                                                                        33334-1644
                                                                        RALEIGH          NC 27604-
4248   WILLIAM S PARKER                  3085 HUNTLEIGH DR                                                                              27604
                                                                        3369

                                                                        HESSMER          LA 71341-
4249   JOSEPH GERARD ARNO                727 LINSEYS RD                                                                                 71341
                                                                        4330

                                                                        RIVERTON         UT 84065-
4250   STEPHANIE MEARS                   13081 S 2420 W                                                                                 84065
                                                                        2227

4251   BRYAN WATTS                       9547 BLAKE LANE                APT 103                          FAIRFAX        VA 22031-1776   22031

                                                                        ATLANTA          GA 30341-
4252   AUSTIN MOSS                       1945 SAVOY DR APT 4204                                                                         30341
                                                                        1060
                                                                        SURFSIDE BCH       SC 29575-
4253   ERIC K WILSON                     923 ANSON CT                                                                                   29575
                                                                        8619

                                                                        LOS ANGELES        CA 90027-
4254   ADRIAN D WHITE                    5220 1/2 DE LONGPRE AVE                                                                        90027
                                                                        5712
                                                                        MCCORDSVILLE         IN 46055-
4255   BEN MOLTER                        6369 W WATERVIEW CT                                                                            46055
                                                                        9501



   EAST\171666354.4
                                 Case 20-10290-LSS      Doc 1      Filed 02/09/20    Page 327 of 328




                           A                           B                             C                                 D                    E


       Name and Address Line 1           Name and Address Line 2        Name and Address Line 3          Name and Address Line 4        Postcode

                                                                        WOODSTOCK           GA 30189-
4256   ANN R CALLOWAY                    8018 RIDGE VLY                                                                                 30189
                                                                        2597

4257   HUDSON THOMAS HUDSON              7415 S 70TH EAST CT            TULSA         OK 74133-3039                                     74133

                                                                        FLORENCE          SC 29501-
4258   ELYANA ALLFORD                    2229 CHADWICK DR                                                                               29501
                                                                        6418

                                                                        ZEPHYRHILLS        FL 33541-
4259   GABRIEL N N ZAYAS                 35900 JENNY LYNNE CIR                                                                          33541
                                                                        2528

                                                                        MIDLAND          TX 79701-
4260   ADRIENNE A MCJIMSEY               605 STOREY AVE                                                                                 79701
                                                                        3228

                                                                        HOUSTON           TX 77095-
4261   MICHAEL GREENE                    16538 OBSIDIAN DRIVE                                                                           77095
                                                                        4980

4262   WILLIAM A CAVE JR                 LOIS L CAVE                    124 MARES HEAD PL                TAYLORS        SC 29687-8601   29687


4263   VAN BOUTTIRATH                    3025 S CAMPBELL AVE            TUCSON           AZ 85713-5048                                  85713


4264   WIESLAW LECH                      702 KENT PLACE                 LINDEN NJ 07036-5919                                            7036


4265   ETRADE FRACTNL LQDTN              HARBORSIDE 2                   200 HUDSON ST STE 501            JERSEY CITY NJ 07311           7311


4266   EMPERY ASSET MANAGEMENT, LP       1 ROCKEFELLER PLAZA,           SUITE 1205                       NEW YORK NY 10020              10020


4267   MARK CONLEY                       ADDRESS ON FILE WITH KCC


4268   KATHERINE D CROTHALL              2425 BLUE CRANE DR.            JACKSON WY 83001                                                83001




   EAST\171666354.4
Case 20-10290-LSS   Doc 1   Filed 02/09/20   Page 328 of 328
